--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION VERSION

AMENDMENT NO. 4 TO CREDIT AGREEMENT


This Amendment No. 4 to Credit Agreement (this “Amendment”) is dated as of June
28, 2019, by and among Gardner Denver Holdings, Inc. (f/k/a Renaissance Parent
Corp.) (“Holdings”), Gardner Denver, Inc. (the “U.S. Borrower”), GD German
Holdings II GmbH (the “German Borrower”), Gardner Denver Holdings Ltd. (the “UK
Borrower”; and together with the German Borrower, the “Foreign Borrowers”; the
Foreign Borrowers, together with the U.S. Borrower, the “Borrowers”), the other
Credit Parties party hereto, the Extending Lenders (as defined below), the 2019
Revolving Credit Lenders (as defined below), the other Lenders party hereto, the
Letter of Credit Issuers party hereto, UBS AG, Stamford Branch (“UBS”) as
Resigning Agent (as defined below), and Citibank, N.A. (“Citi”) as Successor
Agent (as defined below).


WHEREAS, reference is hereby made to that certain (i) Credit Agreement, dated as
of July 30, 2013 (including the exhibits and schedules thereto, as amended by
Amendment No. 1 to Credit Agreement, dated as of March 4, 2016, Amendment No. 2,
dated as of August 17, 2017, and Amendment No. 3, dated as of December 13, 2018,
and as further amended, restated, supplemented or otherwise modified from time
to time prior to the date hereof, the “Credit Agreement”; and the Credit
Agreement, as amended by this Amendment and as further amended, restated,
supplemented or otherwise modified from time to time, the “Amended Credit
Agreement”), among, inter alios, Holdings, the U.S. Borrower, the other
Borrowers party thereto, the Lenders party thereto and UBS, as Administrative
Agent, Collateral Agent, Swingline Lender and Letter of Credit Issuer; and (ii)
Successor Agent Agreement, dated as of June 28, 2019 (the “Successor Agent
Agreement”), by and among Holdings, the Borrowers, the other Credit Parties
party thereto, UBS and Citi;


WHEREAS, (i) the Borrowers desire to terminate the existing Tranche B Revolving
Credit Commitments (as defined in the Credit Agreement) and the existing Tranche
C Revolving Credit Commitments (as defined in the Credit Agreement) as set forth
herein, (ii) the Borrowers and the Extending Lenders (as defined below) desire
to extend the maturity of the existing Tranche A Revolving Credit Commitments
(as defined in the Credit Agreement) as set forth herein, (iii) substantially
concurrently with such extension, the Borrowers desire to increase the aggregate
amount of the Extended Revolving Credit Commitments (as defined below) to
$1,000,000,000 (the availability of which, prior to the satisfaction of the
Increased Availability Condition (as defined below), shall be limited to
$450,000,000), subject to the 2019 Mandatory Revolving Commitment Reduction (as
defined below), (iv) immediately following such increase, the Borrowers and the
Extending Lenders desire to amend the Extended Revolving Credit Commitments to
be a single Class of Revolving Credit Commitments established as the 2019
Revolving Credit Commitments with the 2019 Revolving Credit Lenders (each as
defined below) as set forth herein, having the terms and conditions set forth
herein and in Exhibit A attached hereto, and (v) substantially concurrently with
the foregoing, the Borrowers desire to permanently terminate the Non-Extended
Revolving Credit Commitments of the Non-Extending Lenders (each as defined
below) and prepay in full the outstanding Revolving Credit Loans thereunder
(this clause (v), the “Payoff”);


WHEREAS, each Lender who executes and delivers this Amendment as an Extending
Lender agrees to extend the maturity of all of such Lender’s Tranche A Revolving
Credit Loans (as defined in the Credit Agreement) and Tranche A Revolving Credit
Commitments in accordance with the terms and subject to the conditions set forth
herein;


WHEREAS, the Credit Parties desire to replace the UK Borrower (as defined in the
Credit Agreement) with the UK Borrower (as defined in this Amendment);


1

--------------------------------------------------------------------------------

WHEREAS, UBS desires to resign on the date hereof as Administrative Agent,
Collateral Agent, Swingline Lender and, except in connection with the Existing
Letters of Credit as set forth below, Letter of Credit Issuer (in such
capacities, together with its Affiliates, the “Resigning Agent”) under the
Credit Agreement and the other Credit Documents;


WHEREAS, the Required Lenders desire to appoint on the date hereof Citi, a 2019
Revolving Credit Lender, as successor Administrative Agent and Collateral Agent
(in such capacities, the “Successor Agent”) under the Amended Credit Agreement
and the other Credit Documents, the Credit Parties desire to consent to such
appointment, and the Successor Agent wishes to accept such appointment;


WHEREAS, pursuant to the Successor Agent Agreement, Citi desires to become the
successor Swingline Lender under the Amended Credit Agreement;


WHEREAS, the parties hereto desire to continue as of the date hereof the
Existing Letters of Credit (as defined below) in accordance with the terms and
subject to the conditions set forth herein; and


WHEREAS, consistent with Section 2.14 and Section 13.1 of the Credit Agreement,
the Credit Parties and the Required Lenders desire to amend the Credit Agreement
to provide for additional terms and amendments to the Credit Agreement and the
other Credit Documents.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the parties hereto agree
as follows:


Section 1.  Definitions.  Each capitalized term used herein and not otherwise
defined in this Amendment shall be defined in accordance with the Amended Credit
Agreement.
 
Section 2.  Termination of the Tranche B Revolving Credit Commitments and
Tranche C Revolving Credit Commitments and Extension of the Tranche A Revolving
Credit Commitments.
 
2.1          Pursuant to Section 4.2 of the Credit Agreement, upon the
effectiveness of this Amendment but immediately prior to the Extension (as
defined below), all Tranche B Revolving Credit Commitments and all Tranche C
Revolving Credit Commitments shall be permanently terminated (but, for the
avoidance of doubt, without reducing the amount of the existing Tranche A
Revolving Credit Commitments), and any Tranche B Revolving Credit Loans and any
Tranche C Revolving Credit Loans (each as defined in the Credit Agreement)
existing thereunder shall be repaid in full on the Amendment Effective Date.
 
2.2          Each Lender that executes and delivers to the Administrative Agent
(or its counsel) a counterpart of this Amendment as an “Extending Lender” shall
become, upon the effectiveness of this Amendment, an Extending Lender (as
defined in the Credit Agreement) (such Lenders, the “Extending Lenders”), in the
amount of the existing Tranche A Revolving Credit Commitments (the “Existing
Revolving Credit Commitments”) set forth next to its name on Schedule A attached
hereto, and the Borrowers and the Extending Lenders agree that the Existing
Revolving Credit Commitments of the Extending Lenders shall on the date hereof
be converted to extend (the “Extension”) the scheduled maturity date of such
Existing Revolving Credit Commitments to June 28, 2024 or, if such date is not a
Business Day, the next preceding Business Day, and such Class of Existing
Revolving Credit Commitments shall constitute a separate Class of Revolving
Credit Commitments under the Amended Credit Agreement and the other Credit
Documents (such Existing Revolving Credit Commitments so extended, the “Extended
Revolving Credit Commitments”); provided, that, to the extent a Lender under the
Credit Agreement immediately prior to the effectiveness of this Amendment has
not converted and extended its Existing Revolving Credit Commitments set forth
in Schedule A attached hereto as set forth in this Section 2.2 (such Existing
Revolving Credit Commitments not converted and extended, the “Non-Extended
Revolving Credit Commitments”, and such Lenders, the “Non-Extending Lenders”),
the Non-Extended Revolving Credit Commitments of the Non-Extending Lenders shall
be permanently terminated, and any Revolving Credit Loans existing thereunder
repaid in full, pursuant to the Payoff on the Amendment Effective Date.
2

--------------------------------------------------------------------------------

Section 3. 2019 Revolving Credit Commitment.
 
3.1          Immediately following the Extension and substantially concurrently
with the Payoff, the Extended Revolving Credit Commitments shall be increased
(the “Increase”), upon the effectiveness of this Amendment, to an aggregate
amount of $1,000,000,000 (the availability of which, prior to the satisfaction
of the Increased Availability Condition, shall be limited to $450,000,000) (the
“2019 Revolving Credit Commitment”, and the Lenders providing the 2019 Revolving
Credit Commitment, which shall include the Extending Lenders, the “2019
Revolving Credit Lenders”), subject to the 2019 Mandatory Revolving Commitment
Reduction (as defined below), and, immediately following the Increase, shall be
amended to be a single Class of Revolving Credit Commitments in an aggregate
amount of $1,000,000,000 (the availability of which, prior to the satisfaction
of the Increased Availability Condition, shall be limited to $450,000,000),
established as the 2019 Revolving Credit Commitments and having the terms and
conditions set forth herein and in Exhibit A attached hereto, and each 2019
Revolving Credit Lender hereby agrees to commit to provide its respective 2019
Revolving Credit Commitment as set forth on Schedule B attached hereto and made
a part hereof on the terms and subject to the conditions set forth herein;
provided, that, notwithstanding anything herein to the contrary, if the
conditions set forth in Exhibit B to that certain Amended and Restated
Commitment Letter, dated May 31, 2019 (the “Revolver Commitment Letter”), by and
among U.S. Borrower and the Commitment Parties (as defined therein) (without
giving effect to any limitations set forth in such conditions in connection with
the effectiveness of the 2019 Revolving Credit Commitment prior to the
consummation of the Merger (as defined in the Revolver Commitment Letter) (the
“Increased Availability Condition”)) have not been satisfied (or waived in
writing by the 2019 Revolving Credit Lenders) prior to the date (the “2019
Revolving Commitment Reduction Date”) that is the earlier to occur of (i) prior
to the consummation of the Merger, the termination of the Merger Agreement (as
defined in the Revolver Commitment Letter) by the U.S. Borrower (or its
affiliates) in writing or with the U.S. Borrower’s (or its affiliates’) written
consent or otherwise in accordance with its terms (other than with respect to
provisions therein that expressly survive termination) and (ii) 11.59 p.m., New
York City time, on the date that is five Business Days after the earlier of (A)
the Outside Date (as defined in the Merger Agreement as in effect on April 30,
2019) and (B) the consummation of the Merger, then the aggregate amount of the
2019 Revolving Credit Commitments shall be automatically and permanently
reduced, on a pro rata basis, to $450,000,000 on the 2019 Revolving Commitment
Reduction Date (the “2019 Mandatory Revolving Commitment Reduction”) and the
2019 Revolving Credit Commitment of each 2019 Revolving Credit Lender shall be
reduced proportionately.  For the avoidance of doubt, upon the effectiveness of
the Amendment and the establishment of the 2019 Revolving Credit Commitment, the
Tranche A Revolving Credit Commitments shall cease to be outstanding under the
Amended Credit Agreement and shall be deemed to have been terminated and
replaced in full by the 2019 Revolving Credit Commitment.
 
3.2          Concurrently with the effectiveness of the Increase, each 2019
Revolving Credit Lender that is an Extending Lender will automatically and
without further action be deemed to have assigned to each other 2019 Revolving
Credit Lender, and each such other 2019 Revolving Credit Lender will
automatically and without further act be deemed to have assumed, a portion of
the 2019 Revolving Credit Commitments of each 2019 Revolving Credit Lender that
is an Extending Lender to the extent necessary such that, after giving effect to
the Increase and each such deemed assignment and assumption of 2019 Revolving
Credit Commitments, each 2019 Revolving Credit Lender shall hold a 2019
Revolving Credit Commitment in the amount set forth opposite its name on
Schedule B attached hereto, and each of the Credit Parties and the Lenders
authorizes the Administrative Agent to adjust the Register to reflect the 2019
Revolving Credit Commitments of the 2019 Revolving Credit Lenders as set forth
on Schedule B attached hereto.
 
3

--------------------------------------------------------------------------------

3.3          Each 2019 Revolving Credit Lender (i) confirms that it has received
a copy of the Credit Agreement, this Amendment and the other Credit Documents,
together with copies of financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any other 2019 Revolving Credit Lender or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Amended Credit Agreement; (iii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Amended Credit Agreement and
the other Credit Documents as are delegated to the Administrative Agent or the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Amended Credit Agreement are required to be performed by it as a 2019
Revolving Credit Lender.
 
3.4          Upon the Amendment Effective Date, each undersigned 2019 Revolving
Credit Lender shall be deemed to be, and acknowledges and agrees that it shall
become, a Lender and a Revolving Credit Lender party to, under and for all
purposes of, the Amended Credit Agreement and the other Credit Documents, shall
be subject to and bound by the terms thereof, shall perform all the obligations
of and shall have all rights of a Lender and a Revolving Credit Lender
thereunder and shall have the respective 2019 Revolving Credit Commitment set
forth next to its name on Schedule B attached hereto, each of which shall be
recorded in the Register.
 
3.5          For all purposes under the Amended Credit Agreement and the other
Credit Documents, (a) the 2019 Revolving Credit Commitment shall be deemed a
Revolving Credit Commitment under the Amended Credit Agreement, (b) each Loan
made under the 2019 Revolving Credit Commitment shall on and as of the date
hereof be deemed a Revolving Credit Loan (each such Loan, a “2019 Revolving
Credit Loan”) and (c) each 2019 Revolving Credit Lender shall become a Revolving
Credit Lender with respect to the 2019 Revolving Credit Commitment and all
matters relating thereto.
 
3.6          Upon the Amendment Effective Date, (i) $200,000,000 (which amount
shall, immediately and automatically upon the satisfaction of the Increased
Availability Condition, be increased to $400,000,000) of the 2019 Revolving
Credit Commitment (the “2019 Letter of Credit Sublimit”) shall be available to
the Borrowers on and as of the date hereof for the purpose of issuing Letters of
Credit and (ii) each 2019 Revolving Credit Lender hereby agrees to be a Letter
of Credit Issuer under the Amended Credit Agreement with a commitment to issue
Letters of Credit up to the amount set forth on Schedule B attached hereto as
such 2019 Revolving Credit Lender’s 2019 Letter of Credit Commitment.
 
3.7          For each relevant 2019 Revolving Credit Lender, delivered herewith
to the Administrative Agent are such forms, certificates or other evidence with
respect to United States federal income tax withholding matters as such 2019
Revolving Credit Lender may be required to deliver to the Administrative Agent
pursuant to Section 5.4(e) of the Amended Credit Agreement.
4

--------------------------------------------------------------------------------

Section 4.  Existing Letters of Credit. Subject to the terms and conditions
hereof and of the Amended Credit Agreement, (i) the parties hereto agree that
each of the Letters of Credit set forth on Schedule C attached hereto and made a
part hereof (the “Existing Letters of Credit”) that is outstanding on the
Amendment Effective Date shall, effective as of the Amendment Effective Date and
without any further action by the Credit Parties, UBS in its capacity as the
applicable Letter of Credit Issuer, the Lenders or any other Person, be
continued as a Letter of Credit under the Amended Credit Agreement, from and
after the Amendment Effective Date be deemed a Letter of Credit for all purposes
under the Amended Credit Agreement and be subject to and governed by the terms
and conditions of the Amended Credit Agreement, in each case until such Existing
Letter of Credit expires in accordance with its terms or is otherwise canceled
and returned to UBS and (ii) solely in respect of the Existing Letters of
Credit, UBS shall, effective as of the Amendment Effective Date and without any
further action by the Credit Parties, UBS in its capacity as the applicable
Letter of Credit Issuer, the Lenders or any other Person, continue as a Letter
of Credit Issuer under the Amended Credit Agreement solely in respect of the
Existing Letters of Credit, from and after the Amendment Effective Date be
deemed a Letter of Credit Issuer solely in respect of the Existing Letters of
Credit for all purposes under the Amended Credit Agreement and be subject to and
governed by, and have the rights, powers, privileges and duties of a Letter of
Credit Issuer solely in respect of the Existing Letters of Credit pursuant the
terms and conditions of, the Amended Credit Agreement.  Each Revolving Credit
Lender acknowledges and agrees that, on and as of the Amendment Effective Date
and without any further action by the Credit Parties, UBS in its capacity as the
applicable Letter of Credit Issuer, the Lenders or any other Person, all
outstanding L/C Participations in Existing Letters of Credit shall be canceled
and UBS in its capacity as a Letter of Credit Issuer in respect of the Existing
Letters of Credit shall be deemed to have sold and transferred to each Revolving
Credit Lender (after giving effect to this Amendment), and each such Revolving
Credit Lender shall be deemed irrevocably and unconditionally to have purchased
and received from UBS in its capacity as a Letter of Credit Issuer in respect of
the Existing Letters of Credit, an L/C Participation in each Existing Letter of
Credit issued by UBS and outstanding on and as of the Amendment Effective Date
equal to such Revolving Credit Lender’s Revolving Credit Commitment Percentage
(calculated after giving effect to the effectiveness of the 2019 Revolving
Credit Commitments under the Amended Credit Agreement) of the aggregate amount
available to be drawn under such Existing Letter of Credit.  Such L/C
Participation shall be governed by the terms of Sections 3.3 and 3.4 of the
Amended Credit Agreement.  Notwithstanding anything to the contrary contained
herein, in the Amended Credit Agreement or any other Credit Document or
otherwise, it is understood and agreed that, effective as of the Amendment
Effective Date, UBS shall have no Letter of Credit Commitment or other
commitment or obligation to issue any additional Letters of Credit under the
Amended Credit Agreement or to extend or renew any Existing Letter of Credit and
the Credit Parties hereby agree not to extend or renew any of the Existing
Letters of Credit.
 
Section 5. Replacement of the UK Borrower. Pursuant to Section 9.11(b) and
Section 10.3(e) of the Credit Agreement, on the date hereof, the UK Borrower (as
defined in the Credit Agreement) shall hereby be replaced (the “Replacement”) by
Gardner Denver Holdings Ltd. (which shall constitute an Additional Borrower) for
purposes of the Amended Credit Agreement and the other Credit Documents and the
2019 Revolving Credit Commitment, and the Administrative Agent and the Lenders
hereby acknowledge such replacement (for the avoidance of doubt, as of the date
hereof, all references to the UK Borrower in the Amended Credit Agreement and
the other Credit Documents shall mean Gardner Denver Holdings Ltd.).
 
Section 6.  Amendments to Credit Documents.
 
6.1          Each of the parties hereto (as of the Amendment Effective Date
constituting the Administrative Agent, the Collateral Agent, all Revolving
Credit Lenders, the other Lenders party hereto, each Letter of Credit Issuer,
the Swingline Lender and the Credit Parties) agrees that, effective on the
Amendment Effective Date (and, for the avoidance of doubt, immediately following
the Extension and Increase), the Credit Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Amended Credit Agreement attached as Exhibit A hereto and made
a part hereof.
5

--------------------------------------------------------------------------------

6.2           Each of the parties hereto (as of the Amendment Effective Date
constituting the Administrative Agent, the Collateral Agent, all Revolving
Credit Lenders, the other Lenders party hereto, each Letter of Credit Issuer,
the Swingline Lender and the Credit Parties) agrees that, effective on the
Amendment Effective Date (and, for the avoidance of doubt, immediately following
the Extension and Increase), Schedule 13.2 to the Credit Agreement is hereby
amended to delete the address and other contact information for the Resigning
Agent and insert the following address and other contact information for Citi:
 
Citibank, N.A.
1615 Brett Road, Ops III
New Castle, DE 19720,
Attention of Bank Loan Syndications Department
Fax No. (646) 274‑5080)
Email: GLAgentOfficeOps@citi.com


6.3          Each of the parties hereto (as of the Amendment Effective Date
constituting the Administrative Agent, the Collateral Agent, all Revolving
Credit Lenders, the other Lenders party hereto, each Letter of Credit Issuer,
the Swingline Lender and the Credit Parties) agrees that, effective on the
Amendment Effective Date (and, for the avoidance of doubt, immediately following
the Extension and Increase), all defined terms or provisions referencing UBS AG,
Stamford Branch (or “UBS” or references of similar import) as the
“Administrative Agent”, the “Collateral Agent”, the “Swingline Lender”, the
“Agent”, the “Chargee”, the “Security Agent”, the “Pledgee”, the “administrative
agent”, the “collateral agent”, the “trustee” for the Secured Parties or the
“facility agent” (or references of similar import) in any Credit Document shall
be deemed to have been amended to refer to Citibank, N.A., as the Administrative
Agent, the Collateral Agent, the Swingline Lender, the Agent, the Chargee, the
Security Agent, the Pledgee, the administrative agent, the collateral agent, the
trustee for the Secured Parties and the facility agent (and references of
similar import) thereunder.
 
Section 7. Required Lender Consent. The Lenders party hereto, constituting
Required Lenders, hereby give their consent to all matters set forth in this
Amendment and the Successor Agent Agreement. The Required Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
take such actions, including making filings and entering into agreements and any
amendments or supplements to any Security Document, as may be necessary or
desirable to reflect the intent of this Amendment and the Successor Agent
Agreement.
 
Section 8. Representations. Each Credit Party hereby represents and warrants
that:
 
8.1          Each Credit Party (i) has the corporate or other organizational
power and authority to execute, deliver and carry out the terms and provisions
of this Amendment and the Amended Credit Agreement, and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment and (ii) has duly executed and delivered this
Amendment, and each of this Amendment and the Amended Credit Agreement
constitutes the legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
the enforceability hereof or thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity;
 
8.2          The execution, delivery and performance by such Credit Party of
this Amendment, will not (i) contravene any applicable provision of any material
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of its
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which such Credit Party or any of its Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound other than any such breach,
default or Lien that could not reasonably be expected to result in a Material
Adverse Effect or (iii) violate any provision of the certificate of
incorporation, by-laws, articles or other organizational documents of such
Credit Party or any of its Restricted Subsidiaries;
 
6

--------------------------------------------------------------------------------

8.3          All representations and warranties of the Credit Parties contained
herein, in the Amended Credit Agreement or in the other Credit Documents shall
be true and correct in all material respects (or, if qualified by “materiality,”
“Material Adverse Effect” or similar language, in all respects (after giving
effect to such qualification)) with the same effect as though such
representations and warranties had been made on and as of the Amendment
Effective Date, except to the extent that such representations and warranties
expressly relate to an earlier specified date or period, in which case such
representations and warranties shall have been true and correct in all material
respects (or, if qualified by “materiality,” “Material Adverse Effect” or
similar language, in all respects (after giving effect to such qualification))
as of the date when made or for the respective period, as the case may be.
 
8.4          On the Amendment Effective Date, no Default or Event of Default
shall exist immediately before or after giving effect to the effectiveness
hereof.
 
Section 9. Effectiveness.  This Amendment shall be effective on the date (the
“Amendment Effective Date”) on which each of the following conditions have been
satisfied (or waived) in accordance with the terms therein:
 
(a)         this Amendment shall have been executed and delivered by each Credit
Party, the Extending Lenders, the 2019 Revolving Credit Lenders, the Resigning
Agent, the Successor Agent and Lenders constituting Required Lenders (and each
Required Lender shall be deemed to have consented to this Amendment and the
Successor Agent Agreement for all purposes requiring its consent);
 
(b)         the Successor Agent Agreement shall have been executed and delivered
by Holdings, the Borrowers, the other Credit Parties party thereto, the
Resigning Agent and the Successor Agent and all documents and instruments
required to create or perfect the Successor Agent’s security interest in the
Collateral shall, to the extent necessary to create or perfect the Successor
Agent’s security interest in the Collateral, have been executed and delivered by
each Credit Party party thereto and, if applicable, be in proper form for
filing;
 
(c)          in connection with the Replacement, the Administrative Agent shall
have received (A) from the U.S. Borrower a Borrower Designation Agreement duly
executed by the U.S. Borrower and Gardner Denver Holdings Ltd., (B) a loan
certificate of Gardner Denver Holdings Ltd., including the attachments specified
in Section 6.5 of the Credit Agreement and (C) all Security Documents,
guarantees and other documents and instruments as Gardner Denver Holdings Ltd.
is required to deliver under the Credit Agreement to become a Guarantor;
 
(d)         all fees and out-of-pocket expenses required to be paid or
reimbursed by Holdings and each of the Borrowers pursuant to Sections 13.5 and
2.11 of the Credit Agreement and all other fees and out-of-pocket expenses
separately agreed between the U.S. Borrower and the 2019 Revolving Credit
Lenders or the Successor Agent in connection with this Amendment shall have been
paid or reimbursed by (or on behalf of) Holdings and each of the Borrowers;
 
(e)          the 2019 Revolving Credit Lenders shall have received (a) the
audited consolidated balance sheets and related statements of operations and
cash flows as of and for the fiscal years ended on December 31, 2018 and
December 31, 2017 of the U.S. Borrower and its subsidiaries; and (b) the
unaudited consolidated balance sheet and the related unaudited consolidated
statement of operations and cash flows of the U.S. Borrower and its subsidiaries
as of and for the fiscal quarter ended on March 31, 2019 (and the same period in
the prior year);
7

--------------------------------------------------------------------------------

(f)          the Administrative Agent shall have received a customary closing
certificate of each Credit Party, dated the date hereof, executed by an
Authorized Officer of such Credit Party which includes (i) a good standing
certificate (to the extent such concepts exist) for each Credit Party from the
applicable governmental authority of such Credit Party’s jurisdiction of
incorporation, organization or formation and (ii) a copy of the resolutions of
the board of directors or other managers of each Credit Party (or duly
authorized committee thereof) authorizing the execution and delivery of this
Amendment and any other Credit Documents delivered on the Amendment Effective
Date to which it is a party and the performance by it of this Amendment and each
other Credit Document delivered on the Amendment Effective Date to which it is a
party, (iii) (x) a copy of the certificate of incorporation and by-laws,
certificate of formation and operating agreement or other comparable
organizational documents, as applicable, of each Credit Party or (y) a
certification by an Authorized Officer of such Credit Party, dated the date
hereof, that there have been no amendments to such organizational documents, as
applicable, and (iv) the signature and incumbency certificates of the Authorized
Officers of each Credit Party executing this Amendment and the other Credit
Documents delivered on the date hereof to which it is a party;
 
(g)          the Administrative Agent shall have received an opinion of (i)
Simpson Thacher & Bartlett LLP, as New York counsel to the Credit Parties, (ii)
Addleshaw Goddard (Germany) LLP, as German counsel to the Credit Parties and
(iii) Bryan Cave Leighton Paisner LLP, as English counsel to the Credit Parties,
each in form and substance reasonably satisfactory to the Administrative Agent;
 
(h)         the representations and warranties in Section 8 of this Amendment
with respect to Sections 8.1, 8.2 (in each case related to the borrowing under,
guaranteeing under, granting of security interests in the Collateral pursuant
to, entry into and performance of, the Amendment), 8.3(b) and (c) (in each case,
solely as they relate to conflicts arising as a result of entry into, or
performance of, the Amendment after giving effect to the transactions
contemplate thereby), 8.5, 8.7, 8.17 (but with references to the “Closing Date”
and the “Transactions” to be deemed to be references to the Amendment Effective
Date and the transactions contemplated by this Amendment, respectively); 8.18
(but with references to the “Closing Date” to be deemed to be references to the
Amendment Effective Date) and 8.19 of the Credit Agreement shall be true and
correct in all material respects (or if qualified by “materiality,” “material
adverse effect” or similar language, in all respects (after giving effect to
such qualification)) on the Amendment Effective Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects (or if qualified by “materiality,” “material adverse effect” or similar
language, in all respects (after giving effect to such qualification)) as of
such earlier date);
 
(i)           the Administrative Agent and the 2019 Revolving Credit Lenders
shall have received at least three business days prior to the Amendment
Effective Date all documentation and other information about the Borrowers and
the Guarantors as shall have been reasonably requested in writing by the
Administrative Agent or the 2019 Revolving Credit Lenders at least ten calendar
days prior to the Amendment Effective Date and as required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.  At least
three business days prior to the Amendment Effective Date (to the extent
requested at least ten business days prior to the Amendment Effective Date), any
Borrower or any Guarantor that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation (31 C.F.R. § 1010.230) (the “Beneficial
Ownership Regulation”) shall deliver a beneficial ownership certificate to any
2019 Revolving Credit Lender or Letter of Credit Issuer that has requested such
certification, which certification shall be substantially similar in form and
substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association (a
“Beneficial Ownership Certification”), in relation to such Borrower or
Guarantor;
 
8

--------------------------------------------------------------------------------

(j)          the 2019 Revolving Credit Lenders shall have received a solvency
certificate as to the U.S. Borrower and its restricted subsidiaries on a
consolidated basis (as of the Amendment Effective Date) substantially in the
form of Annex B-I to the Revolving Commitment Letter, certified by a senior
authorized financial officer of the U.S. Borrower;
 
(k)          no Event of Default shall exist on the Amendment Effective Date
after giving effect to the 2019 Revolving Credit Commitments; and
 
(l)          (i) the Payoff shall have been consummated, (ii) any existing
Tranche B Revolving Credit Loans and any Tranche C Revolving Credit Loans shall
have been repaid in full and (iii) all accrued and unpaid interest and fees on
the existing Loans, Commitments and Letters of Credit under the Credit Agreement
shall have been paid in full, in each case on the Amendment Effective Date.
 
Section 10. Miscellaneous.
 
10.1         This Amendment shall constitute an Extension Amendment and a
Joinder Agreement in accordance with Section 2.14 of the Credit Agreement.
 
10.2         Each reference that is made in the Amended Credit Agreement or any
Credit Document to the Credit Agreement shall hereafter be construed as a
reference to the Credit Agreement, as amended hereby.  Except as herein
otherwise specifically provided, all provisions of the Credit Agreement shall
remain in full force and effect and be unaffected hereby and this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  This Amendment is a Credit Document.
 
10.3         Each of the undersigned Credit Parties acknowledges (i) all of its
Obligations (as amended hereby) under the Amended Credit Agreement and each
other Credit Document to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) its grant of guarantees and/or
security interests pursuant to the Credit Documents are reaffirmed and remain in
full force and effect after giving effect to this Amendment, (iii) the
Obligations include, among other things and without limitation, the due and
punctual payment of the principal of, interest on, the Revolving Credit
Commitments effected pursuant to this Amendment, and (iv) the execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent, the Collateral Agent or any other Secured Party,
constitute a waiver of any provision of any of the Credit Documents or serve to
effect a novation of the Obligations.
 
9

--------------------------------------------------------------------------------

10.4          This Amendment may be executed in any number of counterparts, by
different parties hereto in separate counterparts (including by facsimile or
other electronic transmission (e.g., a “pdf” or “tif”)) and by facsimile
signature, each of which when so executed and delivered shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.
 
10.5          Holdings and each of the Borrowers agree to pay on demand all
costs and expenses required to be paid or reimbursed pursuant to Section 13.5 of
the Credit Agreement or the Amended Credit Agreement incurred by the
Administrative Agent or the Resigning Agent in connection with the preparation,
negotiation and execution of this Amendment, including without limitation, the
reasonable and documented costs, fees, expenses and disbursements of the
Administrative Agent’s and the Resigning Agent’s legal counsel.
 
10.6          This Amendment may not be amended, modified or waived except in
accordance with the terms of Section 13.1 of the Amended Credit Agreement. Any
term or provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment, and the effect thereof shall be confined to the term or provision so
held to be invalid or unenforceable.
 
10.7          This Amendment is specifically limited to the matters expressly
set forth herein.  This Amendment and all other instruments, agreements and
documents executed and delivered in connection with this Amendment embody the
final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto.  There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Amended Credit Agreement.
 
10.8          The provisions of Sections 13.12, 13.13 and 13.15 of the Amended
Credit Agreement apply to this Amendment, mutatis mutandis.
 
10.9          The parties hereto acknowledge and agree that the amendment of the
Credit Agreement pursuant to this Amendment and the amendment and/or execution
of any other Credit Document in connection with this Amendment shall not
constitute a novation of the Credit Agreement or any other Credit Document as in
effect prior to the Amendment Effective Date.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 4 to Credit Agreement has been executed
by the parties hereto as of the date first written above.
 

 
HOLDINGS:
           
GARDNER DENVER HOLDINGS, INC.
           
By:
/s/ Andrew R. Schiesl
   
Name: Andrew R. Schiesl
   
Title:   Authorized Signatory
           
U.S. BORROWER:
           
GARDNER DENVER, INC.
           
By:
/s/ Andrew R. Schiesl
   
Name: Andrew R. Schiesl
   
Title:   Authorized Signatory
           
GERMAN BORROWER:
           
GD GERMAN HOLDINGS II GMBH
           
By:
/s/ Andrew R. Schiesl
   
Name: Andrew R. Schiesl
   
Title:   Authorized Signatory
           
UK BORROWER:
            GARDNER DENVER HOLDINGS LTD.            
By:
/s/ Andrew R. Schiesl
    Name: Andrew R. Schiesl     Title:   Authorized Signatory  

 
[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]
 

--------------------------------------------------------------------------------

 
CREDIT PARTIES:
         
GD GLOBAL HOLDINGS, INC.
   
GARDNER DENVER INVESTMENTS, INC.
   
GARDNER DENVER INTERNATIONAL, INC.
   
GD GLOBAL HOLDINGS II, INC.
         
By:
/s/ Andrew R. Schiesl
   
Name: Andrew R. Schiesl
   
Title:   President
         
EMCO WHEATON USA, INC.
   
GARDNER DENVER NASH LLC
   
GARDNER DENVER THOMAS, INC.
   
LEROI INTERNATIONAL, INC.
   
GARDNER DENVER PETROLEUM PUMPS LLC
   
THOMAS INDUSTRIES INC.
   
TRI-CONTINENT SCIENTIFIC, INC.
         
By:
/s/ Andrew R. Schiesl
   
Name: Andrew R. Schiesl
   
Title:   Secretary
 

 
[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]

--------------------------------------------------------------------------------

 
RESIGNING AGENT:
         
UBS AG, STAMFORD BRANCH
         
By:
/s/ Darlene Arias
   
Name: Darlene Arias
   
Title:   Director
         
By:
/s/ Houssem Daly
   
Name: Houssem Daly
   
Title:   Associate Director, Banking Products Services, US
 

 
[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]

--------------------------------------------------------------------------------

 
SUCCESSOR AGENT AND SWINGLINE LENDER:
           
CITIBANK, N.A.
           
By:
/s/ Matthew Burke
   
Name: Matthew Burke
    Title:   Managing Director & Vice President  

 
[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]

--------------------------------------------------------------------------------

 

 
EXTENDING LENDER:
         
DEUTSCHE BANK AG NEW YORK BRANCH
         
By:
/s/ Michael Strobel
   
Name: Michael Strobel
   
Title:   Vice President
         
By:
/s/ Yumi Okabe
   
Name: Yumi Okabe
   
Title:   Vice President
 

 
[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]

--------------------------------------------------------------------------------

 
EXTENDING LENDER:
         
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
         
By:
/s/ Gordon Yip
   
Name: Gordon Yip
   
Title:   Director
         
By:
/s/ Thibault Rosset
   
Name: Thibault Rosset
   
Title:   Managing Director
 

[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]

--------------------------------------------------------------------------------

 
EXTENDING LENDER:
         
CITIBANK, N.A.
         
By:
/s/ Matthew Burke
   
Name: Matthew Burke
   
Title:   Managing Director & Vice President
 



[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]


--------------------------------------------------------------------------------



 
EXTENDING LENDER:
         
HSBC BANK USA, N.A.
         
By:
/s/ Andrew Horn
   
Name: Andrew Horn
   
Title:   Director
 

 
[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]


--------------------------------------------------------------------------------



 
EXTENDING LENDER:
         
MIZUHO BANK, LTD.
         
By:
/s/ Donna DeMagistris
   
Name: Donna DeMagistris
   
Title:   Authorized Signatory
 

 
[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]

--------------------------------------------------------------------------------

Lender signature pages on file.
 
[Signature Page to Amendment No. 4 to Credit Agreement (Gardner Denver)]

--------------------------------------------------------------------------------

Exhibit A
 
Amended Credit Agreement
 
(See attached.)

--------------------------------------------------------------------------------

[Conformed to reflect Amendment No. 3, dated as of December 13, 2018]EXHIBIT A

 
Please note that this conformed copy of Credit Agreement is to be used for
reference purposes only;
the definitive agreements with respect to the Credit Agreement (as amended by
Amendment No. 3)
are set forth in the Credit Agreement and Amendment No. 3.
 


CONFORMED COPY INCORPORATING:
Amendment No. 3 Dated as of December 13, 2018
CREDIT AGREEMENT1
 
Dated as of July 30, 2013
 
among
 
RENAISSANCE ACQUISITION CORPGARDNER DENVER, INC.,
as the U.S. Borrower, which on the Closing Date shall be merged with GARDNER
DENVER, INC. (with
GARDNER DENVER, INC. as the merged company and the U.S. Borrower),
 
the Foreign Borrowers described herein,
 
RENAISSANCE PARENT CORPGARDNER DENVER HOLDINGS, INC.,
as Holdings,
 
The Several Lenders
from Time to Time Parties Hereto,
 
UBS AG, STAMFORD BRANCH,
CITIBANK, N.A.,
as Administrative Agent, Collateral Agent, Swingline Lender and a Letter of
Credit Issuer,

UBS SECURITIES LLC,
BARCLAYS BANK PLC,
 
CITIGROUP GLOBAL MARKETS INC.,
KKR CAPITAL MARKETS LLC,
GOLDMAN SACHS BANK USA,
DEUTSCHE BANKHSBC SECURITIES (USA) INC.,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.,
RBPNC CAPITAL MARKETS,1 LLC,
MACQUARIEBMO CAPITAL (USA) INCMARKETS CORP., and
HSBC SECURITIES (USA) INC.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MUFG BANK, LTD. and
STANDARD CHARTERED BANK,
as Joint Lead Arrangers and Bookrunners,
 

--------------------------------------------------------------------------------

1
As amended by Amendment No. 1 to Credit Agreement, dated as of March 4, 2016,
Amendment No. 2, dated as of August 17, 2017, Amendment No. 3, dated as of
December 13, 2018 and Amendment No. 4, dated as of June 28, 2019.

 

1
RBC Capital Markets is a marketing name for the investment banking activities of
Royal Bank of Canada and its affiliates.

--------------------------------------------------------------------------------

and


BANK OF AMERICA, N.A.,
BANK OF CHINA, CHICAGO BRANCH,
DEUTSCHE BANK SECURITIES INC.,
SANTANDER BANK, N.A. and
UBSTD SECURITIES (USA) LLC and  BARCLAYS BANK PLC,
as Co-Managers
as Co-Documentation Agents,
KKR CAPITAL MARKETS LLC, and
SUMITOMO MITSUI BANKING CORPORATION
as Joint Manager and Arranger
-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

          Page             Section 1.   Definitions   2               1.1  
Defined Terms   2   1.2   Other Interpretive Provisions   7077   1.3  
Accounting Terms   7077   1.4   Rounding   7077   1.5   References to
Agreements, Laws, Etc   7177   1.6   Exchange Rates   7178             Section
2.   Amount and Terms of Credit   7178               2.1   Commitments   7178  
2.2   Minimum Amount of Each Borrowing; Maximum Number of Borrowings   7481  
2.3   Notice of Borrowing   7481   2.4   Disbursement of Funds   7583   2.5  
Repayment of Loans; Evidence of Debt   7680   2.6   Conversions and
Continuations   7887   2.7   Pro Rata Borrowings   7888   2.8   Interest   7988
  2.9   Interest Periods   8089   2.10   Increased Costs, Illegality, Etc   8089
  2.11   Compensation   8291   2.12   Change of Lending Office   8291   2.13  
Notice of Certain Costs   8291   2.14   Incremental Facilities   8392   2.15  
Permitted Debt Exchanges   8898   2.16   Defaulting Lenders   8999            
Section 3.   Letters of Credit   91101               3.1   Letters of Credit  
91101   3.2   Letter of Credit Requests   93103   3.3   Letter of Credit
Participations   94105   3.4   Agreement to Repay Letter of Credit Drawings  
96107   3.5   Increased Costs   98108   3.6   New or Successor Letter of Credit
Issuer   98109   3.7   Role of Letter of Credit Issuer   99110   3.8   Cash
Collateral   100111   3.9   Applicability of ISP and UCP   100111   3.10  
Conflict with Issuer Documents   101111   3.11   Letters of Credit Issued for
Restricted Subsidiaries   101111   3.12   Provisions Related to Extended
Revolving Credit Commitments   111   3.13   Letter of Credit Reports to the
Administrative Agent   112

-iii-

--------------------------------------------------------------------------------

Section 4.   Fees   101112             4.1   Fees   101112   4.2   Voluntary
Reduction of Revolving Credit Commitments   102113   4.3   Mandatory Termination
and Reduction of Commitments   102114             Section 5.   Payments   103115
              5.1   Voluntary Prepayments   103115   5.2   Mandatory Prepayments
  104115   5.3   Method and Place of Payment   107119   5.4   Net Payments  
108119   5.5   Computations of Interest and Fees   111123   5.6   Limit on Rate
of Interest   112123             Section 6.   Conditions Precedent to Initial
Borrowing   112124             6.1   Credit Documents   112124   6.2  
Collateral   113124   6.3   Legal Opinions   113124   6.4   Equity Investments  
113125   6.5   Closing Certificates   113125   6.6   Authorization of
Proceedings of Each Credit Party; Corporate Documents   114125   6.7   Fees  
114125   6.8   Representations and Warranties   114125   6.9   Solvency
Certificate   114125   6.10   Acquisition   114126   6.11   Patriot Act   114126
  6.12   Pro Forma Balance Sheet   114126   6.13   Financial Statements   115126
  6.14   No Company Material Adverse Effect   115126   6.15   Refinancing  
115126             Section 7.   Conditions Precedent to All Credit Events  
115126               7.1   No Default; Representations and Warranties   115126  
7.2   Notice of Borrowing; Letter of Credit Request   115127             Section
8.   Representations, Warranties and Agreements   116127               8.1  
Corporate Status   116127   8.2   Corporate Power and Authority   116127   8.3  
No Violation   116128   8.4   Litigation   117128   8.5   Margin Regulations  
117128   8.6   Governmental Approvals   117128   8.7   Investment Company Act  
117128   8.8   True and Complete Disclosure   117128   8.9   Financial
Condition; Financial Statements   117129   8.10   Compliance with Laws; No
Default   118129

-iv-

--------------------------------------------------------------------------------

  8.11   Tax Matters   118129   8.12   Compliance with ERISA   118130   8.13  
Subsidiaries   118130   8.14   Intellectual Property   118130   8.15  
Environmental Laws   119130   8.16   Properties   119130   8.17   Solvency  
119130   8.18   Patriot Act   119131   8.19   Security Interest in Collateral  
119131             Section 9.   Affirmative Covenants   120131               9.1
  Information Covenants   120131   9.2   Books, Records and Inspections   122134
  9.3   Maintenance of Insurance   123134   9.4   Payment of Taxes   123135  
9.5   Preservation of Existence; Consolidated Corporate Franchises   123135  
9.6   Compliance with Statutes, Regulations, Etc   124135   9.7   ERISA   124135
  9.8   Maintenance of Properties   124135   9.9   Transactions with Affiliates
  124136   9.10   End of Fiscal Years; Fiscal Quarters   125136   9.11  
Additional Guarantors and Grantors; Additional Borrower   125137   9.12   Pledge
of Additional Stock and Evidence of Indebtedness   126137   9.13   Use of
Proceeds   127138   9.14   Further Assurances   127138   9.15   Maintenance of
Ratings   129140   9.16   Lines of Business   129140   9.17   Centre of Main
Interests   129140             Section 10.   Negative Covenants   130141        
      10.1   Limitation on Indebtedness   130141   10.2   Limitation on Liens  
135146   10.3   Limitation on Fundamental Changes   135146   10.4   Limitation
on Sale of Assets   137148   10.5   Limitation on Restricted Payments   138149  
10.6   Limitation on Subsidiary Distributions   145156   10.7   Consolidated
SeniorFirst Lien Secured Debt to Consolidated EBITDA Ratio   146157            
Section 11.   Events of Default   146157               11.1   Payments   146157
  11.2   Representations, Etc   147157   11.3   Covenants   147158   11.4  
Default Under Other Agreements   147158   11.5   Bankruptcy, Etc   148159   11.6
  ERISA   148159   11.7   Guarantee   149159   11.8   Security Documents  
149159

-v-

--------------------------------------------------------------------------------

  11.9   Security Agreement   149160   11.10   Mortgages   149160   11.11  
Judgments   149160   11.12   Change of Control   149160   11.13   Application of
Proceeds   150160   11.14   Equity Cure   150161             Section 12.   The
Agents   151162               12.1   Appointment   151162   12.2   Delegation of
Duties   152162   12.3   Exculpatory Provisions   152163   12.4   Reliance by
Agents   152163   12.5   Notice of Default   153164   12.6   Non-Reliance on
Administrative Agent, Collateral Agent and Other Lenders   153164   12.7  
Indemnification   154165   12.8   Agents in Their Individual Capacities   154165
  12.9   Successor Agents   155165   12.10   Withholding Tax   156166   12.11  
Agents Under Security Documents and Guarantee   156166   12.12   Right to
Realize on Collateral and Enforce Guarantee   156167   12.13   German Security  
157167   12.14   Parallel Debt   158168             Section 13.   Miscellaneous
  159170               13.1   Amendments, Waivers and Releases   159170   13.2  
Notices   162172   13.3   No Waiver; Cumulative Remedies   162173   13.4  
Survival of Representations and Warranties   162173   13.5   Payment of
Expenses; Indemnification   162173   13.6   Successors and Assigns;
Participations and Assignments   163174   13.7   Replacements of Lenders Under
Certain Circumstances   169180   13.8   Adjustments; Set-off   170180   13.9  
Counterparts   170181   13.10   Severability   170181   13.11   Integration  
170181   13.12   GOVERNING LAW   171181   13.13   Submission to Jurisdiction;
Waivers   171181   13.14   Acknowledgments   171182   13.15   WAIVERS OF JURY
TRIAL   172183   13.16   Confidentiality   172183   13.17   Direct Website
Communications   173183   13.18   USA PATRIOT Act   174185   13.19   Judgment
Currency   174185   13.20   Payments Set Aside   175185   13.21   Euro   175185
  13.22   Special Provisions Relating to Currencies Other Than Dollars   175186
  13.23   Acknowledgement and Consent to Bail-In of EEA Financial Institutions  
176186   13.24   Acknowledgement Regarding Any Supported QFCs   186

-vi-

--------------------------------------------------------------------------------

            Section 14.   Certain UK Borrower Provisions   176187              
14.1   UK Taxes   176187   14.2   Tax Gross-Up   176187   14.3   Tax indemnity  
178189   14.4   Tax Credit   179190   14.5   Lender Status Confirmation   179190
  14.6   HMRC DT Treaty Passport Scheme Confirmation   180191   14.7   Stamp
Taxes   180191   14.8   Change in UK Lender   180191             Section 15.  
Value Added Tax   180191             Section 16.   Determination   181192      
      Section 17.   Conduct of Business by the Secured Parties   181192

-vii-

--------------------------------------------------------------------------------

SCHEDULES       Schedule 1.1(a) Existing Letters of Credit Schedule 1.1(b)
Mortgaged Properties Schedule 1.1(c) Commitments of Lenders Schedule 1.1(d)
Hedge Banks Schedule 8.13 Subsidiaries Schedule 9.14(e) Post-Closing Actions
Schedule 10.1 Closing Date Indebtedness Schedule 10.2 Closing Date Liens
Schedule 10.5 Closing Date Investments Schedule 13.2 Notice Addresses    
EXHIBITS       Exhibit A Form of Joinder Agreement Exhibit B Form of Guarantee
Exhibit C Form of Pledge Agreement Exhibit D Form of U.S. Security Agreement
Exhibit E Form of Letter of Credit Request Exhibit F Form of Credit Party
Closing Certificate Exhibit G Form of Assignment and Acceptance Exhibit H-1 Form
of Promissory Note (Initial Term Loans) Exhibit H-2 Form of Promissory Note
(Revolving Credit Loans) Exhibit I Form of First Lien Intercreditor Agreement
Exhibit J Form of Second Lien Intercreditor Agreement Exhibit K Form of Non-Bank
Tax Certificate Exhibit L Form of Conversion/Continuation Notice Exhibit M Form
of Borrower Designation Agreement

-viii-

--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 30, 2013, as amended, restated, supplemented
or otherwise modified from time to time, among RENAISSANCE PARENT CORPGARDNER
DENVER HOLDINGS, INC. (f/k/a Renaissance Parent Corp.), a Delaware corporation
(“Holdings”), GARDNER DENVER, INC., a Delaware corporation (“Holdings”),
RENAISSANCE ACQUISITION CORP., which on the Closing Date shall be merged with
GARDNER DENVER, INC. (with GARDNER DENVER, INC. as the merged company and the
“U.S. Borrower”), GARDNER DENVERGD GERMAN HOLDINGS GMBH & CO KGII GMBH, a
company organized under the laws of Germany with company number HRA 91896
(registered at the local court of Munich) and its registered office at
Benzstrabe 28, 82178 Puchheim (the “German Borrower”), GARDNER DENVER
HOLDINGS GLTD FIRST (UK) LIMITED., a company organized under the laws of England
and Wales with company number 04955958 and its registered office at Springmill
Street, Bradford West Yorkshire BD5 7HW (the “UK Borrower”; and together with
the German Borrower, the “Foreign Borrowers”), the lending institutions from
time to time parties hereto (each a “Lender” and, collectively, the “Lenders”)
and UBSCITIBANK, N.AG, STAMFORD BRANCH., as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer (such terms and each other
capitalized term used but not defined in this preamble having the meaning
provided in Section 1).
 
WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of March 7, 2013
(as amended from time to time in accordance therewith, the “Acquisition
Agreement”), between GARDNER DENVER, INC. and Holdings, Holdings will acquire
the equity interests of the U.S. Borrower.
 
WHEREAS, to fund, in part, the Acquisition, it is intended that the Sponsor and
the other Initial Investors will contribute an amount in cash to Holdings and/or
a direct or indirect parent thereof in exchange for Capital Stock (such
contribution, the “Equity Investments”), which shall be no less than 22.5% of
the pro forma total capitalization of Holdings and its Subsidiaries after giving
effect to the Transactions (the “Minimum Equity Amount”);
 
WHEREAS, to consummate the transactions contemplated by the Acquisition
Agreement, it is intended that the U.S. Borrower will issue senior unsecured
notes with a stated maturity no earlier than eight years after the Closing Date
in sales pursuant to Rule 144A and Regulation S under the Securities Act of
1933, as amended (the “Senior Notes Offering”), under the Senior Notes Indenture
generating aggregate gross proceeds of up to $575,000,000 (the “Senior Notes”);
 
WHEREAS, in connection with the foregoing, (I) Holdings and the U.S. Borrower
have requested that the Lenders extend credit in the form of (a) Initial Dollar
Term Loans to the U.S. Borrower on the Closing Date in Dollars, in an aggregate
principal amount of $1,900,000,000, (b) Initial Euro Term Loans to the U.S.
Borrower on the Closing Date in Euros, in an aggregate principal amount of
€400,000,000 and (c) Revolving Credit Loans made available to the Borrowers at
any time and from time to time prior to the Revolving Credit Maturity Date in
Dollars, Euro and Alternative Currencies, in an aggregate Dollar Equivalent
principal amount at any time outstanding not in excess of
$400,000,0001,000,000,000 (subject to the 2019 Increased Availability Condition)
less the sum of (i) the aggregate Letters of Credit Outstanding at such time and
(ii) the aggregate principal amount of all Swingline Loans outstanding at such
time, and (II) Holdings and the Borrowers have requested (a) the Letter of
Credit Issuer to issue Letters of Credit at any time and from time to time prior
to the L/C Facility Maturity Date, in Dollars, Euro and Alternative Currencies,
in an aggregate Stated Amount at any time outstanding not in excess of
$200,000,000 (which amount shall, immediately and automatically upon the
satisfaction of the 2019 Increased Availability Condition, be increased to
$400,000,000), and (b) to deem the letters of credit identified on Schedule
1.1(a) hereto to be Letters of Credit for all purposes under this Agreement and
(III) Holdings and the U.S. Borrower have requested the Swingline Lender to
extend credit in the form of Swingline Loans at any time and from time to time
prior to the Swingline Maturity Date, in Dollars in an aggregate principal
amount at any time outstanding not in excess of $50,000,000;

--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Initial Term Loans will be used, together with (a)
the net proceeds of the Senior Notes Offering, (b) proceeds of borrowings by the
U.S. Borrower under the Revolving Credit Facility (if needed) and (c) the net
proceeds of the Equity Investments on the Closing Date to effect the
Acquisition, to provide for liquidity in the form of cash on the balance sheet
of Holdings or otherwise and to pay Transaction Expenses; and
 
WHEREAS, the Lenders and Letter of Credit Issuer are willing to make available
to the Borrowers such term loans and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
Section 1.         Definitions
 
1.1          Defined Terms.  As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):
 
“2019 Existing Letters of Credit” shall mean the letters of credit existing on
the Amendment No. 4 Effective Date set forth on Schedule C to Amendment No. 4.
 
“2019 Increased Availability Condition” shall mean the “Increased Availability
Condition” under and as defined in Amendment No. 4.
 
“2019 Mandatory Revolving Commitment Reduction” shall have the meaning provided
in Amendment No. 4.
 
“2019 Refinancing” shall mean the termination on the Amendment No. 4 Effective
Date of the Revolving Credit Commitments of the Amendment No. 4 Non-Extending
Lenders set forth in Schedule A to Amendment No. 4 and the repayment in full of
the Revolving Credit Loans thereunder.
 
“2019 Revolving Commitment Reduction Date” shall mean the date that is the
earlier to occur of (i) prior to the consummation of the Merger (as defined in
Amendment No. 4), the termination of the Merger Agreement (as defined in
Amendment No. 4) by the U.S. Borrower (or its affiliates) in writing or with the
U.S. Borrower’s (or its affiliates’) written consent or otherwise in accordance
with its terms (other than with respect to provisions therein that expressly
survive termination) and (ii) 11.59 p.m., New York City time, on the date that
is five Business Days after the earlier of (A) the Outside Date (as defined in
Amendment No. 4) and (B) the consummation of the Merger.
 
“2019 Revolving Credit Commitment” means, pursuant to Amendment No. 4 and this
Agreement, as to each 2019 Revolving Credit Lender, its obligation to make 2019
Revolving Credit Loans to a Borrower pursuant to Section 2.1(b)(i)(D), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule B to Amendment No. 4 under the
caption “2019 Revolving Credit Commitment Amount” or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14).  Subject to the 2019 Mandatory Revolving
Commitment Reduction, the aggregate 2019 Revolving Credit Commitments of all
2019 Revolving Credit Lenders shall be $1,000,000,000 (subject to the 2019
Increased Availability Condition) on the Amendment No. 4 Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.
-2-

--------------------------------------------------------------------------------

“2019 Revolving Credit Facility” means, at any time, the aggregate amount of the
2019 Revolving Credit Lenders’ 2019 Revolving Credit Commitments at such time.
 
“2019 Revolving Credit Lender” means, at any time, any Lender that has a
2019 Revolving Credit Commitment at such time.
 
“2019 Revolving Credit Loan” has the meaning specified in Section 2.1(b)(i)(D).
 
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by the Administrative
Agent as its “prime rate” at its principal office in Stamford and (c) the LIBOR
Rate (with respect to LIBOR Loans to be made in Dollars) for an interest period
of one (1) month, determined on the second full Business Day prior to such day,
plus 1%; provided that, notwithstanding the foregoing, in no event shall the ABR
applicable to the Initial Term Loans at any time be less than 2.00% per annum. 
Any change in the ABR due to a change in such rate announced by the
Administrative Agent or in the Federal Funds Effective Rate shall take effect at
the opening of business on the day specified in the announcement of such change.
 
“ABR Loan” shall mean each Loan (other than Loans made in Euros or any
Alternative Currency) bearing interest based on the ABR.
 
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
its Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.
 
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
 
“Acquired Indebtedness” shall mean, with respect to any specified Person, (1)
Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and (2) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.
 
“Acquisition” shall mean the transactions contemplated by the Acquisition
Agreement.
 
“Acquisition Agreement” shall have the meaning provided in the preamble to this
Agreement.
 
“Additional Borrower” shall mean any Person, organized under the laws of (i) the
Commonwealth of Australia or (ii) any other jurisdiction that is acceptable to
the Administrative Agent and the Revolving Credit Lenders providing Revolving
Credit Commitments to such Additional Borrower, in each case, who may become a
party hereto as a “Borrower” hereunder, subject to compliance with the terms of
Section 9.11(b), hereof upon the execution and delivery of a customary joinder
agreement reasonably satisfactory to the Administrative Agent.
-3-

--------------------------------------------------------------------------------

 
“Additional Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).
 
“Additional Revolving Credit Lender” shall have the meaning provided in Section
2.14(b).
 
“Additional Revolving Credit Loan” shall have the meaning provided in Section
2.14(b).
 
“Additional Tranche B-1 Dollar Term Loan” shall have the meaning provided in
Section 2.1(a).
 
“Additional Tranche B-1 Dollar Term Loan Commitment” shall mean, with respect to
an Additional Tranche B-1 Dollar Term Loan Lender, the commitment of such
Additional Tranche B-1 Dollar Term Loan Lender to make Additional Tranche B-1
Dollar Term Loans on the Amendment No. 2 Effective Date in an amount set forth
on the Tranche B-1 Dollar Term Loan Allocation Schedule.
 
“Additional Tranche B-1 Dollar Term Loan Lender” shall mean each Person set
forth on the Tranche B-1 Dollar Term Loan Allocation Schedule under the column
on such Schedule entitled “Additional Tranche B-1 Dollar Term Loan Lender” that
executed and delivered a counterpart to Amendment No. 2 (or written evidence
satisfactory to the Administrative Agent that such Person signed a counterpart
to Amendment No. 2) as an “Additional Tranche B-1 Dollar Term Loan Lender” on or
prior to the Amendment No. 2 Effective Date.
 
“Additional Tranche B-1 Euro Term Loan” shall have the meaning provided in
Section 2.1(a).
 
“Additional Tranche B-1 Euro Term Loan Commitment” shall mean, with respect to
an Additional Tranche B-1 Euro Term Loan Lender, the commitment of such
Additional Tranche B-1 Euro Term Loan Lender to make Additional Tranche B-1 Euro
Term Loans on the Amendment No. 2 Effective Date in an amount set forth on the
Tranche B-1 Euro Term Loan Allocation Schedule.
 
“Additional Tranche B-1 Euro Term Loan Lender” shall mean each Person set forth
on the Tranche B-1 Euro Term Loan Allocation Schedule under the column on such
Schedule entitled “Additional Tranche B-1 Euro Term Loan Lender” that executed
and delivered a counterpart to Amendment No. 2 (or written evidence satisfactory
to the Administrative Agent that such Person signed a counterpart to Amendment
No. 2) as an “Additional Tranche B-1 Euro Term Loan Lender” on or prior to the
Amendment No. 2 Effective Date.
 
“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
 
“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.
 
“Administrative Agent” shall mean UBSCitibank, N.AG, Stamford Branch., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 12.9.
-4-

--------------------------------------------------------------------------------

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify to Holdings
and the Lenders.
 
“Administrative Questionnaire” shall have the meaning provided in Section
13.6(b)(ii)(D).
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Affiliated Institutional Lender” shall mean (i) any Affiliate of the Sponsor
that is either a bona fide debt fund or such Affiliate extends credit or buys
loans in the ordinary course of business, (ii) KKR Corporate Lending LLC and
(iii) MCS Corporate Lending LLC.
 
“Affiliated Lender” shall mean a Lender that is the Sponsor or any Affiliate
thereof (other than Holdings, any Subsidiary of Holdings, any Borrower or any
Affiliated Institutional Lender).
 
“Agent Parties” shall have the meaning provided in Section 13.17(c).
 
“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent, each Joint Lead Arranger and Bookrunner, the Co-Documentation
Agents, the Co-Managers and the Joint Manager and Arranger.
 
“Aggregate Multicurrency Exposures” shall have the meaning provided in Section
5.2(b).
 
“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).
 
“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.
 
“Agreement Currency” shall have the meaning provided in Section 13.19.
 
“Alternative Currency” shall mean Pounds Sterling and any other currency
reasonably acceptable to the Administrative Agent and each applicable Revolving
Credit Lender that is freely convertible into Dollars and readily available in
the London interbank market.
 
“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
March 4, 2016, among each Credit Party, the Lenders party thereto, and the
Administrative Agent.
 
“Amendment No. 1 Effective Date” shall mean the “Amendment No. 1 Effective Date”
under and as defined in Amendment No. 1.
 
“Amendment No. 1 Consenting Revolving Credit Lender” shall mean each Revolving
Credit Lender that has voted in favor of the Amendment No. 1 by executing it on
or prior to March 7, 2016.
 
-5-

--------------------------------------------------------------------------------

“Amendment No. 1 Non-Consenting Revolving Credit Lender” shall mean each
Revolving Credit Lender other than the Amendment No. 1 Consenting Revolving
Credit Lenders.
 
“Amendment No. 2” shall mean Amendment No. 2 to this Agreement dated as of
August 17, 2017, among each Credit Party, the Lenders party thereto, and the
Administrative Agent.
 
“Amendment No. 2 Arrangers” shall mean UBS Securities LLC, KKR Capital Markets
LLC, Citigroup Global Markets Inc., Crédit Agricole Corporate and Investment
Bank, Deutsche Bank Securities Inc., Mizuho Bank, Ltd. and Sumitomo Mitsui
Banking Corporation, in their capacities as the joint lead arrangers and joint
bookrunners for Amendment No. 2, the Tranche B-1 Dollar Term Loans and the
Tranche B-1 Euro Term Loans.
 
“Amendment No. 2 Effective Date” shall mean the “Amendment No. 2 Effective Date”
under and as defined in Amendment No. 2.
 
“Amendment No. 3” shall mean Amendment No. 3 to this Agreement dated as of
December 13, 2018, among each Credit Party, the Lenders party thereto, and the
Administrative Agent.
 
“Amendment No. 3 Effective Date” shall mean the first Business Day on which all
conditions precedent set forth in Section 4 of Amendment No. 3 are satisfied,
which date is December 13, 2018.
 
“Amendment No. 4” shall mean Amendment No. 4 to Credit Agreement dated as of
June 28, 2019, among each Credit Party, the Extending Lenders party thereto, the
2019 Revolving Credit Lenders party thereto, the other Lenders party thereto,
the Letter of Credit Issuers party thereto, UBS AG, Stamford Branch as Resigning
Agent (as defined therein) and Citibank, N.A. as Successor Agent (as defined
therein).
 
“Amendment No. 4 Effective Date” shall mean the “Amendment Effective Date” under
and as defined in Amendment No. 4.
 
“Amendment No. 4 Non-Extending Lenders” shall mean those Lenders that do not
convert and extend their Revolving Credit Commitments of each Class set forth in
Schedule A to Amendment No. 4 as set forth in Section 2 of Amendment No. 4.
 
“Applicable Margin” means a percentage per annum equal to:
 
(i)          (a)(x) for LIBOR Loans that are Initial Dollar Term Loans, 3.25%,
and (y) for ABR Loans that are Initial Dollar Term Loans, 2.25%“ and (b)(x) for
LIBOR Loans that are Tranche B-1 Dollar Term Loans, 2.75%, and (y) for ABR Loans
that are Tranche B-1 Dollar Term Loans, 1.75%”,
 
(ii)          (a) for LIBOR Loans that are Initial Euro Term Loans, 3.75% and
(b) for LIBOR Loans that are Tranche B-1 Euro Term Loans, 3.00%”,
 
(iii)        (a) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 9.1, (x) for LIBOR Loans that are Revolving Credit
Loans, 3.25%, (y) for ABR Loans that are Revolving Credit Loans, 2.25% and (z)
for Letter of Credit Fees, 3.25% per annum and (b) thereafter, in connection
with Revolving Credit Loans, the percentages per annum set forth in the table
below, based upon the Consolidated Senior Secured Debt to Consolidated EBITDA
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 9.2(a):
 
-6-

--------------------------------------------------------------------------------

 
(iii)          (a) for LIBOR Loans that are 2019 Revolving Credit Loans,
initially 2.25%, (b) for ABR Loans that are 2019 Revolving Credit Loans,
initially 1.25% and (c) for Letter of Credit Fees, initially 2.25%; provided
that if the Merger (as defined in Amendment No. 4) is consummated and each of
S&P and Moody’s shall have a Rating in effect on the date of consummation of the
Merger (as defined in Amendment No. 4), then from and after such date, the
Applicable Margin for LIBOR Loans and ABR Loans that are 2019 Revolving Credit
Loans and for Letter of Credit Fees shall be the percentage per annum set forth
in the table below, based on the applicable Ratings in effect on the date of
consummation of the Merger (as defined in Amendment No. 4):
  
Pricing
Level
Consolidated Senior Secured Debt to Consolidated EBITDA Rationg
 
LIBOR Rate Revolving Credit LoansLetter of
Credit Fees
ABR Rate Revolving Credit Loans
LIBOR Rate Revolving Credit LoansLetter of
Credit Fees
I
> 3.50x≥ BB+ by S&P (with stable or better outlook) and ≥ Ba1 by Moody’s (with
stable or better outlook)
3.251.75%
2.250.75%
3.251.75%
II
≥ BB+ by S&P (with stable or better outlook) and Ba2 by Moody’s (with stable or
better outlook)< 3.50x
but > 3.0x
3.002.00%
2.001.00%
3.002.00%
III
< 3.0xNeither Level I nor II
2.752.25%
1.751.25%
2.752.25%



 
Any increase or decrease in the Applicable Margin for Revolving Credit Loans
resulting from a change in the Consolidated Senior Secured Debt to Consolidated
EBITDA Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
9.2(a).
 
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated Senior Secured Debt to Consolidated EBITDA Ratio set forth in any
Compliance Certificate delivered to the Administrative Agent is inaccurate for
any reason and the result thereof is that the Lenders received interest or fees
for any period based on an Applicable Margin that is less than that which would
have been applicable had the Consolidated Senior Secured Debt to Consolidated
EBITDA Ratio been accurately determined, then, for all purposes of this
Agreement, the “Applicable Margin” for any day occurring within the period
covered by such Compliance Certificate shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Consolidated Senior
Secured Debt to Consolidated EBITDA Ratio for such period, and any shortfall in
the interest or fees theretofore paid by the Borrowers for the relevant period
as a result of the miscalculation of the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio shall be deemed to be (and shall be) due and payable,
at the time the interest or fees for such period were required to be paid;
provided that notwithstanding the foregoing, so long as an Event of Default
described in Section 11.5 has not occurred with respect to the Borrower, such
shortfall shall be due and payable within five Business Days following the
demand thereof by the Administrative Agent.  In addition, at the option of the
Required Lenders, at any time during which the U.S. Borrower shall have failed
to deliver the Section 9.1 Financials by the date required under Section 9.1,
then the Consolidated Senior Secured Debt to Consolidated EBITDA Ratio shall be
deemed to be in Pricing Level I for the purposes of determining the Applicable
Margin (but only for so long as such failure continues, after which the Pricing
Level shall be otherwise as determined as set forth above).
-7-

--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
 
“Asset Sale” shall mean:
 
(1)          the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) of Holdings or any Restricted Subsidiary
(each referred to in this definition as a “disposition”) or
 
(2)           the issuance or sale of Equity Interests of any Restricted
Subsidiary (other than preferred stock of Restricted Subsidiaries issued in
compliance with Section 10.1), whether in a single transaction or a series of
related transactions, in each case, other than:
 
(a)           any disposition of Cash Equivalents or Investment Grade Securities
or obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory, immaterial assets or goods (or other assets) in the
ordinary course of business;
 
(b)           the disposition of all or substantially all of the assets of
Holdings or any Borrower in a manner permitted pursuant to Section 10.3;
 
(c)           the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, pursuant to Section 10.5;
 
(d)          any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of transactions with
an aggregate Fair Market Value of less than $25,000,000;
 
(e)          any disposition of property or assets or issuance of securities by
a Restricted Subsidiary of Holdings to Holdings or by Holdings or a Restricted
Subsidiary of Holdings to another Restricted Subsidiary;
 
(f)           to the extent allowable under Section 1031 of the Code, or any
comparable or successor provision, any exchange of like property (excluding any
boot thereon) for use in a Similar Business;
 
(g)           [reserved];
 
(h)          any issuance, sale or pledge of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted Subsidiary;
 
(i)           foreclosures, condemnation or any similar action on assets;
 
(j)           sales of accounts receivable, or participations therein, in
connection with any Receivables Facility;
 
-8-

--------------------------------------------------------------------------------

(k)          any financing transaction with respect to property built or
acquired by Holdings or any Restricted Subsidiary after the Closing Date,
including Sale Leasebacks and asset securitizations permitted by this Agreement;
 
(l)           any surrender or waiver of contractual rights or the settlement,
release or surrender of contractual rights or other litigation claims in the
ordinary course of business;
 
(m)         the sale or discount of inventory, accounts receivable or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;
 
(n)          the licensing or sub-licensing of Intellectual Property or other
general intangibles in the ordinary course of business;
 
(o)          the unwinding of any Hedging Obligations;
 
(p)          sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
 
(q)          the lapse or abandonment of Intellectual Property rights in the
ordinary course of business, which in the reasonable good faith determination of
Holdings are not material to the conduct of the business of Holdings and its
Restricted Subsidiaries taken as a whole;
 
(r)           the issuance of directors’ qualifying shares and shares issued to
foreign nationals as required by applicable law;
 
(s)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Asset Sale are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased); and
 
(t)          leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the U.S. Borrower and its Restricted Subsidiaries, taken as a whole.
 
“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.04.
 
“Assignment and Acceptance” shall mean (a) an assignment and acceptance
substantially in the form of Exhibit G, or such other form as may be approved by
the Administrative Agent and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with Section
2.15, such form of assignment (if any) as may be agreed by the Administrative
Agent in accordance with Section 2.15(a).
 
“Authorized Officer” shall mean the Chief Executive Officer, President, the
Chief Financial Officer, the Treasurer, the Controller, the Vice
President-Finance, a Director, a Manager or any other senior officer of Holdings
or a Borrower designated as such in writing to the Administrative Agent by
Holdings or such Borrower.
 
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(d).
 
-9-

--------------------------------------------------------------------------------

“Available Commitment” shall mean an amount equal to the excess, if any, of (a)
the amount of the Total Revolving Credit Commitment over (b) the sum of the
aggregate Dollar Equivalent principal amount of (i) all Revolving Credit Loans
(but not Swingline Loans) then outstanding and (ii) the aggregate Letters of
Credit Outstanding at such time.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
 
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
 
“BBA LIBOR” shall have the meaning provided in the definition of “LIBOR Rate”.
 
“benefited Lender” shall have the meaning provided in Section 13.8(a).
 
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
 
“Borrower” shall mean each of (a) U.S. Borrower, (b) the Foreign Borrowers and
(c) any Additional Borrower.
 
“Borrower Designation Agreement” means, with respect to any proposed Additional
Borrower, an agreement in the form of Exhibit M hereto signed by such Additional
Borrower and the U.S. Borrower.
 
“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on the Closing Date (or resulting from conversions on a given date after
the Closing Date) having, in the case of LIBOR Term Loans, the same Interest
Period (provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Term Loans) and (c) the
incurrence of one Type of Revolving Credit Loan of the same Class and currency
on a given date (or resulting from conversions on a given date) having, in the
case of LIBOR Loans that are Revolving Credit Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Loans that are Revolving
Credit Loans).
 
“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and,
 
(a)          if such day relates to any interest rate settings as to a LIBOR
Loan denominated in Dollars or any Alternative Currency (other than Pounds
Sterling), any fundings, disbursements, settlements and payments in Dollars or
any Alternative Currency (other than Pounds Sterling) in respect of any such
LIBOR Loan, or any other dealings in Dollars or any Alternative Currency (other
than Pounds Sterling) to be carried out pursuant to this Agreement in respect of
any such LIBOR Loan, such day shall be a day on which dealings in deposits in
Dollars or such Alternative Currency are conducted by and between banks in the
applicable London interbank market;
 
-10-

--------------------------------------------------------------------------------

(b)          if such day relates to any interest rate settings as to a LIBOR
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, such
day shall be a TARGET Day;
 
(c)          if such day relates to any interest rate settings as to a LIBOR
Loan denominated in Pounds Sterling, such day shall be a day on which dealings
in deposits in Pounds Sterling, as applicable, are conducted by and between
banks in the London interbank market; and
 
(d)          if such day relates to any fundings, disbursements, settlements and
payments in Pounds Sterling in respect of a LIBOR Loan denominated in Pounds
Sterling, or any other dealings in Pounds Sterling to be carried out pursuant to
this Agreement in respect of any such LIBOR Loan (other than any interest rate
settings), such day shall be a day on which banks are open for foreign exchange
business in London.
 
“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by Holdings
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of
Holdings and its Restricted Subsidiaries (including capitalized software
expenditures, customer acquisition costs and incentive payments, conversion
costs and contract acquisition costs).
 
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that all leases of any Person that are or
would be characterized as operating leases in accordance with GAAP on January 1,
2012 (whether or not such operating leases were in effect on such date) shall
continue to be accounted for as operating leases (and not as Capital Leases) for
purposes of this Agreement regardless of any change in GAAP following the date
that would otherwise require such leases to be recharacterized as Capital
Leases.
 
“Capital Stock” shall mean (1) in the case of a corporation, corporate stock,
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited), and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).
 
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capital Lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP on January
1, 2012 (whether or not such operating lease obligations were in effect on such
date) shall continue to be accounted for as operating lease obligations (and not
as Capitalized Lease Obligations) for purposes of this Agreement regardless of
any change in GAAP following the date that would otherwise require such
obligations to be recharacterized as Capitalized Lease Obligations.
 
-11-

--------------------------------------------------------------------------------

“Cash Collateralize” shall have the meaning provided in Section 3.8(d).
 
“Cash Equivalents” shall mean:
 
(1)          United States dollars,
 
(2)          [reserved],
 
(3)          (a) euro, pounds sterling or any national currency of any
participating member state in the European Union or (b) local currencies held
from time to time in the ordinary course of business,
 
(4)          securities issued or directly and fully and unconditionally
guaranteed or insured by the United States government or any country that is a
member state of the European Union or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition,
 
(5)          certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of foreign banks,
 
(6)          repurchase obligations for underlying securities of the types
described in clauses (4), (5) and (10) entered into with any financial
institution meeting the qualifications specified in clause (5) above,
 
(7)          commercial paper rated at least P-2 by Moody’s or at least A-2 by
S&P and in each case maturing within 24 months after the date of creation
thereof,
 
(8)          marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized ratings agency) and in each
case maturing within 24 months after the date of creation or acquisition
thereof,
 
(9)          readily marketable direct obligations issued by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 24 months or
less from the date of acquisition,
 
(10)        Indebtedness or preferred stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition,
 
-12-

--------------------------------------------------------------------------------

(11)          solely with respect to any Foreign Subsidiary: (i) obligations of
the national government of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business provided
such country is a member of the Organization for Economic Cooperation and
Development, in each case maturing within one year after the date of investment
therein, (ii) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or from Moody’s is at least “P-2” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 24 months from the date of acquisition and (iii) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank, in
each case, customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction,
 
(12)          in the case of investments by any Foreign Subsidiary or
investments made in a country outside the United States of America, Cash
Equivalents shall also include investments of the type and maturity described in
clauses (1) through (10) above of foreign obligors, which investments have
ratings, described in such clauses or equivalent ratings from comparable foreign
rating agencies, and
 
(13)          investment funds investing 90% of their assets in securities of
the types described in clauses (1) through (10) above.
 
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through (3)
above; provided that such amounts are converted into any currency listed in
clauses (1) through (3) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
 
“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.
 
“Cash Management Bank” shall mean (a) any Person that, at the time it enters
into a Cash Management Agreement, is an Agent or a Lender or an Affiliate of an
Agent or a Lender, (b) with respect to any Cash Management Agreement entered
into prior to the ClosingAmendment No. 4 Effective Date, any person that is a
Lender or an Affiliate of a Lender on the ClosingAmendment No. 4 Effective Date
or (c) PNC Bank, National Association or any of its Affiliates; provided that,
in the case of this clause (c), such Person executes and delivers to the
Administrative Agent a letter agreement in a form reasonably acceptable to the
Administrative Agent pursuant to which such Person (x) appoints the
Administrative Agent as its agent under the applicable Credit Documents and (y)
agrees to be bound by the provisions of Sections 12, 13, 14, 26 and 27 of the
U.S. Pledge Agreement and Sections 5.4, 5.5, 5.7, 6.5, 7, 8.1 and 8.16 of the
U.S. Security Agreement, in each case, as if it were a Lender.
 
“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including pursuant to
any Cash Management Agreements.
 
“Cashless Option Tranche B-1 Dollar Term Loan Lender” shall have the meaning
provided in the recitals to Amendment No. 2.
 
-13-

--------------------------------------------------------------------------------

“Cashless Option Tranche B-1 Euro Term Loan Lender” shall have the meaning
provided in the recitals to Amendment No. 2.
 
“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
 
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender with any guideline, request, directive or order issued or made
after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law).  For
purposes of this definition, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
pursuant to Basel III, shall in each case described in clauses (x) and (y) above
be deemed to be a Change in Law and have gone into effect after the date hereof,
regardless of the date enacted, adopted, issued or implemented.
 
“Change of Control” shall mean and be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
shall at any time have acquired direct or indirect beneficial ownership of a
percentage of the voting power of the outstanding Voting Stock of Holdings that
exceeds 50% thereof, unless the Permitted Holders have, at such time, the right
or the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings; or (b) at
any time prior to a Qualifying IPO of the U.S. Borrower, Holdings shall cease to
beneficially own, directly or indirectly, 100% of the issued and outstanding
equity interests of the U.S. Borrower; provided that, at any time when any of
the outstanding Voting Stock of Holdings is directly or indirectly owned by a
Parent Entity, all references in clause (a) of this definition to “Holdings”
(other than in this proviso) shall be deemed to refer to the ultimate Parent
Entity that directly or indirectly owns such Voting Stock.
 
“Class” (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Tranche A
Revolving Credit Loans, Tranche B Revolving Credit Loans, Tranche C2019
Revolving Credit Loans, New Revolving Loans, Initial Term Loans, Tranche B-1
Dollar Term Loans, Tranche B-1 Euro Term Loans, New Term Loans (of each Series),
Extended Term Loans (of the same Extension Series), Replacement Term Loans (of
the same tranche), Extended Revolving Credit Loans (of the same Extension
Series) or Swingline Loans and (b) when used in reference to any Commitment,
refers to whether such Commitment is a Tranche A Revolving Credit Commitment, a
Tranche B Revolving Credit Commitment, a Tranche C2019 Revolving Credit
Commitment, a New Revolving Credit Commitment, an Extended Revolving Credit
Commitment (of the same Extension Series), an Initial Term Loan Commitment, a
Tranche B-1 Dollar Term Loan Commitment, a Tranche B-1 Euro Term Loan Commitment
or a New Term Loan Commitment.
 
“Closing Date” means July 30, 2013.
 
-14-

--------------------------------------------------------------------------------

“Closing Date Letters of Credit” shall mean Letters of Credit existing on the
Closing Date, Letters of Credit issued after the Closing Date to the extent in
replacement of a letter of credit of the U.S. Borrower or any of its
Subsidiaries existing on the Closing Date, any extensions thereof, replacement
Letters of Credit or Letters of Credit issued in lieu thereof, in each case, to
the extent the face amount of such Letters of Credit is not increased above the
face amount of the Letter of Credit being extended, replaced or substituted;
provided that the aggregate principal amount of Closing Date Letters of Credit
shall not exceed $80,000,000.
 
“Closing Date Refinancing” means the repayment, repurchase or other discharge of
the Existing Credit Agreement Indebtedness and termination and/or release of any
security interests and guarantees in connection therewith.
 
“Co-Documentation Agents” shall mean UBS Securities LLC and Barclays Bank PLC.
 
“Co-Managers” shall mean Bank of America, N.A., Bank of China, Chicago Branch,
Deutsche Bank Securities Inc., Santander Bank, N.A. and TD Securities (USA) LLC.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Security Documents.
 
“Collateral Agent” shall mean UBSCitibank, N.AG, Stamford Branch., as collateral
agent under the Security Documents, or any successor collateral agent pursuant
to Section 12.9; any affiliate or designee of UBSCitibank, N.AG, Stamford
Branch. may act as Collateral Agent under any Credit Document.
 
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
 
“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, a rate per annum set forth below opposite the Status in effect on such
day:
 
Status
Commitment Fee Rate
Level I Status
0.50%
Level II Status
0.375%

“Commitment Fee Rate” shall mean 0.375%; provided that from and after the date
on which Section 9.1 Financials are delivered to the Administrative Agent for
the first full fiscal quarter ended after the Amendment No. 4 Effective Date,
the applicable Commitment Fee Rate shall be reduced to 0.25% and 0.125% upon the
achievement of a Status equal to Level I Status and Level II Status,
respectively.
 
Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 0.50%
during the period from and including the Closing Date but excluding the Trigger
Date.
 
“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Tranche A Revolving Credit Commitment, Tranche B
Revolving Credit Commitment, Tranche C2019 Revolving Credit Commitment, New
Revolving Credit Commitment, Extended Revolving Credit Commitment, Initial Term
Loan Commitment, Tranche B-1 Dollar Term Loan Commitment, Tranche B-1 Euro Term
Loan Commitment or New Term Loan Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
-15-

--------------------------------------------------------------------------------

“Communications” shall have the meaning provided in Section 13.17(a).
 
“Company Material Adverse Effect” shall have the meaning provided in the
Acquisition Agreement.
 
“Company Representations” shall mean the representations and warranties made by
the Company with respect to the Company, its subsidiaries and their respective
businesses in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that Holdings (or one of Holdings’ Affiliates)
has the right (taking into account any applicable cure provisions) to terminate
its obligations under the Acquisition Agreement as a result of a breach of such
representations and warranties in the Acquisition Agreement.
 
“Compliance Period” shall mean any period during which the sum of (ia) the
aggregate Dollar Equivalent principal amount of all Revolving Credit Loans and
Swingline Loans then outstanding and (iib) the aggregate non-Cash Collateralized
Letters of Credit Outstanding (other than (a) the Closing Date Letters of Credit
and (b) other non-Cash Collateralized Letters of Credit Outstanding in an
aggregate amount not to exceed $25,000,000; provided that the aggregate amount
of non-Cash Collateralized Letters of Credit Outstanding excluded pursuant to
this parenthetical shall not exceed $50,000,000) at such time exceeds
$120,000,000; provided that notwithstanding the foregoing, no Compliance Period
shall be in effect prior to the date by which Section 9.1 Financials in respect
of the period ended December 31, 2013 are due.on the Amendment No. 4 Effective
Date) exceeds (i) 40.0% of the aggregate 2019 Revolving Credit Commitments or
(ii) prior to the earlier to occur of the satisfaction of the Increased
Availability Condition and the 2019 Revolving Commitment Reduction Date, 40.0%
of the lesser of (A) $450,000,000 and (B) the aggregate 2019 Revolving Credit
Commitments.
 
“Confidential Information” shall have the meaning provided in Section 13.16.
 
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Holdings dated April 22, 2013.
 
“Consent to Amendment No. 2” shall have the meaning provided in the recitals to
Amendment No. 2.
 
“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees and expenses, capitalized expenditures,
customer acquisition costs, the amortization of original issue discount
resulting from the issuance of Indebtedness at less than par and incentive
payments, conversion costs and contract acquisition costs of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period
 
(1)           increased (without duplication) by:
 
(a)          provision for taxes based on income or profits or capital,
including, without limitation, U.S. federal, state, non-U.S., franchise, excise,
value added and similar taxes and foreign withholding taxes of such Person paid
or accrued during such period deducted, including any penalties and interest
related to such taxes or arising from any tax examinations (and not added back)
in computing Consolidated Net Income, plus
 
-16-

--------------------------------------------------------------------------------

(b)         Fixed Charges of such Person for such period (including (x) net
losses on Hedging Obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk and (y) costs of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges), together with items excluded from the definition of
“Consolidated Interest Expense” and any non-cash interest expense, to the extent
the same were deducted (and not added back) in calculating such Consolidated Net
Income, plus
 
(c)         Consolidated Depreciation and Amortization Expense of such Person
for such period to the extent the same were deducted in computing Consolidated
Net Income, plus
 
(d)         any expenses, fees, charges or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful and including any such transaction consummated prior
to the Closing Date), including (i) such fees, expenses or charges related to
the offering of the Senior Notes and the Loans hereunder, (ii) such fees,
expenses or charges related to the offering of the Credit Documents and any
other credit facilities and (iii) any amendment or other modification of the
Senior Notes, the Loans hereunder or other Indebtedness, and, in each case,
deducted (and not added back) in computing Consolidated Net Income, plus
 
(e)         any other non-cash charges, including any write offs, write downs,
expenses, losses or items to the extent the same were deducted (and not added
back) in computing Consolidated Net Income (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
deducted from Consolidated EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior period), plus
 
 (f)        the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income, plus
 
(g)         the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Initial Investors or any of their respective
Affiliates, plus
 
(h)         costs of surety bonds incurred in such period in connection with
financing activities, plus
 
(i)          the amount of “run-rate” cost savings, operating expense reductions
and synergies that are projected by the U.S. Borrower in good faith to result
from actions either taken or expected to be taken within 24 months of the
determination to take such action, net of the amount of actual benefits realized
prior to or during such period from such actions (which cost savings, operating
expense reductions and synergies shall be calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions or synergies had been
realized on the first day of such period); provided that a Responsible Officer
of the U.S. Borrower shall have certified to the Administrative Agent that such
cost savings are reasonably identifiable and factually supportable, plus
 
-17-

--------------------------------------------------------------------------------

(j)         the amount of loss or discount on sale of receivables and related
assets to the Receivables Subsidiary in connection with a Receivables Facility,
plus
 
(k)         any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Holdings or net cash proceeds of an
issuance of Equity Interest of Holdings (other than Disqualified Stock) solely
to the extent that such net cash proceeds are excluded from the calculation set
forth in clause (iii) of Section 10.5(a) and have not been relied on for
purposes of any incurrence of Indebtedness pursuant to clause (l)(b) of Section
10.1, plus
 
(l)          the amount of expenses relating to payments made to option holders
of any direct or indirect parent company of Holdings or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under this
Agreement, plus
 
(m)        with respect to any joint venture that is not a Restricted
Subsidiary, an amount equal to the proportion of those items described in
clauses (a) and (c) above relating to such joint venture corresponding to
Holdings’ and the Restricted Subsidiaries’ proportionate share of such joint
venture’s Consolidated Net Income (determined as if such joint venture were a
Restricted Subsidiary), plus
 
(n)         costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and Public Company Costs,
plus
 
(o)         cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period solely to the extent
that the corresponding non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (2) below for any
previous period and not added back, plus
 
(p)         to the extent not already included in the Consolidated Net Income,
(i) any expenses and charges that are reimbursed by indemnification or other
similar provisions in connection with any investment or any sale, conveyance,
transfer or other Asset Sale of assets permitted hereunder and (ii) to the
extent covered by insurance and actually reimbursed, or, so long as the U.S.
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption
 
-18-

--------------------------------------------------------------------------------

(2)         decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced Consolidated EBITDA in any prior period;
provided that, to the extent non cash gains are deducted pursuant to this clause
(2) for any previous period and not otherwise added back to Consolidated EBITDA,
Consolidated EBITDA shall be increased by the amount of any cash receipts (or
any netting arrangements resulting in reduced cash expenses) in respect of such
non cash gains received in subsequent periods to the extent not already included
therein, plus
 
(3)          increased or decreased by (without duplication):
 
(a)          any net gain or loss resulting in such period from currency gains
or losses related to Indebtedness, intercompany balances and other balance sheet
items, plus or minus, as the case may be, and
 
(b)          any net gain or loss resulting in such period from Hedging
Obligations, and the application of Financial Accounting Standards Codification
No. 815—Derivatives and Hedging (formerly Financing Accounting Standards Board
Statement No. 133), and its related pronouncements and interpretations, or the
equivalent accounting standard under GAAP or an alternative basis of accounting
applied in lieu of GAAP.
 
For the avoidance of doubt:
 
(i)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and its related pronouncements and interpretations, or the equivalent
accounting standard under GAAP or an alternative basis of accounting applied in
lieu of GAAP,
 
(ii)          there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person or business,
or attributable to any property or asset acquired by Holdings or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned or otherwise disposed by Holdings or such Restricted
Subsidiary (each such Person, business, property or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a Pro Forma
Adjustment Certificate and delivered to the Lenders and the Administrative
Agent, and
 
(iii)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred, abandoned or
otherwise disposed of, closed or classified as discontinued operations by
Holdings or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the Disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such Disposition
shall have been consummated.
 
-19-

--------------------------------------------------------------------------------

“Consolidated First Lien Secured Debt” shall mean, as of any date of
determination, an amount equal to the sum of the aggregate amount of all
outstanding Indebtedness of Holdings and the Restricted Subsidiaries on a
consolidated basis consisting of Indebtedness for borrowed money as of such date
secured by a Lien on all or substantially all of the Collateral that ranks on an
equal priority basis (but without regard to the control of remedies) with Liens
on all or substantially all of the Collateral securing the Obligations.
 
“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (a) Consolidated First Lien
Secured Debt as of such date of determination, minus Unrestricted Cash and Cash
Equivalents of Holdings, the Borrowers and the Restricted Subsidiaries (other
than the proceeds of any Incremental Loans or any Permitted Other Indebtedness,
in each case incurred on such date of determination) to (b) Consolidated EBITDA
of Holdings for the Test Period most recently ended on or prior to such date of
determination, in each case with such pro forma adjustments to Consolidated
First Lien Secured Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of Pro Forma Basis.
 
“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:
 
(1)          consolidated cash interest expense of such Person and its
Restricted Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in computing Consolidated Net Income (including (a) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (b) capitalized interest to the extent paid in
cash and (c) net payments, if any, pursuant to interest rate Hedging Obligations
with respect to Indebtedness, and excluding (1) any one-time cash costs
associated with breakage in respect of hedging agreements for interest rates,
(2) all non-recurring cash interest expense consisting of liquidated damages for
failure to timely comply with registration rights obligations, all as calculated
on a consolidated basis in accordance with GAAP, (3) any “additional interest”
owing pursuant to a registration rights agreement, (4) non-cash interest expense
attributable to a parent entity resulting from push-down accounting, but solely
to the extent not reducing consolidated cash interest expense in any prior
period, (5) any non-cash expensing of bridge, commitment and other financing
fees that have been previously paid in cash, but solely to the extent not
reducing consolidated cash interest expense in any prior period and (6)
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Receivables Facility); less
 
(2)          cash interest income for such period.
 
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
 
-20-

--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,
 
(1)          any after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses relating thereto) or expenses
(including relating to the Transactions), severance, relocation costs,
curtailments or modifications to pension and post-retirement employee benefits
plans, start-up, transition, integration and other restructuring and business
optimization costs, charges, reserves or expenses (including related to
acquisitions after the Closing Date and to the start-up, closure and/or
consolidation of facilities), new product introductions, and one-time
compensation charges shall be excluded,
 
(2)          the Net Income for such period shall not include the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such period,
 
(3)          any net after-tax gains or losses on disposal of disposed,
abandoned, transferred, closed or discontinued operations shall be excluded,
 
(4)          any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by the board of
directors of Holdings, shall be excluded,
 
(5)          the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of Holdings shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the referent Person or a Restricted
Subsidiary thereof in respect of such period,
 
(6)          solely for the purpose of determining the amount available for
Restricted Payments under clause (iii)(1) of Section 10.5 the Net Income for
such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of Holdings will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to Holdings or a Restricted Subsidiary
in respect of such period, to the extent not already included therein,
 
(7)          effects of adjustments (including the effects of such adjustments
pushed down to Holdings and its Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by ASC 805
and ASC 350 (formerly Financial Accounting Standards Board Statement Nos. 141
and 142, respectively) resulting from the application of purchase accounting,
including in relation to the Transactions and any acquisition that is
consummated after the Closing Date or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,
 
-21-

--------------------------------------------------------------------------------

 
 
(8)           (i) any after-tax effect of income (loss) from the early
extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid),
(ii) any non-cash income (or loss) related to currency gains or losses related
to Indebtedness, intercompany balances and other balance sheet items and to
Hedging Obligations pursuant to Financial Accounting Standards Codification No.
815—Derivatives and Hedging (or such successor provision) and (iii) any non-cash
expense, income or loss attributable to the movement in mark to market valuation
of foreign currencies, Indebtedness or derivative instruments pursuant to GAAP,
shall be excluded,
 
(9)            any impairment charge, asset write-off or write-down pursuant to
ASC 350 and ASC 360 (formerly Financial Accounting Standards Board Statement
Nos. 142 and 144, respectively) and the amortization of intangibles arising
pursuant to ASC 805 (formerly Financial Accounting Standards Board Statement No.
141) shall be excluded,
 
(10)          (i) any non-cash compensation expense recorded from grants of
stock appreciation or similar rights, phantom equity, stock options units,
restricted stock or other rights to officers, directors, managers or employees
and (ii) non-cash income (loss) attributable to deferred compensation plans or
trusts, shall be excluded,
 
(11)         any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, recapitalization, Asset Sale, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded,
 
(12)          accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Closing Date that are so
required to be established as a result of the Transactions in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies,
shall be excluded,
 
(13)           to the extent covered by insurance or indemnification and
actually reimbursed, or, so long as Holdings has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), losses and expenses with respect to liability or casualty
events or business interruption shall be excluded,
 
(14)          any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such items, shall be excluded, and
 
(15)          any costs or expenses incurred during such period relating to
environmental remediation, litigation or other disputes in respect of events and
exposures that occurred prior to the Closing Date shall be excluded.
 
“Consolidated Senior Secured Debt” shall mean Consolidated Total Debt as of such
date secured by a Lien on the Collateral on an equal priority basis (but without
regard to the control of remedies) with liens on the Collateral securing the
Obligations.
-22-

--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (1) Consolidated Senior Secured Debt
as of such date of determination, minus cash and Cash Equivalents (in each case,
free and clear of all Liens (other than Permitted Liens)) of Holdings and its
Restricted Subsidiaries to (2) Consolidated EBITDA of Holdings for the Test
Period then last ended, in each case with such pro forma adjustments to
Consolidated Senior Secured Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Fixed Charge Coverage Ratio”.
 
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.
 
“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
Consolidated Total Debt shall not include Letters of Credit, except to the
extent of Unpaid Drawings thereunder.
 
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of such date
minus the aggregate cash and Cash Equivalents (in each case, free and clear of
all Liens (other than Permitted Liens)) of Holdings and the Restricted
Subsidiaries as at such date to (b) Consolidated EBITDA for the Test Period then
last ended.
 
“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and the Restricted Subsidiaries on such date, including deferred revenue but
excluding, without duplication, (i) the current portion of any Funded Debt, (ii)
all Indebtedness consisting of Loans and Letter of Credit Exposure to the extent
otherwise included therein, (iii) the current portion of interest, (iv) the
current portion of current and deferred income taxes, (v) any liabilities that
are not Indebtedness and will not be settled in cash or Cash Equivalents during
the next succeeding twelve month period after such date, (vi) the effects from
applying purchase accounting, (vii) any accrued professional liability risks and
(viii) restricted marketable securities.
 
“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (2) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (3) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.
 
“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow”.
-23-

--------------------------------------------------------------------------------

“Contractual Requirement” shall have the meaning provided in Section 8.3.
 
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
 
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
 
“Covered Entity”  means any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Covered Party” shall have the meaning provided in Section 13.24.
 
“Credit Documents” shall mean this Agreement, the Guarantees, the Security
Documents and any promissory notes issued by any Borrower hereunder.
 
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
 
“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.
 
“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.
 
“Credit Party” shall mean Holdings, each Borrower and the Guarantors.
 
“CTA” mean the United Kingdom’s Corporation Tax Act 2009.
 
“Cure Amount” shall have the meaning provided in Section 11.14.
 
“Cure Right” shall have the meaning provided in Section 11.14.
 
“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(y) and Section 10.1(aa)).
 
“Declined Proceeds” shall have the meaning provided in Section 5.2(h).
 
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning provided in Section 2.8(c).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.
-24-

--------------------------------------------------------------------------------

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.
 
“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.
 
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings, setting forth
the basis of such valuation, executed by either a senior vice president or the
principal financial officer of Holdings, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.
 
“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an officers’ certificate executed by the principal financial officer
of Holdings or the parent company thereof, as the case may be, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in clause (iii) of Section 10.5(a).
 
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.
 
“Disqualified Lenders” means such Persons that have been specified in writing to
the Administrative Agent and the Lead Arrangers prior to the commencement of
“primary syndication” as being “Disqualified Lenders.”
 
“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale
or similar event, pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock), other than as a result of a change of control, asset sale or similar
event, in whole or in part, in each case, prior to the date that is 91 days
after the Latest Term Loan Maturity Date hereunder; provided that if such
Capital Stock is issued to any plan for the benefit of employees of Holdings or
its Subsidiaries or by any such plan to such employees, such Capital Stock shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdings or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
 
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent  or the Letter of Credit
Issuer, as the case may be, on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date or other relevant date of determination) for
the purchase of Dollars with such currency.
-25-

--------------------------------------------------------------------------------

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
 
“Domestic Subsidiary” shall mean each Subsidiary of the U.S. Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.
 
“Drawing” shall have the meaning provided in Section 3.4(b).
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the U.S. Borrower and consistent with generally accepted
financial practices, taking into account the applicable interest rate margins,
any interest rate floors (the effect of which floors shall be determined in a
manner set forth in the proviso below) or similar devices and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (a) the remaining weighted average life to maturity of such
Indebtedness and (b) the four years following the date of incurrence thereof)
payable generally to Lenders or other institutions providing such Indebtedness,
but excluding any arrangement, structuring, ticking or other similar fees
payable in connection therewith that are not generally shared with the relevant
Lenders and, if applicable, consent fees for an amendment paid generally to
consenting Lenders; provided that with respect to any Indebtedness that includes
a “LIBOR floor” or “Base Rate floor,” (i) to the extent that the LIBOR Rate or
ABR (without giving effect to any floors in such definitions), as applicable, on
the date that the Effective Yield is being calculated is less than such floor,
the amount of such difference shall be deemed added to the interest rate margin
for such Indebtedness for the purpose of calculating the Effective Yield and
(ii) to the extent that the LIBOR Rate or ABR (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.
 
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation or proceedings pursuant to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any Environmental Law and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief relating to the presence Release or
threatened Release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, indoor air, surface water, groundwater, soil, land surface and
subsurface strata and natural resources such as wetlands.
-26-

--------------------------------------------------------------------------------

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release or threat of Release of Hazardous Materials.
 
“Equity Interest” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
 
“Equity Investments” shall have the meaning provided in the preamble to this
Agreement.
 
“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of Holdings or any direct or indirect parent company of Holdings
(excluding Disqualified Stock), other than: (a) public offerings with respect to
a Borrower or any of its direct or indirect parent company’s (including
Holdings) common stock registered on Form S-8, (b) issuances to any Subsidiary
of Holdings, (c) any such public or private sale that constitutes an Excluded
Contribution and (d) any Cure Amount.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
 
“ERISA Event” shall mean (a) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (b) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the failure of
any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (e) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (g) the occurrence of any event or
condition which might reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any Credit
Party or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (i) the failure by any Credit
Party or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (j) the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan (or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA) or Multiemployer Plan; (k) the
receipt by any Credit Party or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from a Credit Party or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent or in
Reorganization, in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or terminated (within the
meaning of Section 4041A of ERISA); or (l) the failure by any Credit Party or
any of its ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA.
-27-

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Event of Default” shall have the meaning provided in Section 11.
 
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
 
(a)           the sum, without duplication, of
 
(i)             Consolidated Net Income for such period,
 
(ii)           an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income and cash receipts to
the extent excluded in arriving at such Consolidated Net Income,
 
(iii)           decreases in Consolidated Working Capital for such period (other
than (1) reclassification of items from short-term to long-term or vice versa
and (2) any such decreases arising from acquisitions or Asset Sales by Holdings
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),
 
(iv)          an amount equal to the aggregate net non-cash loss on Asset Sales
by Holdings and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income; and
 
(v)           cash receipts in respect of Hedge Agreements during such period to
the extent not otherwise included in Consolidated Net Income;
 
over (b) the sum, without duplication, of
 
(i)             an amount equal to the amount of all non-cash credits included
in arriving at such Consolidated Net Income and cash charges to the extent
excluded in arriving at such Consolidated Net Income,
 
(ii)           without duplication of amounts deducted pursuant to clause (xi)
below in prior periods, the amount of Capital Expenditures or acquisitions of
Intellectual Property accrued or made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of long-term Indebtedness of Holdings or the Restricted Subsidiaries
(unless such Indebtedness has been repaid),
 
(iii)          the aggregate amount of all principal payments of Indebtedness of
Holdings and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations, (B) the amount of any
repayment of Term Loans pursuant to Section 2.5 and (C) the amount of a
mandatory prepayment of Term Loans pursuant to Section 5.2(a) to the extent
required due to an Asset Sale that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (x) all
other prepayments of Term Loans and (y) all prepayments of Revolving Credit
Loans (and any other revolving loans (unless there is an equivalent permanent
reduction in commitments thereunder)) made during such period, except to the
extent financed with the proceeds of other long-term Indebtedness of Holdings or
the Restricted Subsidiaries,
-28-

--------------------------------------------------------------------------------

(iv)         an amount equal to the aggregate net non-cash gain on Asset Sales
by Holdings and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income,
 
(v)           increases in Consolidated Working Capital for such period (other
than (1) reclassification of items from short-term to long-term or vice versa
and (2) any such decreases arising from acquisitions or Asset Sales by Holdings
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),
 
(vi)         payments by Holdings and the Restricted Subsidiaries during such
period in respect of long-term liabilities of Holdings and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income,
 
(vii)        without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal periods, the aggregate amount of cash consideration paid
by Holdings and the Restricted Subsidiaries (on a consolidated basis) in
connection with Investments (including acquisitions) made during such period
constituting “Permitted Investments” or made pursuant to Section 10.5 to the
extent that such Investments were not financed with the proceeds received from
(A) the issuance or incurrence of long-term Indebtedness or (B) the issuance of
Capital Stock,
 
(viii)       the amount of dividends paid during such period (on a consolidated
basis) by Holdings and the Restricted Subsidiaries, to the extent such dividends
were not financed with the proceeds received from (A) the issuance or incurrence
of long-term Indebtedness or (B) the issuance of Capital Stock,
 
(ix)         the aggregate amount of expenditures actually made by Holdings and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income,
 
(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and the Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Consolidated Net
Income,
 
(xi)          without duplication of amounts deducted from Excess Cash Flow in
other periods, (A) the aggregate consideration required to be paid in cash by
Holdings or any of its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period and
(B) any planned cash expenditures by the U.S. Borrower or any of the Restricted
Subsidiaries (the “Planned Expenditures”), in the case of each of clauses (A)
and (B), relating to Permitted Acquisitions (or Investments similar to those
made for Permitted Acquisitions), Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the U.S. Borrower following the end of such
period (except to the extent financed with any of the proceeds received from (A)
the issuance or incurrence of long-term Indebtedness or (B) the issuance of
Equity Interests); provided that to the extent that the aggregate amount of cash
actually utilized to finance such Permitted Acquisitions (or Investments similar
to those made for Permitted Acquisitions), Capital Expenditures or acquisitions
of intellectual property during such following period of four consecutive fiscal
quarters is less than the Contract Consideration and Planned Expenditures, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow,
at the end of such period of four consecutive fiscal quarters;
-29-

--------------------------------------------------------------------------------

(xii)        the amount of taxes (including penalties and interest) paid in cash
or tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, and
 
(xiii)       cash expenditures in respect of Hedge Agreements during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income.
 
“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities or the Fair Market Value of Qualified Proceeds received by
Holdings from (a) contributions to its common equity capital, and (b) the sale
(other than to a Subsidiary of Holdings or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Holdings) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of Holdings, in each case designated as Excluded Contributions
pursuant to an officers’ certificate executed by either a senior vice president
or the principal financial officer of Holdings on the date such capital
contributions are made or the date such Equity Interests are sold, as the case
may be, which are excluded from the calculation set forth in clause (iii) of
Section 10.5(a); provided that any non-cash assets shall qualify only if
acquired by a parent of Holdings in an arm’s-length transaction within the six
months prior to such contribution.
 
“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and Holdings (as agreed to in writing), the cost or other
consequences of pledging such Capital Stock or Stock Equivalents in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (ii) solely in the case of any
pledge of Capital Stock and Stock Equivalents of any Foreign Subsidiary or any
Domestic Subsidiary substantially all of the assets of which consist of Capital
Stock of Foreign Subsidiaries in each case to secure the Obligations of the U.S.
Borrower (and for the avoidance of doubt not any Foreign Borrower), any Voting
Stock or Stock Equivalents of any class of such Foreign Subsidiary or such
Domestic Subsidiary in excess of 66% of the outstanding Voting Stock of such
class (such percentage to be adjusted upon any Change in Law as may be required
to avoid adverse U.S. federal income tax consequences to the U.S. Borrower or
any Guarantor that is a Domestic Subsidiary), (iii) any Capital Stock or Stock
Equivalents to the extent the pledge thereof would violate any applicable
Requirement of Law (including any legally effective requirement to obtain the
consent of any Governmental Authority unless such consent has been obtained),
(iv) in the case of (A) any Capital Stock or Stock Equivalents of any Subsidiary
to the extent such Capital Stock or Stock Equivalents are subject to a Lien
permitted by clause (9) of the definition of “Permitted Lien” or (B) any Capital
Stock or Stock Equivalents of any Subsidiary that is not wholly-owned by
Holdings and its Subsidiaries at the time such Subsidiary becomes a Subsidiary,
any Capital Stock or Stock Equivalents of each such Subsidiary described in
clause (A) or (B) to the extent (1) that a pledge thereof to secure the
Obligations is prohibited by any applicable Contractual Requirement (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law), (2) any Contractual Requirement
prohibits such a pledge without the consent of any other party; provided that
this clause (2) shall not apply if (x) such other party is a Credit Party or
wholly-owned Subsidiary or (y) consent has been obtained to consummate such
pledge (it being understood that the foregoing shall not be deemed to obligate
Holdings or any Subsidiary to obtain any such consent) and for so long as such
Contractual Requirement or replacement or renewal thereof is in effect, or (3) a
pledge thereof to secure the Obligations would give any other party (other than
a Credit Party or wholly-owned Subsidiary) to any contract, agreement,
instrument or indenture governing such Capital Stock or Stock Equivalents the
right to terminate its obligations thereunder (other than customary
non-assignment provisions which are ineffective under the Uniform Commercial
Code or other applicable law), (v) any Capital Stock or Stock Equivalents of any
Subsidiary to the extent that (A) the pledge of such Capital Stock or Stock
Equivalents would result in adverse tax consequences to Holdings or any
Subsidiary as reasonably determined by Holdings and (B) such Capital Stock or
Stock Equivalents have been identified in writing to the Collateral Agent by an
Authorized Officer of Holdings, (vi) any Capital Stock or Stock Equivalents that
are margin stock and (vii) any Capital Stock and Stock Equivalents of any
Subsidiary that is not a Material Subsidiary or is an Unrestricted Subsidiary.
-30-

--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean (a) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on a consolidated basis with its Restricted
Subsidiaries) constitute a Material Subsidiary, (b) each Subsidiary that is not
a wholly-owned Subsidiary on any date such Subsidiary would otherwise be
required to become a Guarantor pursuant to the requirements of Section 9.11 (for
so long as such Subsidiary remains a non-wholly-owned Restricted Subsidiary),
(c) solely in the case of credit support for the Obligations of the U.S.
Borrower, any Domestic Subsidiary substantially all the assets of which consist
of (x) Capital Stock and Stock Equivalents of Foreign Subsidiaries and/or (y)
other Domestic Subsidiaries so long as substantially all the assets of any such
other Domestic Subsidiary consist of Capital Stock and Stock Equivalents of
Foreign Subsidiaries, (d) solely in the case of credit support for the
Obligations of the U.S. Borrower, any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary, (e) any Foreign Subsidiary; provided that clause (e)
shall not apply to the Foreign Borrowers and any of their Restricted
Subsidiaries organized in the same jurisdiction which such Persons shall only
guarantee the obligations of the Foreign Borrowers, (f) each Subsidiary that is
prohibited by any applicable Contractual Requirement or Requirement of Law from
guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (g) each Subsidiary with
respect to which, as reasonably determined by Holdings, the consequence of
providing a Guarantee of the Obligations would adversely affect the ability of
Holdings and its Subsidiaries to satisfy applicable Requirements of Law, (h) any
other Subsidiary with respect to which, (x) in the reasonable judgment of the
Administrative Agent and Holdings, as agreed in writing, the cost or other
consequences of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom or (y) providing
such a Guarantee would result in adverse tax consequences as reasonably
determined by Holdings and notified in writing to the Administrative Agent,
(i) each Unrestricted Subsidiary, (j) any Receivables Subsidiary and (k) each
other Subsidiary acquired pursuant to a Permitted Acquisition and financed with
assumed secured Indebtedness, and each Restricted Subsidiary acquired in such
Permitted Acquisition that guarantees such Indebtedness, in each case to the
extent that, and for so long as, the documentation relating to such Indebtedness
to which such Subsidiary is a party prohibits such Subsidiary from guaranteeing
the Obligations and such prohibition was not created in contemplation of such
Permitted Acquisition.
 
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Obligations of
such Credit Party of, or the grant by such Credit Party of a security interest
to secure, such Swap Obligation (or any Obligations thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal.
-31-

--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document, (i)
Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) in the case of any
Borrowing by the U.S. Borrower, any United States federal withholding Tax, in
each case imposed on any payment by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document that  is required to
be imposed on amounts payable to a Lender pursuant to laws in force at the time
such Lender acquires an interest in any Credit Document, other than in the case
of a Lender that is an assignee pursuant to a request by any Borrower or
Holdings under Section 13.7 (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts from the U.S. Borrower with respect to such withholding Tax
pursuant to Section 5.4(a), (iii) any withholding taxes attributable to a
Lender’s failure to comply with Section 5.4(e) or (iv) any United States federal
withholding Tax imposed under FATCA.
 
“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.
 
“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable,
outstanding under that certain Credit Agreement, dated as of September 19, 2008,
by and among Gardner Denver, Inc., the lenders from time to time party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent.
 
“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 1.1(a).
 
“Existing Revolving Credit Class” shall have the meaning provided in Section
2.14(g)(ii).
 
“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).
 
“Existing Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).
 
“Existing Term Loan Class” shall have the meaning provided in Section
2.14(g)(i).
 
“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).
 
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).
-32-

--------------------------------------------------------------------------------

“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).
 
“Extended Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
 
“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).
 
“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).
 
“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).
 
“Extension Date” shall have the meaning provided in Section 2.14(g)(v).
 
“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).
 
“Extension Request” shall mean a Term Loan Extension Request.
 
“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees and amortization schedule.
 
“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the U.S. Borrower.
 
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the U.S. Borrower and its Restricted
Subsidiaries taken as a whole would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
 
 “Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent; provided, further, that if such rate shall be less than
zero, the Federal Funds Effective Date shall be deemed to be zero for all
purposes of this Agreement.
-33-

--------------------------------------------------------------------------------

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
 
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit I (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the U.S. Borrower) among
the Administrative Agent, the Collateral Agent and the representatives for
purposes thereof for holders of one or more classes of Indebtedness.
 
“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with liens on the
Collateral securing the Obligations.
 
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (1) Consolidated EBITDA for the Test Period then last ended to (2) the
Fixed Charges for such Test Period.  In the event that Holdings or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness or issues or redeems Disqualified Stock or
preferred stock subsequent to the commencement of the Test Period but prior to
or simultaneously with the date of determination, then the Fixed Charge Coverage
Ratio shall be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or preferred stock (in each
case, including a pro forma application of the net proceeds therefrom), as if
the same had occurred at the beginning of the Test Period; provided, however,
that Pro Forma Effect shall not give effect to any Indebtedness incurred on the
date of such determination (except pursuant to the first paragraph of Section
10.1 and Section 10.1(n)).
 
For purposes of calculating the Fixed Charge Coverage Ratio, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by Holdings or any
Restricted Subsidiary during the Test Period or subsequent to such Test Period
and on or prior to or simultaneously with the date of determination shall be
calculated on a Pro Forma Basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
Test Period.  If since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any Restricted Subsidiary since the beginning of such period) shall have made
any Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving Pro Forma Effect
thereto for such Test Period as if such Investment, acquisition, disposition,
merger, consolidation or disposed operation had occurred at the beginning of the
Test Period.
 
For purposes of this definition, whenever Pro Forma Effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Holdings (and may include, for
the avoidance of doubt and without duplication, cost savings and operating
expense reductions resulting from such Investment, acquisition, merger or
consolidation which is being given Pro Forma Effect that have been or are
expected to be realized; provided that such costs savings and operating expense
reductions are made in compliance with the definition of Pro Forma Adjustment). 
If any Indebtedness bears a floating rate of interest and is being given Pro
Forma Effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness). If any Indebtedness bears a floating rate of interest and is
being given Pro Forma Effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account for such entire
period, any Hedging Obligation applicable to such Indebtedness with a remaining
term of 12 months or longer, and in the case of any Hedging Obligation
applicable to such Indebtedness with a remaining term of less than 12 months,
taking into account such Hedging Obligation to the extent of its remaining
term).  Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of Holdings to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP.  For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a Pro Forma Basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period (or, if
lower, the greater of (x) maximum commitments under such revolving credit
facilities as of the date of determination and (y) the aggregate principal
amount of loans outstanding under such a revolving credit facilities on such
date).  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as Holdings may designate.
-34-

--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:
 
(a)            Consolidated Interest Expense of such Person for such period,
 
(b)           all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock (including any Designated
Preferred Stock) or any Refunding Capital Stock of such Person made during such
period, and
 
(c)            all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.
 
“Foreign Asset Sale” shall have the meaning provided in Section 5.2(i).
 
“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-US law that is maintained or contributed to by any Credit Party
or any of its Subsidiaries.
 
“Foreign Borrowers” shall have the meaning provided in the preamble to this
Agreement.
 
“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.
 
“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (A) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (B) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan or
Foreign Benefit Arrangement required to be registered; or (C) the failure of any
Foreign Plan or Foreign Benefit Arrangement to comply with any provisions of
applicable law and regulations or with the material terms of such Foreign Plan
or Foreign Benefit Arrangement.
 
“Foreign Subsidiary” shall mean each Subsidiary of the U.S. Borrower that is not
a Domestic Subsidiary.
 
“Fronting Fee” shall have the meaning provided in Section 4.1(d).
-35-

--------------------------------------------------------------------------------

“Fund” shall mean any Person (other than a natural person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding or investing in commercial loans and similar extensions of
credit in the ordinary course.
 
“Funded Debt” shall mean all Indebtedness of Holdings and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of Holdings or any Restricted Subsidiary, to a date
more than one year from the date of its creation or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date (including all
amounts of such Funded Debt required to be paid or prepaid within one year from
the date of its creation), and, in the case of the Borrowers, Indebtedness in
respect of the Loans.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the U.S.
Borrower notifies the Administrative Agent that the U.S. Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith. 
Furthermore, at any time after the Closing Date, Holdings may elect to apply
International Financial Reporting Standards (“IFRS”) accounting principles in
lieu of GAAP and, upon any such election, references herein to GAAP and GAAP
concepts shall thereafter be construed to refer to IFRS and corresponding IFRS
concepts (except as otherwise provided in this Agreement); provided any such
election, once made, shall be irrevocable; provided further that any calculation
or determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to Holdings’ election to apply
IFRS shall remain as previously calculated or determined in accordance with
GAAP. Holdings shall give written notice of any such election made in accordance
with this definition to the Administrative Agent. For the avoidance of doubt,
solely making an election (without any other action) referred to in this
definition will not be treated as an incurrence of Indebtedness.
 
“German Borrower” shall have the meaning provided in the preamble to this
Agreement.
 
“German Security” means any Lien assumed and accepted by or through the
Collateral Agent or any Lender, as the case may be, pursuant to any German
Security Document and held or administered by the Collateral Agent on behalf of
or in trust for any Lender under this Agreement and the German Security
Documents, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
“German Security Document” means any Security Document governed by German law.
 
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.
 
“Granting Lender” shall have the meaning provided in Section 13.6(g).
 
“Guarantee” shall mean (a) the Guarantee made by Holdings (such Guarantee to be
non-recourse andwith the Collateral provided by Holdings limited to the Capital
Stock of the U.S. Borrrower), each Borrower and each Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit B, and (b) any other guarantee of the Obligations made by a
Restricted Subsidiary in form and substance reasonably acceptable to the
Administrative Agent, in each case as the same may be amended, supplemented or
otherwise modified from time to time.
-36-

--------------------------------------------------------------------------------

“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
 
“Guarantors” shall mean (a) each Subsidiary that is party to the Guarantee on
the Closing Date, (b) each Subsidiary that becomes a party to the Guarantee
after the Closing Date pursuant to Section 9.11 or otherwise and (c) Holdings.
 
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos and asbestos containing material,
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited, or regulated by any Environmental Law.
 
“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
-37-

--------------------------------------------------------------------------------

“Hedge Bank” shall mean (a) (i) any Person that, at the time it enters into a
Hedge Agreement, is a Lender, an Agent or an Affiliate of a Lender or an Agent
and (ii) with respect to any Hedge Agreement entered into prior to the
ClosingAmendment No. 4 Effective Date, any person that is a Lender or an
Affiliate of a Lender on the ClosingAmendment No. 4 Effective Date or (b) any
Person listed on Schedule 1.1(d); provided that, in the case of this clause (b),
such Person executes and delivers to the Administrative Agent a letter agreement
in form and substance reasonably acceptable to the Administrative Agent pursuant
to which such person (i) appoints the Administrative Agent as its agent under
the applicable Credit Documents and (ii) agrees to be bound by the provisions of
Sections 12, 13, 14, 26 and 27 of the U.S. Pledge Agreement and Sections 5.4,
5.5, 5.7, 6.5, 7, 8.1 and 8.16 of the U.S. Security Agreement, in each case, as
if it were a Lender.
 
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.
 
“Historical Financial Statements” shall mean the audited consolidated balance
sheets of Holdings as of December 31, 2012, December 31, 2011 and December 31,
2010 and the audited consolidated statements of income, stockholders’ equity and
cash flows of Holdings for each of the fiscal years in the three year period
ending on December 31, 2012.
 
“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) after the Closing Date any other Person or Persons (the “New
Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings or of any
Parent Entity of Holdings (or the previous New Holdings, as the case may be) but
not the U.S. Borrower (the “Previous Holdings”); provided that (a) such New
Holdings directly owns 100% of the Equity Interests of the U.S. Borrower, (b)
the New Holdings shall expressly assume all the obligations of the Previous
Holdings under this Agreement and the other Credit Documents pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (c) if reasonably requested by the Administrative
Agent, an opinion of counsel shall be delivered by the U.S. Borrower to the
Administrative Agent to the effect that without limitation such substitution
does not violate this Agreement or any other Credit Document, (d) all Capital
Stock of the U.S. Borrower and substantially all of the other assets of the
Previous Holdings are contributed or otherwise transferred to such New Holdings
and pledged to secure the Obligations, (f) no Event of Default has occurred and
is continuing at the time of such substitution and such substitution does not
result in any Default or Event of Default or adverse tax consequences and (g) no
Change of Control shall occur; provided, further, that if each of the foregoing
is satisfied, the Previous Holdings shall be automatically released of all its
obligations under the Credit Documents and any reference to “Holdings” in the
Credit Documents shall be meant to refer to the “New Holdings”.
 
“Increased Amount Date” shall have the meaning provided in Section 2.14(a).
 
“Incremental Loans” shall mean New Term Loans and Incremental Revolving Credit
Loans.
 
“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).
 
“Incremental Revolving Credit Lenders” shall have the meaning provided in
Section 2.14(b).
 
“Incremental Revolving Credit Loans” shall have the meaning provided in
Section 2.14(n).
-38-

--------------------------------------------------------------------------------

“Indebtedness” shall mean, with respect to any Person, (1) any indebtedness
(including principal and premium) of such Person, whether or not contingent (a)
in respect of borrowed money, (b) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), except (i) any such balance that constitutes a
trade payable or similar obligation to a trade creditor, in each case accrued in
the ordinary course of business and (ii) any earn-out obligation until such
obligation, within 60 days of becoming due and payable, has not been paid and
such obligation is reflected as a liability on the balance sheet of such Person
in accordance with GAAP, or (d) representing any Hedging Obligations, if and to
the extent that any of the foregoing Indebtedness (other than letters of credit
and Hedging Obligations) would appear as a net liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of Holdings solely by reason of push down
accounting under GAAP shall be excluded, (2) to the extent not otherwise
included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in clause (1)
of another Person (whether or not such items would appear upon the balance sheet
of such obligor or guarantor), other than by endorsement of negotiable
instruments for collection in the ordinary course of business, and (3) to the
extent not otherwise included, the obligations of the type referred to in clause
(1) of another Person secured by a Lien on any asset owned by such Person,
whether or not such Indebtedness is assumed by such Person; provided that
notwithstanding the foregoing, Indebtedness shall be deemed not to include (A)
Contingent Obligations incurred in the ordinary course of business, (B)
obligations under or in respect of Receivables Facilities, (C) prepaid or
deferred revenue arising in the ordinary course of business or (D) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset to satisfy warrants or other
unperformed obligations of the seller of such asset.
 
For all purposes hereof, the Indebtedness of Holdings, the U.S. Borrower and its
Restricted Subsidiaries, shall exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice.
 
“indemnified liabilities” shall have the meaning provided in Section 13.5.
 
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to, or
measured by, any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document, other than Excluded Taxes.
 
“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the U.S. Borrower and its Restricted Subsidiaries taken as a whole after giving
effect to the Transactions (including all fees and expenses related thereto but
exclusive of such contingent liabilities to the extent reflected in Stated
Liabilities), as identified and explained in terms of their nature and estimated
magnitude by responsible officers of the U.S. Borrower.
 
“Initial Dollar Term Loan” shall have the meaning provided in Section 2.1(a).
 
“Initial Dollar Term Loan Commitment” shall mean, in the case of each Lender
that is a Lender on the Closing Date, the amount set forth opposite such
Lender’s name on Schedule 1.1(c) as such Lender’s “Initial Dollar Term Loan
Commitment”.  The aggregate amount of the Initial Dollar Term Loan Commitments
as of the Closing Date is $1,900,000,000.
 
“Initial Dollar Term Loan Lender” shall mean a Lender with an Initial Dollar
Term Loan Commitment or an outstanding Initial Dollar Term Loan.
-39-

--------------------------------------------------------------------------------

“Initial Euro Term Loan” shall have the meaning provided in Section 2.1(a).
 
“Initial Euro Term Loan Commitment” shall mean, in the case of each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Initial Euro Term Loan Commitment”. 
The aggregate amount of the Initial Euro Term Loan Commitments as of the Closing
Date is €400,000,000.
 
“Initial Euro Term Loan Lender” shall mean a Lender with an Initial Euro Term
Loan Commitment or an outstanding Initial Euro Term Loan.
 
“Initial Investors” shall Kohlberg Kravis Roberts & Co. L.P., KKR Associates
North America Fund XI L.P. and KKR Renaissance Co-Invest GP LLC and each of
their respective Affiliates but not including, however, any portfolio companies
of any of the foregoing.
 
“Initial Revolving Credit Commitments” shall have the meaning provided in the
definition of the term “Revolving Credit Commitment”.
 
“Initial Revolving Credit Loans” shall have the meaning provided in the
definition of the term “Revolving Credit Commitment”.
 
“Initial Term Loan” shall mean, collectively, the Initial Dollar Term Loans and
the Initial Euro Term Loans.
 
“Initial Term Loan Commitment” shall mean, collectively, the Initial Dollar Term
Loan Commitments and the Initial Euro Term Loan Commitments.
 
“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.
 
“Initial Term Loan Maturity Date” shall mean July 30, 2020 or, if such date is
not a Business Day, the first Business Day thereafter.
 
“Initial Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(b).
 
“Initial Term Loan Repayment Date” shall have the meaning provided in Section
2.5(b).
 
“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents, inventions, processes, developments, technology
and know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs and  photographs; (c)
trademarks, service marks, trade names, brand names, corporate names, domain
names, logos, trade dress and other source indicators, and the goodwill of any
business symbolized thereby; (d) trade secrets, confidential, proprietary or
non-public information and (ii) all registrations, applications renewals,
extensions, substitutions, continuations, continuations-in-part, divisions,
re-issues, re-examinations, foreign counterparts or similar legal protections
related thereto.
 
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
-40-

--------------------------------------------------------------------------------

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of Holdings in the same manner as the other investments included in
this definition to the extent such transactions involve the transfer of cash or
other property; provided that Investments shall not include, in the case of the
Borrower and its Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business.
 
For purposes of the definition of “Unrestricted Subsidiary” and Section 10.5,
 
(1)           “Investments” shall include the portion (proportionate to
Holdings’ equity interest in such Subsidiary) of the Fair Market Value of the
net assets of a Subsidiary of Holdings at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, Holdings shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (x) Holdings’ “Investment” in such Subsidiary at the time of
such redesignation less (y) the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and
 
(2)            any property transferred to or from an Unrestricted Subsidiary
shall be valued at its Fair Market Value at the time of such transfer.
 
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by Holdings or a
Restricted Subsidiary in respect of such Investment.
 
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.
 
“Investment Grade Securities” shall mean:
 
(1)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents),
 
(2)            debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among Holdings and its Subsidiaries,
 
(3)           investments in any fund that invest at least 90% in investments of
the type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment or distribution, and
 
(4)            corresponding instruments in countries other than the United
States customarily utilized for high-quality investments.
-41-

--------------------------------------------------------------------------------



“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and Holdings (or any Restricted Subsidiary) or in
favor of the Letter of Credit Issuer and relating to such Letter of Credit.
 
“ITA” means the United Kingdom’s Income Tax Act 2007.
 
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A.
 
“Joint Lead Arrangers and Bookrunners” shall mean UBS Securities LLC, Barclays
Bank PLC, Citigroup Global Markets Inc., Deutsche Bank Securities Inc., Mizuho
Bank, LTD., KKRBC Capital Markets LLC, Macquarie Capital (Goldman Sachs Bank
USA) Inc. and, HSBC Securities (USA) Inc., JPMorgan Chase Bank, N.A., Mizuho
Bank LTD., PNC Capital Markets, LLC, BMO Capital Markets Corp., Crédit Agricole
Corporate and Investment Bank, MUFG Bank, Ltd. and Standard Chartered Bank.
 
“Joint Manager and Arranger” shall mean KKR Capital Markets LLC and Sumitomo
Mitsui Banking Corporation.
 
“Judgment Currency” shall have the meaning provided in Section 13.19.
 
“Junior Debt” shall mean any Indebtedness in respect of the Senior Notes and
Subordinated Indebtedness.
 
“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P. and and KKR
Associates North America Fund XI L.P.
 
“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.
 
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.  All L/C Borrowings shall be denominated in Dollars,
Euro or any Alternative Currency.
 
“L/C Facility Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the Letter of
Credit Issuer.
 
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices (ISP98),
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time.
-42-

--------------------------------------------------------------------------------

“L/C Participant” shall have the meaning provided in Section 3.3(a).
 
“L/C Participation” shall have the meaning provided in Section 3.3(a).
 
“Lender” shall have the meaning provided in the preamble to this Agreement.
 
“Lender Default” shall mean (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or Reimbursement Obligations, which
refusal or failure is not cured within one business day after the date of such
refusal or failure, (ii) the failure of any Lender to pay over to the
Administrative Agent, any Swingline Lender, any Letter of Credit Issuer or any
other Lender any other amount required to be paid by it hereunder within one
business day of the date when due, unless the subject of a good faith dispute,
(iii) a Lender has notified the Borrowers or the Administrative Agent that it
does not intend to comply with its funding obligations under the this Agreement
or has stated publicly that it will generally not comply with its funding
obligations under loan agreements, credit agreements and other similar
agreements, (iv) a Lender has failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with its funding
obligations under this Agreement or (v) a Lender has admitted in writing that it
is insolvent or such Lender becomes subject to a Lender-Related Distress Event.
 
“Lender-Related Distress Event” shall mean, with respect to any Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any governmental
authority having regulatory authority over such Distressed Person to be,
insolvent or bankrupt; provided that a Lender-Related Distress Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interests in any Lender or any person that directly or indirectly
controls such Lender by a governmental authority or an instrumentality thereof
or such person that directly or indirectly controls such Lender becoming the
subject of a Bail-in Action.
 
“Letter of Credit” shall mean each letter of credit and/or bank guarantee issued
pursuant to Section 3.1 and, each Existing Letter of Credit and each 2019
Existing Letter of Credit.
 
“Letter of Credit Commitment” shall mean $200,000,000, with respect to any
Letter of Credit Issuer, the maximum permitted amount of the Letters of Credit
Outstanding that may be attributable to Letters of Credit issued by such Letter
of Credit Issuer. The initial amount of each Letter of Credit Issuer’s Letter of
Credit Commitment is set forth on Schedule B to Amendment No. 4 under the
heading “2019 Letter of Credit Commitment” or, in the case of any Letter of
Credit Issuer that becomes a Letter of Credit Issuer hereunder pursuant to
Section 3.6, in a written agreement referred to in such Section or, in each
case, such other maximum permitted amount with respect to any Letter of Credit
Issuer as may have been agreed in writing (and notified in writing to the
Administrative Agent) by such Letter of Credit Issuer and Holdings, as the same
may be reduced from time to time pursuant to Section 3.1.  The aggregate Letter
of Credit Commitments of all Letter of Credit Issuers shall be $200,000,000 on
the Amendment No. 4 Effective Date, provided that, upon the satisfaction of the
2019 Increased Availability Condition, the aggregate Letter of Credit
Commitments of all Letter of Credit Issuers shall immediately and automatically
increase to $400,000,000, in each case, as the same may be reduced from time to
time pursuant to Section 3.1.
-43-

--------------------------------------------------------------------------------

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent amount of the principal amount of any
Unpaid Drawings in respect of which such Lender has made (or is required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a) at such
time and (b) such Lender’s Revolving Credit Commitment Percentage of the Letters
of Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).
 
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
 
“Letter of Credit Issuer” shall mean UBS AG, Stamford Branch, any of itseach of
the 2019 Revolving Credit Lenders listed on Schedule B to Amendment No. 4 with a
Letter of Credit Commitment under the heading “2019 Letter of Credit
Commitment”, any of their Affiliates or branches and any replacement, additional
bank or successor pursuant to Section 3.6.  The Letter of Credit and, solely
with respect to the 2019 Existing Letters of Credit, UBS AG, Stamford Branch (it
being understood and agreed that, notwithstanding anything to the contrary
contained herein, in any other Credit Document or otherwise, effective as of the
Amendment No. 4 Effective Date, UBS AG, Stamford Branch shall have no Letter of
Credit Commitment or other commitment or obligation to issue any additional
Letters of Credit under this Agreement or to extend or renew any 2019 Existing
Letter of Credit).  A Letter of Credit Issuer may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Letter of
Credit Issuer, and in each such case the term “Letter of Credit Issuer” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.  In the event that there is more than one Letter of Credit Issuer at
any time, references herein and in the other Credit Documents to the Letter of
Credit Issuer shall be deemed to refer to the Letter of Credit Issuer in respect
of the applicable Letter of Credit or to all Letter of Credit Issuers, as the
context requires.
 
“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate Dollar Equivalent amount of the principal amount of
all Unpaid Drawings.; provided that, solely with respect to the definition of
“Letter of Credit Commitment” and Sections 3.1(b) and 3.1(c), the 2019 Existing
Letters of Credit shall not be included for purposes of calculating the Letters
of Credit Outstanding.
 
“Letter of Credit Report” shall have the meaning provided in Section 3.13.
 
“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).
 
“Level I Status” shall mean, on any date, the circumstance that Level II Status
does not existthe Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio is less than or equal to 1.75 to 1.00 as of such date.
 
“Level II Status” shall mean, on any date, the circumstance that the
Consolidated SeniorFirst Lien Secured Debt to Consolidated EBITDA Ratio is less
than or equal to 3.01.50 to 1.01.00 as of such date.
 
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
-44-

--------------------------------------------------------------------------------

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan of
any currency, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Bloomberg (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
AgentLondon interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate), as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion) at approximately 11:00 a.m., London time, two London Business Days
prior to the commencement of such Interest Period, for deposits in such currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; provided that, notwithstanding the foregoing, in no
event shall the LIBOR Rate applicable to the Initial Term Loans at any time be
less than 1.00% per annum provided further that, notwithstanding the foregoing,
in no event shall the LIBOR Rate applicable to the Revolving Credit Loans or the
Tranche B-1 Term Loans at any time be less than 0.00% per annum.  If such rate
is not available at such time for any reason, then the “LIBOR Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in such currency for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the LIBOR Loan being made, continued or converted by the Administrative Agent
and with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the applicable London
interbank eurocurrency market at their request at approximately 11:00 a.m.
(London time) two London Business Days prior to the commencement of such
Interest Period.
 
“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.
 
“Loan” shall mean any Revolving Credit Loan, Extended Revolving Credit Loan,
Swingline Loan, Term Loan, New Revolving Loan, Extended Term Loan or New Term
Loan made by any Lender hereunder.
 
“London Business Day” shall mean any day on which dealings in deposits in the
applicable currency are conducted by and between banks in the applicable London
interbank market.
 
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).
 
“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrowers
and each of their Subsidiaries, taken as a whole, that would, individually or in
the aggregate, materially adversely affect (a) the ability of the Borrowers and
the other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or any
of the other Credit Documents.
 
“Material Subsidiary” shall mean, at any date of determination, (i) each wholly
owned Restricted Subsidiary of Holdings (a) whose total assets at the last day
of the Test Period ending on the last day of the most recent fiscal period for
which Section 9.1 Financials have been delivered were equal to or greater than
5.0% of the Consolidated Total Assets of Holdings and the Restricted
Subsidiaries at such date or (b) whose revenues during such Test Period were
equal to or greater than 5.0% of the consolidated revenues of Holdings and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (x) total assets at the last day of such Test Period equal to or
greater than 7.5% of the Consolidated Total Assets of Holdings and the
Restricted Subsidiaries at such date or (y) revenues during such Test Period
equal to or greater than 7.5% of the consolidated revenues of Holdings and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then Holdings shall, on the date on which financial statements for
such quarter are delivered pursuant to this Agreement, designate in writing to
the Administrative Agent one or more of such Restricted Subsidiaries as
“Material Subsidiaries” for each fiscal period until this proviso is no longer
applicable.
-45-

--------------------------------------------------------------------------------

“Maturity Date” shall mean the Initial Term Loan Maturity Date, the Tranche B-1
Term Loan Maturity Date, the New Term Loan Maturity Date or the Revolving Credit
Maturity Date, as applicable.
 
“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (a) the sum of (i) if, as of the last day of the most recently
ended Test Period, the Consolidated Senior Secured Debt to Consolidated EBITDA
Ratio is equal to or less than 5.50 to 1.00, $250,000,000 (and otherwise, for
the avoidance of doubt, $0) and (ii) the aggregate amount of voluntary
prepayments of Loans (including purchases of the Loans by the Borrowers and
their Subsidiaries at or below par, in which case the amount of voluntary
prepayments of Loans shall be deemed not to exceed the actual purchase price of
such Loans below par) (and in the case of any Loans that are not Term Loans, a
corresponding commitment reduction), in each case, other than from proceeds of
Refinancing Indebtedness minus (b) the sum of (i) the aggregate principal amount
of New Loan Commitments incurred pursuant to Section 2.14(a) prior to such date
and (ii) the aggregate principal amount of Permitted Other Indebtedness issued
or incurred (including any unused commitments obtained) pursuant to Section
10.1(x)(i)(a) prior to such date plus (c) additional amount if, after giving
effect to the incurrence of such additional amount, Holdings would be in
compliance with the Senior Secured Leverage Test (assuming the Indebtedness
being incurred as of such date of determination would be included in the
definition of Consolidated Total Senior Secured Leverage, whether or not such
Indebtedness would otherwise be so included).
 
“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $1,000,000 (or, if less, the entire remaining applicable Commitments at
the time of such Borrowing) and (b) with respect to a Borrowing of ABR Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing).
 
“Minimum Equity Amount” shall have the meaning provided in the preamble to this
Agreement.
 
“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
 
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust deed
or other security document entered into by the owner of a Mortgaged Property and
the Collateral Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property to secure the Obligations, in form and substance reasonably
acceptable to the Collateral Agent, together with such terms and provisions as
may be required by local laws.
 
“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on Schedule
1.1(b), and each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.14.
-46-

--------------------------------------------------------------------------------

“Multicurrency Exposure” shall mean, for any Revolving Credit Lender at any
date, the sum of (a) the aggregate Dollar Equivalent amount of the principal
amount of Revolving Credit Loans denominated in Euro or Alternative Currency of
such Lender then outstanding at such date and (b) such Lender’s Letter of Credit
Exposure in respect of Letters of Credit denominated in Euro or Alternative
Currency at such time.
 
“Multicurrency Sublimit” shall mean, at any date, (A) in the case of Euro, the
lesser of (x) $400,000,000 and (y) the Total Revolving Credit Commitment at such
date less the amount of Multicurrency Exposure denominated in Alternative
Currencies and (B) in the case of Alternative Currencies, an aggregate amount
equal to the lesser of (x) $200,000,000 and (y) the Total Revolving Credit
Commitment at such date.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate had an
obligation over the five preceding calendar years.
 
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (a) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received) received by or on behalf of Holdings
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
incurrence of Permitted Other Indebtedness, as the case may be, less (b) the sum
of:
 
(i)           the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated to be payable by Holdings or any of the
Restricted Subsidiaries in connection with such Prepayment Event or incurrence
of Permitted Other Indebtedness,
 
(ii)          the amount of any reasonable reserve established in accordance
with GAAP against any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by Holdings or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction,
 
(iii)         the amount of any Indebtedness (other than Permitted Other
Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,
 
(iv)        in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that Holdings or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
Holdings or any of the Restricted Subsidiaries, provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless Holdings or a Restricted Subsidiary has entered into a binding commitment
prior to the last day of such Reinvestment Period to reinvest such proceeds no
later than 180 days following the last day of such Reinvestment Period, (x) be
deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event
or Permitted Sale Leaseback occurring on the last day of such Reinvestment
Period or, if later, 180 days after the date Holdings or such Restricted
Subsidiary has entered into such binding commitment, as applicable (such last
day or 180th day, as applicable, the “Deferred Net Cash Proceeds Payment Date”),
and (y) be applied to the repayment of Term Loans in accordance with Section
5.2(a)(i),
-47-

--------------------------------------------------------------------------------

(v)         in the case of any Asset Sale Prepayment Event, Casualty Event or
Permitted Sale Leaseback by a non-wholly-owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (v)) attributable to minority interests and not available for
distribution to or for the account of Holdings or a wholly-owned Restricted
Subsidiary as a result thereof, and
 
(vi)        all fees and out of pocket expenses paid by Holdings or a Restricted
Subsidiary in connection with any of the foregoing (for the avoidance of doubt,
including, (i) in the case of the issuance of Permitted Other Indebtedness, any
fees, underwriting discounts, premiums and other costs and expenses incurred in
connection with such issuance and (ii) attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees),
 
in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.
 
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
 
“New Loan Commitments” shall have the meaning provided in Section 2.14(a).
 
“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14(a).
 
“New Revolving Loan” shall have the meaning provided in Section 2.14(b).
 
“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).
 
“New Term Loan” shall have the meaning provided in Section 2.14(c).
 
“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).
 
“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).
 
“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.
 
“New Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
 
“New Term Loan Repayment Date” shall have the meaning provided in Section
2.5(c).
 
“New UK Lender” shall have the meaning provided in Section 14.5.
 
“Non-Consenting Initial Dollar Term Loan Lender” shall mean each Initial Dollar
Term Loan Lender that did not execute and deliver a Consent to Amendment No. 2
with respect thereto on or prior to the Amendment No. 2 Effective Date.
 
“Non-Consenting Initial Euro Term Loan Lender” shall mean each Initial Euro Term
Loan Lender that did not execute and deliver a Consent to Amendment No. 2 with
respect thereto on or prior to the Amendment No. 2 Effective Date.
-48-

--------------------------------------------------------------------------------

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
 
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
 
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).
 
“Non-U.S. Credit Party” shall mean any Credit Party that is not organized under
the laws of the United States, any state thereof, or the District of Columbia.
 
“Non-U.S. Lender” shall mean any Agent or Lender that is not a “United States
person” as defined by Section 7701(a)(30) of the Code.
 
“Non-U.S. Security Documents” shall mean, collectively, (x) any security
document (other than any U.S. Security Document) entered into by a Non-U.S.
Subsidiary as of the Closing Date or pursuant to Sections 9.11 or 9.12 and
(y) any other security document entered into by a Non-U.S. Subsidiary, or
governed by a law other than the laws of the United States, any state thereof,
or the District of Columbia, in each case, that is designated by Holdings or
such Non-U.S. Subsidiary as a “Security Document” for purposes of this
Agreement, Non-U.S. Security Documents shall include any German Security
Documents.
 
“Non-U.S. Subsidiary” shall mean each Subsidiary of Holdings that is not
organized under the laws of the United States, any state thereof, or the
District of Columbia.
 
“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).
 
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
 
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan or Letter of
Credit or under any Secured Cash Management Agreement, Secured Hedge Agreement
(other than with respect to any Credit Party’s obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party) or, Existing
Letter of Credit or 2019 Existing Letter of Credit, in each case, entered into
with Holdings or any of its Restricted Subsidiaries, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.  Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Subsidiaries to the extent they have
obligations under the Credit Documents) include the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document.
 
“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments and Extended Revolving Credit
Commitments, other than any New Revolving Credit Commitments (and any Extended
Revolving Credit Commitments related thereto).
-49-

--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp, registration or
documentary Taxes or any other excise, property, intangible, mortgage recording
or similar Taxes arising from any payment made hereunder or under any other
Credit Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Credit Document; provided that such
term shall not include (i) any Taxes that result from an assignment, grant of a
participation pursuant to Section 13.6(c) or transfer or assignment to or
designation of a new lending office or other office for receiving payments under
any Credit Document (“Assignment Taxes”) to the extent such Assignment Taxes are
imposed as a result of a connection between the assignor/participating Lender
and/or the assignee/Participant and the taxing jurisdiction (other than a
connection arising solely from any Credit Documents or any transactions
contemplated thereunder), except to the extent that any such action described in
this proviso is requested or required by any Borrower or Holdings or (ii)
Excluded Taxes.
 
“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the Administrative Agent, the Letter of
Credit Issuer or the Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in Euro or any Alternative Currency, the rate of interest per
annum at which overnight deposits in Euro or such Alternative Currency, as
applicable, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for Euro or such Alternative Currency to major banks in such interbank
market.
 
“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership) of
Holdings and/or the U.S. Borrower, as applicable; provided that for purposes of
clauses (a), (b) and (d) of the definition of “Change of Control”, references to
“Holdings” shall be deemed to refer to any such Parent Entity.
 
“Participant” shall have the meaning provided in Section 13.6(c)(i).
 
“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
 
“Patriot Act” shall have the meaning provided in Section 13.18.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
 
“Pension Plan” shall mean any employee benefit pension plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) in respect of which
any Credit Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.
 
“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Holdings or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.
 
“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).
 
“Permitted Debt Exchange Notes” shall have the meaning provided in Section
2.15(a).
 
“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).
-50-

--------------------------------------------------------------------------------

“Permitted Holders” shall mean each of (i) the Initial Investors and their
respective Affiliates and members of management of Holdings (or its direct or
indirect parent) who are holders of Equity Interests of Holdings (or its direct
or indirect parent company) on the Closing Date and any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the foregoing are members; provided that,
in the case of such group and without giving effect to the existence of such
group or any other group, such Initial Investors, their respective Affiliates
and members of management, collectively, have beneficial ownership of more than
50% of the total voting power of the Voting Stock of Holdings or any other
direct or indirect parent company of Holdings and (ii) any direct or indirect
parent of Holdings formed not in connection with, or in contemplation of, a
transaction (other than Transactions) that, assuming such parent was not formed,
after giving effect thereto would constitute a Change of Control.
 
“Permitted Investments” shall mean:
 
(a)          any Investment in Holdings or any Restricted Subsidiary;
 
(b)          any Investment in cash, Cash Equivalents or Investment Grade
Securities at the time such Investment is made;
 
(c)         any Investment by Holdings or any Restricted Subsidiary in a Person
that is engaged in a Similar Business if as a result of such Investment (a
“Permitted Acquisition”) (1) such Person becomes a Restricted Subsidiary or (2)
such Person, in one transaction or a series of related transactions, is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, Holdings or a Restricted
Subsidiary, and, in each case, any Investment held by such Person; provided that
such Investment was not acquired by such Person in contemplation of such
acquisition, merger, consolidation or transfer;
 
(d)         any Investment in securities or other assets not constituting cash,
Cash Equivalents or Investment Grade Securities and received in connection with
an Asset Sale made pursuant to Section 10.4 or any other disposition of assets
not constituting an Asset Sale;
 
(e)          any Investment existing on the Closing Date and listed on Schedule
10.5;
 
(f)          any Investment acquired by Holdings or any Restricted Subsidiary
(1) in exchange for any other Investment or accounts receivable held by Holdings
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of Holdings of such
other Investment or accounts receivable or (2) as a result of a foreclosure by
Holdings or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;
 
(g)          Hedging Obligations permitted under clause (j) of Section 10.1;
 
(h)         any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(h) that are at that time outstanding, not to exceed the greater of (x)
$150,000,000 and (y) 30.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, however,
that if any Investment pursuant to this clause (h) is made in any Person that is
not a Restricted Subsidiary of Holdings at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
investment shall thereafter be deemed to have been made pursuant to clause (a)
above and shall cease to have been made pursuant to this clause (h) for so long
as such Person continues to be a Restricted Subsidiary;
-51-

--------------------------------------------------------------------------------

(i)           Investments the payment for which consists of Equity Interests of
Holdings or any direct or indirect parent company of Holdings (exclusive of
Disqualified Stock); provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (iii) of Section 10.5(a);
 
(j)           guarantees of Indebtedness permitted under Section 10.1;
 
(k)          any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9;
 
(l)          Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment or other similar assets in the ordinary course of
business;
 
(m)         additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (m) that are at
that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (x) $175,000,000 and (y)
35.0% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of such Investment (with the Fair Market Value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (m) is made in any Person that is not a Restricted Subsidiary of
Holdings at the date of the making of such Investment and such Person becomes a
Restricted Subsidiary after such date, such investment shall thereafter be
deemed to have been made pursuant to clause (a) above and shall cease to have
been made pursuant to this clause (m) for so long as such Person continues to be
a Restricted Subsidiary
 
(n)         Investments relating to any Receivables Subsidiary that, in the good
faith determination of the board of directors of Holdings, are necessary or
advisable to effect a Receivables Facility or any repurchases in connection
therewith;
 
(o)         advances to, or guarantees of Indebtedness of, employees not in
excess of the greater of (x) $20,000,000 and (y) 4.0% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of such Investment;
 
(p)          loans and advances to officers, directors, managers and employees
for business-related travel expenses, moving expenses and other similar
expenses, in each case incurred in the ordinary course of business or consistent
with past practices or to fund such Person’s purchase of Equity Interests of
Holdings or any direct or indirect parent company thereof;
 
(q)          Investments consisting of extensions of trade credit in the
ordinary course of business;
 
(r)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices; and
-52-

--------------------------------------------------------------------------------

(s)          non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired.
 
“Permitted Liens” shall mean, with respect to any Person:
 
(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;
 
(2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;
 
(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP, or
for property taxes on property Holdings or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge,
levy or claim is to such property;
 
(4) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;
 
(5) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental, to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
-53-

--------------------------------------------------------------------------------

(6) Liens securing Indebtedness permitted to be incurred pursuant to clause (a),
(d), (l)(ii), (r), (w), (x) or (y) of Section 10.1; provided that, (i) in the
case of clause (d), such Lien may not extend to any property or equipment (or
assets affixed or appurtenant thereto) other than the property or equipment
being financed or refinanced under such clause (d); (ii) in the case of clause
(r), such Lien may not extend to any assets other than the assets owned by the
Foreign Subsidiaries incurring such Indebtedness; (iii) in the case of Liens
securing Permitted Other Indebtedness Obligations that constitute First Lien
Obligations pursuant to this clause (6), the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Credit Parties, taken as a whole, than the
terms and conditions of the Security Documents and (x) in the case of the first
such issuance of Permitted Other Indebtedness constituting First Lien
Obligations, the Collateral Agent, the Administrative Agent and the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have entered into the First Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness constituting First
Lien Obligations, the representative for the holders of such Permitted Other
Indebtedness Obligations shall have become a party to the First Lien
Intercreditor Agreement in accordance with the terms thereof; and (iv) in the
case of Liens securing Permitted Other Indebtedness Obligations that do not
constitute First Lien Obligations pursuant to this clause (6), the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and shall (x) in
the case of the first such issuance of Permitted Other Indebtedness that do not
constitute First Lien Obligations, the Collateral Agent, the Administrative
Agent and the representative of the holders of such Permitted Other Indebtedness
Obligations shall have entered into the Second Lien Intercreditor Agreement and
shall have become a party to the Second Lien Intercreditor Agreement and (y) in
the case of subsequent issuances of Permitted Other Indebtedness that do not
constitute First Lien Obligations, the representative for the holders of such
Permitted Other Indebtedness shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on behalf of the Secured
Parties the First Lien Intercreditor Agreement and the Second Lien Intercreditor
Agreement contemplated by this clause (6);
 
(7) Liens existing on Closing Date; provided that any Lien securing Indebtedness
or other obligations in excess of (A) $10,000,000 individually or (B)
$30,000,000 in the aggregate (when taken together with all other Liens securing
obligations outstanding in reliance on this clause (B) that are not listed on
Schedule 10.02) shall only be permitted if set forth on Schedule 10.02, and, in
each case, any modifications, replacements, renewals or extensions thereof;
 
(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided further, however, that such Liens may not extend to any
other property owned by Holdings or any Restricted Subsidiary;
 
(9) Liens on property at the time Holdings or a Restricted Subsidiary acquired
the property, including any acquisition by means of a merger or consolidation
with or into Holdings or any Restricted Subsidiary; provided that such Liens are
not created or incurred in connection with, or in contemplation of, such
acquisition, merger or consolidation; provided further that the Liens may not
extend to any other property owned by Holdings or any Restricted Subsidiary;
 
(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to Holdings or another Restricted Subsidiary permitted to be incurred in
accordance with Section 10.1.
 
(11) Liens securing Hedging Obligations and Cash Management Services so long as
the related Indebtedness is, and is permitted hereunder to be, secured by a Lien
on the same property securing such Hedging Obligations and Cash Management
Services;
-54-

--------------------------------------------------------------------------------

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
 
(13) leases, subleases, licenses or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of Holdings or
any Restricted Subsidiary and do not secure any Indebtedness;
 
(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;
 
(15) Liens in favor of Holdings, a Borrower or any Guarantor;
 
(16) Liens on equipment of Holdings or any Restricted Subsidiary granted in the
ordinary course of business to Holdings’ or such Restricted Subsidiary’s client
at which such equipment is located;
 
(17) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;
 
(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10) and (15) of this definition of
“Permitted Liens’;  provided that (x) such new Lien shall be limited to all or
part of the same property that secured the original Lien (plus improvements on
such property), and (y) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clauses (6), (7), (8), (9), (10) and (15) at the time the original Lien
became a Permitted Lien under this Agreement, and (B) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;
 
(19) deposits made or other security provided to secure liabilities to insurance
carriers under insurance or self-insurance arrangements in the ordinary course
of business;
 
(20) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed the greater of (x) $125,000,000 and (y)
25.0% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of the incurrence of such Lien;
 
(21) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.11;
 
(22) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
 
(23) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;
-55-

--------------------------------------------------------------------------------

(24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
 
(25) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
 
(26) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of Holdings or any of its
Restricted Subsidiaries in the ordinary course of business;
 
(27) Liens solely on any cash earnest money deposits made by Holdings or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted under this Agreement;
 
(28) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by Holdings or any of its Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
 
(29) restrictive covenants affecting the use to which real property may be put;
provided that the covenants are complied with;
 
(30) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;
 
(31) zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;
 
(32) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business; and
 
(33) any Lien granted pursuant to a security agreement between Holdings or any
Restricted Subsidiary and a licensee of their Intellectual Property to secure
the damages, if any, of such licensee resulting from the rejection by Holdings
or such Restricted Subsidiary of such licensee in a bankruptcy, reorganization
or similar proceeding with respect to Holdings or such Restricted Subsidiary; 
provided that such Liens, in the aggregate, do not encumber any assets of
Holdings or any Restricted Subsidiary other than the assets subject to such
Liens on the Closing Date;
-56-

--------------------------------------------------------------------------------

(34) Liens on goods purchased in the ordinary course of business the purchase
price of which is financed by a documentary letter of credit issued for the
account of the Company or any of its subsidiaries;
 
(35) Liens on Equity Interests in joint ventures; provided that any such Lien is
in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture; and
 
(36) Liens on cash and Cash Equivalents that are earmarked to be used to satisfy
or discharge Indebtedness; provided (x) such cash and/or Cash Equivalents are
deposited into an account from which payment is to be made, directly or
indirectly, to the Person or Persons holding the Indebtedness that is to be
satisfied or discharged, (y) such Liens extend solely to the account in which
such cash and/or Cash Equivalents are deposited and are solely in favor of the
Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged and (z) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder.
 
For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.
 
“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) have the same lien priority as the
First Lien Obligations (without regard to control of remedies) or (z) be secured
by a Lien ranking junior to the Lien securing the First Lien Obligations), in
each case issued or incurred by a Borrower or a Guarantor, (a) the weighted
average life to maturity of which is no shorter than the weighted average life
to maturity of any Term Loans outstanding at the time of such incurrence (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans), (b) the
covenants, events of default, guarantees, collateral and other terms of which
(excluding pricing, interest rate margins, rate floors, discounts, fees,
premiums and prepayment or redemption provisions (which shall not permit more
than pro rata payment with the Term Loans)), taken as a whole, are not more
restrictive to such Borrower and the Restricted Subsidiaries than those herein
(taken as a whole) (except for covenants or other provisions applicable only to
periods after the Latest Term Loan Maturity Date at the time of such
refinancing) (it being understood that, to the extent that any financial
maintenance covenant is added for the benefit of any such Indebtedness, no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant is either (i) also added for the benefit of
any corresponding Loans remaining outstanding after the issuance or incurrence
of such Indebtedness or (ii) only applicable after the Latest Term Loan Maturity
Date at the time of such refinancing); provided that a certificate of an
Authorized Officer of such Borrower delivered to the Administrative Agent at
least five Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that such
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies such Borrower within two Business Days after receipt of such
certificate that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), (c) of which no Subsidiary of
Holdings (other than a Borrower or a Guarantor) is an obligor and (d) that, if
secured, are not secured by any assets other than the Collateral.
 
-57-

--------------------------------------------------------------------------------

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.
 
“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.
 
“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).
 
“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by Holdings
or any of the Restricted Subsidiaries after the Closing Date, provided that any
such Sale Leaseback not between Holdings and a Restricted Subsidiary is
consummated for fair value as determined at the time of consummation in good
faith by (i) Holdings or such Restricted Subsidiary or (ii) in the case of any
Sale Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed the greater of (x) $100,000,000 and (y) 20.0% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of the incurrence of such Sale Leaseback, the board of directors of
Holdings or such Restricted Subsidiary (which such determination may take into
account any retained interest or other Investment of Holdings or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback).
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
 
“Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Credit Party or any
ERISA Affiliate is (or, if such Plan were terminated, would under Section 4062
or Section 4069 of ERISA be reasonably likely to be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.
 
“Platform” shall have the meaning provided in Section 13.17(b).
 
“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.
 
“Pounds Sterling” shall mean British Pounds Sterling or any successor currency
in the United Kingdom.
-58-

--------------------------------------------------------------------------------

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.
 
“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the U.S. Borrower and its Restricted Subsidiaries
taken as a whole are sold on a going concern basis with reasonable promptness in
an arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.
 
“primary obligor” shall have the meaning provided such term in the definition of
“guarantee obligations”.
 
“Prime Rate” shall mean the “prime rate” referred to in the definition of “ABR”.
 
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by Holdings in good faith as a result of (a)
actions taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of Holdings and
the Restricted Subsidiaries; provided that (x) at the election of Holdings, such
Pro Forma Adjustment shall not be required to be determined for any Acquired
Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with such acquisition was less than
$10,000,000 and (y) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.
 
“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of Holdings delivered pursuant to Section 9.1(h) or Section 9.1(d).
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio or covenant hereunder,
that (A) to the extent applicable, the Pro Forma Adjustment shall have been made
and (B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant:  (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a sale, transfer or other
disposition of all or substantially all Capital Stock in any Subsidiary of
Holdings or any division, product line, or facility used for operations of
Holdings or any of its Subsidiaries, shall be excluded, and (ii) in the case of
a Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness and (c) any
incurrence or assumption of Indebtedness by Holdings or any of the Restricted
Subsidiaries in connection therewith (it being agreed that if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination);  provided that, without
limiting  the application of the Pro Forma Adjustment pursuant to clause (a)
above, the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to operating expense
reductions that are (i) (x) directly attributable to such transaction, (y)
expected to have a continuing impact on Holdings, the Company or any of its
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.
 
-59-

--------------------------------------------------------------------------------

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.
 
“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code.
 
“Protected Party” means the Administrative Agent or a UK Lender which is or will
be subject to any liability, or required to make any payment, for or on account
of Tax in relation to a sum received or receivable (or any sum deemed for the
purposes of Tax to be received or receivable) under a Credit Document.
 
“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
“QFC Credit Support” shall have the meaning provided in Section 13.24.
 
“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.
 
“Qualifying IPO” means the issuance by Holdings or any Parent Entity of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or in a firm commitment underwritten offering (or series of related offerings of
securities to the public pursuant to a final prospectus) made pursuant to the
Securities Act.
 
“Qualifying Lender” means:
 
(i)           for the purposes of Section 14 of this Agreement a UK Lender which
is beneficially entitled to interest payable to that UK Lender in respect of a
New Term Loan, Revolving Credit Loan or a Letter of Credit and is:
 
(A)          a UK Lender:
 
(1)          which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under a New Term Loan, Revolving Credit Loan or a Letter
of Credit and is within the charge to United Kingdom corporation tax as respects
any payments of interest made in respect of that advance or would be within such
charge as respects such payments apart from section 18A of the CTA; or
 
-60-

--------------------------------------------------------------------------------

(2)          in respect of an advance made under a New Term Loan, Revolving
Credit Loan or a Letter of Credit by a person that was a bank (as defined for
the purpose of section 879 of the ITA) at the time that that advance was made
and is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
 
(B)          a UK Lender which is:
 
(1)          a company resident in the United Kingdom for United Kingdom tax
purposes;
 
(2)          a partnership each member of which is:
 
(a)          a company so resident in the United Kingdom; or
 
(b)         a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which is
required to bring into account in computing its chargeable profits (within the
meaning of Section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA;
 
(3)          a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which is
required to bring into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of Section 19 of the CTA)
of that company; or
 
(C)          a Treaty Lender; or
 
(D)          a UK Lender which is a building society (as defined for the purpose
of Section 880 of the ITA) making an advance under a New Term Loan, Revolving
Credit Loan or a Letter of Credit.
 
“Rating” shall mean, with respect to S&P or Moody’s, (a) the public corporate
credit rating of the U.S. Borrower assigned by S&P or the public corporate
family rating of the U.S. Borrower assigned Moody’s, respectively, in each case
giving effect to the Transactions (as defined in the Revolver Commitment Letter
referred to in Amendment No. 4) or (b) if obtained prior to the assignment by
S&P or Moody’s, as applicable, of the public corporate credit rating or public
corporate family rating of the U.S. Borrower referred to in clause (a) above,
such public corporate credit rating or public corporate family rating, as
applicable, of the U.S. Borrower as projected, giving effect to the Transactions
(as defined in the Revolver Commitment Letter referred to in Amendment No. 4),
by S&P’s Ratings Evaluation Service or Moody’s Rating Assessment Service, as
applicable, in contemplation of the Transactions (as defined in the Revolver
Commitment Letter referred to in Amendment No. 4).
 
“Real Estate” shall have the meaning provided in Section 9.1(f).
 
-61-

--------------------------------------------------------------------------------

“Receivables Facility” shall mean any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to Holdings and the Restricted Subsidiaries
(other than a Receivables Subsidiary) pursuant to which Holdings or any
Restricted Subsidiary sells its accounts receivable to either (a) a Person that
is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
funds such purchase by purporting to sell its accounts receivable to a Person
that is not a Restricted Subsidiary or by borrowing from such a Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
a Person.
 
“Receivables Fee” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.
 
“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto.
 
“Recipient” shall have the meaning provided in Section 15(b).
 
“Refinanced Term Loans” shall have the meaning provided in Section 13.1.
 
“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).
 
“Refinancing Permitted Other Indebtedness” shall have the meaning provided in
Section 10.1(bb)(ii).
 
“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
 
“Register” shall have the meaning provided in Section 13.6(b)(iv).
 
“Regulation” shall have the meaning provided in Section 9.17.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
 
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
 
“Reimbursement Obligations” shall mean Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).
 
“Reinvestment Period” shall mean 450 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback.
 
“Rejection Notice” shall have the meaning provided in Section 5.2(h).
 
-62-

--------------------------------------------------------------------------------

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Holdings or the Restricted Subsidiaries in exchange for assets
transferred by Holdings or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.
 
“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection or leaching
into the environment.
 
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
 
“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, the
Tranche B-1 Dollar Term Loan Repayment Amount, the Tranche B-1 Euro Term Loan
Repayment Amount, a New Term Loan Repayment Amount with respect to any Series or
an Extended Term Loan Repayment Amount with respect to any Extension Series, as
applicable.
 
“Replacement Term Loans” shall have the meaning provided in Section 13.1.
 
“Reportable Event” shall mean any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code), other than those events as to which notice is waived pursuant
to DOL Reg. § 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).
 
“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
Indebtedness in the form of a similar term loan that is broadly marketed or
syndicated to banks and other institutional investors (i) having an Effective
Yield for the respective Type of such Indebtedness that is less than the
Effective Yield for the Tranche B-1 Dollar Term Loans or Tranche B-1 Euro Term
Loans of the respective equivalent Type, but excluding Indebtedness incurred in
connection with a Qualifying IPO, Change of Control or Transformative
Acquisition, and (ii) the proceeds of which are used to prepay (or, in the case
of a conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Tranche B-1 Dollar Term Loans or Tranche B-1 Euro Term Loans, as
applicable, or (b) any effective reduction in the Effective Yield for the
Tranche B-1 Dollar Term Loans or Tranche B-1 Euro Term Loans (e.g., by way of
amendment, waiver or otherwise), except for a reduction in connection with a
Qualifying IPO, Change of Control or Transformative Acquisition.  Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding the Tranche B-1 Dollar Term Loans or Tranche B-1 Euro Term Loans, as
applicable.
 
“Required Initial Term Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the sum of (a) the Total Initial Term Loan Commitment at
such date and (b) the aggregate outstanding principal amount of the Initial Term
Loans (excluding Initial Term Loans held by Defaulting Lenders) at such date.
-63-

--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Dollar Equivalent of the sum of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Term Loan
Commitment at such date and (iii) the outstanding principal amount of the Term
Loans (excluding Term Loans held by Defaulting Lenders) at such date or (b) if
the Total Revolving Credit Commitment and the Total Term Loan Commitment have
been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.
 
“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).
 
“Required Term Loan Lenders” shall mean, at any date, Lenders having or holding
a majority of the sum of (a) the Total Term Loan Commitment at such date and (b)
the aggregate outstanding principal amount of the Term Loans (excluding Term
Loans held by Defaulting Lenders) at such date.
 
“Required Tranche B-1 Dollar Term Loan Lenders” shall mean, at any date, Lenders
having or holding a majority of the sum of (i) the Total Tranche B-1 Dollar Term
Loan Commitment at such date and (b) the aggregate outstanding principal amount
of the Tranche B-1 Dollar Term Loans (excluding Tranche B-1 Dollar Term Loans
held by Defaulting Lenders) at such date.
 
“Required Tranche B-1 Euro Term Loan Lenders” shall mean, at any date, Lenders
having or holding a majority of the sum of (i) the Total Tranche B-1 Euro Term
Loan Commitment at such date and (b) the aggregate outstanding principal amount
of the Tranche B-1 Euro Term Loans (excluding Tranche B-1 Euro Term Loans held
by Defaulting Lenders) at such date.
 
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
 
“Restricted Investment” shall mean an Investment other than a Permitted
Investment.
 
“Restricted Payment” shall have the meaning provided in Section 10.5(a)(4).
 
“Restricted Subsidiary” shall mean any Subsidiary of Holdings other than an
Unrestricted Subsidiary.
 
“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(h).
 
“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
 
“Revaluation Date” shall mean (a) with respect to any Revolving Credit Loan or
Swingline Loan, each of the following: (i) each date of a Borrowing of a
Revolving Credit Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Credit Loan pursuant to Section 2.6, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Revolving Credit
Lenders or Swingline Lender shall require; provided that this clause (iii) shall
not be exercised more than once per calendar month; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of any such
Letter of Credit, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by the applicable Letter of Credit Issuer under any Letter of Credit,
and (iv) such additional dates as the Administrative Agent or the Letter of
Credit Issuer shall determine or the Required Revolving Credit Lenders shall
require; provided that this clause (iv) shall not be exercised more than once
per calendar month.
 
-64-

--------------------------------------------------------------------------------

“Revolving Credit Commitment” shall mean, (a) with respect to each Person that
is a Lender on the Amendment No. 4 Effective dDate hereof, the amount set forth,
opposite such Lender’s name on Schedule 1.1(c)B to Amendment No. 4 as such
Lender’s Tranche A Revolving Credit Commitment, Tranche B Revolving Credit
Commitment or Tranche C2019 Revolving Credit Commitment and (b) in the case of
any Person that becomes a Lender after the Amendment No. 4 Effective dDate
hereof, the amount specified as such Lender’s Tranche A2019 Revolving Credit
Commitment, Tranche B Revolving Credit Commitment or Tranche C Revolving Credit
Commitment in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Revolving Credit Commitment, in each case of the
same may be changed from time to time pursuant to terms hereof.  TheSubject to
the 2019 Mandatory Revolving Commitment Reduction, the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders shall be $400,000,000 on the
Closing Date1,000,000,000 on the Amendment No. 4 Effective Date (the “Initial
Revolving Credit Commitments”, and the loans thereunder, the “Initial Revolving
Credit Loans”), as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.
 
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time, provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate Dollar Equivalent amount of the principal amount of
Revolving Credit Loans of such Lender then outstanding, (b) such Lender’s Letter
of Credit Exposure at such time and (c) such Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of all outstanding
Swingline Loans at such time.
 
“Revolving Credit Facility” shall mean the Tranche A Revolving Credit Facility,
Tranche B Revolving Credit Facility or Tranche C2019 Revolving Credit Facility.
 
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time.
 
“Revolving Credit Loans” shall have the meaning provided in Section
2.1(b)(i)(CD).
 
“Revolving Credit Maturity Date” shall mean (a), with respect to each Amendment
No. 1 Consenting Revolving Credit Lender (other than any Amendment No. 1
Consenting Revolving Credit Lender who has previously notified the
Administrative Agent in writing that it will not extend its prior Revolving
Credit Maturity Date, with respect to whom clause (b) of this definition will
apply), April 30, 2020 and (b) with respect to each Amendment No. 1
Non-Consenting2019 Revolving Credit Lender, July 30, 2018, and, in each case
with respect of clauses (a) and (b),June 28, 2024, or if such date is not a
Business Day, the next preceding Business Day.
 
“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans or Swingline
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.
 
-65-

--------------------------------------------------------------------------------

“Rollover Tranche B-1 Dollar Term Loan Commitment” shall mean, with respect to a
Cashless Option Tranche B-1 Dollar Term Loan Lender, the agreement of such
Cashless Option Tranche B-1 Dollar Term Loan Lender to exchange all of its
Initial Dollar Term Loans (or such lesser amount allocated to such Lender by the
Amendment No. 2 Arrangers) for an equal aggregate principal amount of Tranche
B-1 Dollar Term Loans on the Amendment No. 2 Effective Date, as evidenced by
such Lender executing and delivering a Consent to Amendment No. 2 pursuant to
which it selects the “Cashless Settlement Option” with respect to its Initial
Dollar Term Loans on or prior to the Amendment No. 2 Effective Date.
 
“Rollover Tranche B-1 Euro Term Loan Commitment” shall mean, with respect to a
Cashless Option Tranche B-1 Euro Term Loan Lender, the agreement of such
Cashless Option Tranche B-1 Euro Term Loan Lender to exchange all of its Initial
Euro Term Loans (or such lesser amount allocated to such Lender by the Amendment
No. 2 Arrangers) for an equal aggregate principal amount of Tranche B-1 Euro
Term Loans on the Amendment No. 2 Effective Date, as evidenced by such Lender
executing and delivering a Consent to Amendment No. 2 pursuant to which it
selects the “Cashless Settlement Option” with respect to its Initial Euro Term
Loans on or prior to the Amendment No. 2 Effective Date.
 
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
 
“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person in contemplation of such
leasing.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit J (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the U.S. Borrower) among
the Administrative Agent, the Collateral Agent and the representatives for
purposes thereof for any other Permitted Other Indebtedness Secured Parties that
are holders of Permitted Other Indebtedness Obligations having a Lien on the
Collateral ranking junior to the Lien securing the Obligations.
 
“Section 2.14 Additional Amendment” shall have the meaning provided in Section
2.14(g)(iv).
 
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).
 
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Holdings or any of its Restricted
Subsidiaries and any Cash Management Bank.
 
“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.
 
“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between Holdings or any Restricted Subsidiary and any Hedge Bank.
 
-66-

--------------------------------------------------------------------------------

“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.
 
“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and each Lender, in each case with respect to the Credit
Facilities, each Hedge Bank that is party to any Secured Hedge Agreement with
Holdings or any Restricted Subsidiary, each Cash Management Bank that is party
to a Secured Cash Management Agreement with Holdings or any Restricted
Subsidiary and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Facilities
or the Collateral Agent with respect to matters relating to any Security
Document.
 
“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Credit Documents.
 
“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the U.S.
Pledge Agreement, (c) the U.S. Security Agreement, (d) each Non-U.S. Security
Document, (e) the Mortgages, (f) if executed, the First Lien Intercreditor
Agreement, (g) if executed, the Second Lien Intercreditor Agreement and (h) each
other security agreement or other instrument or document executed and delivered
pursuant to Sections 9.11, 9.12 or 9.14 or pursuant to any other such Security
Documents to secure the Obligations.
 
“Senior Notes” shall have the meaning provided in the recitals to this Agreement
and any modification, replacement, refinancing, refunding, renewal or extension
thereof that is unsecured.
 
“Senior Notes Indenture” shall mean the Indenture, dated as of the Closing Date,
among the U.S. Borrower, the guarantors party thereto and a trustee, pursuant to
which the Senior Notes shall be issued, as the same may be amended, supplemented
or otherwise modified from time to time in accordance therewith.
 
“Senior Notes Offering” shall have the meaning provided in the recitals of this
Agreement.
 
“Senior Secured Leverage Test” shall mean, as of any date of determination, with
respect to the last day of the most recently ended Test Period, the Consolidated
Senior Secured Debt to Consolidated EBITDA Ratio shall be no greater than 4.50
to 1.0.
 
“Series” shall have the meaning provided in Section 2.14(a).
 
“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, incidental or ancillary thereto.
 
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.
 
“Solvent” shall mean, after giving effect to the consummation of the
Transactions, that (i) the Fair Value of the assets of the U.S. Borrower and its
Restricted Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities, (ii) the Present Fair Salable Value of the
assets of the U.S. Borrower and its Restricted Subsidiaries taken as a whole
exceed their Stated Liabilities and Identified Contingent Liabilities; (iii) the
U.S. Borrower and its Restricted Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iv) the U.S. Borrower and its Restricted
Subsidiaries taken as a whole will be able to pay their Stated Liabilities and
Identified Contingent Liabilities as they mature.
 
-67-

--------------------------------------------------------------------------------

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).
 
“Specified Representations” shall mean the representations and warranties with
respect to Holdings and the Borrowers set forth in Sections 8.1(a) (with respect
to the Borrowers only), 8.2 (as related to the borrowing under, guaranteeing
under, granting of security interests in the Collateral to, and performance of,
the Credit Documents), 8.3(c) (with respect to the Borrowers only and as related
to the borrowing under, guaranteeing under, granting of security interests in
the Collateral to, and performance of, the Credit Documents), 8.5, 8.7, 8.17 and
8.18 of this Agreement and in Sections 3.2(a) and (b) of the U.S. Security
Agreement and Section 5(d) of the U.S. Pledge Agreement.
 
“Specified Transaction” shall mean, with respect to any period, any Investment,
any Asset Sale, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, New Term Loan, New Revolving Credit Commitment or other
event that by the terms of this Agreement requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis”.
 
“Sponsor” shall mean any of KKR and its Affiliates but excluding portfolio
companies of any of the foregoing.
 
“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Initial Investors and
Holdings.
 
“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if it does not have as of the date of determination a spot
buying rate for any such currency.
 
“SPV” shall have the meaning provided in Section 13.6(g).
 
“Stated Amount” of any Letter of Credit shall mean the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met; provided,
however, that with respect to any Letter of Credit that by its terms or the
terms of any Issuer Document provides for one or more automatic increases in the
stated amount thereof, the Stated Amount shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
 
“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the U.S. Borrower
and its Restricted Subsidiaries taken as a whole, as of the date hereof after
giving effect to the consummation of the Transactions (including the execution
and delivery of this Agreement, the making of the Loans and the use of proceeds
of such Loans on the date hereof), determined in accordance with GAAP
consistently applied.
 
-68-

--------------------------------------------------------------------------------

“Status” shall mean the existence of Level I Status or Level II Status, as the
case may be, on such date.  Changes in Status resulting from changes in the
SeniorConsolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall
become effective as of the first day following each date that (a) Section 9.1
Financials for the first full fiscal quarter ended after the ClosingAmendment
No. 4 Effective Date are delivered to the Administrative Agent under Section 9.1
and (b) an officer’s certificate is delivered by Holdings to the Administrative
Agent setting forth, with respect to such Section 9.1 Financials, the
then-applicable Status, and shall remain in effect until the next change to be
effected pursuant to this definition, provided that each determination of the
SeniorConsolidated First Lien Secured Debt to Consolidated EBITDA Ratio pursuant
to this definition shall be made as of the end of the Test Period ending at the
end of the fiscal period covered by the relevant Section 9.1 Financials.
 
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable or exercisable.
 
“Subject Party” shall have the meaning provided in Section 15(b).
 
“Subordinated Indebtedness” shall mean Indebtedness of any Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of such Borrower or such Guarantor, as applicable, under this
Agreement or the Guarantee, as applicable.
 
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Holdings.
 
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
 
“Supplier” shall have the meaning provided in Section 15(b).
 
“Supported QFC” shall have the meaning provided in Section 13.24.
 
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.
 
“Swingline Commitment” shall mean $50,000,000.  Swingline Commitment is part of
and not in addition to the Tranche A Revolving Credit Commitment.
 
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Credit Commitment
Percentage of the aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall mean UBSCitibank, N.AG, Stamford Branch., in its
capacity as lender of Swingline Loans hereunder or any replacement or successor
thereto.
 
“Swingline Loans” shall have the meaning provided in Section 2.1(c).
 
-69-

--------------------------------------------------------------------------------

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.
 
“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
 
“Tax Confirmation” means a confirmation by a UK Lender that the person
beneficially entitled to interest payable to that UK Lender in respect of New
Term Loans, Revolving Credit Loans or the Letters of Credit is either:
 
(i)            a company resident in the United Kingdom for United Kingdom tax
purposes; or
 
(ii)           a partnership each member of which is:
 
(a)        a company so resident in the United Kingdom; or
 
(b)       a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which is
required to bring into account in computing its chargeable profits (within the
meaning of Section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or
 
(iii)         a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which is
required to bring into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of Section 19 of the CTA)
of that company.
 
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
 
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Credit Document.
 
“Tax Payment” means either the increase in a payment made by a UK Relevant
Borrower to a UK Lender under Section 14.2 (Tax gross-up) or a payment under
Section 14.3 (Tax indemnity).
 
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees or
other similar charges imposed by any Governmental Authority whether computed on
a separate, consolidated, unitary, combined or other basis and any interest,
fines, penalties or additions to tax with respect to the foregoing.
 
“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment, Tranche B-1 Dollar Term Loan Commitment, Tranche
B-1 Euro Term Loan Commitment, and, if applicable, New Term Loan Commitment with
respect to any Series.
 
“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(f)(i).
 
“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.
 
-70-

--------------------------------------------------------------------------------

“Term Loans” shall mean the Initial Term Loans, the Tranche B-1 Dollar Term
Loans, the Tranche B-1 Euro Term Loans, any New Term Loans, any Replacement Term
Loans and any Extended Term Loans, collectively.
 
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended and for which Section
9.1 Financials shall have been required to be delivered to the Administrative
Agent (or, before the first delivery of Section 9.1 Financials, the most recent
period of four fiscal quarters at the end of which financial statements are
available).
 
“Title Policy” shall have the meaning provided in Section 9.14(d)(ii).
 
“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (b) the Total Term Loan
Commitment at such date and (c) without duplication of clause (b), the Dollar
Equivalent of the aggregate outstanding principal amount of all Term Loans at
such date.
 
“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.
 
“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.
 
“Total Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments, the Tranche B-1 Dollar Term Loan Commitments, the Tranche B-1 Euro
Term Loan Commitments, and the New Term Loan Commitments, if applicable, of all
the Lenders.
 
“Total Tranche B-1 Dollar Term Loan Commitment” shall mean the sum of the
Tranche B-1 Dollar Term Loan Commitments of all Lenders.
 
“Total Tranche B-1 Euro Term Loan Commitment” shall mean the sum of the Tranche
B-1 Euro Term Loan Commitments of all Lenders.
 
“Tranche A Revolving Credit Commitment” means, as to each Tranche A Revolving
Credit Lender, its obligation to make Tranche A Revolving Credit Loans to the
U.S. Borrower pursuant to Section 2.1(b), in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth, and opposite such
Lender’s name on Schedule 1.1(c) under the caption “Tranche A Revolving Credit
Commitment” or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Section 2.14).  The
aggregate Tranche A Revolving Credit Commitments of all Tranche A Revolving
Credit Lenders shall be $400,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
 
“Tranche B Revolving Credit Commitment” means, as to each Tranche B Revolving
Credit Lender, its obligation to make Tranche B Revolving Credit Loans to the
German Borrower pursuant to Section 2.1(b), in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth, and opposite such
Lender’s name on Schedule 1.1(c) under the caption “Tranche B Revolving Credit
Commitment” or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Section 2.14).  The
aggregate Tranche B Revolving Credit Commitments of all Tranche B Revolving
Credit Lenders shall be $200,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
 
-71-

--------------------------------------------------------------------------------

“Tranche B-1 Dollar Term Loan” shall mean, collectively, any Term Loan made in
Dollars on the Amendment No. 2 Effective Date pursuant to clause (i) or (ii) of
the second sentence of Section 2.1(a).
 
“Tranche B-1 Dollar Term Loan Allocation Schedule” shall mean the schedule on
file with the Administrative Agent and approved by the U.S. Borrower setting
forth the name of each Additional Tranche B-1 Dollar Term Loan Lender and, next
to such name, the amount of Additional Tranche B-1 Dollar Term Loans to be made
to the U.S. Borrower in Dollars by such Additional Tranche B-1 Dollar Term Loan
Lender on the Amendment No. 2 Effective Date.
 
“Tranche B-1 Dollar Term Loan Commitment” shall mean, with respect to a Cashless
Option Tranche B-1 Dollar Term Loan Lender, its Rollover Tranche B-1 Dollar Term
Loan Commitment and, with respect to any Additional Tranche B-1 Dollar Term Loan
Lender, its Additional Tranche B-1 Dollar Term Loan Commitment.  The aggregate
amount of Tranche B-1 Dollar Term Loan Commitments as of the Amendment No. 2
Effective Date is $1,285,514,233.31.
 
“Tranche B-1 Dollar Term Loan Lender” shall mean a Lender with a Tranche B-1
Dollar Term Loan Commitment or an outstanding Tranche B-1 Dollar Term Loan.
 
“Tranche B-1 Dollar Term Loan Repayment Amount” shall have the meaning provided
in Section 2.5(b)(ii).
 
“Tranche B-1 Dollar Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b)(ii).
 
“Tranche B-1 Euro Term Loan” shall mean, collectively, (i) a Term Loan in Euros
made pursuant to clause (iii) of the second sentence of Section 2.1(a) and (ii)
each Additional Tranche B-1 Euro Term Loan.
 
“Tranche B-1 Euro Term Loan Allocation Schedule” shall mean the schedule on file
with the Administrative Agent and approved by the U.S. Borrower setting forth
the name of each Additional Tranche B-1 Euro Term Loan Lender and, next to such
name, the amount of Additional Tranche B-1 Euro Term Loans to be made to the
U.S. Borrower in Euros by such Additional Tranche B-1 Euro Term Loan Lender on
the Amendment No. 2 Effective Date.
 
“Tranche B-1 Euro Term Loan Commitment” shall mean, with respect to a Cashless
Option Tranche B-1 Euro Term Loan Lender, its Rollover Tranche B-1 Euro Term
Loan Commitment and, with respect to any Additional Tranche B-1 Euro Term Loan
Lender, its Additional Tranche B-1 Euro Term Loan Commitment.  The aggregate
amount of Tranche B-1 Euro Term Loan Commitments as of the Amendment No. 2
Effective Date is €615,000,000.
 
“Tranche B-1 Euro Term Loan Lender” shall mean a Lender with a Tranche B-1 Euro
Term Loan Commitment or an outstanding Tranche B-1 Euro Term Loan.
 
“Tranche B-1 Euro Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(iii).
 
-72-

--------------------------------------------------------------------------------

 
 
“Tranche B-1 Euro Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b)(iii).
 
“Tranche B-1 Term Loan” shall mean, collectively, the Tranche B-1 Dollar Term
Loans and the Tranche B-1 Euro Term Loans.
 
“Tranche B-1 Term Loan Commitment” shall mean, collectively, the Tranche B-1
Dollar Term Loan Commitments and the Tranche B-1 Euro Term Loan Commitments.
 
“Tranche B-1 Term Loan Lender” shall mean a Lender with a Tranche B-1 Term Loan
Commitment or an outstanding Tranche B-1 Term Loan.
 
“Tranche B-1 Term Loan Maturity Date” shall mean July 30, 2024 (or, if such date
is not a Business Day, the first Business Day thereafter).
 
“Tranche C Revolving Credit Commitment” means, as to each Tranche C Revolving
Credit Lender, its obligation to make Tranche C Revolving Credit Loans to the UK
Borrower pursuant to Section 2.1(b), in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 1.1(c) under the caption “Tranche C Revolving Credit
Commitment” or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Section 2.14).  The
aggregate Tranche C Revolving Credit Commitments of all Tranche C Revolving
Credit Lenders shall be $200,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
 
“Tranche A Revolving Credit Facility” means, at any time, the aggregate amount
of the Tranche A Revolving Credit Lenders’ Tranche A Revolving Credit
Commitments at such time.
 
“Tranche B Revolving Credit Facility” means, at any time, the aggregate amount
of the Tranche B Revolving Credit Lenders’ Tranche B Revolving Credit
Commitments at such time.
 
“Tranche C Revolving Credit Facility” means, at any time, the aggregate amount
of the Tranche C Revolving Credit Lenders’ Tranche C Revolving Credit
Commitments at such time.
 
“Tranche A Revolving Credit Lender” means, at any time, any Lender that has a
Tranche A Revolving Credit Commitment at such time.
 
“Tranche B Revolving Credit Lender” means, at any time, any Lender that has a
Tranche B Revolving Credit Commitment at such time.
 
“Tranche C Revolving Credit Lender” means, at any time, any Lender that has a
Tranche C Revolving Credit Commitment at such time.
 
“Tranche A Revolving Credit Loan” has the meaning specified in Section
2.1(b)(i)(A).
 
“Tranche B Revolving Credit Loan” has the meaning specified in Section
2.1(b)(i)(B).
 
“Tranche C Revolving Credit Loan” has the meaning specified in Section
2.1(b)(i)(C).
-73-

--------------------------------------------------------------------------------

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings, the Borrowers or any of their Affiliates in connection with the
Transactions, this Agreement and the other Credit Documents, the transactions
contemplated hereby and thereby.
 
“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Senior Notes Indenture, the Acquisition and the Equity
Investments, any repayment, repurchase, prepayment or defeasance of Indebtedness
of Holdings or any of its Subsidiaries in connection therewith, the consummation
of any other transactions in connection with the foregoing (including in
connection with the Acquisition Agreement and the payment of the fees and
expenses incurred in connection with any of the foregoing (including the
Transaction Costs)).
 
“Transfer Date” shall have the meaning provided in Section 14.6(b).
 
“Transferee” shall have the meaning provided in Section 13.6(e).
 
“Transformative Acquisition” shall mean any acquisition by the U.S. Borrower or
any Restricted Subsidiary that is (a) not permitted by the terms of the Credit
Documents immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of the Credit Documents immediately prior to the
consummation of such acquisition, would not provide the U.S. Borrower and its
Restricted Subsidiaries with adequate flexibility under the Credit Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the U.S. Borrower acting in good faith.
 
“Treaty Lender” means in respect of the UK Borrower, a UK Lender which:
 
(i)          is treated as a resident of a Treaty State for the purposes of the
relevant Treaty;
 
(ii)        does not carry on a business in the United Kingdom through a
permanent establishment with which that UK Lender’s participation in the Loans
is effectively connected; and
 
(iii)       meets all conditions in the Treaty for full exemption from UK
taxation on interest which relates to the UK Lender, except that for this
purpose it shall be assumed that the following are satisfied:  (a) any condition
which relates (expressly or by implication) to there being a special
relationship between the UK Borrower and the relevant UK Lender or between both
of them and another Person, or to the amounts or terms of any Loans or the
Credit Documents; (b) any other matter outside the exclusive control of the
relevant UK Lender and (c) any necessary procedural formalities.
 
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from,
or a full refund of, taxes imposed by the United Kingdom on interest,
 
“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal quarter
ending on December 31, 2013.
 
“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.
 
“UK Borrower” shall have the meaning provided in the preamble to this Agreement.
-74-

--------------------------------------------------------------------------------

“UK Lender” shall mean a Revolving Credit Lender or a New Term Loan Lender that
has agreed to make Revolving Credit Loans or New Term Loans, respectively, or
other advance under the Credit Documents to the UK Borrower.
 
“UK Non-Bank Lender” means:
 
(a)         a Lender (which falls within paragraph (i)(B) of the definition of
Qualifying Lender) which is a party to this Agreement and which has provided a
Tax Confirmation to the Administrative Agent; and
 
(b)         an Assignee which gives a Tax Confirmation in the Assignment and
Acceptance Agreement which it executes on becoming a party.
 
“UK Relevant Borrower” shall have the meaning provided in Section 14.1.
 
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
 
“Unreasonably Small Capital” shall mean for the period from the date hereof
through the Maturity Date, the U.S. Borrower and its Restricted Subsidiaries
taken as a whole after consummation of the Transactions (including the execution
and delivery of this Agreement, the making of the Loans and the use of proceeds
of such Loans on the date hereof) is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern for such period
 
“Unrestricted Cash and Cash Equivalents” means, as of any date, unrestricted
cash and Cash Equivalents of Holdings, the Borrowers or any Restricted
Subsidiary that are free and clear of all Liens other than Permitted Liens.  It
is agreed that cash and Cash Equivalents held in ordinary deposit or security
accounts and not subject to any existing or contingent restrictions on transfer
by a Credit Party will not be excluded from Unrestricted Cash and Cash
Equivalents by reason of setoff rights or other Liens created by law or by
applicable account agreements in favor of the depositary institutions or
security intermediaries.
 
“Unrestricted Subsidiary” shall mean (1) any Subsidiary of Holdings which at the
time of determination is an Unrestricted Subsidiary (as designated by the board
of directors of Holdings, as provided below) and (2) any Subsidiary of an
Unrestricted Subsidiary.
 
The board of directors of Holdings may designate any Subsidiary of Holdings
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds
any Lien on, any property of, Holdings or any Subsidiary of Holdings (other than
any Subsidiary of the Subsidiary to be so designated); provided that
 
(a)          such designation complies with Section 10.5, and
 
(b)         each of (1) the Subsidiary to be so designated and (2) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of Holdings or any Restricted Subsidiary.
 
The board of directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Default shall have occurred and be continuing and either:
(1) Holdings could incur at least $1.00 of additional Indebtedness pursuant to
the Fixed Charge Coverage Ratio test set forth in the first paragraph of Section
10.1 or (2) the Fixed Charge Coverage Ratio for Holdings and the Restricted
Subsidiaries would be greater than such ratio for Holdings and the Restricted
Subsidiaries immediately prior to such designation, in each case on a pro forma
basis taking into account such designation.
-75-

--------------------------------------------------------------------------------

Any such designation by the board of directors of Holdings shall be notified by
Holdings to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer certifying that such
designation complied with the foregoing provisions.
 
“U.S.” and “United States” shall mean the United States of America.
 
“U.S. Borrower” shall have the meaning provided in the preamble to this
Agreement.
 
“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).
 
“U.S. Pledge Agreement” shall mean the Pledge Agreement, entered into by the
Credit Parties party thereto and the Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit C, as the same may be
amended, supplemented or otherwise modified from time to time.
 
“U.S. Security Agreement” shall mean the Security Agreement entered into by
Holdings, the U.S. Borrower, the other grantors party thereto and the Collateral
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit D, as the same may be amended, supplemented or otherwise modified from
time to time.
 
“U.S. Security Documents” shall mean the U.S. Pledge Agreement, the U.S.
Security Agreement and any other security document governed by the laws of the
United States, any state thereof, or the District of Columbia, entered into for
the benefit of the Secured Parties and designated by Holdings or the applicable
Credit Party as a “U.S. Security Document” for purposes of this Agreement.
 
“U.S. Special Resolution Regimes” shall have the meaning provided in Section
13.24.
 
“VAT” mean (a) any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112) and (b) any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, a levied in addition to such
tax referred to in paragraph (a) above, or imposed elsewhere.
 
“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
-76-

--------------------------------------------------------------------------------

1.2         Other Interpretive Provisions.  With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:
 
(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)          The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
 
(c)          Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
 
(d)          The term “including” is by way of example and not limitation.
 
(e)         The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(f)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(g)        Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.
 
1.3         Accounting Terms.
 
(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a consistent manner.
 
(b)         Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated Senior
Secured Debt to Consolidated EBITDA Ratio and the Senior Secured Leverage Test
shall each be calculated with respect to such period and such Specified
Transaction on a Pro Forma Basis.
 
(c)          Where reference is made to “the Company and its Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Company other than Restricted
Subsidiaries.
 
1.4        Rounding.  Any financial ratios required to be maintained by Holdings
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number.
 
1.5        References to Agreements, Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Credit Documents) and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Credit
Document; and (b) references to any Requirement of Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.
-77-

--------------------------------------------------------------------------------

1.6        Exchange Rates.  Notwithstanding the foregoing, for purposes of any
determination under Section 9, Section 10 or Section 11 or any determination
under any other provision of this Agreement expressly requiring the use of a
current exchange rate, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than dollars shall be translated
into dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Section 10 with respect to the amount of any Indebtedness, Restricted
Investment, Lien, Asset Sale or Restricted Payment in a currency other than
dollars, no Default or Event of Default shall be deemed to have occurred solely
as a result of changes in rates of exchange occurring after the time such
Indebtedness, Lien or Restricted Investment is incurred or Asset Sale or
Restricted Payment made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.7 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien or
Investment may be incurred or Disposition or Restricted Payment made at any time
under such Sections.  For purposes of any determination of Consolidated Total
Debt, amounts in currencies other than dollars shall be translated into dollars
at the currency exchange rates used in preparing the most recently delivered
Section 9.1 Financial Statements.
 
Section 2.       Amount and Terms of Credit
 
2.1         Commitments
 
(a)          Subject to and upon the terms and conditions herein set forth, (i)
each Lender having an Initial Dollar Term Loan Commitment severally agrees to
make a loan or loans (each, an “Initial Dollar Term Loan”) to the U.S. Borrower
on the Closing Date, which Initial Dollar Term Loans shall not exceed for any
such Lender the Initial Dollar Term Loan Commitment of such Lender and in the
aggregate shall not exceed $1,900,000,000 and (ii) each Lender having an Initial
Euro Term Loan Commitment severally agrees to make a loan or loans (each, an
“Initial Euro Term Loan”) to the U.S. Borrower on the Closing Date, which
Initial Euro Term Loans shall not exceed for any such Lender the Initial Euro
Term Loan Commitment of such Lender and in the aggregate shall not exceed
€400,000,000. Subject to and upon the terms set forth herein and the terms and
conditions set forth in Amendment No. 2, (i) each Cashless Option Tranche B-1
Dollar Term Loan Lender severally agrees to exchange all (or such lesser amount
allocated to such Lender by the Amendment No. 2 Arrangers) of its outstanding
Initial Dollar Term Loans for a like principal amount of Tranche B-1 Dollar Term
Loans on the Amendment No. 2 Effective Date, (ii) each Additional Tranche B-1
Dollar Term Loan Lender severally agrees to make a Tranche B-1 Dollar Term Loan
(each, an “Additional Tranche B-1 Dollar Term Loan”) in Dollars to the U.S.
Borrower on the Amendment No. 2 Effective Date in a principal amount equal to
its Additional Tranche B-1 Dollar Term Loan Commitment, (iii) each Cashless
Option Tranche B-1 Euro Term Loan Lender severally agrees to exchange all (or
such lesser amount allocated to such Lender by the Amendment No. 2 Arrangers) of
its outstanding Initial Euro Term Loans for a like principal amount of Tranche
B-1 Euro Term Loans on the Amendment No. 2 Effective Date, (iv) each Additional
Tranche B-1 Euro Term Loan Lender severally agrees to make a Tranche B-1 Euro
Term Loan (each, an “Additional Tranche B-1 Euro Term Loan”) in Euros to the
U.S. Borrower on the Amendment No. 2 Effective Date in a principal amount equal
to its Additional Tranche B-1 Euro Term Loan Commitment.  On the Amendment No. 2
Effective Date, the U.S. Borrower shall repay all Initial Dollar Term Loans of
Non-Consenting Initial Dollar Term Loan Lenders and Post-Closing Option Tranche
B-1 Dollar Term Loan Lenders (and any Initial Dollar Term Loans of Cashless
Option Tranche B-1 Dollar Term Loan Lenders that are not exchanged for Tranche
B-1 Dollar Term Loans pursuant to clause (i) of the immediately preceding
sentence) and all Initial Euro Term Loans of Non-Consenting Initial Euro Term
Loan Lenders and Post-Closing Option Tranche B-1 Euro Term Loan Lenders (and any
Initial Euro Term Loans of Cashless Option Tranche B-1 Euro Term Loan Lenders
that are not exchanged for Tranche B-1 Euro Term Loans pursuant to clause (iii)
of the immediately preceding sentence) with the proceeds of the Additional
Tranche B-1 Dollar Term Loans and the Additional Tranche B-1 Euro Term Loans.
Such Term Loans (i) may at the option of the U.S. Borrower be incurred and
maintained as, and/or converted into, ABR Loans or LIBOR Loans, provided that
all Term Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Term Loans of
the same Type, (ii) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid, may not be reborrowed, (iii) in the case of
Initial Term Loans, shall not exceed for any such Lender the Initial Term Loan
Commitment of such Lender and (iv) in the case of Initial Term Loans, shall not
exceed in the aggregate the Total Initial Term Loan Commitments.  On the Initial
Term Loan Maturity Date, all then unpaid Initial Dollar Term Loans shall be
repaid in full in Dollars. On the Initial Term Loan Maturity Date, all the
unpaid Initial Euro Term Loans will be repaid in Euros.
-78-

--------------------------------------------------------------------------------

(b)          (i)         Subject to and upon the terms and conditions herein set
forth:
 
(A)          each Tranche A Revolving Credit Lender severally agrees to make
Tranche A Revolving Credit Loans denominated in Dollars or Euros to the U.S.
Borrower as elected by the U.S. Borrower pursuant to Section 2.2 from its
applicable lending office (each such loan, a “Tranche A Revolving Credit Loan”)
in an aggregate Dollar Equivalent principal amount not to exceed at any time
outstanding the amount of such Lender’s Tranche A Revolving Credit
Commitment,[reserved];
 
(B)          each Tranche B Revolving Credit Lender severally agrees to make
Tranche B Revolving Credit Loans denominated in Euros to the German Borrower as
elected by the German Borrower pursuant to Section 2.2 from its applicable
lending office (each such loan, a “Tranche B Revolving Credit Loan”) in an
aggregate Dollar Equivalent principal amount not to exceed at any time
outstanding the amount of such Lender’s Tranche B Revolving Credit
Commitment;[reserved];
 
(C)          [reserved]; and
 
(CD)      each Tranche C2019 Revolving Credit Lender severally agrees to make
Tranche C2019 Revolving Credit Loans denominated in BritishDollars, Euros or
Pounds Sterling to the UK Borrowers as elected by the UKapplicable Borrower
pursuant to Section 2.2 from its applicable lending office (each such loan, a
“Tranche C2019 Revolving Credit Loan” and, together with the Tranche A Revolving
Credit Loans and Tranche B Revolving Credit Loans, theor a “Revolving Credit
Loans”) in an aggregate Dollar Equivalent principal amount not to exceed at any
time outstanding the amount of such Lender’s Tranche C2019 Revolving Credit
Commitment;
 
provided that any of the foregoing such Revolving Credit Loans (A) shall be made
at any time and from time to time on and after the Closing Date and prior to the
Revolving Credit Maturity Date, (B) may, at the option of the applicable
Borrower be incurred and maintained as, and/or converted into, ABR Loans (solely
in the case of Revolving Credit Loans denominated in Dollars) or LIBOR Loans
that are Revolving Credit Loans, provided that all Revolving Credit Loans made
by each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type, (C) may be repaid and reborrowed in accordance with the provisions
hereof (for this purpose using the Dollar Equivalent of all Revolving Credit
Loans), (D) shall not, for any Lender at any time, after giving effect thereto
and to the application of the proceeds thereof, result in such Lender’s
Revolving Credit Exposure in respect of any Class at such time exceeding such
Lender’s Revolving Credit Commitment in respect of such Class at such time, (E)
shall not, after giving effect thereto and to the application of the proceeds
thereof, result at any time in the aggregate amount of the Lenders’ Revolving
Credit Exposures at such time exceeding the Total Revolving Credit Commitment
then in effect or the aggregate amount of the Lenders’ Revolving Credit
Exposures of any Class at such time exceeding the aggregate Revolving Credit
Commitment with respect to such Class, (F) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the Aggregate Multicurrency Exposure at such time exceeding the Multicurrency
Sublimit then in effect and, (G) shall not, after giving effect thereto and to
the application of the proceeds thereof, result at any time prior to the
satisfaction of the Increased Availability Condition in the aggregate amount of
the 2019 Revolving Credit Lenders’ Revolving Credit Exposures at such time
exceeding $450,000,000 and (H) if after giving effect thereto the sum of (1) the
aggregate Dollar Equivalent principal amount of all Revolving Credit Loans and
Swingline Loans then outstanding and (2) the aggregate non-Cash Collateralized
Letters of Credit Outstanding at such time exceeds $300,000,000, shall not
result in the Consolidated Senior Secured Debt to Consolidated EBITDA Ratio
exceeding 7.00:1.00 (calculated on a Pro Forma Basis giving effect to all
Investments, acquisitions, dispositions, mergers, consolidations and disposed
operations since the last day of the most recently ended Test Period (and the
change in Consolidated EBITDA resulting therefrom)).
-79-

--------------------------------------------------------------------------------

(ii)          Each Lender may, at its option, make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the applicable Borrower to repay such Loan and (B) in exercising such option,
such Lender shall use its reasonable efforts to minimize any increased costs to
the applicable Borrower resulting therefrom (which obligation of the Lender
shall not require it to take, or refrain from taking, actions that it determines
would result in increased costs for which it will not be compensated hereunder
or that it determines would be otherwise disadvantageous to it and in the event
of such request for costs for which compensation is provided under this
Agreement, the provisions of Section 2.10 shall apply).  On the Revolving Credit
Maturity Date, all Revolving Credit Loans shall be repaid in full.
 
(c)        Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively the “Swingline
Loans”) to the U.S. Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d),
(iii) shall not exceed at any time outstanding the Swingline Commitment,
(iv) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’
Revolving Credit Exposures at such time exceeding the Tranche A2019 Revolving
Credit Commitment then in effect and, (v) shall not, after giving effect thereto
and to the application of the proceeds thereof, result at any time prior to the
satisfaction of the Increased Availability Condition in the aggregate amount of
the 2019 Revolving Credit Lenders’ Revolving Credit Exposures at such time
exceeding $450,000,000 and (vi) may be repaid and reborrowed in accordance with
the provisions hereof.  On the Swingline Maturity Date, all Swingline Loans
shall be repaid in full.  The Swingline Lender shall not make any Swingline Loan
after receiving a written notice from Holdings, or the U.S. Borrower,
Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default exists and is continuing until such time as the
Swingline Lender shall have received written notice of (i) rescission of all
such notices from the party or parties originally delivering such notice or (ii)
the waiver of such Default or Event of Default in accordance with the provisions
of Section 13.1.  The Swingline Lender agrees that none of the Foreign Borrowers
are Guarantors of the U.S. Borrower’s Obligation for repayment of any Swingline
Loan.
-80-

--------------------------------------------------------------------------------

(d)          On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to each Revolving Credit Lender that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans denominated in Dollars, in which case Revolving Credit Loans
denominated in Dollars constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by each
Revolving Credit Lender pro rata based on each Lender’s Revolving Credit
Commitment Percentage, and the proceeds thereof shall be applied directly to the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans.  Each Revolving Credit Lender hereby irrevocably agrees to make such
Revolving Credit Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified to it in writing by the Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2, (ii)
whether any conditions specified in Section 7 are then satisfied, (iii) whether
a Default or an Event of Default has occurred and is continuing, (iv) the date
of such Mandatory Borrowing or (v) any reduction in the Total Revolving Credit
Commitment after any such Swingline Loans were made.  In the event that, in the
sole judgment of the Swingline Lender, any Mandatory Borrowing cannot for any
reason be made on the date otherwise required above (including as a result of
the commencement of a proceeding under the Bankruptcy Code in respect of
Holdings), each Revolving Credit Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Revolving Credit Commitment Percentages, provided that all principal and
interest payable on such Swingline Loans shall be for the account of the
Swingline Lender until the date the respective participation is purchased and,
to the extent attributable to the purchased participation, shall be payable to
such Lender purchasing same from and after such date of purchase.
 
2.2         Minimum Amount of Each Borrowing; Maximum Number of Borrowings.  The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loans and in a multiple of $100,000 (or the Dollar Equivalent
thereof) in excess thereof and Swingline Loans shall be in a minimum amount of
$500,000 and in a multiple of $100,000 in excess thereof (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(d) and Revolving
Credit Loans to reimburse the Letter of Credit Issuer with respect to any Unpaid
Drawing shall be made in the amounts required by Section 3.3 or Section 3.4, as
applicable).  More than one Borrowing may be incurred on any date, provided that
at no time shall there be outstanding more than five Borrowings of LIBOR Loans
that are Term Loans and fifteen Borrowings of LIBOR Loans that are Revolving
Credit Loans under this Agreement.
 
2.3          Notice of Borrowing.
 
(a)          (i) The U.S. Borrower shall give the Administrative Agent at the
Administrative Agent’s Office (A) prior to 12:00 p.m. (New York City time) at
least three Business Days’ prior written notice in the case of a Borrowing of
Initial Dollar Term Loans to be made on the Closing Date if such Initial Dollar
Term Loans are to be LIBOR Loans and (B) prior to 12:00 p.m. (New York City
time) written notice in the case of a Borrowing of Initial Dollar Term Loans
made on the Closing Date if such Initial Term Loans are to be ABR Loans.  Such
notice (a “Notice of Borrowing”) shall specify (A) the aggregate principal
amount of the Term Loans to be made, (B) the date of the Borrowing (which shall
be the Closing Date) and (C) whether the Term Loans shall consist of ABR Loans
and/or LIBOR Loans and, if the Term Loans are to include LIBOR Loans, the
Interest Period to be initially applicable thereto.
 
(ii)          The U.S. Borrower shall give the Administrative Agent at the
Administrative Agent’s Office prior to 12:00 p.m. (New York City time) at least
three Business Days’ prior written notice in the case of a Borrowing of Initial
Euro Term Loans to be made on the Closing Date.  The Notice of Borrowing shall
specify (i) the aggregate principal amount of the Term Loans to be made, (ii)
the date of the Borrowing (which shall be the Closing Date) and (iii) the
Interest Period to be initially applicable thereto.  The Administrative Agent
shall promptly give each Lender written notice of the proposed Borrowing of Term
Loans, of such Lender’s proportionate share thereof and of the other matters
covered by the related Notice of Borrowing.
-81-

--------------------------------------------------------------------------------

(b)       Whenever a Borrower desires to incur Revolving Credit Loans (other
than Mandatory Borrowings or borrowings to repay Unpaid Drawings), it shall give
the Administrative Agent at the Administrative Agent’s Office, (i) prior to
12:00 noon (New York City Time) at least three Business Days’ prior written
notice of each Borrowing of LIBOR Loans that are Revolving Credit Loans
denominated in Euro or Dollars, (ii) prior to 12:00 noon (New York City Time) at
least four Business Days’ prior written notice of each Borrowing of Revolving
Credit Loans denominated in Euro or an Alternative Currency and (iii) prior to
10:00 a.m. (New York City time) on the date of such Borrowing prior written
notice of each Borrowing of Revolving Credit Loans that are ABR Loans.  Each
such Notice of Borrowing, except as otherwise expressly provided in Section
2.10, shall specify (i) the aggregate principal amount of the Revolving Credit
Loans to be made pursuant to such Borrowing, (ii) the date of Borrowing (which
shall be a Business Day) and (iii) whether the respective Borrowing shall
consist of ABR Loans (in the case of Revolving Credit Loans denominated in
Dollars) or LIBOR Loans that are Revolving Credit Loans and, if LIBOR Loans that
are Revolving Credit Loans, (A) the Interest Period to be initially applicable
thereto and (B) whether such LIBOR Loans that are Revolving Credit Loans are to
be made in Dollars, Euro or an Alternative Currency (if no currency is specified
the Revolving Credit Loans shall be deemed to have been requested in Dollars). 
The Administrative Agent shall promptly give each Revolving Credit Lender
written notice of each proposed Borrowing of Revolving Credit Loans, of such
Lender’s Revolving Credit Commitment Percentage thereof, of the identity of the
Borrower, and of the other matters covered by the related Notice of Borrowing,
provided that with regard to the Revolving Credit Loans to be made to the UK
Borrower, each such Revolving Credit Lender shall be a UK Lender.
 
(c)        Whenever the U.S. Borrower desires to incur Swingline Loans
hereunder, it shall give the applicable Swingline Lender for Swingline Loans
denominated in Dollars written notice with a copy to the Administrative Agent of
each Borrowing of Swingline Loans prior to in the case of Swingline Loans
denominated in Dollars, 1:30 p.m. (New York City time) on the date of such
Borrowing.  Each such notice shall specify (i) the aggregate principal amount of
the Swingline Loans to be made pursuant to such Borrowing and (ii) the date of
Borrowing (which shall be a Business Day).
 
(d)        Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the applicable Borrower irrevocably agreeing, by its
incurrence of any Swingline Loan, to the making of Mandatory Borrowings as set
forth in such Section.
 
(e)        Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
 
(f)        Without in any way limiting the obligation of a Borrower to confirm
in writing any notice it shall give hereunder by telephone (which such
obligation is absolute), the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from an Authorized
Officer of Holdings or a Borrower.
-82-

--------------------------------------------------------------------------------

2.4          Disbursement of Funds
 
(a)          No later than (i) 2:00 p.m. (New York City time), in the case of a
Borrowing denominated in Dollars, or (ii) 9:00 a.m. (New York City time), in the
case of a Borrowing denominated in Euro or any Alternative Currency, in each
case on the date specified in each Notice of Borrowing (including Mandatory
Borrowings), each Lender shall make available its pro rata portion, if any, of
each Borrowing requested to be made on such date in the manner provided below;
provided that on the Closing Date, such funds may be made available at such
earlier time as may be agreed among the Lenders, Holdings and the Administrative
Agent for the purpose of consummating the Transactions; provided further that
all Swingline Loans shall be made available to the U.S. Borrower in the full
amount thereof by the Swingline Lender no later than 4:00 p.m. (New York City
time).
 
(b)         Each Lender shall make available all amounts it is to fund to a
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds, to the Administrative Agent at the Administrative Agent’s
Office and the Administrative Agent will (except in the case of Mandatory
Borrowings and Borrowings to repay Unpaid Drawings) make available to the
applicable Borrower, by depositing to an account designated by Holdings or such
Borrower to the Administrative Agent the aggregate of the amounts so made
available in the applicable currency.  Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any such Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the applicable Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the applicable Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the applicable Borrower and such Borrower shall immediately pay
such corresponding amount to the Administrative Agent in the applicable
currency.  The Administrative Agent shall also be entitled to recover from such
Lender or such Borrower interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to such Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the Overnight Rate or (ii) if paid by such Borrower, the
then-applicable rate of interest or fees, calculated in accordance with Section
2.8, for the  respective Loans.
 
(c)          Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to, fulfill its commitments hereunder or to prejudice any
rights that a Borrower may have against any Lender as a result of any default by
such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
 
2.5          Repayment of Loans; Evidence of Debt
 
(a)          The U.S. Borrower shall repay to the Administrative Agent, for the
benefit of the applicable Lenders, on the Initial Term Loan Maturity Date, the
then-outstanding Initial Dollar Term Loans made to the U.S. Borrower, in
Dollars.  The U.S. Borrower shall repay to the Administrative Agent, for the
benefit of the applicable Lenders, on the Initial Term Loan Maturity Date, the
then-outstanding Initial Euro Term Loans made to the U.S. Borrower, in Euros. 
Each Borrower shall repay to the Administrative Agent for the benefit of the
Revolving Credit Lenders, on the Revolving Credit Maturity Date, the then
outstanding Revolving Credit Loans made to such Borrower in currency in which
such Revolving Credit Loans are denominated.  Each Borrower shall repay to the
Swingline Lender, on the Swingline Maturity Date, the then outstanding Swingline
Loans made to such Borrower in Dollars. The U.S. Borrower shall repay to the
Administrative Agent, for the benefit of the applicable Lenders, on the Tranche
B-1 Term Loan Maturity Date, the then-outstanding Tranche B-1 Dollar Term Loans
made to the U.S. Borrower, in Dollars.  The U.S. Borrower shall repay to the
Administrative Agent, for the benefit of the applicable Lenders, on the Tranche
B-1 Term Loan Maturity Date, the then-outstanding Tranche B-1 Euro Term Loans
made to the U.S. Borrower, in Euros.
-83-

--------------------------------------------------------------------------------

(b)          (i) The U.S. Borrower shall repay to the Administrative Agent, in
Dollars or Euros, as applicable, for the benefit of the applicable, Initial Term
Loan Lenders, on each date set forth below (or, if not a Business Day, the
immediately preceding Business Day) (each, an “Initial Term Loan Repayment
Date”), a principal amount in respect of each of the Initial Dollar Term Loans
and the Initial Euro Term Loans made to the U.S. Borrower equal to (x) the
outstanding principal amount Initial Dollar Term Loans and Initial Euro Term
Loans made to the U.S. Borrower on the Closing Date multiplied by (y) the
percentage set forth below opposite such Initial Term Loan Repayment Date (each,
an “Initial Term Loan Repayment Amount”):
 
Date
Initial Dollar Term Loan
Initial Euro Term Loan
December 31, 2013
0.25%
0.25%
March 31, 2014
0.25%
0.25%
June 30, 2014
0.25%
0.25%
September 30, 2014
0.25%
0.25%
December 31, 2014
0.25%
0.25%
March 31, 2015
0.25%
0.25%
June 30, 2015
0.25%
0.25%
September 30, 2015
0.25%
0.25%
December 31, 2015
0.25%
0.25%
March 31, 2016
0.25%
0.25%
June 30, 2016
0.25%
0.25%
September 30, 2016
0.25%
0.25%
December 31, 2016
0.25%
0.25%
March 31, 2017
0.25%
0.25%
June 30, 2017
0.25%
0.25%
September 30, 2017
0.25%
0.25%
December 31, 2017
0.25%
0.25%
March 31, 2018
0.25%
0.25%
June 30, 2018
0.25%
0.25%
September 30, 2018
0.25%
0.25%
December 31, 2018
0.25%
0.25%
March 31, 2019
0.25%
0.25%
June 30, 2019
0.25%
0.25%
September 30, 2019
0.25%
0.25%
December 31, 2019
0.25%
0.25%
March 31, 2020
0.25%
0.25%
June 30, 2020
0.25%
0.25%
Initial Term Loan Maturity Date
Remaining outstanding amounts
Remaining outstanding amounts



-84-

--------------------------------------------------------------------------------

(ii) The U.S. Borrower shall repay to the Administrative Agent, in Dollars for
the benefit of the Tranche B-1 Dollar Term Loan Lenders, on each date set forth
below (or, if not a Business Day, the immediately preceding Business Day) (each,
a “Tranche B-1 Dollar Term Loan Repayment Date”), a principal amount in respect
of each of the Tranche B-1 Dollar Term Loans made to the U.S. Borrower equal to
(x) the outstanding principal amount Tranche B-1 Dollar Term Loans made to the
U.S. Borrower on the Amendment No. 2 Effective Date multiplied by (y) the
percentage set forth below opposite such Tranche B-1 Dollar Term Loan Repayment
Date (each, a “Tranche B-1 Dollar Term Loan Repayment Amount”):
 
Date
Percentage
December 31, 2017
0.25%
March 31, 2018
0.25%
June 30, 2018
0.25%
September 30, 2018
0.25%
December 31, 2018
0.25%
March 31, 2019
0.25%
June 30, 2019
0.25%
September 30, 2019
0.25%
December 31, 2019
0.25%
March 31, 2020
0.25%
June 30, 2020
0.25%
September 30, 2020
0.25%
December 31, 2020
0.25%
March 31, 2021
0.25%
June 30, 2021
0.25%
September 30, 2021
0.25%
December 31, 2021
0.25%
March 31, 2022
0.25%
June 30, 2022
0.25%
September 30, 2022
0.25%
December 31, 2022
0.25%
March 31, 2023
0.25%
June 30, 2023
0.25%
September 30, 2023
0.25%
December 31, 2023
0.25%
March 31, 2024
0.25%
June 30, 2024
0.25%
Tranche B-1 Term Loan Maturity Date
Remaining outstanding amounts

-85-

--------------------------------------------------------------------------------

(iii) The U.S. Borrower shall repay to the Administrative Agent, in Euros for
the benefit of the Tranche B-1 Euro Term Loan Lenders, on each date set forth
below (or, if not a Business Day, the immediately preceding Business Day) (each,
a “Tranche B-1 Euro Term Loan Repayment Date”), a principal amount in respect of
each of the Tranche B-1 Euro Term Loans made to the U.S. Borrower equal to (x)
the outstanding principal amount Tranche B-1 Euro Term Loans made to the U.S.
Borrower on the Amendment No. 2 Effective Date multiplied by (y) the percentage
set forth below opposite such Tranche B-1 Euro Term Loan Repayment Date (each, a
“Tranche B-1 Euro Term Loan Repayment Amount”):
 
Date
Percentage
December 31, 2017
0.25%
March 31, 2018
0.25%
June 30, 2018
0.25%
September 30, 2018
0.25%
December 31, 2018
0.25%
March 31, 2019
0.25%
June 30, 2019
0.25%
September 30, 2019
0.25%
December 31, 2019
0.25%
March 31, 2020
0.25%
June 30, 2020
0.25%
September 30, 2020
0.25%
December 31, 2020
0.25%
March 31, 2021
0.25%
June 30, 2021
0.25%
September 30, 2021
0.25%
December 31, 2021
0.25%
March 31, 2022
0.25%
June 30, 2022
0.25%
September 30, 2022
0.25%
December 31, 2022
0.25%
March 31, 2023
0.25%
June 30, 2023
0.25%
September 30, 2023
0.25%
December 31, 2023
0.25%
March 31, 2024
0.25%
June 30, 2024
0.25%
Tranche B-1 Term Loan Maturity Date
Remaining outstanding amounts

 
(c)         In the event that any New Term Loans are made, such New Term Loans
shall, subject to Section 2.14(d), be repaid by the applicable Borrower in the
amounts (each, a “New Term Loan Repayment Amount”) and on the dates (each a “New
Term Loan Repayment Date”) set forth in the applicable Joinder Agreement.  In
the event that any Extended Term Loans are established, such Extended Term Loans
shall, subject to Section 2.14(g), be repaid by the applicable Borrower in the
amounts (each such amount with respect to any Extended Repayment Date, an
“Extended Term Loan Repayment Amount”) and on the dates (each, an “Extended
Repayment Date”) set forth in the applicable Extension Amendment.
 
(d)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each applicable Borrower to
the appropriate lending office of such Lender resulting from each Loan made by
such lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
 
(e)          The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan, New Term Loan, Replacement
Term Loan, Revolving Credit Loan or Swingline Loan, as applicable, the Type of
each Loan made, the currency in which made, the name of the applicable Borrower
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from such Borrower and each
Lender’s share thereof.
-86-

--------------------------------------------------------------------------------

(f)          The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (d) and (e) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of a Borrower therein recorded; provided, however,
that the failure of any Lender, the Administrative Agent or the Swingline Lender
to maintain such account, such Register or subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of any Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.
 
2.6          Conversions and Continuations
 
(a)          Subject to the penultimate sentence of this clause (a), (x) each
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least $5,000,000 (or the Dollar Equivalent thereof) of the
outstanding principal amount of Term Loans of one Type or Revolving Credit Loans
of one Type into a Borrowing or Borrowings of another Type and (y) each Borrower
shall have the option on any Business Day to continue the outstanding principal
amount of any LIBOR Loans as LIBOR Loans for an additional Interest Period,
provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion, (iii)
LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation
and (iv) Borrowings resulting from conversions pursuant to this Section 2.6
shall be limited in number as provided in Section 2.2.  Each such conversion or
continuation shall be effected by the applicable Borrowers by giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) at least (i) three Business Days’ notice, in the case of a
continuation of or conversion to LIBOR Loans (other than in the case of a notice
delivered on the Closing Date pursuant to clause (d), which shall be deemed to
be effective on the Closing Date) or (ii) one Business Day’s notice in the case
of a conversion into ABR Loans prior written notice (each, a “Notice of
Conversion or Continuation”) specifying the Loans to be so converted or
continued, the Type of Loans to be converted or continued into and, if such
Loans are to be converted into or continued as LIBOR Loans, the Interest Period
to be initially applicable thereto.  The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.
 
(b)          If any Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans denominated in Dollars and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans.  If upon the expiration of any Interest Period in respect of LIBOR Loans
(other than Borrowings of LIBOR Loans denominated in Euro or Alternative
Currencies), a Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in clause (a), such Borrower shall be deemed to
have elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR
Loans, effective as of the expiration date of such current Interest Period. 
Notwithstanding the foregoing, with respect to the Borrowings of LIBOR Loans
denominated in Euro or Alternative Currencies, in connection with the occurrence
of any of the events described in the preceding two sentences, at the expiration
of the then current Interest Period each such Borrowing shall be automatically
continued as a Borrowing of LIBOR Loans with an Interest Period of one month.
-87-

--------------------------------------------------------------------------------

(c)          No Loan may be converted into or continued as a Loan denominated in
a different currency.
 
2.7          Pro Rata Borrowings.  Each Borrowing of Initial Dollar Term Loans
under this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Initial Dollar Term Loan Commitments.  Each Borrowing of Initial
Euro Term Loans under this Agreement shall be made by the Lenders pro rata on
the basis of their then-applicable Initial Euro Term Loan Commitments with
respect to the applicable Class.  Notwithstanding the foregoing, (x) all
Borrowings of Revolving Credit Loans of the U.S.each Borrower shall be allocated
pro rata relative to Commitments across the Tranche A Revolving Credit Facility,
(y) all Borrowings of Revolving Credit Loans of the German Borrower shall be
allocated pro rata relative to Commitments across the Tranche B Revolving Credit
Facility and (z) all Borrowings of Revolving Credit Loans of the UK Borrower
shall be allocated pro rata relative to Commitments across the Tranche C
Revolving2019 Revolving Credit Facility.  Each Borrowing of Revolving Credit
Loans under this Agreement shall be made by the Revolving Credit Lenders pro
rata on the basis of their then-applicable Revolving Credit Commitment
Percentages.  Each Borrowing of New Term Loans under this Agreement shall be
made by the Lenders pro rata on the basis of their then-applicable New Term Loan
Commitments.  It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) other than as expressly
provided herein with respect to a Defaulting Lender, failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation under any Credit Document.
 
2.8          Interest
 
(a)          The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate per annum that shall at all times be the Applicable
Margin for ABR Loans plus the ABR, in each case, in effect from time to time.
 
(b)          The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for LIBOR Loans plus the relevant LIBOR Rate.
 
(c)          If all or a portion of (i) the principal amount of any Loan or (ii)
any interest payable thereon or any other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum that is (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2% or (y) in the case of any other
overdue amount, including overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2% from the date of
such non-payment to the date on which such amount is paid in full (after as well
as before judgment).
 
(d)          Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day.  Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each March,
June, September and December, (ii) in respect of each LIBOR Loan, on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period and (iii) in respect of
each Loan, (A) on any prepayment in respect of LIBOR Loans, (B) at maturity
(whether by acceleration or otherwise) and (C) after such maturity, on demand.
-88-

--------------------------------------------------------------------------------

 
(e)         All computations of interest hereunder shall be made in accordance
with Section 5.5.
 
(f)         The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the applicable Borrower(s) and
the relevant Lenders thereof.  Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
 
2.9         Interest Periods.  At the time Holdings or a Borrower gives a Notice
of Borrowing or Notice of Conversion or Continuation in respect of the making
of, or conversion into or continuation as, a Borrowing of LIBOR Loans in
accordance with Section 2.6(a), Holdings or such Borrower shall give the
Administrative Agent written notice of the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of Holdings or such
Borrower be a one, two, three or six (or if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions, a twelve month or shorter period).
 
Notwithstanding anything to the contrary contained above:
 
(a)         the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(b)         if any Interest Period relating to a Borrowing of LIBOR Loans begins
on the last Business Day of a calendar month or begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
 
(c)         if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day; and
 
(d)        no Borrower shall be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date
of such Loan.
 
2.10           Increased Costs, Illegality, Etc.
 
(a)         In the event that (x) in the case of clause (i) below, the
Administrative Agent and (y) in the case of clauses (ii) and (iii) below, the
Required Term Loan Lenders (with respect to Term Loans) or the Required
Revolving Credit Lenders (with respect to Revolving Credit Commitments) shall
have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):
 
(i)          on any date for determining the LIBOR Rate for any Interest Period
that (x) deposits in the principal amounts and currencies of the Loans
comprising such LIBOR Borrowing are not generally available in the relevant
market or (y) by reason of any changes arising on or after the Closing Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR Rate; or
 
-89-

--------------------------------------------------------------------------------

(ii)        at any time, that such Lenders shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (including any increased costs or reductions attributable to Taxes,
other than any increase or reduction attributable to Taxes described in clauses
(i) or (ii) of paragraph (d) of this Section 2.10) because of (x) any change
since the Closing Date in any applicable law, governmental rule, regulation,
guideline or order (or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline or order), such as, for example, without limitation, a change in
official reserve requirements, and/or (y) other circumstances affecting the
interbank LIBOR market or the position of such Lender in such market; or
 
(iii)          at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lenders in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;
 
then, and in any such event, such Required Term Loan Lenders or Required
Revolving Credit Lenders, as applicable (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to Holdings and to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders).  Thereafter (x) in the case of
clause (i) above, LIBOR Loans shall no longer be available until such time as
the Administrative Agent notifies Holdings and the Borrowers and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by Holdings or a Borrower with respect to LIBOR Loans that
have not yet been incurred shall be deemed rescinded by Holdings or such
Borrower, (y) in the case of clause (ii) above, the applicable Borrower shall
pay to such Lenders, promptly after receipt of written demand therefor such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Required Term Loan Lenders or
Required Revolving Credit Lenders, as applicable, in their reasonable discretion
shall determine) as shall be required to compensate such Lenders for such actual
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lenders, showing
in reasonable detail the basis for the calculation thereof, submitted to such
Borrower by such Lenders shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of subclause
(iii) above, such Borrower shall take one of the actions specified in subclause
(x) or (y), as applicable, of Section 2.10(b) promptly and, in any event, within
the time period required by law.
 
(b)         At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the applicable Borrower may (and in
the case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either
(x) if the affected LIBOR Loan is then being made pursuant to a Borrowing,
cancel such Borrowing by giving the Administrative Agent written notice thereof
on the same date that such Borrower was notified by Lenders pursuant to Section
2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is then outstanding, upon
at least three Business Days’ notice to the Administrative Agent, require the
affected Lender to convert each such LIBOR Loan into an ABR Loan, provided that
if more than one Lender is affected at any time, then all affected Lenders must
be treated in the same manner pursuant to this Section 2.10(b).
 
-90-

--------------------------------------------------------------------------------

(c)         If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the actual rate of
return on such Lender’s or its parent’s or its Affiliate’s capital or assets as
a consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after demand by such Lender (with a copy to the Administrative
Agent), the applicable Borrower(s) shall pay to such Lender such actual
additional amount or amounts as will compensate such Lender or its parent for
such actual reduction, it being understood and agreed, however, that a Lender
shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
law, rule or regulation as in effect on the Closing Date or to the extent such
Lender is not imposing such charges on or requesting such compensation from
borrowers (similarly situated to the Borrowers hereunder) under comparable
syndicated credit facilities similar to the Credit Facilities.  Each Lender,
upon determining in good faith that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to
such Borrower, which notice shall set forth in reasonable detail the basis of
the calculation of such additional amounts, although the failure to give any
such notice shall not, subject to Section 2.13, release or diminish such
Borrower’s obligations to pay additional amounts pursuant to this Section
2.10(c) upon receipt of such notice.
 
(d)         It is understood that this Section 2.10 shall not apply to (i) Taxes
indemnifiable under Section 5.4 or (ii) Excluded Taxes.
 
2.11           Compensation.  If (a) any payment of principal of any LIBOR Loan
is made by a Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions, (c)
any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
such Borrower shall, after receipt of a written request by such Lender (which
request shall set forth in reasonable detail the basis for requesting such
amount), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such LIBOR Loan.
 
2.12           Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the applicable Borrower use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section.  Nothing in this Section
2.12 shall affect or postpone any of the obligations of such Borrower or the
right of any Lender provided in Section 2.10, 3.5 or 5.4.
 
2.13           Notice of Certain Costs.  Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 120 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 121st day prior to the giving of
such notice to the applicable Borrower.
 
-91-

--------------------------------------------------------------------------------

2.14           Incremental Facilities.
 
(a)         Any Borrower may by written notice to Administrative Agent elect to
request the establishment of one or more (x) additional tranches of term loans
(the commitments thereto, the “New Term Loan Commitments”) and/or (y) increases
in Revolving Credit Commitments of any Class (the “Newwhich may be incurred in
Dollars, Euros, Pounds Sterling or any other Alternative Currency) (the “New
Revolving Credit Commitments”) and/or (z) additional tranches of Revolving
Credit Commitments (which may be incurred in Dollars, Euros, Pounds Sterling or
any other Alternative Currency) (the “Additional Revolving Credit Commitments”
and, together with the New Revolving Credit Commitments, the “Incremental
Revolving Credit Commitments; and together with the New Term Loan Commitments
and the New Revolving Credit Commitments, the “New Loan Commitments”), by an
aggregate amount not in excess of the Maximum Incremental Facilities Amount in
the aggregate and not less than $50,000,000 individually (or such lesser amount
as (x) may be approved by the Administrative Agent or (y) shall constitute the
difference between the Maximum Incremental Facilities Amount and all such New
Loan Commitments obtained on or prior to such date).  Each such notice shall
specify the date (each, an “Increased Amount Date”) on which such Borrower
proposes that the New Loan Commitments shall be effective.  Each Borrower may
approach any Lender or any Person (other than a natural person) to provide all
or a portion of the New Loan Commitments; provided that any Lender offered or
approached to provide all or a portion of the New Loan Commitments may elect or
decline, in its sole discretion, to provide a New Loan Commitment.  In each
case, such New Loan Commitments shall become effective as of the applicable
Increased Amount Date; provided that (i) no Event of Default (except in
connection with an acquisition or investment, no Event of Default under Section
11.1 or Section 11.4) shall exist on such Increased Amount Date before or after
giving effect to such New Loan Commitments, as applicable, (ii) the New Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by such Borrower and Administrative Agent, and each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in Section 5.4(e) and (iii) such Borrower shall make any payments
required pursuant to Section 2.11 in connection with the New Loan Commitments,
as applicable.  Any New Term Loans made on an Increased Amount Date shall be
designated, a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.
 
(b)         On any Increased Amount Date on which NewIncremental Revolving
Credit Commitments are effected, subject to the satisfaction of the foregoing
terms and conditions, (a) with respect to New Revolving Credit Commitments, each
of the Lenders with Revolving Credit Commitments of such Class shall assign to
each Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments of such Class, at the principal
amount thereof and in the applicable currency(ies), such interests in the
Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Revolving Credit Loans of such Class will be held by existing
Revolving Credit Lenders and New Revolving Loan Lenders ratably in accordance
with their Revolving Credit Commitments of such Class after giving effect to the
addition of such New Revolving Credit Commitments to the Revolving Credit
Commitments, (b) each Newwith respect to Incremental Revolving Credit
Commitments, (i) each Incremental Revolving Credit Commitment shall be deemed
for all purposes a Revolving Credit Commitment and each Loan made
thereunderunder a New Revolving Credit Commitment (a “New Revolving Loan”) and
each Loan made under an Additional Revolving Credit Commitment (an “Additional
Revolving Credit Loan” and, together with New Revolving Loans, the “Incremental
Revolving Credit Loans”) shall be deemed, for all purposes, a Revolving Credit
Loans and (cii) each New Revolving Loan Lender and each Lender with an
Additional Revolving Credit Commitment (each an “Additional Revolving Credit
Lender” and, together with the New Revolving Loan Lenders, the “Incremental
Revolving Credit Lenders”) shall become a Lender with respect to the New
Revolving Credit Commitment or the Additional Revolving Credit Commitment, as
applicable, and all matters relating thereto; provided that the Administrative
Agent, the Swingline Lender and the Letter of Credit Issuers shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s
providing such Incremental Revolving Credit Commitment to the extent such
consent, if any, would be required under Section 13.6 for an assignment of
Revolving Credit Loans or Revolving Credit Commitments, as applicable, to such
Lender.
 
-92-

--------------------------------------------------------------------------------

(c)         On any Increased Amount Date on which any New Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Lender with a New Term Loan Commitment (each, a
“New Term Loan Lender”) of any Series shall make a Loan to the applicable
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
 
(d)          The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be on terms and documentation set forth in the
Joinder Agreement as determined by the applicable Borrower; provided that (i)
the applicable New Term Loan Maturity Date of each Series shall be no earlier
than the Tranche B-1 Term Loan Maturity Date; (ii) the weighted average life to
maturity of all New Term Loans shall be no shorter than the weighted average
life to maturity of Tranche B-1 Term Loans, (iii) the pricing, interest rate
margins, discounts, premiums, rate floors, fees and amortization schedule
applicable to any New Term Loans shall be determined by the applicable Borrower;
provided that (x) the weighted average life to maturity of all New Term Loans
shall be no shorter than the weighted average life to maturity of the Tranche
B-1 Term Loans and (y) solely in the case of New Term Loans incurred prior to
the second anniversary of the Closing Date, if the Applicable Margin for LIBOR
Loans in respect of such New Term Loans exceeds the Applicable Margin for LIBOR
Loans in respect of the Initial Term Loans by more than 0.50%, the Applicable
Margin for LIBOR Loans in respect of the Initial Term Loans shall be adjusted to
be equal to the Applicable Margin for LIBOR Loans in respect of the New Term
Loans minus 0.50%; provided further that in determining the Applicable Margin
for LIBOR Loans, (x) original issue discount or upfront fees (which shall be
deemed to constitute a like amount of original issue discount) paid by the
applicable Borrower to the New Term Loan Lenders under the New Term Loans and
the existing Initial Term Loans in the initial primary syndication thereof shall
be included and equated to interest rate (with original issue discount being
equated to interest based on an assumed four-year life to maturity, but for
avoidance of doubt not including structuring, arrangement and other fees not
shared with lenders generally) and (y) any amendments to the Applicable Margin
in respect of the Initial Term Loans that become effective subsequent to the
Closing Date but prior to the time of such New Term Loans shall also be included
in such calculations; provided further that if the LIBOR Rate or ABR in respect
of the New Term Loans includes a floor greater than the LIBOR or ABR floor
applicable to the Initial Term Loans, such excess amount shall be equated to
interest margin for purposes of determining any increase to the Applicable
Margin in respect of the Initial Term Loans; and (iv) to the extent such terms
and documentation are not consistent with the Tranche B-1 Term Loans (except to
the extent permitted by clause (i), (ii) or (iii) above), they shall be
reasonably satisfactory to the Administrative Agent (it being understood that,
to the extent that any financial maintenance covenant is added for the benefit
of any New Term Loan, no consent shall be required from the Administrative Agent
or any of the Term Lenders to the extent that such financial maintenance
covenant is (1) also added for the benefit of any existing Loans or (2) only
applicable after the Latest Term Loan Maturity Date).
 
-93-

--------------------------------------------------------------------------------

(e)       The terms and provisions of the New Revolving Loans and NewIncremental
Revolving Credit Commitments and Incremental Revolving Credit Loans shall be
identical to the Initial Revolving Credit Commitments and the related Initial
Revolving Credit Loans and the, other than, solely with respect to Additional
Revolving Credit Commitments of the applicable Class; provided that the
Applicable Margin applicable thereto may be increased if necessary to be
consistent with that for the New Revolving Loans.and Additional Revolving Credit
Loans, the Maturity Date and as set forth in this Section 2.14(e); provided
that, notwithstanding anything to the contrary in this Section 2.14 or
otherwise:
 
(i)            any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall rank equal in right of payment and of security with
the Revolving Credit Loans and the Initial Term Loans,
 
(ii)           any such Additional Revolving Credit Commitments or Additional
Revolving Credit Loans shall not mature earlier than the Initial Revolving
Credit Commitments and related Revolving Credit Loans at the time of incurrence
of such Incremental Revolving Credit Commitments,
 
(iii)          the borrowing and repayment (except for (1) payments of interest
and fees at different rates on Additional Revolving Credit Commitments (and
related outstandings), (2) repayments required upon the maturity date of the
Additional Revolving Credit Commitments, and (3) repayment made in connection
with a permanent repayment and termination of commitments (subject to clause (v)
below)) of Loans with respect to Additional Revolving Credit Commitments after
the associated Increased Amount Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on such Increased Amount Date,
 
(iv)          subject to the provisions of Section 2.1(c) and Section 3.12 to
the extent dealing with Swingline Loans and Letters of Credit which mature or
expire after a maturity date when there exists Additional Revolving Credit
Commitments with a longer maturity date, all Swingline Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Revolving
Credit Commitments of the same Class in accordance with their percentage of such
Revolving Credit Commitments on the applicable Increased Amount Date (and except
as provided in Section 3.12, without giving effect to changes thereto on an
earlier maturity date with respect to Swingline Loans and Letters of Credit
theretofore Incurred or issued in respect of such Class),
 
(v)          the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Additional Revolving Credit Commitments after the associated
Increased Amount Date shall be made on a pro rata basis with all other Revolving
Credit Commitments, except that the Borrowers shall be permitted to permanently
repay and terminate commitments of any such Class on a better than a pro rata
basis as compared to any other Class of Revolving Credit Loans with a later
maturity date than such Class of Revolving Credit Loans,
 
(vi)         assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans on the applicable Increased Amount Date,
 
(vii)        any Additional Revolving Credit Commitments may constitute a
separate Class, as the case may be, of Commitments from the Classes constituting
the applicable Revolving Credit Commitments prior to such Increased Amount Date,
 
(viii)       the pricing, fees, maturity and other immaterial terms of the
Additional Revolving Credit Loans may be different and shall be determined by
the Borrowers and the Lenders thereunder so long as the final maturity date and
the weighted average life to maturity of any Additional Revolving Credit Loans
and Additional Revolving Credit Commitments, as applicable, shall not be earlier
than, or shorter than, as the case may be, the maturity date or the weighted
average life to maturity, as applicable, of the Initial Revolving Credit
Commitments and related Initial Revolving Credit Loans, and
 
-94-

--------------------------------------------------------------------------------

(ix)          to the extent that any financial maintenance covenant is added for
the benefit of any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans, no consent shall be required by the Administrative Agent
or any of the Lenders if such financial maintenance covenant is also added for
the benefit of any Revolving Credit Commitments or Revolving Credit Loans
remaining outstanding after the issuance or incurrence of such Incremental
Revolving Credit Commitments or Incremental Revolving Credit Loans.
 
(f)         Each Joinder Agreement may, without the consent of any other
Lenders, effect technical and corresponding amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14.
 
(g)          (i)            The U.S. Borrower may at any time and from time to
time request that all or a portion of the Term Loans of any Class (an “Existing
Term Loan Class”) be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so converted, “Extended
Term Loans”) and to provide for other terms consistent with this Section
2.14(g).  In order to establish any Extended Term Loans, the U.S. Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Class which
such request shall be offered equally to all such Lenders) (a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall be identical to the Term Loans of the Existing
Term Loan Class from which they are to be converted except (x) the scheduled
final maturity date shall be extended and all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5 or in
the Joinder Agreement, as the case may be, with respect to the Existing Term
Loan Class from which such Extended Term Loans were converted, in each case as
more particularly set forth in paragraph (iv) of this Section 2.14(g) below),
(y) (A) the interest margins with respect to the Extended Term Loans may be
higher or lower than the interest margins for the Term Loans of such Existing
Term Loan Class and/or (B) additional fees may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment and (z) a financial maintenance
covenant may be added for the benefit of any Extended Term Loans to the extent
that such financial maintenance covenant is (1) also added for the benefit of
any existing Loans or (2) only applicable after the Latest Term Loan Maturity
Date; provided that, notwithstanding anything to the contrary in this Section
2.14 or otherwise, no Extended Term Loans may be optionally prepaid prior to the
date on which the Existing Term Loan Class from which they were converted is
repaid in full except in accordance with the last sentence of Section 5.1(a). 
No Lender shall have any obligation to agree to have any of its Term Loans of
any Existing Term Loan Class converted into Extended Term Loans pursuant to any
Extension Request.  Any Extended Term Loans of any Extension Series shall
constitute a separate Class of Term Loans from the Existing Term Loan Class from
which they were converted.
 
-95-

--------------------------------------------------------------------------------

(ii)           Each applicable Borrower may at any time and from time to time
request that all or a portion of the Revolving Credit Commitments of any Class,
any Extended Revolving Credit Commitments and/or any NewIncremental Revolving
Credit Commitments, each existing at the time of such request (each, an
“Existing Revolving Credit Commitment” and any related revolving credit loans
thereunder, “Existing Revolving Credit Loans”; each Existing Revolving Credit
Commitment and related Existing Revolving Credit Loans together being referred
to as an “Existing Revolving Credit Class”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of Loans
related to such Existing Revolving Credit Commitments (any such Existing
Revolving Credit Commitments which have been so extended, “Extended Revolving
Credit Commitments” and any related Loans, “Extended Revolving Credit Loans”)
and to provide for other terms consistent with this Section 2.14(f).  In order
to establish any Extended Revolving Credit Commitments, the applicable Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Class of Existing Revolving
Credit Commitments which such request shall be offered equally to all such
Lenders) setting forth the proposed terms of the Extended Revolving Credit
Commitments to be established, which terms shall be identical to those
applicable to the Existing Revolving Credit Commitments from which they are to
be extended (the “Specified Existing Revolving Credit Commitment”) except (w)
all or any of the final maturity dates of such Extended Revolving Credit
Commitments may be delayed to later dates than the final maturity dates of the
Specified Existing Revolving Credit Commitments, (x) (A) the interest margins
with respect to the Extended Revolving Credit Commitments may be higher or lower
than the interest margins for the Specified Existing Revolving Credit
Commitments and/or (B) additional fees may be payable to the Lenders providing
such Extended Revolving Credit Commitments in addition to or in lieu of any
increased margins contemplated by the preceding clause (A), (y) the revolving
credit commitment fee rate with respect to the Extended Revolving Credit
Commitments may be higher or lower than the Revolving Credit Commitment Fee Rate
for the Specified Existing Revolving Credit Commitment and (z) a financial
maintenance covenant may be added for the benefit of any Extended Revolving
Credit Loans to the extent that such financial maintenance covenant is (1) also
added for the benefit of any existing Loans or (2) only applicable after the
Revolving Termination Date, in each case, to the extent provided in the
applicable Extension Amendment; provided that, notwithstanding anything to the
contrary in this Section 2.14(f) or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of Loans with respect to any Original Revolving Credit Commitments
shall be made on a pro rata basis with all other Original Revolving Credit
Commitments and (2) assignments and participations of Extended Revolving Credit
Commitments and Extended Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and the Revolving Credit Loans related to such Commitments set forth
in Section 13.6.  No Lender shall have any obligation to agree to have any of
its Revolving Credit Loans or Revolving Credit Commitments of any Existing
Revolving Credit Class converted into Extended Revolving Credit Loans or
Extended Revolving Credit Commitments pursuant to any Extension Request.  Any
Extended Revolving Credit Commitments of any Extension Series shall constitute a
separate Class of revolving credit commitments from the Specified Existing
Revolving Credit Commitments and from any other Existing Revolving Credit
Commitments (together with any other Extended Revolving Credit Commitments so
established on such date).
 
-96-

--------------------------------------------------------------------------------

(iii)         Any Lender (an “Extending Lender”) wishing to have all or a
portion of its Term Loans, Revolving Credit Commitments, New Revolving Credit
Commitment or Extended Revolving Credit Commitment of the Existing Class or
Existing Classes subject to such Extension Request converted into Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans, Revolving Credit
Commitments, New Revolving Credit Commitment or Extended Revolving Credit
Commitment of the Existing Class or Existing Classes subject to such Extension
Request that it has elected to convert into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable.  In the event that the aggregate
amount of Term Loans, Revolving Credit Commitments, New Revolving Credit
Commitment or Extended Revolving Credit Commitment of the Existing Class or
Existing Classes subject to Extension Elections exceeds the amount of Extended
Term Loans or Ex-tended Revolving Commitments, as applicable, requested pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, New
Revolving Credit Commitments or Extended Revolving Credit Commitments of the
Existing Class or Existing Classes subject to Extension Elections shall be
converted to Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans, Revolving
Credit Commitments, New Revolving Credit Commitment or Extended Revolving Credit
Commitment included in each such Extension Election.  Notwithstanding the
conversion of any Existing Revolving Credit Commitment into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically to all other Original Revolving Credit Commitments for
purposes of the obligations of a Revolving Credit Lender in respect of Swingline
Loans under Section 2.1(c) and Letters of Credit under Article 3, except that
the applicable Extension Amendment may provide that the Swingline Maturity Date
and/or the Revolving Letter of Credit Maturity Date may be extended and the
related obligations to make Swingline Loans and issue Revolving Letters of
Credit may be continued so long as the Swingline Lender and/or the applicable
Revolving Letter of Credit Issuer, as applicable, have consented to such
extensions in their sole discretion (it being understood that no consent of any
other Lender shall be required in connection with any such extension).
 
(iv)          Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(f)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders.  No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $35,000,000.  In
addition to any terms and changes required or permitted by Section 2.14(f)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof) and (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment.  Notwithstanding anything to the contrary in this
Section 2.14(f) and without limiting the generality or applicability of Section
13.1 to any Section 2.14 Additional Amendments, any Extension Amendment may
provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.14 Additional Amendment”) to this Agreement and the other Credit Documents;
provided that such Section 2.14 Additional Amendments are within the
requirements of Section 2.14(f)(i) and do not become effective prior to the time
that such Section 2.14 Additional Amendments have been consented to (including,
without limitation, pursuant to (1) consents applicable to holders of New Term
Loans and New Revolving Credit Commitments provided for in any Joinder Agreement
and (2) consents applicable to holders of any Extended Term Loans or Extended
Revolving Credit Commitments provided for in any Extension Amendment) by such of
the Lenders, Credit Parties and other parties (if any) as may be required in
order for such Section 2.14 Additional Amendments to become effective in
accordance with Section 13.1.
 
-97-

--------------------------------------------------------------------------------

(v)          Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Class is converted to extend
the related scheduled maturity date(s) in accordance with clauses (i) and/or
(ii) above (an “Extension Date”), (I) in the case of the existing Term Loans of
each Extending Lender, the aggregate principal amount of such existing Term
Loans shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Loans so converted by such Lender on such date, and the
Extended Term Loans shall be established as a separate Class of Term Loans
(together with any other Extended Term Loans so established on such date), and
(II) in the case of the Specified Existing Revolving Credit Commitments of each
Extending Lender, the aggregate principal amount of such Specified Existing
Revolving Credit Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Revolving Credit Commitments so converted
by such Lender on such date, and such Extended Revolving Credit Commitments
shall be established as a separate Class of revolving credit commitments from
the Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Revolving Credit Commitments, such Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) and Existing Revolving Credit Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Existing Revolving
Credit Commitments to Extended Revolving Credit Commitments.
 
2.15          Permitted Debt Exchanges.
 
(a)         Notwithstanding anything to the contrary contained in this
Agreement, pursuant to one or more offers (each, a “Permitted Debt Exchange
Offer”) made from time to time by the U.S. Borrower, the U.S. Borrower may from
time to time following the Closing Date consummate one or more exchanges of Term
Loans for Permitted Other Indebtedness in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:  (i) no Event of
Default shall have occurred and be continuing at the time the final offering
document in respect of a Permitted Debt Exchange Offer is delivered to the
relevant Lenders, (ii)  the aggregate principal amount (calculated on the face
amount thereof) of Term Loans exchanged shall equal the aggregate principal
amount (calculated on the face amount thereof) of Permitted Debt Exchange Notes
issued in exchange for such Term Loans, (iii) the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans exchanged under each
applicable Class by such Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by such Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to such Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans of a
given Class (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by such Borrower pursuant to such Permitted Debt Exchange Offer, then
such Borrower shall exchange Term Loans subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) all documentation in respect of
such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with such Borrower and the Administrative Agent, and (vi) any
applicable Minimum Tender Condition shall be satisfied.
 
-98-

--------------------------------------------------------------------------------

(b)       With respect to all Permitted Debt Exchanges effected by any of the
Borrowers pursuant to this Section 2.15, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $50,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing clause (ii) a Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in such Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered.
 
(c)         In connection with each Permitted Debt Exchange, the U.S. Borrower
and the Administrative Agent shall mutually agree to such procedures as may be
necessary or advisable to accomplish the purposes of this Section 2.15 and
without conflict with Section 2.15(d); provided that the terms of any Permitted
Debt Exchange Offer shall provide that the date by which the relevant Lenders
are required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than a reasonable period (in the discretion of the
U.S. Borrower and the Administrative Agent) of time following the date on which
the Permitted Debt Exchange Offer is made.
 
(d)        The applicable Borrower shall be responsible for compliance with, and
hereby agrees to comply with, all applicable securities and other laws in
connection with each Permitted Debt Exchange, it being understood and agreed
that (x) neither the Administrative Agent nor any Lender assumes any
responsibility in connection with such Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.
 
2.16         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)         the Commitment Fee shall cease to accrue on the Commitment of such
Lender so long as it is a Defaulting Lender;
 
(b)         if any Swingline Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender then:
 
(i)            all or any part of such Swingline Exposure and Letter of Credit
Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Revolving Credit Commitment Percentages but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and Letter of Credit Exposure does
not exceed the total of all non- Defaulting Lenders’ Revolving Credit
Commitments;
 
-99-

--------------------------------------------------------------------------------

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the applicable Borrowers shall within one Business
Day following notice by the Administrative Agent (x) first, prepay such
Defaulting Lender’s Swingline Exposure and (y) second, cash collateralize such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 3.8 for so long as such Letter of Credit
Exposure is outstanding;
 
(iii)         if any portion of such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized pursuant to clause (ii) above, the Borrowers
shall not be required to pay the Letter of Credit Fee with respect to such
portion of such Defaulting Lender’s Letter of Credit Exposure so long as it is
cash collateralized;
 
(iv)         if any portion of such Defaulting Lender’s Letter of Credit
Exposure is reallocated to the non-Defaulting Lenders pursuant to clause (i)
above, then the Letter of Credit Fee with respect to such portion shall be
allocated among the non-Defaulting Lenders in accordance with their Revolving
Credit Commitment Percentages; or
 
(v)          if any portion of such Defaulting Lender’s Letter of Credit
Exposure is neither cash collateralized nor reallocated pursuant to this Section
2.16(b), then, without prejudice to any rights or remedies of the Letter of
Credit Issuer or any Lender hereunder, the Letter of Credit Fee payable with
respect to such Defaulting Lender’s Letter of Credit Exposure shall be payable
to the Letter of Credit Issuer until such Letter of Credit Exposure is cash
collateralized and/or reallocated;
 
(c)        so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Letter of Credit Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.16(b), and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (and Defaulting Lenders shall not participate therein);
and
 
(d)        any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 13.8(a)
but excluding Section 13.7) may, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated non-interest
bearing account and, subject to any applicable Requirements of Law, be applied
at such time or times as may be determined by the Administrative Agent (i)
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Letter of Credit Issuer or
Swingline Lender hereunder, (iii) third, to the funding of any Loan or the
funding or cash collateralization of any participation in any Swingline Loan or
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and Holdings, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrowers or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by a Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 7 are satisfied, such payment shall be applied solely to prepay the
Loans of, and Reimbursement Obligations owed to, all non-Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.
 
-100-

--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrowers, the Letter of Credit
Issuer or the Swingline Lender, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and Letter of Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Credit Commitment Percentage. The rights and remedies against a
Defaulting Lender under this Section 2.16 are in addition to other rights and
remedies that the Borrowers, the Administrative Agent, the Letter of Credit
Issuer, the Swingline Lender and the non-Defaulting Lenders may have against
such Defaulting Lender. The arrangements permitted or required by this Section
2.16 shall be permitted under this Agreement, notwithstanding any limitation on
Liens or the pro rata sharing provisions or otherwise.
 
Section 3.          Letters of Credit
 
3.1             Letters of Credit.
 
(a)         Subject to and upon the terms and conditions herein set forth, at
any time and from time to time after the Closing Date and prior to the L/C
Facility Maturity Date, theeach Letter of Credit Issuer agrees, in reliance upon
the agreements of the Revolving Credit Lenders set forth in this Section 3, to
issue from time to time from the Closing Date through the L/C Facility Maturity
Date upon the request of, and for the direct or indirect benefit of, Holdings,
any Borrower and the Restricted Subsidiaries, a letter of credit or bank
guarantee or letters of credit (the “Letters of Credit” and each, a “Letter of
Credit”)or bank guarantees in such form as may be approved by the Letter of
Credit Issuer in its reasonable discretion, which Letters of Credit (i) shall
not exceed such Letter of Credit Issuer’s Letter of Credit Commitment and (ii)
in the aggregate (but excluding any 2019 Existing Letter of Credit) shall not
exceed the aggregate Letter of Credit Commitments of all Letter of Credit
Issuers; provided that a Borrower shall be a co-applicant and shall be jointly
and severally liable with respect to, each Letter of Credit issued for the
account of Holdings or a Restricted Subsidiary; provided, however, no Foreign
Borrower shall be liable for a Letter of Credit unless such Foreign Borrower is
the co-applicant of such Letter of Credit or such Letter of Credit is issued for
the account of such Foreign Borrower or any of its Subsidiaries;
provided further however, the German Borrower shall be liable for all Letters of
Credit issued on account of Tranche B Revolving Credit Commitments and the UK
Borrower shall be liable for all Letters of Credit issued on account of Tranche
C Revolving Credit Commitments..
 
-101-

--------------------------------------------------------------------------------

(b)        Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the aggregate Letter of Credit
Commitments of all Letter of Credit Issuers then in effect (or with respect to
any Letter of Credit Issuer, when added to the Letters of Credit Outstanding at
such time in respect of Letters of Credit issued by such Letter of Credit
Issuer, would exceed such Letter of Credit Issuer’s Letter of Credit Commitment
then in effect); (ii) no Letter of Credit shall be issued the Stated Amount of
which would cause the aggregate amount of the Lenders’ Revolving Credit
Exposures at the time of the issuance thereof to exceed the Total Revolving
Credit Commitment then in effect; (iii) no Letter of Credit shall be issued the
Stated Amount of which would at any time prior to the satisfaction of the
Increased Availability Condition cause the aggregate amount of the 2019
Revolving Credit Lenders’ Revolving Credit Exposures at the time of the issuance
thereof to exceed $450,000,000; (iv) no Letter of Credit in Euro or the
Alternative Currency shall be issued the Stated Amount of which would cause the
Aggregate Multicurrency Exposures at the time of the issuance thereof to exceed
the Multicurrency Sublimit then in effect; (ivv) each Letter of Credit shall
have an expiration date occurring no later than one year after the date of
issuance thereof (except as set forth in Section 3.2(d)), provided that in no
event shall such expiration date occur later than the L/C Facility Maturity
Date, in each case, unless otherwise agreed upon by the Administrative Agent and
the Letter of Credit Issuer; (ivvi) each Letter of Credit shall be denominated
in Dollars, Euro or an Alternative Currency; (vvii) no Letter of Credit shall be
issued if it would be illegal under any applicable law for the beneficiary of
the Letter of Credit to have a Letter of Credit issued in its favor; and
(viviii) no Letter of Credit shall be issued by a Letter of Credit Issuer after
it has received a written notice from any Credit Party or the Administrative
Agent or the Required Revolving Credit Lenders stating that a Default or Event
of Default has occurred and is continuing until such time as the Letter of
Credit Issuer shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering such notice or (y) the
waiver of such Default or Event of Default in accordance with the provisions of
Section 13.1.
 
(c)        Upon at least two Business Days’ prior written notice to the
Administrative Agent and the Letter of Credit Issuer (which the Administrative
Agent shall promptly notify the applicable Lenders), each Borrower shall have
the right, on any day, permanently to terminate or reduce the aggregate Letter
of Credit Commitment in whole or in part, provided that, after giving effect to
such termination or reduction, (i) the Letters of Credit Outstanding shall not
exceed the aggregate Letter of Credit Commitment of all Letter of Credit Issuers
and (ii) with respect to any Letter of Credit Issuer, the Letters of Credit
Outstanding in respect of Letters of Credit issued by such Letter of Credit
Issuer shall not exceed such Letter of Credit Issuer’s Letter of Credit
Commitment.
 
(d)        The parties hereto agree that the Existing Letters of Credit shall be
deemed to be Letters of Credit for all purposes under this Agreement, without
any further action by the Borrowers, theany Letter of Credit Issuer, any Lender
or any other Person.
 
(e)         The Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if:
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any law applicable to the Letter
of Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it;
 
(ii)           the issuance of such Letter of Credit would violate one or more
policies of the Letter of Credit Issuer applicable to letters of credit
generally;
-102-

--------------------------------------------------------------------------------

(iii)          except as otherwise agreed by the Administrative Agent and the
Letter of Credit Issuer, such Letter of Credit is in an initial Stated Amount
less than $100,000 or the Dollar Equivalent thereof, in the case of a commercial
Letter of Credit, or $10,000 or the Dollar Equivalent thereof, in the case of a
standby Letter of Credit;
 
(iv)         unless otherwise agreed by the Administrative Agent and the
applicable Letter of Credit Issuer, such Letter of Credit is denominated in a
currency other than Dollars, Euro or an Alternative Currency;
 
(v)          unless otherwise agreed by the Administrative Agent and the
applicable Letter of Credit Issuer, the Letter of Credit Issuer does not as of
the issuance date of such requested Letter of Credit issue letters of credit in
the requested currency;
 
(viv)       such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
 
(vii)        a default of any Revolving Credit Lender’s obligations to fund
under Section 3.3 exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless, in each case, the Borrowers have entered
into arrangements reasonably satisfactory to the Letter of Credit Issuer to
eliminate the Letter of Credit Issuer’s risk with respect to such Revolving
Credit Lender. or such risk has been reallocated in accordance with Section
2.16; or
 
(vii)        the request (A) is not for a standby Letter of Credit or (B) is for
a bank guarantee.
 
(f)         The Letter of Credit Issuer shall not amend any Letter of Credit if
the Letter of Credit Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.
 
(g)        The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
 
(h)        The Letter of Credit Issuer shall act on behalf of the Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith and the Letter of Credit Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in Section
13 with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 13 included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.
 
(i)          The parties hereto agree that the 2019 Existing Letters of Credit
shall be deemed to be Letters of Credit for all purposes under this Agreement,
without any further action by the Borrowers, the Letter of Credit Issuer or any
other Person, provided, that, the Credit Parties agree to not extend or renew
any of the 2019 Existing Letters of Credit.
 
3.2             Letter of Credit Requests.
 
(a)         Whenever a Borrower desires that a Letter of Credit be issued for
its account or amended, it shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance or amendment; provided that, in the case of any Letter
of Credit to be issued or amended by Deutsche Bank AG, New York Branch or any of
its Affiliates or branches, the applicable Borrower shall give such Letter of
Credit Request to the Administrative Agent and Deutsche Bank AG, New York Branch
or such Affiliate or branch by no later than 1:00 p.m. (New York City time) at
least five Business Days prior to the proposed date of issuance or amendment. 
Each notice shall be executed by such Borrower and shall be substantially in the
form of Exhibit E (each a “Letter of Credit Request”).
 
-103-

--------------------------------------------------------------------------------

(b)         In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to the Letter of Credit Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof in the relevant currency; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder and (G) such other matters as the Letter of Credit Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the Letter of Credit Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Letter of Credit Issuer may reasonably require. 
Additionally, the applicable Borrower shall furnish to the Letter of Credit
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Letter of Credit Issuer or the Administrative Agent
may reasonably require.
 
(c)         Promptly after receipt of any Letter of Credit Request, the Letter
of Credit Issuer will confirm with the Administrative Agent in writing that the
Administrative Agent has received a copy of such Letter of Credit Request from
the applicable Borrower and, if not, the Letter of Credit Issuer will provide
the Administrative Agent with a copy thereof.  Unless the Letter of Credit
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Credit Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Sections 6 and 7 shall not then
be satisfied to the extent required thereby, then, subject to the terms and
conditions hereof, the Letter of Credit Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the Letter of Credit Issuer’s usual
and customary business practices.
 
(d)        If the applicable Borrower so requests in any applicable Letter of
Credit Request, the Letter of Credit Issuer may agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Letter of Credit Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the Letter of Credit Issuer, the applicable Borrower shall not be required to
make a specific request to the Letter of Credit Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Facility Maturity Date, unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer; provided, however, that
the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (B) it has
received written notice on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the applicable Borrower that
one or more of the applicable conditions specified in Sections 6 and 7 are not
then satisfied, and in each such case directing the Letter of Credit Issuer not
to permit such extension.
 
-104-

--------------------------------------------------------------------------------

(e)         Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit (including any Existing Letter of Credit and any 2019
Existing Letter of Credit) to an advising bank with respect thereto or to the
beneficiary thereof, the Letter of Credit Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.  On the last Business Day of each month,
each Letter of Credit Issuer shall provide the Administrative Agent a list of
all Letters of Credit (including any Existing Letter of Credit and any 2019
Existing Letter of Credit) issued by it that are outstanding at such time.
 
(f)          The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the applicable Borrower that the Letter of Credit
may be issued in accordance with, and will not violate the requirements of,
Section 3.1(b).
 
3.3             Letter of Credit Participations.
 
(a)         Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of such Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees.
 
(b)        In determining whether to pay under any Letter of Credit, the
relevant Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.
 
-105-

--------------------------------------------------------------------------------

(c)         In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the applicable Borrower shall not
have repaid such amount in full to the respective Letter of Credit Issuer
pursuant to Section 3.4(a), the Letter of Credit Issuer shall promptly notify
the Administrative Agent and each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Revolving Credit Commitment Percentage of the Dollar Equivalent of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of such unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer as determined in the
final non-appealable judgment of a court of competent jurisdiction.  If the
Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York City time) on
any Business Day, any L/C Participant required to fund a payment under a Letter
of Credit, such L/C Participant shall make available to the Administrative Agent
for the account of the Letter of Credit Issuer such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such payment no later than 1:00
p.m. (New York City time) on such Business Day in Dollars and in immediately
available funds.  If and to the extent such L/C Participant shall not have so
made its Revolving Credit Commitment Percentage of the amount of such payment
available to the Administrative Agent for the account of the Letter of Credit
Issuer, such L/C Participant agrees to pay to the Administrative Agent for the
account of the Letter of Credit Issuer, forthwith on demand, such amount,
together with interest thereon for each day from such date until the date such
amount is paid to the Administrative Agent for the account of the Letter of
Credit Issuer at a rate per annum equal to the Overnight Rate from time to time
then in effect, plus any administrative, processing or similar fees that are
reasonably and customarily charged by the Letter of Credit Issuer in connection
with the foregoing.  The failure of any L/C Participant to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under any Letter of Credit
shall not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Revolving Credit Commitment Percentage of any such payment.
 
(d)        Whenever the Letter of Credit Issuer receives a payment in respect of
an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Revolving Credit Commitment Percentage
of such reimbursement obligation, in Dollars and in immediately available funds,
an amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the Dollar Equivalent of the amount so
paid in respect of such reimbursement obligation and interest thereon accruing
after the purchase of the respective L/C Participations at the Overnight Rate.
 
(e)        The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:
 
(i)           any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;
 
(ii)          the existence of any claim, set-off, defense or other right that a
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between a Borrower and the
beneficiary named in any such Letter of Credit);
 
-106-

--------------------------------------------------------------------------------

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
 
(v)           the occurrence of any Default or Event of Default;
 
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer, as determined in
the final non-appealable judgment of a court of competent jurisdiction.
 
3.4           Agreement to Repay Letter of Credit Drawings.
 
(a)          Each applicable Borrower hereby agrees to reimburse the Letter of
Credit Issuer, by making payment in with respect to any drawing under any Letter
of Credit in the same currency in which such drawing was made unless (A) the
Letter of Credit Issuer (at its option) shall have specified in the notice of
drawing that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the applicable Borrower shall
have notified the Letter of Credit Issuer promptly following receipt of the
notice of drawing that the applicable Borrower will reimburse the Letter of
Credit Issuer in Dollars; provided that no Foreign Borrower shall be liable for
a Letter of Credit unless such Foreign Borrower is the co-applicant of such
Letter of Credit or such Letter of Credit is issued for the account of such
Foreign Borrower or any of its Subsidiaries; provided, however, the German
Borrower shall be liable for all Letters of Credit issued on account of Tranche
B Revolving Credit Commitments and the UK Borrower shall be liable for all
Letters of Credit issued on account of Tranche C Revolving Credit Commitments. 
In the case of any reimbursement in Dollars of a drawing of a Letter of Credit
denominated in Euro or an Alternative Currency, the Letter of Credit Issuer
shall notify the applicable Borrower of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof.  Any such
reimbursement shall be made by the applicable Borrower to the Administrative
Agent in immediately available funds for any payment or disbursement made by the
Letter of Credit Issuer under any Letter of Credit (each such amount so paid
until reimbursed, an “Unpaid Drawing”) no later than the date that is one
Business Day after the date on which the applicable Borrower receives notice of
such payment or disbursement (the “Reimbursement Date”), with interest on the
amount so paid or disbursed by the Letter of Credit Issuer, to the extent not
reimbursed prior to 5:00 p.m. (New York City time) on the Reimbursement Date,
from the Reimbursement Date to the date the Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall at all times be (i) with
respect to a Letter of Credit denominated in Dollars, the Applicable Margin for
ABR Loans that are Revolving Credit Loans plus the ABR as in effect from time to
time and (ii) with respect to a Letter of Credit denominated in Euros or an
Alternative Currency, the Applicable Margin for LIBOR Loans that are Revolving
Credit Loans plus the LIBOR as in effect from time to time, provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) unless
such Borrower shall have notified the Administrative Agent and the relevant
Letter of Credit Issuer prior to 1:00 p.m. (New York City time) on the
Reimbursement Date that such Borrower intends to reimburse the relevant Letter
of Credit Issuer for the amount of such drawing with funds other than the
proceeds of Loans, such Borrower shall be deemed to have given a Notice of
Borrowing requesting that, with respect to Letters of Credit, the Revolving
Credit Lenders make Revolving Credit Loans (which shall be denominated in
Dollars and which shall be ABR Loans) on the Reimbursement Date in the amount,
or Dollar Equivalent of the amount, as applicable, of such drawing and (ii) the
Administrative Agent shall promptly notify each L/C Participant of such drawing
and the amount of its Revolving Credit Loan to be made in respect thereof, and
each L/C Participant shall be irrevocably obligated to make a Revolving Credit
Loan to such Borrower in Dollars in the manner deemed to have been requested in
the amount of its Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 2:00 p.m. (New York City time) on such Reimbursement Date by
making the amount of such Revolving Credit Loan available to the Administrative
Agent.  Such Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount.  The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing.  In the event that the applicable
Borrower fails to Cash Collateralize any Letter of Credit that is outstanding on
the L/C Facility Maturity Date, the full amount of the Letters of Credit
Outstanding in respect of such Letter of Credit shall be deemed to be an Unpaid
Drawing subject to the provisions of this Section 3.4 except that the Letter of
Credit Issuer shall hold the proceeds received from the L/C Participants as
contemplated above as cash collateral for such Letter of Credit to reimburse any
Drawing under such Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Letter of Credit
following the L/C Facility Maturity Date, second, to the extent such Letter of
Credit expires or is returned undrawn while any such cash collateral remains, to
the repayment of obligations in respect of any Revolving Credit Loans that have
not been paid at such time and third, to the applicable Borrower or as otherwise
directed by a court of competent jurisdiction.  Nothing in this Section 3.4(a)
shall affect the applicable Borrower’s obligation to repay all outstanding
Revolving Credit Loans when due in accordance with the terms of this Agreement.
-107-

--------------------------------------------------------------------------------

(b)          The obligations of the Borrowers under this Section 3.4 to
reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that such Borrower or any other Person may have or have had
against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing and without
regard to any adverse change in the relevant exchange rates or in the
availability of Euro or the Alternative Currency to such Borrower or in the
relevant currency markets generally, provided that such Borrower shall not be
obligated to reimburse the Letter of Credit Issuer for any wrongful payment made
by the Letter of Credit Issuer under the Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer as determined in the final
non-appealable judgment of a court of competent jurisdiction.
 
3.5        Increased Costs.  If after the Closing Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the Closing Date
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (x) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (y) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the actual cost to the Letter of Credit
Issuer or such L/C Participant of issuing, maintaining or participating in any
Letter of Credit, or to reduce the actual amount of any sum received or
receivable by the Letter of Credit Issuer or such L/C Participant hereunder
(other than any such increase or reduction attributable to (i) Taxes
indemnifiable under Section 5.4 or (ii) Excluded Taxes) in respect of Letters of
Credit or L/C Participations therein, then, promptly after receipt of written
demand to the applicable Borrower by the Letter of Credit Issuer or such L/C
Participant, as the case may be (a copy of which notice shall be sent by the
Letter of Credit Issuer or such L/C Participant to the Administrative Agent
(with respect to Letter of Credit issued on account of such Borrower)), such
Borrower shall pay to the Letter of Credit Issuer or such L/C Participant such
actual additional amount or amounts as will compensate the Letter of Credit
Issuer or such L/C Participant for such increased cost or reduction, it being
understood and agreed, however, that the Letter of Credit Issuer or an L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the Closing Date.  A
certificate submitted to the applicable Borrower by the relevant Letter of
Credit Issuer or an L/C Participant, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent), setting forth in reasonable detail the basis for
the determination of such actual additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on such Borrower absent clearly demonstrable
error.
-108-

--------------------------------------------------------------------------------

3.6            New or Successor Letter of Credit Issuer.
 
(a)          The Letter of Credit Issuer may resign as a Letter of Credit Issuer
upon 60 days’ prior written notice to the Administrative Agent, the Lenders,
Holdings and the Borrowers.  The applicable Borrower may replace a Letter of
Credit Issuer for any reason upon written notice to the Administrative Agent and
the Letter of Credit Issuer.  The Borrowers may add Letter of Credit Issuers at
any time upon notice to the Administrative Agent.  If the Letter of Credit
Issuer shall resign or be replaced, or if the Borrowers shall decide to add a
new Letter of Credit Issuer under this Agreement, then the Borrowers may appoint
from among the Lenders a successor issuer of Letters of Credit or a new Letter
of Credit Issuer, as the case may be, or, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld), another successor or new
issuer of Letters of Credit, whereupon such successor issuer shall succeed to
the rights, powers and duties of the replaced or resigning Letter of Credit
Issuer under this Agreement and the other Credit Documents, or such new issuer
of Letters of Credit shall be granted the rights, powers and duties of a Letter
of Credit Issuer hereunder, and the term “Letter of Credit Issuer” shall mean
such successor or such new issuer of Letters of Credit effective upon such
appointment.  At the time such resignation or replacement shall become
effective, the Borrowers shall pay to the resigning or replaced Letter of Credit
Issuer all accrued and unpaid fees applicable to the Letters of Credit pursuant
to Sections 4.1(c) and 4.1(d); provided that no Foreign Borrower shall be liable
for a Letter of Credit unless such Foreign Borrower is the co-applicant of such
Letter of Credit or such Letter of Credit is issued for the account of such
Foreign Borrower or any of its Subsidiaries; provided, however, the German
Borrower shall be liable for all Letters of Credit issued on account of Tranche
B Revolving Credit Commitments and the UK Borrower shall be liable for all
Letters of Credit issued on account of Tranche C Revolving Credit Commitments. 
The acceptance of any appointment as a Letter of Credit Issuer hereunder whether
as a successor issuer or new issuer of Letters of Credit in accordance with this
Agreement, shall be evidenced by an agreement entered into by such new or
successor issuer of Letters of Credit, in a form satisfactory to the Borrowers
and the Administrative Agent and, from and after the effective date of such
agreement, such new or successor issuer of Letters of Credit shall become a
“Letter of Credit Issuer” hereunder.  After the resignation or replacement of a
Letter of Credit Issuer hereunder, the resigning or replaced Letter of Credit
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a Letter of Credit Issuer under this Agreement and the other
Credit Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.  In connection with any resignation or replacement pursuant
to this clause (a) (but, in case of any such resignation, only to the extent
that a successor issuer of Letters of Credit shall have been appointed), either
(i) the applicable Borrower, the resigning or replaced Letter of Credit Issuer
and the successor issuer of Letters of Credit shall arrange to have any
outstanding Letters of Credit issued by the resigning or replaced Letter of
Credit Issuer replaced with Letters of Credit issued by the successor issuer of
Letters of Credit or (ii) the applicable Borrower shall cause the successor
issuer of Letters of Credit, if such successor issuer is reasonably satisfactory
to the replaced or resigning Letter of Credit Issuer, to issue “back-stop”
Letters of Credit naming the resigning or replaced Letter of Credit Issuer as
beneficiary for each outstanding Letter of Credit issued by the resigning or
replaced Letter of Credit Issuer, which new Letters of Credit shall be
denominated in the same currency as, and shall have a face amount equal to, the
Letters of Credit being back-stopped and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit.  After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as Letter of Credit Issuer, the provisions of this
Agreement relating to a Letter of Credit Issuer shall inure to its benefit as to
any actions taken or omitted to be taken by it (A) while it was a Letter of
Credit Issuer under this Agreement or (B) at any time with respect to Letters of
Credit issued by such Letter of Credit Issuer.
-109-

--------------------------------------------------------------------------------

(b)          To the extent there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the applicable
Borrower, the resigning or replaced Letter of Credit Issuer and the successor
issuer of Letters of Credit shall have the obligations regarding outstanding
Letters of Credit described in clause (a) above.
 
3.7          Role of Letter of Credit Issuer.  Each Lender and each Borrower
agree that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Revolving Credit Lenders; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuit
of such rights and remedies as it may have against the beneficiary or transferee
at law or under any other agreement.  None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Affiliates nor any correspondent,
participant or assignee of the Letter of Credit Issuer shall be liable or
responsible for any of the matters described in Section 3.3(e); provided that
anything in such Section to the contrary notwithstanding, such Borrower may have
a claim against the Letter of Credit Issuer, and the Letter of Credit Issuer may
be liable to such Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by the Letter of Credit Issuer’s
willful misconduct or gross negligence or the Letter of Credit Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit in each case as determined in the
final non-appealable judgment of a court of competent jurisdiction.  In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
-110-

--------------------------------------------------------------------------------

3.8          Cash Collateral.
 
(a)         Upon the request of the Required Revolving Credit Lenders if, as of
the L/C Facility Maturity Date, there are any Letters of Credit Outstanding,
each applicable Borrower shall immediately Cash Collateralize the then Letters
of Credit Outstanding for which such Borrower is (directly or indirectly)
liable.
 
(b)         The Administrative Agent acting in its reasonable discretion, may,
at any time and from time to time after the initial deposit of Cash Collateral,
request that additional Cash Collateral be provided in the event such Cash
Collateral previously provided is inadequate as a result of exchange rate
fluctuations.
 
(c)          If any Event of Default shall occur and be continuing, the
Administrative Agent or the Revolving Credit Lenders with Letter of Credit
Exposure representing greater than 50% of the total Letter of Credit Exposure
may require that the L/C Obligations be Cash Collateralized.
 
(d)          For purposes of this Section 3.8, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Letter of Credit Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in the currencies in which the
Letters of Credit Outstanding are denominated and in an amount equal to the
amount of the Letters of Credit Outstanding required to be Cash Collateralized
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.  Each Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing to secure its obligations under the Letters of Credit
Outstanding.  Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts with the Administrative Agent.
 
3.9         Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the L/CLetter of Credit Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit or a 2019 Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.
 
3.10        Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
3.11        Letters of Credit Issued for Restricted Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, Holdings or a
Restricted Subsidiary, the applicable Borrower shall be obligated to reimburse
the Letter of Credit Issuer hereunder for any and all drawings under such Letter
of Credit.  Each applicable Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Holdings or Restricted Subsidiaries inures
to the benefit of such Borrower if it acted as a co-applicant, and that such
Borrower’s business derives substantial benefits from the businesses of Holdings
and all Restricted Subsidiaries.
 
3.12       Provisions Related to Extended Revolving Credit Commitments.  If the
L/C Facility Maturity Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the applicable Letter of Credit Issuer which issued such Letter
of Credit, if one or more other tranches of Revolving Credit Commitments in
respect of which the L/C Facility Maturity Date shall not have so occurred are
then in effect, such Letters of Credit for which consent has been obtained shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Sections 3.3 and 3.4) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and (ii)
to the extent not reallocated pursuant to immediately preceding clause (i), the
applicable Borrower shall Cash Collateralize any such Letter of Credit in
accordance with Section 3.8.  Upon the maturity date of any tranche of Revolving
Credit Commitments, the sublimit for Letters of Credit may be reduced as agreed
between the applicable Letter of Credit Issuers and the Borrowers, without the
consent of any other Person.
-111-

--------------------------------------------------------------------------------

3.13        Letter of Credit Issuer Reports to the Administrative Agent. 
Unless otherwise agreed by the Administrative Agent, each Letter of Credit
Issuer shall, in addition to its notification obligations set forth elsewhere in
this Section, provide the Administrative Agent a report (a “Letter of Credit
Report”), as set forth below, reasonably prior to the time that such Letter of
Credit Issuer issues, amends, renews, increases or extends a Letter of Credit,
setting forth the following information:


(a)          the date of such issuance, amendment, renewal, increase or
extension and the stated amount of the applicable Letters of Credit after giving
effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed);
 
(b)          on each Business Day on which such Letter of Credit Issuer makes a
payment pursuant to a Letter of Credit, the date and amount of such payment;
 
(c)          on any Business Day on which the Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
Letter of Credit Issuer on such day, the date of such failure and the amount of
such payment;
 
(d)          on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Letter of Credit Issuer; and
 
(e)          for so long as any Letter of Credit issued by a Letter of Credit
Issuer is outstanding, such Letter of Credit Issuer shall deliver to the
Administrative Agent (A) on the last Business Day of each calendar month, (B) at
all other times a Letter of Credit Report is required to be delivered pursuant
to this Agreement, and (C) on each date that (1) a Letter of Credit extension
occurs or (2) there is any expiration, cancellation and/or disbursement, in each
case, with respect to any such Letter of Credit, a Letter of Credit Report
appropriately completed with the information for every outstanding Letter of
Credit issued by such Letter of Credit Issuer.
  
Section 4.         Fees
 
4.1           Fees.
 
(a)        Without duplication, the U.S. Borrower agrees to pay to the
Administrative Agent in Dollars, for the account of each Revolving Credit Lender
(in each case pro rata according to the respective Revolving Credit Commitments
of all such Lenders), a commitment fee (the “Commitment Fee”) for each day from
the Closing Date to the Revolving Credit Termination Date; provided, that prior
to the satisfaction of the 2019 Increased Availability Condition, such
Commitment Fee shall only be payable on the undrawn portion of the $450,000,000
of the 2019 Revolving Credit Commitment available to be drawn by the Borrowers. 
Each Commitment Fee shall be payable (x) quarterly in arrears on the last
Business Day of each March, June, September and December (for the three-month
period (or portion thereof) ended on such day for which no payment has been
received) and (y) on the Revolving Credit Termination Date (for the period ended
on such date for which no payment has been received pursuant to clause (x)
above), and shall be computed for each day during such period at a rate per
annum equal to the Commitment Fee Rate in effect on such day on the Available
Commitment in effect on such day.
-112-

--------------------------------------------------------------------------------

(b)        Without duplication, each applicable Borrower agrees to pay to the
Administrative Agent in Dollars for the account of the Revolving Credit Lenders
pro rata on the basis of their respective Letter of Credit Exposure, a fee in
respect of each Letter of Credit issued on such Borrower’s or any of its
Subsidiaries’ behalf (the “Letter of Credit Fee”), for the period from the date
of issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable
Margin for LIBOR Rate RevolvingLetter of Credit LoansFees less the Front Fee set
forth in clause (d) below.  Except as provided below, such Letter of Credit Fees
shall be due and payable (x) quarterly in arrears on the last Business Day of
each March, June, September and December and (y) on the date upon which the
Total Revolving Credit Commitment terminates and the Letters of Credit
Outstanding shall have been reduced to zero.
 
(c)        Without duplication, the U.S. Borrower agrees to pay to the
Administrative Agent in Dollars, for its own account, administrative agent fees
as have been previously agreed in writing or as may be agreed in writing from
time to time.
 
(d)        Without duplication, each Borrower agrees to pay to each Letter of
Credit Issuer a fee in Dollars in respect of each Letter of Credit issued by it
on such Borrower’s behalf (the “Fronting Fee”), for the period from the date of
issuance of such Letter of Credit to the termination date of such Letter of
Credit, computed at the rate for each day equal to 0.125% per annum on the
average daily Stated Amount of such Letter of Credit subject to a minimum of
$500 per annum (or at such other rate per annum as agreed in writing between
such Borrower and the Letter of Credit Issuer).  Such Fronting Fees shall be due
and payable (x) quarterly in arrears on the last Business Day of each March,
June, September and December and (y) on the date upon which the Total Revolving
Credit Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.
 
(e)        Without duplication, each Borrower agrees to pay directly to the
Letter of Credit Issuer in Dollars upon each issuance or renewal of, drawing
under, and/or amendment of, a Letter of Credit issued by it such amount as the
Letter of Credit Issuer and such Borrower shall have agreed upon for issuances
or renewals of, drawings under or amendments of, letters of credit issued by it.
 
(f)          Notwithstanding the foregoing, no Borrower shall be obligated to
pay any amounts to any Defaulting Lender pursuant to this Section 4.1.
 
4.2         Voluntary Reduction of Revolving Credit Commitments.  Upon at least
two Business Days’ prior written notice to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), each Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part, provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders of any applicable Class, except that
(i) notwithstanding the foregoing, in connection with the establishment on any
date of any Extended Revolving Credit Commitments pursuant to Section 2.14(g),
the Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to the amount of Revolving Credit Commitments so extended on such date
(provided that (x) after giving effect to any such reduction and to the
repayment of any Revolving Credit Loans made on such date, the Revolving Credit
Exposure of any such Lender does not exceed the Revolving Credit Commitment
thereof and (y) for the avoidance of doubt, any such repayment of Revolving
Credit Loans contemplated by the preceding clause shall be made in compliance
with the requirements of Section 5.3(a) with respect to the ratable allocation
of payments hereunder, with such allocation being determined after giving effect
to any conversion pursuant to Section 2.14(g) of Revolving Credit Commitments
and Revolving Credit Loans into Extended Revolving Credit Commitments and
Extended Revolving Credit Loans pursuant to Section 2.14(g) prior to any
reduction being made to the Revolving Credit Commitment of any other Lender) and
(ii) such Borrower may at its election permanently reduce the Revolving Credit
Commitment of a Defaulting Lender to $0 without affecting the Revolving Credit
Commitments of any other Lender, (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $5,000,000 and (c) after giving
effect to such termination or reduction and to any prepayments of the Loans made
on the date thereof in accordance with this Agreement, the aggregate amount of
the Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving
Credit Commitment and the aggregate amount of the Lenders’ Revolving Credit
Exposures in respect of any Class shall not exceed the aggregate Revolving
Credit Commitment of such Class. Upon the effectiveness of Amendment No. 1, the
Revolving Credit Commitments shall be reduced pursuant to this Section 4.2 by an
amount equal to $40,000,000.
-113-

--------------------------------------------------------------------------------

4.3          Mandatory Termination and Reduction of Commitments.
 
(a)          The Initial Term Loan Commitments shall terminate at 5:00 p.m. (New
York City time) on the Closing Date.
 
(b)          The Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the Revolving Credit Maturity Date.
 
(c)          The Swingline Commitment shall terminate at 5:00 p.m. (New York
City time) on the Swingline Maturity Date.
 
(d)          The New Term Loan Commitment for any Series shall, unless otherwise
provided in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York
City time) on the Increased Amount Date for such Series.
 
(e)          The Tranche B-1 Term Loan Commitments shall terminate at 5:00 p.m.
(New York City time) on the Amendment No. 2 Effective Date.


(f)           If the 2019 Increased Availability Condition has not be satisfied
prior to the 2019 Revolving Commitment Reduction Date, the 2019 Revolving Credit
Commitments shall be automatically and permanently reduced pursuant to the 2019
Mandatory Revolving Commitment Reduction on the 2019 Revolving Commitment
Reduction Date.

-114-

--------------------------------------------------------------------------------

Section 5.         Payments
 
5.1          Voluntary Prepayments.
 
(a)          Each Borrower shall have the right to prepay its Term Loans,
Revolving Credit Loans and Swingline Loans, as applicable, in each case, without
premium or penalty, in whole or in part from time to time on the following terms
and conditions:  (a) such Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by
such Borrower no later than 12:00 Noon (New York City time) (i) in the case of
LIBOR Loans denominated in Dollars or Euro, three Business Days prior to, (ii)
in the case of LIBOR Loans denominated in an Alternative Currency, four Business
Days prior to, (iii) in the case of ABR Loans (other than Swingline Loans), one
Business Day prior to or (iv) in the case of Swingline Loans, on, the date of
such prepayment and shall promptly be transmitted by the Administrative Agent to
each of the Lenders or the Swingline Lender, as the case may be; (b) each
partial prepayment of (i) any Borrowing of LIBOR Loans denominated in Dollars or
any Alternative Currency other than Euro shall be in a minimum amount of
$5,000,000 (or the Dollar Equivalent thereof) and in multiples of $1,000,000 (or
the Dollar Equivalent thereof) in excess thereof, (ii) any ABR Loans (other than
Swingline Loans) shall be in a minimum amount of $1,000,000 and in multiples of
$100,000 in excess thereof, (iii) any Loans denominated in Euro shall be in a
minimum amount of €5,000,000 and in multiples of €1,000,000 in excess thereof
and (iv) Swingline Loans shall be in a minimum amount of $500,000 and in
multiples of $100,000 in excess thereof, provided that no partial prepayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the
applicable Minimum Borrowing Amount for such LIBOR Loans and (c) in the case of
any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other than
the last day of an Interest Period applicable thereto, such Borrower shall,
after receipt of a written request by any applicable Lender (which request shall
set forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.11.  Each prepayment in respect of any Term Loans pursuant
to this Section 5.1 shall be (a) applied to the Class or Classes of Term Loans
as such Borrower may specify and (b) applied to reduce Initial Term Loan
Repayment Amounts, Tranche B-1 Dollar Term Loan Repayment Amounts, Tranche B-1
Euro Term Loan Repayment Amounts, any New Term Loan Repayment Amounts, and,
subject to Section 2.14(g), Extended Term Loan Repayment Amounts, as the case
may be, in each case, in such order as such Borrower may specify.  At the
applicable Borrower’s election in connection with any prepayment pursuant to
this Section 5.1, such prepayment shall not be applied to any Term Loan or
Revolving Credit Loan of a Defaulting Lender.  Notwithstanding the foregoing,
such Borrower may not repay Extended Term Loans of any Extension Series unless
such prepayment is accompanied by a pro rata repayment of Term Loans of the
Existing Term Loan Class from which such Extended Term Loans were converted (or
such Term Loans of the Existing Term Loan Class have otherwise been repaid in
full).
 
(b)          In the event that, on or prior to the date that is six months after
the Amendment No. 2 Effective Date, the U.S. Borrower (i) makes any prepayment
of Tranche B-1 Dollar Term Loans or Tranche B-1 Euro Term Loans in connection
with any Repricing Transaction the primary purpose of which is to decrease the
Effective Yield on such Tranche B-1 Dollar Term Loans or Tranche B-1 Euro Term
Loans or (ii) effects any amendment of this Agreement resulting in a Repricing
Transaction the primary purpose of which is to decrease the Effective Yield on
Tranche B-1 Dollar Term Loans or Tranche B-1 Euro Term Loans, the U.S. Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (x) in the case of clause (i), a prepayment premium of 1% of
the principal amount of the Tranche B-1 Dollar Term Loans or Tranche B-1 Euro
Term Loans, as applicable, being prepaid in connection with such Repricing
Transaction and (y) in the case of clause (ii), an amount equal to 1% of the
aggregate amount of the Tranche B-1 Dollar Term Loans or Tranche B-1 Euro Term
Loans, as applicable, outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such Repricing
Transaction.


5.2           Mandatory Prepayments.
 
(a)          Term Loan Prepayments.  (i)  On each occasion that a Prepayment
Event occurs, the U.S. Borrower shall, within three Business Days after its
receipt of the Net Cash Proceeds of a Debt Incurrence Prepayment Event (other
than one covered by clause (iii) below) and within ten Business Days after the
occurrence of any other Prepayment Event (or, in the case of Deferred Net Cash
Proceeds, within ten Business Days after the Deferred Net Cash Proceeds Payment
Date), prepay, in accordance with clause (c) below, Term Loans with an
equivalent principal amount equal to 100% of the Net Cash Proceeds from such
Prepayment Event; provided that, with respect to the Net Cash Proceeds of an
Asset Sale Prepayment Event, Casualty Event or Permitted Sale Leaseback, in each
case solely to the extent with respect to any Collateral, the U.S. Borrower may
use a portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Indebtedness (and with such prepaid or repurchased Permitted Other Indebtedness
permanently extinguished) with a Lien on the Collateral ranking pari passu with
the Liens securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking pari passu
with the Liens securing the Obligations and with respect to which such a
requirement to prepay or make an offer to purchase exists and the denominator of
which is the sum of the outstanding principal amount of such Permitted Other
Indebtedness and the outstanding principal amount of Term Loans.
-115-

--------------------------------------------------------------------------------

(ii)          Not later than the date that is 90 days after the last day of any
fiscal year (commencing with and including the fiscal year ending December 31,
2014), the U.S. Borrower shall prepay (or cause to be prepaid), in accordance
with clause (c) below, Term Loans with a Dollar Equivalent principal amount
equal to (x) 50% of Excess Cash Flow for such fiscal year, provided that (A) the
percentage in this Section 5.2(a)(ii) shall be reduced to 25% if the Secured
Debt to Consolidated EBITDA Ratio on the date of prepayment (prior to giving
effect thereto and as certified by an Authorized Officer of Holdings) for the
most recent Test Period ended prior to such prepayment date is less than or
equal to 3.50 to 1.00 but greater than 3.00 to 1.00 and (B) no payment of any
Term Loans shall be required under this Section 5.2(a)(ii) if the Secured Debt
to Consolidated EBITDA Ratio on the date of prepayment (prior to giving effect
thereto and as certified by an Authorized Officer of Holdings) for the most
recent Test Period ended prior to such prepayment date is less than or equal to
3.00 to 1.00, minus (y) the principal amount of Term Loans voluntarily prepaid
pursuant to Section 5.1 or Section 13.6 during such fiscal year or after such
fiscal year and prior to the date of the required Excess Cash Flow payment and,
to the extent accompanied by permanent optional reductions of Revolving
Commitments, Revolving Credit Loans, in each case, other than to the extent any
such prepayment is funded with the proceeds of Funded Debt.
 
(iii)          On each occasion that Permitted Other Indebtedness is issued or
incurred pursuant to Section 10.1(w), U.S. Borrower shall within three Business
Days of receipt of the Net Cash Proceeds of such Permitted Other Indebtedness
prepay, in accordance with clause (c) below, Term Loans with a principal amount
equal to 100% of the Net Cash Proceeds from such issuance or incurrence of
Permitted Other Indebtedness.
-116-

--------------------------------------------------------------------------------

(iv)          Notwithstanding any other provisions of this Section 5.2, (A) to
the extent that any or all of the Net Proceeds of any Prepayment Event by a
Foreign Subsidiary giving rise to a prepayment pursuant to clause (i) or (ii)
above (a “Foreign Prepayment Event”) or Excess Cash Flow are prohibited or
delayed by any Requirement of Law from being repatriated to the U.S. Borrower,
the portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Loans at the times provided in clauses (i) and
(ii) above, as the case may be, and such amounts may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable
Requirement of Law will not permit repatriation to the U.S. Borrower (the U.S.
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable Requirement of Law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable Requirement
of Law, such repatriation will be promptly effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
ten Business Days after such repatriation) applied (net of any taxes payable or
reserved against as a result thereof) to the repayment of the Loans pursuant to
clauses (i) and (ii) above, as applicable, and (B) to the extent that the U.S.
Borrower has determined in good faith that repatriation of any of or all the Net
Proceeds of any Foreign Prepayment Event or Excess Cash Flow would have a
material adverse tax consequence with respect to such Net Proceeds or Excess
Cash Flow, the Net Proceeds or Excess Cash Flow so affected may be retained by
the applicable Foreign Subsidiary; provided that in the case of this clause (B),
on or before the date on which any Net Proceeds from any Foreign Prepayment
Event so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to clause (ii) above (or, in the case of
Excess Cash Flow, a date on or before the date that is eighteen months after the
date such Excess Cash Flow would have so required to be applied to prepayments
pursuant to clause (ii) above unless previously repatriated in which case such
repatriated Excess Cash Flow shall have been promptly applied to the repayment
of the Term Loans pursuant to clause (ii) above), (x) the U.S. Borrower applies
an amount equal to such Net Proceeds or Excess Cash Flow to such reinvestments
or prepayments as if such Net Proceeds or Excess Cash Flow had been received by
the U.S. Borrower rather than such Foreign Subsidiary, less the amount of any
taxes that would have been payable or reserved against if such Net Proceeds or
Excess Cash Flow had been repatriated (or, if less, the Net Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Proceeds or Excess Cash Flow shall be applied to the repayment of
Indebtedness of a Foreign Subsidiary.
 
(b)         Repayment of Revolving Credit Loans.  (i)  If on the last day of any
calendar month of the U.S. Borrower, the aggregate amount of the Lenders’
Revolving Credit Exposures (collectively, the “Aggregate Revolving Credit
Outstandings”) for any reason exceeds 100% of the Total Revolving Credit
Commitment then in effect, the Borrowers shall forthwith repay on such date the
principal amount of Swingline Loans and, after all Swingline Loans have been
paid in full, Revolving Credit Loans in an amount equal to such excess.  If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Credit Loans, the Aggregate Revolving Credit Outstandings exceed the
Total Revolving Credit Commitment then in effect, the Borrowers shall Cash
Collateralize the Letters of Credit Outstanding to the extent of such excess. 
If on any date the aggregate amount of the Lenders’ Revolving Credit Exposures
in respect of any Class of Revolving Credit Loans for any reason exceeds 100% of
the Revolving Credit Commitment of such Class then in effect, the Borrowers
shall forthwith repay on such date Revolving Credit Loans of such Class in an
amount equal to such excess.  If after giving effect to the prepayment of all
outstanding Revolving Credit Loans of such Class, the Revolving Credit Exposures
of such Class exceed the Revolving Credit Commitment of such Class then in
effect, the Borrowers shall Cash Collateralize the Letters of Credit Outstanding
in relation to such Class to the extent of such excess.
 
(ii)        If on any date the aggregate amount of the Lenders’ Multicurrency
Exposures (collectively, the “Aggregate Multicurrency Exposures”) for any reason
exceeds 105% of the Multicurrency Sublimit as then in effect, the applicable
Borrower shall forthwith repay on such date Revolving Credit Loans denominated
in Euro or Alternative Currency in a principal amount such that, after giving
effect to such repayment, the Aggregate Multicurrency Exposures do not exceed
100% of the Multicurrency Sublimit.  If, after giving effect to the prepayment
of all outstanding Revolving Credit Loans denominated in Euro or Alternative
Currency, the Aggregate Multicurrency Exposures exceed 100% of the Multicurrency
Sublimit, the Borrowers shall Cash Collateralize the Letters of Credit
Outstanding in respect of Letters of Credit denominated in Euro or Alternative
Currencies to the extent of such excess.
-117-

--------------------------------------------------------------------------------

(c)          Application to Repayment Amounts.  Subject to Section 5.2(f), each
prepayment of Term Loans required by Section 5.2(a)(i) or (ii) shall be
allocated pro rata among the Initial Term Loans, the Tranche B-1 Dollar Term
Loans, the Tranche B-1 Euro Term Loans, the New Term Loans and the Extended Term
Loans based on the applicable remaining Repayment Amounts due thereunder and
shall be applied first, to accrued interest and fees due on the amount of
prepayment of Term Loans and second, within each Class of Term Loans in respect
of such Term Loans in direct order of maturity thereof or as otherwise directed
by the U.S. Borrower; provided that if any Class of Extended Term Loans have
been established hereunder, the U.S. Borrower may allocate such prepayment in
its sole discretion to the Term Loans of the Existing Term Loan Class, if any,
from which such Extended Term Loans were converted.  Subject to Section 5.2(f),
with respect to each such prepayment, the U.S. Borrower will, not later than the
date specified in Section 5.2(a) for making such prepayment, give the
Administrative Agent written notice which shall include a calculation of the
amount of such prepayment to be applied to each Class of Term Loans requesting
that the Administrative Agent provide notice of such prepayment to each Initial
Term Loan Lender, Tranche B-1 Dollar Term Loan Lender, Tranche B-1 Euro Term
Loan Lender, New Term Loan Lender or Extended Term Loan Lender, as applicable.
 
(d)          Application to Term Loans.  With respect to each prepayment of Term
Loans required by Section 5.2(a), the U.S. Borrower may, if applicable,
designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made; provided, that if any Lender has provided a
Rejection Notice in compliance with Section 5.2(f), such prepayment shall be
applied with respect to the Term Loans to be prepaid on a pro rata basis across
all outstanding Types of such Term Loans in proportion to the percentage of such
outstanding Term Loans to be prepaid represented by each such Class.  In the
absence of a Rejection Notice or a designation by the U.S. Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11.
 
(e)        Application to Revolving Credit Loans.  With respect to each
prepayment of Revolving Credit Loans required by Section 5.2(b), the Borrowers
may designate (i) the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made and (ii) the Revolving Credit Loans to be
prepaid, provided that (y) each prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (z) notwithstanding
the provisions of the preceding clause (y), no prepayment of Revolving Credit
Loans shall be applied to the Revolving Credit Loans of any Defaulting Lender
unless otherwise agreed in writing by the Borrowers.  In the absence of a
designation by the Borrowers as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.
 
(f)         Rejection Right.  Holdings or the U.S. Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 5.2(a) at least three Business Days
prior to the date of such prepayment.  Each such notice shall specify the date
of such prepayment and provide a reasonably detailed calculation of the amount
of such prepayment.  The Administrative Agent will promptly notify each Lender
holding Term Loans of the contents of such prepayment notice and of such
Lender’s pro rata share of the prepayment.  Each Term Loan Lender may reject all
(but not less than all) of its pro rata share of any mandatory prepayment other
than any such mandatory prepayment with respect to a Debt Incurrence Prepayment
Event under Section 5.2(a)(i) (such declined amounts, the “Declined Proceeds”)
of Term Loans required to be made pursuant to Section 5.2(a) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and
Holdings no later than 5:00 p.m. (New York time) one Business Day after the date
of such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment.  If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans.  Any Declined Proceeds remaining thereafter
shall be retained by the U.S. Borrower (“Retained Declined Proceeds”); provided
that in the case of any mandatory repayment of Term Loans required to be made
pursuant to Section 5.2(a)(ii), any Declined Proceeds shall be reallocated and
paid to the Term Loan Lenders that have not rejected such mandatory prepayment
on a pro rata basis and shall not constitute Retained Declined Proceeds.
-118-

--------------------------------------------------------------------------------

5.3           Method and Place of Payment.
 
(a)         Except as otherwise specifically provided herein, all payments under
this Agreement shall be made by each Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto (or, in the case of the Swingline Loans to the
Swingline Lender) or the Letter of Credit Issuer entitled thereto, as the case
may be, not later than 2:00 p.m. (New York City time), in each case, on the date
when due and shall be made in immediately available funds at the Administrative
Agent’s Office or at such other office as the Administrative Agent shall specify
for such purpose by notice to the Borrowers (or, in the case of the Swingline
Loans, at such office as the Swingline Lender shall specify for such purpose by
Notice to the Borrowers), it being understood that written or facsimile notice
by the Borrowers to the Administrative Agent to make a payment from the funds in
the applicable Borrower’s account at the Administrative Agent’s Office shall
constitute the making of such payment to the extent of such funds held in such
account.  All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder shall be made in the currency in which such
Loans are denominated and all other payments under each Credit Document shall,
unless otherwise specified in such Credit Document, be made in Dollars.  The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) (or in the case of any payment denominated in any currency
other than Dollars, 10:00 a.m. (New York City time)) or, otherwise, on the next
Business Day) like funds relating to the payment of principal or interest or
Fees ratably to the Lenders entitled thereto.
 
(b)          Any payments under this Agreement that are made later than 2:00
p.m. (New York City time) may be deemed to have been made on the next succeeding
Business Day in the Administrative Agent’s sole discretion (or, in the case of
the Swingline Loans, at the Swingline Lender’s sole discretion).  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.
 
5.4           Net Payments.
 
(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
 
(i)          Any and all payments by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable laws require any Credit
Party or the Administrative Agent to withhold or deduct any Tax, such Tax shall
be withheld or deducted in accordance with such laws as reasonably determined by
such withholding agent.
 
(ii)          If any Credit Party or the Administrative Agent shall be required
to withhold or deduct any Taxes from any payment, then (A) such withholding
agent shall withhold or make such deductions as are reasonably determined by
such withholding agent to be required by applicable law, (B) such withholding
agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or deductions have been made (including withholding or
deductions applicable to additional sums payable under this Section 5.4) the
Administrative Agent or such Lender, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deductions
been made.
-119-

--------------------------------------------------------------------------------

(b)        Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
or timely reimburse the Administrative Agent or any Lender for the payment of
any Other Taxes.
 
(c)          Tax Indemnifications.  Without limiting the provisions of
subsection (a) or (b) above, (i) in respect of any Borrowing by the Borrowers,
the U.S. Borrower shall, and does hereby, (ii) in respect of any Borrowing by
the German Borrower, the German Borrower shall, and does hereby and (iii) in
respect of any Borrowing by the UK Borrower, the UK Borrower shall and does
hereby, indemnify the Administrative Agent and each Lender, and shall make
payment in respect thereof within 15 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.4, but excluding any amounts to the extent recoverable by a Protected
Party pursuant to Section 14.3(a) (or that would have been so recoverable but
was not so recoverable solely because of one of the exclusions in Section
14.3(b)) payable by the Administrative Agent or such Lender, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of any such payment or liability (along with a written statement setting
forth in reasonable detail the basis and calculation of such amounts) delivered
to the applicable Borrower by a Lender, or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error. 
If the applicable Borrower reasonably believes that any such Indemnified Taxes
or Other Taxes were not correctly or legally asserted, the Administrative Agent
and/or each affected Lender will use reasonable efforts to cooperate with such
Borrower in pursuing a refund of such Indemnified Taxes or Other Taxes so long
as such efforts would not, in the sole determination of the Administrative Agent
or affected Lender, result in any additional costs, expenses or risks or be
otherwise disadvantageous to it.
 
(d)        Evidence of Payments.  After any payment of Taxes by any Credit Party
or the Administrative Agent to a Governmental Authority as provided in this
Section 5.4, the applicable Borrower shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the applicable Borrower, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to the applicable Borrower or the Administrative Agent, as the case
may be.
 
(e)          Status of Lenders and the Administrative Agent; Tax Documentation.
 
(i)          Each Lender shall deliver to the applicable Borrower and to the
Administrative Agent, at such time or times reasonably requested by such
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit such
Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not any payments made hereunder or under any other Credit Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made to such
Lender by any Credit Party pursuant to any Credit Document or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.  Any documentation and information required to be delivered by a
Lender pursuant to this Section 5.4(e) (including any specific documentation set
forth in subsection (ii) below) shall be delivered by such Lender (i) on or
prior to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before any date on which such documentation expires or
becomes obsolete or invalid, (iii) after the occurrence of any change in the
Lender’s circumstances requiring a change in the most recent documentation
previously delivered by it to such Borrower and the Administrative Agent and
(iv) from time to time thereafter if reasonably requested by such Borrower or
the Administrative Agent, and each such Lender shall promptly notify in writing
such Borrower and the Administrative Agent if such Lender is no longer legally
eligible to provide any documentation previously provided.
-120-

--------------------------------------------------------------------------------

(ii)          Without limiting the generality of the foregoing:
 
(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the U.S.
Borrower and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable laws or reasonably requested by such U.S. Borrower or the
Administrative Agent as will enable such U.S. Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;
 
(B)         each Non-U.S. Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
tax with respect to any payments hereunder or under any other Credit Document
shall deliver to the U.S. Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) whichever of the following is
applicable:
 
(1)          executed originals of Internal Revenue Service Form W-8BEN (or any
successor form thereto) claiming eligibility for benefits of an income tax
treaty to which the United States is a party;
 
(2)          executed originals of Internal Revenue Service Form W-8ECI (or any
successor form thereto);
 
(3)          in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, substantially in the form of Exhibit K (a “Non-Bank Tax
Certificate”), to the effect that such Non-U.S. Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the U.S. Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN;
 
(4)         where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Tax Certificate of such beneficial owner(s)) (provided
that, if the Non-U.S. Lender is a partnership and not a participating Lender,
the Non-Bank Tax Certificate(s) may be provided by the Non-U.S. Lender on behalf
of the beneficial owner(s)); or
-121-

--------------------------------------------------------------------------------

(5)          executed originals of any other form prescribed by applicable laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made; and
 
(C)          if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the U.S. Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the U.S. Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the U.S.
Borrower or the Administrative Agent as may be necessary for the U.S. Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
 
(iii)         Notwithstanding anything to the contrary in this Section 5.4, no
Lender shall be required to deliver any documentation that it is not legally
eligible to deliver.
 
(iv)        The Administrative Agent shall deliver to the U.S. Borrower on or
before the date on which it becomes a party to any Credit Document (and from
time to time thereafter whenever a lapse in time or change in circumstances
renders such forms obsolete or inaccurate or upon the reasonable request of the
U.S. Borrower): (i) executed originals of Internal Revenue Service Form W-8ECI
with respect to any amounts payable to the Administrative Agent for its own
account, and (ii) executed originals of Internal Revenue Service Form W-8IMY
with respect to any amounts payable to the Administrative Agent for the account
of others, certifying that it is a “U.S. branch” and that the payments it
receives for the account of others are not effectively connected with the
conduct of its trade or business within the United States and that it is using
such form as evidence of its agreement with the U.S. Borrower to be treated as a
“United States person” within the meaning of Section 7701(a)(30) of the Code
with respect to such payments (and the U.S. Borrower and the Administrative
Agent agree to so treat the Administrative Agent as a United States person with
respect to such payments as contemplated by Section 1.1441-1(b)(2)(iv) of the
United States Treasury Regulations).
-122-

--------------------------------------------------------------------------------

(f)          Treatment of Certain Refunds.  Subject to the last sentence in
Section 5.4(c), at no time shall the Administrative Agent or any Lender have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Credit Party or with respect to which any Credit Party has paid additional
amounts pursuant to this Section, the Administrative Agent or such Lender (as
applicable)  shall promptly pay to the applicable Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Credit Parties under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) incurred by the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  In such event, the Administrative Agent or such Lender,
as the case may be, shall, at such Borrower’s request, provide such Borrower
with a copy of any notice of assessment or other evidence of the requirement to
repay such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential).  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.
 
(g)         For the avoidance of doubt, for purposes of this Section 5.4, the
term “Lender” includes any Letter of Credit Issuer and any Swingline Lender.
 
5.5           Computations of Interest and Fees.
 
(a)          Except as provided in the next succeeding sentence, interest on
LIBOR Loans and ABR Loans shall be calculated on the basis of a 360-day year for
the actual days elapsed.  Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime rate
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.
 
(b)          Fees and the average daily Stated Amount of Letters of Credit shall
be calculated on the basis of a 360-day year for the actual days elapsed.
 
5.6          Limit on Rate of Interest.
 
(a)         No Payment Shall Exceed Lawful Rate.  Notwithstanding any other term
of this Agreement, a Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.
 
(b)          Payment at Highest Lawful Rate.  If a Borrower is not obliged to
make a payment that it would otherwise be required to make, as a result of
Section 5.6(a), such Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.
 
(c)          Adjustment if Any Payment Exceeds Lawful Rate.  If any provision of
this Agreement or any of the other Credit Documents would obligate a Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by such Borrower to the affected Lender
under Section 2.8; provided that to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
-123-

--------------------------------------------------------------------------------

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from a Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then such Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to such Borrower.
 
Section 6.         Conditions Precedent to Initial Borrowing
 
The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between Holdings and
the Administrative Agent.
 
6.1          Credit Documents.  The Administrative Agent shall have received:
 
(a)          this Agreement, executed and delivered by a duly authorized officer
of Holdings, each Borrower and each Lender;
 
(b)          the Guarantee, executed and delivered by a duly authorized officer
of each Guarantor;
 
(c)          the U.S. Pledge Agreement, executed and delivered by a duly
authorized officer of each pledgor party thereto; and
 
(d)          the U.S. Security Agreement, executed and delivered by a duly
authorized officer of each grantor party thereto.
 
6.2          Collateral.  Except for any items referred to on Schedule 9.14(e):
 
(a)          (i)          All outstanding equity interests in whatever form of
each Restricted Subsidiary that is directly owned by or on behalf of any Credit
Party and required to be pledged pursuant to the U.S. Security Documents shall
have been pledged pursuant thereto and (ii) the Collateral Agent shall have
received the certificates representing securities of the U.S. Borrower pledged
under the U.S. Security Documents to the extent certificated, accompanied by
instruments of transfer and undated stock powers endorsed in blank;
 
(ii)        All Uniform Commercial Code or other applicable personal property
and financing statements, reasonably requested by the Collateral Agent to be
filed, registered or recorded to create the Liens intended to be created by any
U.S. Security Document and perfect such Liens to the extent required by, and
with the priority required by, such U.S. Security Document shall have been
delivered to the Collateral Agent for filing, registration or recording;
 
(b)          The Guarantee shall be in full force and effect.
 
6.3          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions, in customary form, of:
 
(a)          Simpson Thacher & Bartlett LLP, special New York counsel to the
Credit Parties;
-124-

--------------------------------------------------------------------------------

(b)          Bryan Cave LLP, special German counsel to the Credit Parties as to
due authorization of the German Borrower;
 
(c)          Bryan Cave LLP, special English counsel to the Credit Parties as to
the authorization of the UK Borrower;
 
(d)          Conner & Winters, LLP, special Oklahoma counsel to the Credit
Parties; and
 
(e)          Holdings and the Borrowers hereby instruct and agree to instruct
the other Credit Parties to have such counsel deliver such legal opinions.
 
6.4           Equity Investments.  Equity Investments, which, to the extent
constituting Capital Stock other than common Capital Stock, shall be on terms
and conditions and pursuant to documentation reasonably satisfactory to the
Joint Lead Arrangers and Bookrunners to the extent material to the interests of
the Lenders, in an amount not less than the Minimum Equity Amount shall have
been made.
 
6.5           Closing Certificates.  The Administrative Agent shall have
received a certificate of the U.S. Credit Parties, dated the Closing Date,
substantially in the form of Exhibit F, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of each such U.S. Credit Party, and attaching the documents referred to in
Section 6.6.  The Administrative Agent shall have received with respect to each
Non-U.S. Credit Party, such certificates and evidences of authority and
authorization with respect to the Non-U.S. Credit Parties which shall be foreign
equivalents of the certificates and evidences of authority and authorization
required with respect to the U.S. Credit Parties, to the extent applicable, or
as otherwise required under applicable Requirements of Law.
 
6.6           Authorization of Proceedings of Each Credit Party; Corporate
Documents.  The Administrative Agent shall have received (i) a copy of the
resolutions of the board of directors or other managers of each Credit Party (or
a duly authorized committee thereof) authorizing (a) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (b) in the case of each Borrower, the extensions of
credit contemplated hereunder, (ii) the Certificate of Incorporation and
By-Laws, Certificate of Formation and Operating Agreement or other comparable
organizational documents, as applicable, of each Credit Party and (iii)
signature and incumbency certificates (or other comparable documents evidencing
the same) of the Authorized Officers of each Credit Party executing the Credit
Documents to which it is a party.
 
6.7           Fees.  The Agents and Lenders shall have received, substantially
simultaneously with the funding of the Initial Term Loans, fees and, to the
extent invoiced at least three business days prior to the Closing Date (except
as otherwise reasonably agreed by the U.S. Borrower) expenses in the amounts
previously agreed in writing to be received on the Closing Date (which amounts
may, at the U.S. Borrower’s option, be offset against the proceeds of the
Initial Term Loans).
 
6.8           Representations and Warranties.  On the Closing Date, the Company
Representations and the Specified Representations shall be true and correct in
all material respects (or if qualified by “materiality,” “material adverse
effect” or similar language, in all respects (after giving effect to such
qualification)).
 
6.9           Solvency Certificate.  On the Closing Date, the Administrative
Agent shall have received a certificate from the Chief Executive Officer,
President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance, a Director, a Manager or any other senior financial officer
of U.S. Borrower to the effect that after giving effect to the consummation of
the Transactions, U.S. Borrower on a consolidated basis with its Restricted
Subsidiaries is Solvent.
-125-

--------------------------------------------------------------------------------

6.10         Acquisition.  Substantially concurrently with the initial Credit
Event hereunder, the Acquisition shall have been consummated in accordance with
the terms of the Acquisition Agreement (or the Joint Lead Arrangers and
Bookrunners shall be reasonably satisfied with the arrangements in place for the
consummation of the Acquisition reasonably promptly after the initial Credit
Event hereunder and shall have received confirmation from representatives of
Holdings that such actions shall be taken promptly after the initial Credit
Event hereunder).
 
6.11         Patriot Act.  The Joint Lead Arrangers and Bookrunners shall have
received such documentation and information as is reasonably requested in
writing at least seven days prior to the Closing Date by the Administrative
Agent about Holdings, each Borrower and the Guarantors to the extent the
Administrative Agent and Holdings in good faith mutually agree is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.
 
6.12        Pro Forma Balance Sheet.  The Administrative Agent shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statements of income of Holdings as of and for the twelve-month
period ending March 31, 2013, prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other statements
of income), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).
 
6.13         Financial Statements.  The Lead Arrangers shall have received
unaudited interim consolidated balance sheets of the Company and its
subsidiaries for fiscal quarter ending March 31, 2013, and the related unaudited
consolidated statements of income, cash flows, and stockholders’ equity of the
U.S. Borrower and its Subsidiaries and for the fiscal quarter ending March 31,
2013.
 
6.14         No Company Material Adverse Effect.  Except, subject to Section
9.3(b) of the Acquisition Agreement, as disclosed in the corresponding section
of the Company Disclosure Letter (as defined in the Acquisition Agreement),
since December 31, 2012, there has not been any change, event, development or
state of circumstances that has had or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.
 
6.15         Refinancing.  Substantially simultaneously with the funding of the
Initial Term Loans, the Closing Date Refinancing shall be consummated.
 
Section 7.         Conditions Precedent to All Credit Events
 
The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction of the following
conditions precedent:
 
7.1           No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (other than any Credit Event
on the Closing Date) (a) no Default or Event of Default shall have occurred and
be continuing and (b) all representations and warranties made by any Credit
Party contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).
-126-

--------------------------------------------------------------------------------

7.2             Notice of Borrowing; Letter of Credit Request.
 
(a)          Prior to the making of each Term Loan, the Administrative Agent
shall have received a Notice of Borrowing meeting the requirements of Section
2.3.
 
(b)          Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.
 
(c)          Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).
 
(d)          The acceptance of the benefits of each Credit Event shall
constitute a representation and warranty by each Credit Party to each of the
Lenders that all the applicable conditions specified in Section 7 above have
been satisfied as of that time.
 
Section 8.         Representations, Warranties and Agreements
 
In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings
and each Borrower make the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit (it being understood that the following representations and
warranties shall be deemed made (i) with respect to any Non-U.S. Subsidiary only
to the extent relevant under applicable law and (ii) by each Foreign Borrower
with respect to itself and its Subsidiaries that are subject to the following
representations and warranties):
 
8.1            Corporate Status.  Each Credit Party (a) is a duly organized and
validly existing corporation, limited liability company or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate, limited liability company or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged and (b) has duly qualified and is authorized to do business and is in
good standing (if applicable) in all jurisdictions where it is required to be so
qualified, except where the failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.
 
8.2            Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms (provided that, with respect to the creation and
perfection of security interests with respect to Capital Stock and Stock
Equivalents of Non-U.S. Subsidiaries, only to the extent (x) enforceability of
such obligation with respect to which Capital Stock and Stock Equivalents of
Non-U.S. Subsidiaries is governed by the Uniform Commercial Code or (y) such
Capital Stock and Stock Equivalents is the subject of a Non-U.S. Security
Document), except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity.
-127-

--------------------------------------------------------------------------------

8.3             No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the Acquisition
and the other transactions contemplated hereby or thereby will (a) contravene
any applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of such Credit Party or any of the Restricted Subsidiaries (other than
Liens created under the Credit Documents) pursuant to, the terms of any material
indenture, loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which such Credit Party or any of the Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
(any such term, covenant, condition or provision, a “Contractual Requirement”)
other than any such breach, default or Lien that could not reasonably be
expected to result in a Material Adverse Effect or (c) violate any provision of
the certificate of incorporation, by-laws, articles or other organizational
documents of such Credit Party or any of the Restricted Subsidiaries.
 
8.4             Litigation.  There are no actions, suits or proceedings pending
or, to the knowledge of Holdings or the Borrowers, threatened in writing against
Holdings, the Borrowers or any of the Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect.
 
8.5             Margin Regulations.  Neither the making of any Loan hereunder
nor the use of the proceeds thereof will violate the provisions of Regulation T,
U or X of the Board.
 
8.6             Governmental Approvals.  The execution, delivery and performance
of each Credit Document does not require any consent or approval of,
registration or filing with, or other action by, any Governmental Authority,
except for (i) such as have been obtained or made and are in full force and
effect, (ii) filings and recordings in respect of the Liens created pursuant to
the Security Documents and (iii) such licenses, approvals, authorizations or
consents the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.
 
8.7             Investment Company Act.  None of Holdings, any Borrower or any
Restricted Subsidiary is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
8.8             True and Complete Disclosure.
 
(a)          None of the written factual information and written data (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of Holdings,
any Borrower, any of the Subsidiaries or any of their respective authorized
representatives to the Administrative Agent, any Joint Lead Arranger, and/or any
Lender on or before the Closing Date (including all such information and data
contained in (i) the Confidential Information Memorandum (as updated prior to
the Closing Date and including all information incorporated by reference
therein) and (ii) the Credit Documents) for purposes of or in connection with
this Agreement or any transaction contemplated herein contained any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not misleading at such time
in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this Section
8.8(a), such factual information and data shall not include pro forma financial
information, projections or estimates (including financial estimates, forecasts
and other forward-looking information) and information of a general economic or
general industry nature.
-128-

--------------------------------------------------------------------------------

(b)          The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.
 
8.9             Financial Condition; Financial Statements.
 
(a)          (i) The unaudited historical consolidated financial information of
Holdings as set forth in the Confidential Information Memorandum, and (ii) the
Historical Financial Statements, in each case present fairly in all material
respects the consolidated financial position of Holdings at the respective dates
of said information, statements and results of operations for the respective
periods covered thereby.  The unaudited pro forma consolidated balance sheet of
Holdings and its Subsidiaries as at March 31, 2013 (including the notes thereto)
(the “Pro Forma Balance Sheet”) and the unaudited pro forma consolidated
statement of operations of Holdings and its Subsidiaries for the 12-month period
ending on such date (together with the Pro Forma Balance Sheet, the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
the Administrative Agent, have been prepared based on (x) the Historical
Financial Statements and (y) the unaudited historical consolidated financial
information described in clause (a) of this Section 8.9 and have been prepared
in good faith, based on assumptions believed by Holdings to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
Pro Forma Basis the estimated financial position of Holdings and its
Subsidiaries as at March 31, 2013 (as if the Transactions had been consummated
on such date) and their estimated results of operations as if the Transactions
had been consummated on March 31, 2013.  The financial statements referred to in
clause (b) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.
 
(b)          There has been no Material Adverse Effect since the Closing Date.
 
8.10          Compliance with Laws; No Default.  Each Credit Party is in
compliance with all Requirements of Law applicable to it or its property, except
where the failure to be so in compliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
Default has occurred and is continuing.
 
8.11          Tax Matters.  Except as could not reasonably be expected to have a
Material Adverse Effect, (a) each of Holdings, each Borrower and each of the
Subsidiaries has filed all Tax returns required to be filed by it and has timely
paid all Taxes payable by it (whether or not shown on a Tax return) that have
become due, (b) each of Holdings, each Borrower and each of the Subsidiaries
have paid, or have provided adequate reserves (in the good faith judgment of
management of Holdings, such Borrower or such Subsidiary, as applicable) in
accordance with GAAP for the payment of all Taxes not yet due and payable and
(c) each of Holdings, each Borrower and each of the Subsidiaries has withheld
amounts from their respective employees for all periods in compliance with the
Tax, social, security and unemployment withholding provisions of applicable law
and timely paid such withholdings to the respective Governmental Authorities. 
Each of the Foreign Borrowers is resident for Tax purposes only in the
jurisdiction of its incorporation.  In respect of the UK Borrower, under the law
of its jurisdiction of incorporation, it is not necessary that the Credit
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration, notarial or similar Taxes be
paid on or in relation to the Credit Documents or the transactions contemplated
by the Credit Documents.  None of the Foreign Borrowers is required to make any
deduction for or on account of Tax from any payment it may make under any Credit
Document to a Lender (provided that, in the case of a payment made by the UK
Relevant Borrower, such payment is to a Lender which is a Qualifying Lender).
-129-

--------------------------------------------------------------------------------

8.12          Compliance with ERISA.
 
(a)          Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no ERISA Event has occurred or is
reasonably expected to occur.
 
(b)          Except as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, no Foreign Plan Event has
occurred or is reasonably expected to occur.
 
8.13          Subsidiaries.  Schedule 8.13 lists each Subsidiary of Holdings and
the Borrowers (and the direct and indirect ownership interest of Holdings and
the Borrowers therein), in each case existing on the Closing Date.
 
8.14          Intellectual Property.  Each of Holdings, the Borrowers and the
Restricted Subsidiaries owns or has the right to use all Intellectual Property
that is necessary for the operation of their respective businesses as currently
conducted, except where the failure of the foregoing could not reasonably be
expected to have a Material Adverse Effect.
 
8.15          Environmental Laws.
 
(a)          Except as could not reasonably be expected to have a Material
Adverse Effect:  (i) each of Holdings, the Borrowers and the Subsidiaries and
their respective operations and properties are in compliance with all
Environmental Laws; (ii) neither Holdings, nor the Borrowers nor any Subsidiary
has received written notice of any Environmental Claim; (iii) neither Holdings,
nor the Borrowers nor any Subsidiary is conducting any investigation, removal,
remedial or other corrective action pursuant to any Environmental Law at any
location; and (iv) to the knowledge of the Borrowers, no underground or above
ground storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or lease by Holdings, any Borrower or any of the Subsidiaries.
 
(b)          Neither Holdings, nor the Borrowers nor any of the Subsidiaries has
treated, stored, transported, Released or arranged for disposal or transport for
disposal or treatment of Hazardous Materials at, on, under or from any currently
or, formerly owned or operated property nor, to the knowledge of Borrowers, has
there been any other Release of Hazardous Materials at, on, under or from any
such properties, in each case, in a manner that could reasonably be expected to
have a Material Adverse Effect.
 
8.16          Properties.
 
(a) Each of Holdings, the Borrowers and the Subsidiaries have good and valid
record title to or valid leasehold interests in all properties that are
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title could not reasonably be expected to have a Material Adverse
Effect and (b) no Mortgage encumbers improved Real Estate that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968, as amended, unless flood insurance available under such
Act has been obtained in accordance with Section 9.3(b).
 
8.17          Solvency.  On the Closing Date (after giving effect to the
Transactions), immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, the Borrowers on a
consolidated basis with their Restricted Subsidiaries will be Solvent.
-130-

--------------------------------------------------------------------------------

8.18          Patriot Act.  On the Closing Date, the use of proceeds of the
Loans will not violate in any material respect the Patriot Act.
 
8.19          Security Interest in Collateral.  Subject to the terms of the last
paragraph of Section 6.1, the provisions of this Agreement and the other Credit
Documents create legal, valid and enforceable Liens on all of the Collateral in
favor of the Administrative Agent, for the benefit itself and the other Secured
Parties, subject, as to enforceability, to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity and principles of good faith and dealing, and upon the making of such
filings and taking of such other actions required to be taken hereby or by the
applicable Credit Documents (including the filing of appropriate financing
statements with the office of the Secretary of State of the state of
organization of each LoanCredit Party, the filing of appropriate assignments or
notices with the U.S. Patent and Trademark Office and the U.S. Copyright Office,
and the proper recordation of Mortgages and fixture filings with respect to any
Mortgaged Property, in each case in favor of the Administrative Agent for the
benefit of the Secured Parties and the delivery to the Administrative Agent of
any stock certificates or promissory notes required to be delivered pursuant to
the applicable Credit Documents), such Liens constitute perfected and continuing
Liens on the Collateral of the type required by the Security Documents, securing
the Obligations.
 
Section 9.          Affirmative Covenants.
 
Each of Holdings and the U.S. Borrower, and each of the Foreign Borrowers with
regard to itself and its Subsidiaries that are subject to the following
covenants, hereby covenants and agrees that on the Closing Date and thereafter,
until the Commitments, the Swingline Commitment and each Letter of Credit have
terminated and the Loans and Unpaid Drawings, together with interest, Fees and
all other Obligations incurred hereunder (other than contingent indemnity
obligations, Secured Hedge Obligations and Secured Cash Management Obligations),
are paid in full:
 
9.1             Information Covenants.  Holdings will furnish to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
 
(a)          Annual Financial Statements.  As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) (or,
if such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year (120 days
in the case of the fiscal year ending December 31, 2013)), the consolidated
balance sheets of Holdings and the Restricted Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of operations and cash
flows for such fiscal year, setting forth comparative consolidated figures for
the preceding fiscal years, all in reasonable detail and prepared in accordance
with GAAP, and, in each case, certified by independent certified public
accountants of recognized national standing whose opinion shall not be qualified
as to the scope of audit or as to the status of Holdings or any of the Material
Subsidiaries (or group of Subsidiaries that together would constitute a Material
Subsidiary) as a going concern (other than any exception or explanatory
paragraph, but not a qualification, that is expressly solely with respect to, or
expressly resulting solely from, (i) an upcoming maturity date of any
Indebtedness occurring within one year from the time such opinion is delivered
or (ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period).
 
(b)          Quarterly Financial Statements.  As soon as available and in any
event within five days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of Holdings (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 45 days after
the end of each such quarterly accounting period (60 days for the third fiscal
quarter of 2013)), the consolidated balance sheets of Holdings and the
Restricted Subsidiaries as at the end of such quarterly period and the related
consolidated statements of operations for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and the related consolidated statement of cash flows for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the related period
in the prior fiscal year, all of which shall be certified by an Authorized
Officer of Holdings as fairly presenting in all material respects the financial
condition, results of operations and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject to changes resulting from normal year-end
adjustments and the absence of footnotes.
-131-

--------------------------------------------------------------------------------

(c)          Budgets.  Within 90 days (120 days in the case of the fiscal year
ending December 31, 2013) after the commencement of each fiscal year of
Holdings, a budget of Holdings in reasonable detail on a quarterly basis for
such fiscal year as customarily prepared by management of Holdings for its
internal use consistent in scope with the financial statements provided pursuant
to Section 9.1(a), setting forth the principal assumptions upon which such
budget is based (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of an Authorized Officer stating that
such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections.
 
(d)          Officer’s Certificates.  Not later than five days after the
delivery of the financial statements provided for in Sections 9.1 (a) and (b), a
certificate of an Authorized Officer of Holdings to the effect that no Default
or Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, as the case may be, which certificate
shall set forth (i) a specification of any change in the identity of the
Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be, (ii) the then
applicable Status and underlying calculations in connection therewith and (iii)
the amount of any Pro Forma Adjustment not previously set forth in a Pro Forma
Adjustment Certificate or any change in the amount of a Pro Forma Adjustment set
forth in any Pro Forma Adjustment Certificate previously provided and, in either
case, in reasonable detail, the calculations and basis therefor.  At the time of
the delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of Holdings setting forth changes to the
legal name, jurisdiction of formation, type of entity, registration status,
organizational number (or equivalent) and federal tax identification number of
the Restricted Subsidiaries and Unrestricted Subsidiaries or confirming that
there has been no change in such information since the Closing Date or the date
of the most recent certificate delivered pursuant to this clause (d), as the
case may be.
 
(e)          Notice of Default or Litigation.  Promptly after an Authorized
Officer of Holdings or any of the Subsidiaries obtains knowledge thereof, notice
of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action Holdings proposes to take with respect thereto and (ii)
any litigation or governmental proceeding pending against Holdings or any of the
Subsidiaries that could reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect.
 
(f)          Environmental Matters.  Promptly after an Authorized Officer of
Holdings or any of the Subsidiaries obtains knowledge of any one or more of the
following environmental matters, unless such environmental matters could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, notice of:
 
(i)          any pending or threatened Environmental Claim against any Credit
Party or any Real Estate; and
-132-

--------------------------------------------------------------------------------

(ii)          the conduct of any investigation, or any removal, remedial or
other corrective action in response to the actual or alleged presence, Release
or threatened Release of any Hazardous Material on, at, under or from any Real
Estate.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto.  The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.
 
(g)          Other Information.  Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by Holdings or any of the Restricted Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that Holdings or any of the Restricted
Subsidiaries shall send to the holders of any publicly issued debt of Holdings
and/or any of the Restricted Subsidiaries (including the Senior Notes (whether
publicly issued or not)), in their capacity as such holders, lenders or agents
(in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time.
 
(h)          Pro Forma Adjustment Certificate.  Not later than any date on which
financial statements are delivered with respect to any Test Period in which a
Pro Forma Adjustment is made as a result of the consummation of the acquisition
of any Acquired Entity or Business by Holdings or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of Holdings setting forth the amount of such Pro Forma Adjustment and,
in reasonable detail, the calculations and basis therefor.
 
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of Holdings or (B) Holdings’ (or any
direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of
subclauses (A) and (B) of this paragraph, to the extent such information relates
to a parent of Holdings, such information is accompanied by consolidating or
other information that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to Holdings and the Restricted Subsidiaries on a standalone basis, on
the other hand.
 
Documents required to be delivered pursuant to clauses (a), (b) and (g) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such documents, or
provides a link thereto on Holdings’ website on the Internet; (B) on which such
documents are posted on Holdings’ behalf on IntraLinks/IntraAgency or another
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).
-133-

--------------------------------------------------------------------------------

9.2          Books, Records and Inspections.  Holdings will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of Holdings and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of
Holdings and any such Subsidiary and discuss the affairs, finances and accounts
of Holdings and of any such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default (a) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at Holdings’ expense and (d)
notwithstanding anything to the contrary in this Section 9.2, none of Holdings
or any of the Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes trade secrets or
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product;
provided further that when an Event of Default exists, the Administrative Agent
(or any of its respective representatives or independent contractors) or any
representative of the Required Lenders may do any of the foregoing at the
expense of Holdings at any time during normal business hours and upon reasonable
advance notice.  The Administrative Agent and the Required Lenders shall give
Holdings the opportunity to participate in any discussions with Holdings’
independent public accountants.
 
9.3          Maintenance of Insurance.  (a) Holdings will, and will cause each
Material Subsidiary to, at all times maintain in full force and effect, pursuant
to self-insurance arrangements or with insurance companies that Holdings
believes (in the good faith judgment of the management of Holdings) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which Holdings believes (in the good faith judgment of management
of Holdings) is reasonable and prudent in light of the size and nature of its
business and the availability of insurance on a cost-effective basis) and
against at least such risks (and with such risk retentions) as Holdings believes
(in the good faith judgment of management of Holdings) is reasonable and prudent
in light of the size and nature of its business and the availability of
insurance on a cost-effective basis; and will furnish to the Administrative
Agent, upon written request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried and (b) with respect to each
Mortgaged Property, Holdings will obtain flood insurance in such total amount as
may reasonably be required by the Collateral Agent, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.  Each such policy of insurance shall
(i) name the Administrative Agent, on behalf of the Lenders as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names Administrative Agent, on behalf of the Lenders as the loss payee
thereunder.
-134-

--------------------------------------------------------------------------------

9.4          Payment of Taxes.  Holdings will pay and discharge, and will cause
each of the Subsidiaries to pay and discharge, all material Taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims in respect of
any Taxes imposed, assessed or levied that, if unpaid, could reasonably be
expected to become a material Lien upon any properties of Holdings or any of the
Restricted Subsidiaries, provided that neither Holdings nor any of the
Subsidiaries shall be required to pay any such Tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of
Holdings) with respect thereto in accordance with GAAP and the failure to pay
could not reasonably be expected to result in a Material Adverse Effect.  Each
Foreign Borrower shall maintain its Tax residence solely in the place of its
incorporation (unless consented to by the Administrative Agent).
 
9.5          Preservation of Existence; Consolidated Corporate Franchises. 
Holdings will, and will cause each Material Subsidiary to, take all actions
necessary (a) to preserve and keep in full force and effect its existence,
organizational rights and authority and (b) to maintain its rights, privileges
(including its good standing), permits, licenses and franchises necessary in the
normal conduct of its business, in each case, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that Holdings and its Subsidiaries may consummate any
transaction permitted under “Permitted Investments” and Sections 10.3, 10.4 or
10.5.
 
9.6          Compliance with Statutes, Regulations, Etc..  Holdings will, and
will cause each Subsidiary to, (a) comply with all applicable laws, rules,
regulations and orders applicable to it or its property, including, without
limitation, applicable laws administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury and the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations promulgated thereunder, and all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, (b) comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all Environmental Laws,
and obtain and comply with and maintain, and use commercially reasonable efforts
to ensure that all tenants and subtenants obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by Environmental Laws and (c) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of (a), (b) and (c) of this Section
9.6, where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
9.7          ERISA.  (a) Holdings will furnish to the Administrative Agent
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Credit Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if the Credit
Parties or any of their ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Credit Parties
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrowers shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof; and further provided, that the rights granted to the
Administrative Agent in this section shall be exercised not more than once
during a 12-month period, and (b) Holdings will notify the Administrative Agent
promptly following the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of any Credit Party or any of its ERISA Affiliates in an
aggregate amount exceeding a Material Adverse Effect.
 
9.8          Maintenance of Properties.  Holdings will, and will cause each of
the Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
-135-

--------------------------------------------------------------------------------

 
9.9            Transactions with Affiliates.  Holdings will conduct, and cause
each of the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than Holdings and the Restricted Subsidiaries) on terms that
are at least substantially as favorable to Holdings or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, as determined by the board of directors of
Holdings or such Restricted Subsidiary in good faith, provided that the
foregoing restrictions shall not apply to (a) the payment of fees to the Sponsor
for management, consulting and financial services rendered to Holdings and the
Restricted Subsidiaries pursuant to the Sponsor Management Agreement and
customary investment banking fees paid to the Sponsor for services rendered to
Holdings and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions which payments are approved by a majority of
the board of directors of Holdings in good faith, (b) transactions permitted by
Section 10.5, (c) consummation of the Transactions and the payment of the
Transaction Expenses, (d) the issuance of Capital Stock or Stock Equivalents of
Holdings (or any direct or indirect parent thereof) or any of its Subsidiaries
not otherwise prohibited by the Credit Documents, (e) loans, advances and other
transactions between or among Holdings, any Restricted Subsidiary or any joint
venture (regardless of the form of legal entity) in which Holdings or any
Subsidiary has invested (and which Subsidiary or joint venture would not be an
Affiliate of Holdings but for Holdings’ or a Subsidiary’s ownership of Capital
Stock or Stock Equivalents in such joint venture or Subsidiary) to the extent
permitted under Section 10, (f) employment and severance arrangements between
Holdings and the Restricted Subsidiaries and their respective officers,
employees or consultants (including management and employee benefit plans or
agreements, stock option plans and other compensatory arrangements) in the
ordinary course of business (including loans and advances in connection
therewith), (g) payments by Holdings (and any direct or indirect parent thereof)
and the Subsidiaries pursuant to the tax sharing agreements among Holdings (and
any such parent) and the Subsidiaries; provided that in each case the amount of
such payments in any fiscal year does not exceed the amount that Holdings, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent of the
amount received from Unrestricted Subsidiaries) would be required to pay in
respect of foreign, federal, state and local taxes for such fiscal year were
Holdings, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the
extent described above) to pay such taxes separately from any such direct or
indirect parent company of Holdings, (h) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers, employees of Holdings (or any direct
or indirect parent thereof) and the Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of Holdings
and the Subsidiaries, (i) transactions undertaken pursuant to membership in a
purchasing consortium, (j) transactions pursuant to any agreement or arrangement
as in effect as of the Closing Date, or any amendment thereto (so long as any
such amendment is not disadvantageous in any material respect to the Lenders
when taken as a whole as compared to the applicable agreement as in effect on
the Closing Date) and (k) customary payments by Holdings (or any direct or
indirect parent) and any Restricted Subsidiaries to the Sponsor made for any
financial advisory, consulting, financing, underwriting or placement services or
in respect of other investment banking activities (including in connection with
acquisitions or divestitures).
 
9.10          End of Fiscal Years; Fiscal Quarters.  Holdings will, for
financial reporting purposes, cause each of its, and each of its Restricted
Subsidiaries’, fiscal years and fiscal quarters to end on dates consistent with
past practice; provided, however, that Holdings may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to (x) align the dates of such fiscal year and fiscal quarter end for any
Restricted Subsidiary whose fiscal years and fiscal quarters end on dates
different from those of Holdings or (y) any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case Holdings and
the Administrative Agent will, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary in order to reflect such
change in financial reporting.
-136-

--------------------------------------------------------------------------------

9.11          Additional Guarantors and Grantors; Additional Borrower.
 
(a)          Subject to any applicable limitations set forth in the Security
Documents, Holdings will cause each direct or indirect Subsidiary (other than
any Excluded Subsidiary) formed or otherwise purchased or acquired after the
Closing Date (including pursuant to a Permitted Acquisition), and each other
Subsidiary that ceases to constitute an Excluded Subsidiary, within 45 days from
the date of such formation, acquisition or cessation, as applicable (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), and Holdings may at its option cause any Subsidiary, to execute a
supplement to each of the Guarantee, the U.S. Pledge Agreement, the U.S.
Security Agreement and any applicable Non-U.S. Security Document in order to
become a Guarantor under the Guarantee and a grantor under such Security
Documents or, to the extent reasonably requested by the Collateral Agent, enter
into a new Security Document substantially consistent with the analogous
existing Security Documents and otherwise in form and substance reasonably
satisfactory to such Collateral Agent and take all other action reasonably
requested by the Collateral Agent to grant a perfected security interest in its
assets to substantially the same extent as created by the Credit Parties on the
Closing Date.
 
(b)          The U.S. Borrower may by delivery to the Administrative Agent of a
Borrower Designation Agreement duly executed by the U.S. Borrower and any
proposed Additional Borrower that is a Wholly-Owned Subsidiary, designate such
Wholly-Owned Subsidiary, as an “Additional Borrower” for purposes of this
Agreement and the Revolving Credit Facility hereunder, and, so long as such
designation is reasonably acceptable to the Administrative Agent, such
designation shall become effective upon (i) the execution and delivery to the
Administrative Agent of (A) the aforementioned executed Borrower Designation
Agreement, (B) a loan certificate of such Additional Borrower, including the
attachments specified in Section 6.5, (C) if such Additional Borrower is not
already a Guarantor, all Security Documents, guarantees and other documents and
instruments as such Additional Borrower shall be required to deliver to become a
Guarantor and (D) a customary legal opinion, (ii) the delivery to the
Administrative Agent of all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations and (iii) the Administrative Agent receiving
satisfactory tax and regulatory advice that such proposed Additional Borrower
does not increase the amount of Taxes that are not indemnifiable under Section
5.4 or otherwise the applicable LoanCredit Parties shall enter into an amendment
reasonably satisfactory to the Administrative Agent and Holdings in connection
therewith.  Notwithstanding anything in this Agreement to the contrary, (i) no
Lender shall be obligated to make any Loans to any Additional Borrower, (ii) to
the extent any Lender commits to make a Loan under the Revolving Credit Facility
to such Additional Borrower, the Total Revolving Credit Commitments shall not be
increased and none of the Revolving Credit Commitment, Tranche A Revolving
Credit Commitment, Tranche B Revolving Credit Commitment and Tranche C or 2019
Revolving Credit Commitment of any Lender shall be increased without such
Lender’s prior written consent, and (iii) the Revolving Credit Commitments that
are made available to any Additional Borrower shall not exceed the Dollar
Equivalent of an amount to be agreed by the Administrative Agent, Holdings and
the Lenders providing such commitments.
 
9.12          Pledge of Additional Stock and Evidence of Indebtedness.  Subject
to any applicable limitations set forth in the Security Documents and other than
(x) when in the reasonable determination of the Administrative Agent and
Holdings (as agreed to in writing), the cost or other consequences of doing so
would be excessive in view of the benefits to be obtained by the Lenders
therefrom or (y) to the extent doing so would result in material adverse tax
consequences as reasonably determined by Holdings in a writing delivered to the
Administrative Agent, Holdings will cause (i) all certificates representing
Capital Stock and Stock Equivalents of any Restricted Subsidiary (other than (x)
any Excluded Stock and Stock Equivalents and (y) any Capital Stock and Stock
Equivalents issued by any Restricted Subsidiary for so long as such Restricted
Subsidiary does not (on a consolidated basis with its Restricted Subsidiaries)
constitute a Material Subsidiary) held directly by Holdings or any Guarantor,
(ii) all evidences of Indebtedness in excess of $15,000,000 received by Holdings
or any of the Guarantors in connection with any disposition of assets pursuant
to Section 10.4(b) and (iii) any promissory notes executed after the Closing
Date evidencing Indebtedness in excess of $15,000,000 of Holdings or any
Subsidiary that is owing to Holdings or any Guarantor, in each case, to be
delivered to the Collateral Agent as security for the Obligations accompanied by
undated instruments of transfer executed in blank under the Security Documents. 
Notwithstanding the foregoing any promissory note among Holdings and/or its
Subsidiaries need not be delivered to the Collateral Agent so long as (i) a
global intercompany note superseding such promissory note has been delivered to
the Collateral Agent, (ii) such promissory note is not delivered to any party
other than Holdings or the Subsidiaries in each case owed money thereunder and
(iii) such promissory note indicates on its face that it is subject to the
security interest of the Collateral Agent.
-137-

--------------------------------------------------------------------------------

9.13          Use of Proceeds.
 
(a)           The U.S. Borrower will use the proceeds of the Initial Term Loans,
the Senior Notes Offering and a portion of the proceeds of borrowings by it
under the Revolving Credit Facility to effect the Transactions. The U.S.
Borrower will use the proceeds of the Additional Tranche B-1 Dollar Term Loans
and Additional Tranche B-1 Euro Term Loans on the Amendment No. 2 Effective Date
in manner described in third sentence of Section 2.1(a).
 
(b)          The U.S. Borrowers will use Revolving Credit Loans to effect the
2019 Refinancing, and Letters of Credit, Revolving Credit Loans and Swingline
Loans for working capital and general corporate purposes (including any
transaction not prohibited by the Credit Documents).
 
(c)           The Foreign Borrowers will use Letters of Credit and Revolving
Credit Loans for working capital and general corporate purposes (including any
transaction not prohibited by the Credit Documents).
 
9.14          Further Assurances.
 
(a)           Holdings will, and will cause each other Credit Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents) that may be required under any applicable law, or that the Collateral
Agent or the Required Lenders may reasonably request, in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of Holdings and the Restricted Subsidiaries.
 
(b)          Subject to any applicable limitations set forth in the Security
Documents and other than (x) when in the reasonable determination of the
Administrative Agent and Holdings (as agreed to in writing), the cost or other
consequences of doing so would be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) to the extent doing so would result in
adverse tax consequences as reasonably determined by Holdings in a writing
delivered to the Administrative Agent, if any assets (including any real estate
or improvements thereto or any interest therein but excluding Capital Stock and
Stock Equivalents of any Subsidiary and excluding any real estate which a
Borrower or applicable Credit Party intends to dispose of pursuant to a
Permitted Sale Leaseback so long as actually disposed of within 270 days of
acquisition (or such longer period as the Administrative Agent may reasonably
agree)) with a book value in excess of $25,000,000 are acquired by Holdings or
any other Credit Party after the Closing Date (other than assets constituting
Collateral under a Security Document that become subject to the Lien of the
applicable Security Document upon acquisition thereof) that are of a nature
secured by a Security Document or that constitute a fee interest in real
property, Holdings will notify the Collateral Agent, and, if requested by the
Collateral Agent, Holdings will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the other applicable Credit
Parties to take, such actions as shall be necessary or reasonably requested by
the Collateral Agent, as soon as commercially reasonable but in no event later
than 90 days, unless extended by the Administrative Agent in its sole
discretion, to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in clause
(a) of this Section 9.14.
-138-

--------------------------------------------------------------------------------

(c)           Any Mortgage delivered to the Collateral Agent in accordance with
the preceding clause (b) shall, if requested by the Collateral Agent, be
received as soon as commercially reasonable but in no event later than 90 days
(except as set forth in the preceding clause (b)), unless extended by the
Administrative Agent in its sole discretion and accompanied by (x) a policy or
policies (or an unconditional binding commitment therefor to be replaced by a
final title policy) of title insurance issued by a nationally recognized title
insurance company, in such amounts as reasonably acceptable to the Collateral
Agent not to exceed the Fair Market Value of the applicable Mortgaged Property,
insuring the Lien of each Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 10.2 or as otherwise permitted by the Collateral Agent and
otherwise in form and substance reasonably acceptable to the Collateral Agent,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request but only to the extent such endorsements are (i)
available in the relevant jurisdiction (provided in no event shall the
Collateral Agent request a creditors’ rights endorsement) and (ii) available at
commercially reasonable rates, (y) an opinion of local counsel to the applicable
Credit Party in form and substance reasonably acceptable to the Collateral
Agent, (z) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination, and if such Mortgaged Property is  located
in a special flood hazard area, (i) a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Credit
Parties and (ii) certificates of insurance evidencing the insurance required by
Section 9.3 in form and substance reasonably satisfactory to the Collateral
Agent and (aa) an ALTA survey in a form and substance reasonably acceptable to
the Collateral Agent or such existing survey together with a no-change affidavit
sufficient for the title company to remove all standard survey exceptions from
the Title Policy related to such Mortgaged Property and issue the endorsements
required in (x) above.
 
(d)           Real Property Requirements.  The Collateral Agent shall have
received, within 90 days after the Closing Date (unless waived or extended by
Administrative Agent in its sole discretion), to the extent such items have not
been delivered as of the Closing Date, the following:
 
(i)           a Mortgage encumbering each Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Credit Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent;
 
(ii)          with respect to each Mortgage, a policy of title insurance (or an
unconditional binding commitment therefor to be replaced by a final title
policy) insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein, free of any other Liens
except as permitted by Section 10.2 or as otherwise permitted by the Collateral
Agent, in amounts reasonably acceptable to the Collateral Agent not to exceed
the net book value or tax assessed value (whichever is higher) of the applicable
Mortgaged Property, which policy (or such commitment) (each, a “Title Policy”)
shall (A) be issued by a nationally recognized title insurance company, (B)
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request, but only to the extent such endorsements are (i)
available in the relevant jurisdiction (provided in no event shall the
Collateral Agent request a creditors’ rights endorsement) and (ii) available at
commercially reasonable rates, and (C) contain no exceptions to title other than
Liens permitted by Section 10.2 or as otherwise permitted by the Collateral
Agent;
-139-

--------------------------------------------------------------------------------

(iii)         with respect to each Mortgaged Property, such affidavits
(including a so-called “gap” indemnification) as are customarily required to
induce the title company to issue the Title Policy/ies and endorsements
contemplated above;
 
(iv)        evidence reasonably acceptable to the Collateral Agent of payment by
Holdings of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;
 
(v)         a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property and
if such Mortgaged Property is located in a special flood hazard area, (i) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Credit Party and (ii) certificates of insurance
evidencing the insurance required by Section 9.3 in form and substance
satisfactory to the Collateral Agent;
 
(vi)        an ALTA survey in a form and substance reasonably acceptable to the
Collateral  Agent or an existing survey together with a no-change affidavit
sufficient for the title company to remove all standard survey exceptions from
the Title Policy related to such Mortgaged Property and issue the endorsements
required in (ii) above; and
 
(vii)        an opinion of counsel to Holdings or applicable Credit Parties with
respect to the Mortgages, which shall include opinions as to (i) the
enforceability of the Mortgages, (ii) the power and authority of Holdings or the
applicable Credit Parties to execute the Mortgages, (iii) the due execution and
delivery of the Mortgages and shall otherwise be in form and substance
reasonably acceptable to the Collateral Agent.
 
(e)          Holdings agrees that it will, or will cause its relevant
Subsidiaries to, complete each of the actions described on Schedule 9.14(e) as
soon as commercially reasonable and by no later than the date set forth in
Schedule 9.14(e) with respect to such action or such later date as the
Administrative Agent may reasonably agree.
 
9.15         Maintenance of Ratings.  Holdings will use commercially reasonable
efforts to obtain and maintain a corporate family and/or corporate credit
rating, as applicable, and ratings in respect of the credit facilities provided
pursuant to this Agreement, in each case, from each of S&P and Moody’s.
 
9.16         Lines of Business.  Holdings and the Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by Holdings and
the Subsidiaries, taken as a whole, on the Closing Date and other business
activities which are extensions thereof or otherwise incidental, reasonably
related or ancillary to any of the foregoing.
 
9.17         Centre of Main Interests.  Each of the Foreign Borrowers shall
ensure that its “centre of main interests” (as that term is used in Article 3(1)
of the Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”)) is situated in its jurisdiction of incorporation
and each Foreign Borrower shall also ensure that it has no "establishment" (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction.
-140-

--------------------------------------------------------------------------------

Section 10.       Negative Covenants
 
Each of Holdings and the U.S. Borrower, and each Foreign Borrower with respect
to itself and its Subsidiaries that are subject to the following covenants,
hereby covenants and agrees that on the Closing Date (immediately after
consummation of the Acquisition) and thereafter, until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder (other than contingent indemnity obligations, Secured Hedge
Obligations and Secured Cash Management Obligations), are paid in full:
 
10.1         Limitation on Indebtedness.  Holdings will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise (collectively, “incur” and collectively, an
“incurrence”) with respect to any Indebtedness (including Acquired Indebtedness)
and Holdings will not issue any shares of Disqualified Stock and will not permit
any Restricted Subsidiary to issue any shares of Disqualified Stock or, in the
case of Restricted Subsidiaries that are not Borrowers or Guarantors, preferred
stock; provided that Holdings may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary may incur Indebtedness (including Acquired Indebtedness), issue
shares of Disqualified Stock and issue shares of preferred stock, if, after
giving effect thereto, the Fixed Charge Coverage Ratio of Holdings and the
Restricted Subsidiaries would be at least 2.00 to 1.00; provided further that
the amount of Indebtedness (other than Acquired Indebtedness), Disqualified
Stock and preferred stock that may be incurred pursuant to the foregoing
together with any amounts incurred under Section 10.1(n)(x) by Restricted
Subsidiaries that are not Guarantors shall not exceed the greater of (x)
$175,000,000 and (y) 35.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at any one time outstanding.
 
The foregoing limitations will not apply to:
 
(a)           Indebtedness arising under the Credit Documents;
 
(b)          Indebtedness represented by the Senior Notes (including any
guarantee thereof) and exchange notes issued in respect of such notes and any
guarantee thereof in an aggregate amount not to exceed $575,000,000;
 
(c)          (i) Indebtedness outstanding on the Closing Date listed on Schedule
10.1 and (ii) intercompany Indebtedness outstanding on the Closing Date listed
on Schedule 10.1 (other than intercompany Indebtedness owed by a Credit Party to
another Credit Party);
 
(d)          Indebtedness (including Capital Lease Obligations), Disqualified
Stock and preferred stock incurred by Holdings or any Restricted Subsidiary, to
finance the purchase, lease, construction, installation or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets and Indebtedness arising from the conversion of
the obligations of Holdings or any Restricted Subsidiary under or pursuant to
any “synthetic lease” transactions to on-balance sheet Indebtedness of Holdings
or such Restricted Subsidiary, in an aggregate principal amount which, when
aggregated with the principal amount of all other Indebtedness, Disqualified
Stock and preferred stock then outstanding and incurred pursuant to this clause
(d) and all Refinancing Indebtedness incurred to Refinance any other
Indebtedness, Disqualified Stock and preferred stock incurred pursuant to this
clause (d), does not exceed the greater of (x) $125,000,000 and (y) 25.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of incurrence; provided that Capitalized Lease
Obligations incurred by Holdings or any Restricted Subsidiary pursuant to this
clause (d) in connection with a Permitted Sale Leaseback shall not be subject to
the foregoing limitation so long as the proceeds of such Permitted Sale
Leaseback are used by Holdings or such Restricted Subsidiary to permanently
repay outstanding Term Loans or other Indebtedness secured by a Lien on the
assets subject to such Permitted Sale Leaseback (excluding any Lien ranking
junior to the Lien securing the Obligations);
-141-

--------------------------------------------------------------------------------

(e)          Indebtedness incurred by Holdings or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, performance or surety bonds, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance;
 
(f)           Indebtedness arising from agreements of Holdings or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided that such Indebtedness is not reflected on the balance sheet of
Holdings or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (f));
 
(g)          Indebtedness of Holdings to a Restricted Subsidiary; provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Borrower or
a Guarantor is subordinated in right of payment to Holdings’ Guarantee;
provided further that any subsequent issuance or transfer of any Capital Stock
or any other event which results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to a Borrower or another Restricted Subsidiary) shall be
deemed, in each case to be an incurrence of such Indebtedness not permitted by
this clause;
 
(h)          Indebtedness of a Restricted Subsidiary owing to Holdings or
another Restricted Subsidiary; provided that if a Borrower or a Guarantor incurs
such Indebtedness owing to a Restricted Subsidiary that is not a Borrower or a
Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor as the case may be; provided further that any
subsequent transfer of any such Indebtedness (except to Holdings or another
Restricted Subsidiary) shall be deemed, in each case to be an incurrence of such
Indebtedness not permitted by this clause;
 
(i)           shares of preferred stock of a Restricted Subsidiary issued to
Holdings or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to Holdings or
another Restricted Subsidiary) shall be deemed in each case to be an issuance of
such shares of preferred stock not permitted by this clause;
 
(j)           Hedging Obligations (excluding Hedging Obligations entered into
for speculative purposes);
 
(k)          obligations in respect of self-insurance, performance, bid, appeal
and surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business;
-142-

--------------------------------------------------------------------------------

(l)            (i) Indebtedness, Disqualified Stock and preferred stock of
Holdings or any Restricted Subsidiary in an aggregate principal amount or
liquidation preference up to 100% of the net cash proceeds received by Holdings
since immediately after the Closing Date from the issue or sale of Equity
Interests of Holdings or cash contributed to the capital of Holdings (in each
case, other than Excluded Contributions or proceeds of Disqualified Stock or
sales of Equity Interests to Holdings or any of its Subsidiaries) as determined
in accordance with Sections 10.5(a)(iii)(2) and 10.5(a)(iii)(3) to the extent
such net cash proceeds or cash have not been applied pursuant to such clauses to
make Restricted Payments or to make other Investments, payments or exchanges
pursuant to Section 10.5(b) or to make Permitted Investments (other than
Permitted Investments specified in clauses (a) and (c) of the definition
thereof) and (ii) Indebtedness, Disqualified Stock or preferred stock of
Holdings or any Restricted Subsidiary not otherwise permitted hereunder in an
aggregate principal amount or liquidation preference, which when aggregated with
the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (l)(ii), does not at any one time outstanding exceed the greater of
$200,000,000 and 40.0% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at the time of incurrence (it being
understood that any Indebtedness, Disqualified Stock or preferred stock incurred
pursuant to this clause (l)(ii) shall cease to be deemed incurred or outstanding
for purposes of this clause (l)(ii) but shall be deemed incurred for the
purposes of the first paragraph of this Section 10.1 from and after the first
date on which Holdings or such Restricted Subsidiary could have incurred such
Indebtedness, Disqualified Stock or preferred stock under the first paragraph of
this Section 10.1 without reliance on this clause (l)(ii));
 
(m)          the incurrence or issuance by Holdings or any Restricted Subsidiary
of Indebtedness, Disqualified Stock or preferred stock which serves to Refinance
any Indebtedness, Disqualified Stock or preferred stock incurred as permitted
under the first paragraph of this Section 10.1 and clauses (b) and (c) above,
clause (l)(a) and, this clause (m) and clause (n) below or any Indebtedness,
Disqualified Stock or preferred stock issued to so Refinance such Indebtedness,
Disqualified Stock or preferred stock (the “Refinancing Indebtedness”) prior to
its respective maturity; provided, that such Refinancing Indebtedness (1) has a
weighted average life to maturity at the time such Refinancing Indebtedness is
incurred which is not less than the remaining weighted average life to maturity
of the Indebtedness, Disqualified Stock or preferred stock being Refinanced, (2)
to the extent such Refinancing Indebtedness Refinances (i) Indebtedness that is
unsecured or secured by a Lien ranking junior to the Liens securing the
Obligations, such Refinancing Indebtedness is unsecured or secured by a Lien
ranking junior to the Liens securing the Obligations or (ii) Disqualified Stock
or preferred stock, such Refinancing Indebtedness must be Disqualified Stock or
preferred stock, respectively, and (3) shall not include Indebtedness,
Disqualified Stock or preferred stock of a Subsidiary of Holdings that is not a
Borrower or Guarantor that Refinances Indebtedness, Disqualified Stock or
preferred stock of a Borrower or Guarantor;
 
(n)          Indebtedness, Disqualified Stock or preferred stock of (x) Holdings
or a Restricted Subsidiary incurred or issued to finance an acquisition;
provided that the amount of Indebtedness (other than Acquired Indebtedness),
Disqualified Stock and preferred stock that may be incurred pursuant to the
foregoing, together with any amounts incurred under the first paragraph of this
Section 10.1 by Restricted Subsidiaries that are not Guarantors shall not exceed
the greater of $175,000,000 and 35.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at any one time
outstanding, or (y) Persons that are acquired by Holdings or any Restricted
Subsidiary or merged into or consolidated with Holdings or a Restricted
Subsidiary in accordance with the terms hereof (including designating an
Unrestricted Subsidiary a Restricted Subsidiary); provided that after giving
effect to any such acquisition or merger described in this clause (n), either:
(1) Holdings would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
first paragraph of this Section 10.1 or (2) the Fixed Charge Coverage Ratio of
Holdings and the Restricted Subsidiaries is equal to or greater than immediately
prior to such acquisition, merger or consolidation;
-143-

--------------------------------------------------------------------------------

(o)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;
 
(p)          Indebtedness of Holdings or any Restricted Subsidiary supported by
a letter of credit issued pursuant to a credit facility otherwise permitted
hereunder, in a principal amount not in excess of the stated amount of such
letter of credit;
 
(q)          (1) any guarantee by Holdings or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as in the
case of a guarantee of Indebtedness by a Restricted Subsidiary that is not a
Guarantor, such Indebtedness could have been incurred directly by the Restricted
Subsidiary providing such guarantee or (2) any guarantee by a Restricted
Subsidiary of Indebtedness of Holdings;
 
(r)           Indebtedness of Restricted Subsidiaries that are not Guarantors in
an amount not to exceed, in the aggregate at any one time outstanding, the
greater of $50,000,000 and 10.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) (it being understood that
any Indebtedness incurred pursuant to this clause (r) shall cease to be deemed
incurred or outstanding for purposes of this clause (r) but shall be deemed
incurred for the purposes of the first paragraph of this covenant from and after
the first date on which such Restricted Subsidiary could have incurred such
Indebtedness under the first paragraph of this covenant without reliance on this
clause (r));
 
(s)          Indebtedness of Holdings or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business;
 
(t)           Indebtedness of Holdings or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;
 
(u)          Indebtedness consisting of Indebtedness issued by Holdings or any
of its Restricted Subsidiaries to future current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Holdings or any direct or indirect parent company of Holdings to the extent
described in clause (4) of Section 10.5(b);
 
(v)          [reserved];
 
(w)         Indebtedness in respect of (i) Permitted Other Indebtedness to the
extent that the Net Cash Proceeds therefrom are applied to the prepayment of
Term Loans in the manner set forth in Section 5.2(a)(i); and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon and the amount of fees, expenses and
premium in connection with such refinancing) and (y) such Indebtedness otherwise
complies with the definition of “Permitted Other Indebtedness”;
-144-

--------------------------------------------------------------------------------

(x)           Indebtedness in respect of (i) Permitted Other Indebtedness;
provided that either (a) the aggregate principal amount of all such Permitted
Other Indebtedness issued or incurred pursuant to this clause (i)(a) shall not
exceed the Maximum Incremental Facilities Amount or (b) the Net Cash Proceeds
thereof shall be applied no later than ten Business Days after the receipt
thereof to repurchase, repay, redeem or otherwise defease Senior Notes
(provided, in the case of this clause (i)(b), such Permitted Other Indebtedness
is unsecured or secured by a Lien ranking junior to the Lien securing the
Obligations) and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above; provided that (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium in connection with such refinancing), (y) such
Indebtedness otherwise complies with the definition of “Permitted Other
Indebtedness,” and (z) in the case of a refinancing of Permitted Other
Indebtedness incurred pursuant to clause (i)(b) above with other Permitted Other
Indebtedness (“Refinancing Permitted Other Indebtedness”), such Refinancing
Permitted Other Indebtedness, if secured, may only be secured by a Lien ranking
junior to the Lien securing the Obligations; and
 
(y)          (i) Indebtedness in respect of Permitted Debt Exchange Notes
incurred pursuant to a Permitted Debt Exchange in accordance with Section 2.15
(and which does not generate any additional proceeds) and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”.
 
For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (y) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, Holdings, in its sole discretion, will
classify or reclassify such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness, Disqualified Stock or preferred stock
in one of the above clauses or paragraphs; and (ii) at the time of incurrence,
Holdings will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in this Section 10.1.
 
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant.  Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees and
expenses in connection with such refinancing.
 
For purposes of determining compliance with any U.S. dollar- or Euro-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar- or
Euro-equivalent principal amount of Indebtedness denominated in another currency
shall be calculated based on the relevant currency exchange rate in effect on
the date such Indebtedness was incurred, in the case of term debt, or first
committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in another
currency, and such refinancing would cause the applicable U.S. dollar- or
Euro-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar- or Euro-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed (i) the principal amount of such Indebtedness being refinanced plus
(ii) the aggregate amount of fees, underwriting discounts, premiums and other
costs and expenses incurred in connection with such refinancing.
-145-

--------------------------------------------------------------------------------

The principal amount of any Indebtedness incurred to Refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
 
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.
 
10.2         Limitation on Liens.
 
(a)           Holdings will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of
Holdings or any Restricted Subsidiary, whether now owned or hereafter acquired
(except Permitted Liens) (each, a “Subject Lien”) that secures obligations under
any Indebtedness on any asset or property of Holdings or any Restricted
Subsidiary, except:
 
(i)          in the case of Subject Liens on any Collateral, such Subject Lien
is a Permitted Lien; and
 
(ii)         in the case of any other asset or property, any Subject Lien if (i)
the Obligations are equally and ratably secured with (or on a senior basis to,
in the case such Subject Lien secures any Junior Debt) the obligations secured
by such Subject Lien or (ii) such Subject Lien is a Permitted Lien.
 
(b)           Any Lien created for the benefit of the Secured Parties pursuant
to the preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.
 
10.3         Limitation on Fundamental Changes.  Holdings will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:
 
(a)           so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Subsidiary of Holdings or any other
Person may be merged, amalgamated or consolidated with or into Holdings or a
Borrower, provided that (A) Holdings or a Borrower shall be the continuing or
surviving corporation or (B) if the Person formed by or surviving any such
merger, amalgamation or consolidation is not Holdings or a Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, or of the jurisdiction of
another Borrower so long as such change to the jurisdiction of another Borrower
does not result in the loss of any Collateral or Guarantors, (2) the Successor
Borrower shall expressly assume all the obligations of Holdings or such Borrower
under this Agreement and the other Credit Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(3) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guarantee confirmed that its
guarantee thereunder shall apply to any Successor Borrower’s obligations under
this Agreement, (4) each Subsidiary grantor and each Subsidiary pledgor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to any applicable Security Document affirmed that its obligations
thereunder shall apply to its Guarantee as reaffirmed pursuant to clause (3),
(5) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have affirmed that its obligations under the
applicable Mortgage shall apply to its Guarantee as reaffirmed pursuant to
clause (3) and (6) the Successor Borrower shall have delivered to the
Administrative Agent (x) an officer’s certificate stating that such merger or
consolidation and such supplements preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the applicable Security
Documents and (y) if requested by the Administrative Agent, an opinion of
counsel to the effect that such merger or consolidation does not violate this
Agreement or any other Credit Document and that the provisions set forth in the
preceding clauses (3) through (5) preserve the enforceability of the Guarantee
and the perfection of the Liens created under the applicable Security Documents
(it being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the applicable Borrower under this
Agreement);
-146-

--------------------------------------------------------------------------------

(b)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Subsidiary of Holdings or any other
Person (in each case, other than a Borrower) may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of Holdings, provided
that (i) in the case of any merger, amalgamation or consolidation involving one
or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving Person or (B) Holdings shall cause the Person formed by
or surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation and if the surviving
Person is not already a Guarantor, such Person shall execute a supplement to the
Guarantee Agreement and the relevant Security Documents in form and substance
reasonably satisfactory to the Administrative Agent in order to become a
Guarantor and pledgor, mortgagor and grantor, as applicable, thereunder for the
benefit of the Secured Parties and (iii) Holdings shall have delivered to the
Administrative Agent an officers’ certificate stating that such merger,
amalgamation or consolidation and any such supplements to any Security Document
preserve the enforceability of the Guarantees and the perfection and priority of
the Liens under the applicable Security Documents;
 
(c)          the Acquisition may be consummated;
 
(d)          any Restricted Subsidiary that is not a Credit Party may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to Holdings or any other Restricted Subsidiary;
 
(e)          any Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to a Credit
Party, provided that the consideration for any such disposition by any Person
other than a Guarantor shall not exceed the fair value of such assets;
 
(f)           any Restricted Subsidiary (other than a Borrower) may liquidate or
dissolve if Holdings determines in good faith that such liquidation or
dissolution is in the best interests of Holdings and is not materially
disadvantageous to the Lenders; and
 
(g)          Holdings and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or disposition, the purpose
of which is to effect a disposition permitted pursuant to Section 10.4 or an
investment permitted pursuant to Section 10.5 or an investment that constitutes
a “Permitted Investment”.
-147-

--------------------------------------------------------------------------------

 
10.4          Limitation on Sale of Assets.  Holdings will not, and will not
permit any Restricted Subsidiary to, consummate, directly or indirectly, an
Asset Sale, unless:
 
(a)        Holdings or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and
 
(b)        except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by Holdings or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
amount of:
 
(i)           any liabilities (as reflected on Holdings’ most recent
consolidated balance sheet or in the footnotes thereto, or if incurred or
accrued subsequent to the date of such balance sheet, such liabilities that
would have been reflected on Holdings’ consolidated balance sheet or in the
footnotes thereto if such incurrence or accrual had taken place on or prior to
the date of such balance sheet, as determined in good faith by Holdings) of
Holdings, other than liabilities that are by their terms subordinated to the
notes, that are assumed by the transferee of any such assets (or are otherwise
extinguished in connection with the transactions relating to such Asset Sale)
and for which Holdings and all such Restricted Subsidiaries have been validly
released by all applicable creditors in writing;
 
(ii)          any securities, notes or other obligations or assets received by
Holdings or such Restricted Subsidiary from such transferee that are converted
by Holdings or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale; and
 
(iii)         any Designated Non-Cash Consideration received by Holdings or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed 6%
of Consolidated Total Assets at the time of the receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value,
 
shall be deemed to be cash for purposes of this provision and for no other
purpose.
 
Within the Reinvestment Period after Holdings’ or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale, Holdings or such Restricted
Subsidiary shall apply the Net Cash Proceeds from such Asset Sale:
 
(iv)         to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i); or
 
(v)          to make investments in the Borrowers and their subsidiaries;
provided that Holdings and its Restricted Subsidiaries will be deemed to have
complied with this clause (ii) if and to the extent that, within the
Reinvestment Period after the Asset Sale that generated the Net Proceeds,
Holdings or such Restricted Subsidiary has entered into and not abandoned or
rejected a binding agreement to consummate any such investment described in this
clause (ii) with the good faith expectation that such Net Proceeds will be
applied to satisfy such commitment within 180 days of such commitment and, in
the event any such commitment is later cancelled or terminated for any reason
before the Net Proceeds are applied in connection therewith, Holdings or such
Restricted Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).
 
-148-

--------------------------------------------------------------------------------

(c)         Pending the final application of any Net Cash Proceeds pursuant to
this covenant, Holdings or the applicable Restricted Subsidiary may apply such
Net Cash Proceeds temporarily to reduce Indebtedness outstanding under the
Revolving Credit Facility or any other revolving credit facility or otherwise
invest such Net Cash Proceeds in any manner not prohibited by this Agreement.
 
10.5           Limitation on Restricted Payments.
 
(a)         Holdings will not, and will not permit any Restricted Subsidiary to,
directly or indirectly:
 
(1)          declare or pay any dividend or make any payment or distribution on
account of Holdings’ or any Restricted Subsidiary’s Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation, other than:
 
(A)          dividends or distributions by Holdings payable in Equity Interests
(other than Disqualified Stock) of Holdings or in options, warrants or other
rights to purchase such Equity Interests, or
 
(B)          dividends or distributions by a Restricted Subsidiary so long as,
in the case of any dividend or distribution payable on or in respect of any
class or series of securities issued by a Subsidiary other than a wholly-owned
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;
 
(2)          purchase, redeem, defease or otherwise acquire or retire for value
any Equity Interests of Holdings or any direct or indirect parent company of
Holdings, including in connection with any merger or consolidation;
 
(3)          make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Debt of Holdings or any
Restricted Subsidiary, other than (A) Indebtedness permitted under clauses (g)
and (h) of Section 10.1 or (B) the purchase, repurchase or other acquisition of
Junior Debt purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or
 
(4)          make any Restricted Investment;
 
(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:
 
(i)          no Event of Default shall have occurred and be continuing or would
occur as a consequence thereof (or in the case of a Restricted Investment, no
Event of Default under Section 11.1 or 11.5 shall have occurred and be
continuing or would occur as a consequence thereof);
 
-149-

--------------------------------------------------------------------------------

(ii)          except in the case of a Restricted Investment, immediately after
giving effect to such transaction on a pro forma basis, Holdings could incur
$1.00 of additional Indebtedness under the provisions of the first paragraph of
Section 10.1;
 
(iii)         such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by Holdings and the Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by clauses (1), (2)
(with respect to the payment of dividends on Refunding Capital Stock pursuant to
clause (b) thereof only), (6)(C) and (9) of Section 10.5(b) below, but excluding
all other Restricted Payments permitted by Section 10.5(b)), is less than the
sum of (without duplication):
 
(A)          50% of the Consolidated Net Income of Holdings for the period
(taken as one accounting period) from the first day of the fiscal quarter during
which the Closing Date occurs to the end of Holdings’ most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment, or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit, plus
 
(B)         100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by Holdings since immediately
after the Closing Date (other than net cash proceeds to the extent such net cash
proceeds have been used to incur Indebtedness, Disqualified Stock or preferred
stock pursuant to clause (l)(a) of Section 10.1) from the issue or sale of (x)
Equity Interests of Holdings, including Retired Capital Stock, but excluding
cash proceeds and the Fair Market Value of marketable securities or other
property received from the sale of (A) Equity Interests to any employee,
director, manager or consultant of Holdings, any direct or indirect parent
company of Holdings and Holdings’ Subsidiaries after the Closing Date to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (4) of Section 10.5(b) below, and (B) Designated Preferred Stock,
and, to the extent such net cash proceeds are actually contributed to Holdings,
Equity Interests of any direct or indirect parent company of Holdings (excluding
contributions of the proceeds from the sale of Designated Preferred Stock of
such companies or contributions to the extent such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 10.5(b) below)
or (y) Indebtedness of Holdings or a Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of Holdings or any direct
or indirect parent company of Holdings, provided that this clause (2) shall not
include the proceeds from (a) Refunding Capital Stock, (b) Equity Interests or
Indebtedness that has been converted or exchanged for Equity Interests of
Holdings sold to a Restricted Subsidiary or Holdings, as the case may be,
(c) Disqualified Stock or Indebtedness that has been converted or exchanged into
Disqualified Stock or (d) Excluded Contributions, plus
 
(C)          100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of Holdings
following the Closing Date (other than net cash proceeds to the extent such net
cash proceeds (i) have been used to incur Indebtedness, Disqualified Stock or
preferred stock pursuant to clause (l)(a) of Section 10.1), (ii) are contributed
by a Restricted Subsidiary or (iii) constitute Excluded Contributions), plus
 
(D)          100% of the aggregate amount received in cash and the Fair Market
Value of marketable securities or other property received by means of (A) the
sale or other disposition (other than to Holdings or a Restricted Subsidiary) of
Restricted Investments made by Holdings and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from Holdings and the
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by Holdings or its
Restricted Subsidiaries, in each case, after the Closing Date; or (B) the sale
(other than to Holdings or a Restricted Subsidiary) of the stock of an
Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary (other
than in each case to the extent the Investment in such Unrestricted Subsidiary
was made by Holdings or a Restricted Subsidiary pursuant to clause (7) of
Section 10.5(b) below or to the extent such Investment constituted a Permitted
Investment) or a dividend from an Unrestricted Subsidiary after the Closing
Date, plus
 
-150-

--------------------------------------------------------------------------------

(E)         in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent the Investment in such Unrestricted Subsidiary was made by Holdings or a
Restricted Subsidiary pursuant to clause (7) of Section 10.5(b) below or to the
extent such Investment constituted a Permitted Investment, plus
 
(F)          the aggregate amount of any Retained Declined Proceeds since the
Closing Date, plus
 
(G)          $25,000,000; and
 
(iv)         with respect to Restricted Payments made pursuant to clause (1)
above (and for the avoidance of doubt not with respect to Restricted Payments
permitted under clauses (1)(A) and/or (1)(B) thereto), in the case of
sub-clauses (A), (D), (E), (F) and (G) in clause (iii) above, after giving Pro
Forma Effect to such Restricted Payments the Consolidated Total Debt to
Consolidated EBITDA Ratio is equal to or less than 5.00:1.00.
 
(b)        The foregoing provisions of Section 10.5(a) will not prohibit:
 
(1)          the payment of any dividend or distribution or the consummation of
any irrevocable redemption within 60 days after the date of declaration thereof
or the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;
 
(2)          (a) the redemption, repurchase, retirement or other acquisition of
any Equity Interests (“Retired Capital Stock”) or Junior Debt of Holdings or any
Restricted Subsidiary, or any Equity Interests of any direct or indirect parent
company of Holdings, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of Holdings or any direct or indirect parent company of Holdings to
the extent contributed to Holdings (in each case, other than any Disqualified
Stock) (“Refunding Capital Stock”) and (b) if immediately prior to the
retirement of Retired Capital Stock, the declaration and payment of dividends
thereon was permitted under clause (6) of this Section 10.5(b), the declaration
and payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent company
of Holdings) in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that was declarable and payable on such Retired
Capital Stock immediately prior to such retirement;
 
-151-

--------------------------------------------------------------------------------

(3)            the prepayment, redemption, defeasance, repurchase or other
acquisition or retirement for value of Junior Debt of Holdings or a Restricted
Subsidiary made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of Holdings, or a Restricted Subsidiary, as
the case may be, which is incurred in compliance with Section 10.1 so long as:
(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired for value, plus
the amount of any premium (including reasonable tender premiums), defeasance
costs and any reasonable fees and expenses incurred in connection with the
issuance of such new Indebtedness, (B) such new Indebtedness is subordinated to
the Obligations or the applicable Guarantee at least to the same extent as such
Junior Debt so purchased, exchanged, redeemed, defeased, repurchased, acquired
or retired for value, (C) such new Indebtedness has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the Junior Debt
being so redeemed, defeased, repurchased, exchanged, acquired or retired, (D) if
such Junior Debt so purchased, exchanged, redeemed, repurchased, acquired or
retired for value is (i) unsecured then such new Indebtedness shall be unsecured
(provided that Senior Notes may be refinanced with the Net Cash Proceeds of
Permitted Other Indebtedness that is unsecured or secured by a Lien ranking
junior to the Liens securing the Obligations to the extent permitted by Section
10.1(x)(i)(b)) or (ii) Permitted Other Indebtedness incurred pursuant to Section
10.1(x)(i)(b) and is secured by a Lien ranking junior to the Liens securing the
Obligations then such new Indebtedness shall be unsecured or secured by a Lien
ranking junior to the Liens securing the Obligations and (E) such new
Indebtedness has a weighted average life to maturity equal to or greater than
the remaining weighted average life to maturity of the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired;
 
(4)          a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Holdings or any direct or indirect parent company of Holdings held by
any future, present or former employee, director, manager or consultant of
Holdings, any of its Subsidiaries or any direct or indirect parent company of
Holdings pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any notes issued by Holdings or any direct
or indirect parent company of Holdings in connection with such repurchase,
retirement or other acquisition), including any Equity Interests rolled over by
management of Holdings or any direct or indirect parent company of Holdings in
connection with the Transactions; provided that, except with respect to
non-discretionary purchases, the aggregate Restricted Payments made under this
clause (4) do not exceed in any calendar year $15,000,000 (with unused amounts
in any calendar year being carried over to succeeding calendar years subject to
maximum aggregate Restricted Payments under this clause (without giving effect
to the following proviso) of $25,000,000 in any calendar year); provided further
that such amount in any calendar year may be increased by an amount not to
exceed:  (A) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of Holdings and, to the extent contributed to Holdings, the
cash proceeds from the sale of Equity Interests of  any direct or indirect
parent company of Holdings, in each case to any future, present or former
employees, directors, managers or consultants of Holdings, any of its
Subsidiaries or any direct or indirect parent company of Holdings that occurs
after the Closing Date, to the extent the cash proceeds from the sale of such
Equity Interests have not otherwise been applied to the payment of Restricted
Payments by virtue of clause (iii) of Section 10.5(a), plus (B) the cash
proceeds of key man life insurance policies received by Holdings and the
Restricted Subsidiaries after the Closing Date, less (C) the amount of any
Restricted Payments previously made pursuant to clauses (A) and (B) of this
clause (4); and provided further that cancellation of Indebtedness owing to
Holdings or any Restricted Subsidiary from any future, present or former
employees, directors, managers or consultants of Holdings, any direct or
indirect parent company of Holdings or any Restricted Subsidiary in connection
with a repurchase of Equity Interests of Holdings or any direct or indirect
parent company of Holdings will not be deemed to constitute a Restricted Payment
for purposes of this Section 10.5 or any other provision of this Agreement;
 
-152-

--------------------------------------------------------------------------------

(5)          the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of Holdings or any Restricted Subsidiary or any
class or series of preferred stock of any Restricted Subsidiary, in each case,
issued in accordance with Section 10.1 to the extent such dividends are included
in the definition of Fixed Charges;
 
(6)          (A) the declaration and payment of dividends to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued by Holdings after the Closing Date; (B) the declaration and payment of
dividends to any direct or indirect parent company of Holdings, the proceeds of
which will be used to fund the payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) of such
parent company issued after the Closing Date; provided that the amount of
dividends paid pursuant to this clause (B) shall not exceed the aggregate amount
of cash actually contributed to Holdings from the sale of such Designated
Preferred Stock, or (C) the declaration and payment of dividends on Refunding
Capital Stock in excess of the dividends declarable and payable thereon pursuant
to clause (2) of this Section 10.5(b); provided that, in the case of each of (A)
and (C) of this clause (6), for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date of issuance of such Designated Preferred Stock or the
declaration of such dividends on Refunding Capital Stock, after giving effect to
such issuance or declaration on a pro forma basis, Holdings and the Restricted
Subsidiaries on a consolidated basis would have had a Fixed Charge Coverage
Ratio of at least 2.00 to 1.00;
 
(7)          Investments in Unrestricted Subsidiaries having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash, Cash Equivalents or marketable securities, not to exceed the
greater of $100,000,000 and 25.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);
 
(8)          payments made or expected to be made by Holdings or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, manager or
consultant and repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
 
(9)          the declaration and payment of dividends on Holdings’ common stock
(or the payment of dividends to any direct or indirect parent company of
Holdings to fund a payment of dividends on such company’s common stock),
following consummation of the first public offering of Holdings’ common stock or
the common stock of any direct or indirect parent company of Holdings after the
Closing Date, of up to 6.0% per annum of the net cash proceeds received by or
contributed to Holdings in or from any such public offering, other than public
offerings with respect to Holdings’ common stock registered on Form S-8 and
other than any public sale constituting an Excluded Contribution;
 
(10)         Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Closing Date;
 
(11)        other Restricted Payments in an aggregate amount taken together with
all other Restricted Payments made pursuant to this clause not to exceed the
greater of $150,000,000 and 30.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time made; provided
that after giving Pro Forma Effect to any such Restricted Payment constituting a
dividend or distribution made pursuant to this clause (11), the Consolidated
Total Debt to Consolidated EBITDA Ratio is equal to or less than 5.00:1.00;
 
-153-

--------------------------------------------------------------------------------

(12)          distributions or payments of Receivables Fees;
 
(13)          any Restricted Payment made in connection with the Transactions
and the fees and expenses related thereto or used to fund amounts owed to
Affiliates (including dividends to any direct or indirect parent company of
Holdings to permit payment by such parent of such amount), to the extent
permitted by Section 9.9 (other than clause (b) thereof);
 
(14)          other Restricted Payments; provided that after giving Pro Forma
Effect to such Restricted Payments the Consolidated Total Debt to Consolidated
EBITDA Ratio is equal to or less than 3.75:1.00 and immediately after giving
effect to such transaction on a pro forma basis, Holdings could incur $1.00 of
additional Indebtedness under the provisions of the first paragraph of Section
10.1;
 
(15)          the declaration and payment of dividends by Holdings to, or the
making of loans to, any direct or indirect parent company of Holdings in amounts
required for any direct or indirect parent company to pay: (A) franchise and
excise taxes and other fees and expenses required to maintain its organizational
existence, (B) foreign, federal, state and local income and similar taxes, to
the extent such income taxes are attributable to the income of Holdings and the
Restricted Subsidiaries and, to the extent of the amount actually received from
its Unrestricted Subsidiaries, in amounts required to pay such taxes to the
extent attributable to the income of such Unrestricted Subsidiaries; provided
that in each case the amount of such payments in any fiscal year does not exceed
the amount that Holdings, its Restricted Subsidiaries and its Unrestricted
Subsidiaries (to the extent described above) would have been required to pay in
respect of such foreign, federal, state and local income taxes for such fiscal
year had Holdings, its Restricted Subsidiaries and its Unrestricted Subsidiaries
(to the extent described above) been a stand-alone taxpayer (separate from any
such direct or indirect parent company of Holdings) for all fiscal years ending
after the Closing Date, (C) customary salary, bonus and other benefits payable
to officers, employees, directors and managers of any direct or indirect parent
company of Holdings to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of Holdings and the Restricted
Subsidiaries, including Holdings’ proportionate share of such amount relating to
such parent company being a public company, (D) general corporate or other
operating (including, without limitation, expenses related to auditing or other
accounting matters) and overhead costs and expenses of any direct or indirect
parent company of Holdings to the extent such costs and expenses are
attributable to the ownership or operation of Holdings and the Restricted
Subsidiaries, including Holdings’ proportionate share of such amount relating to
such parent company being a public company, (E) amounts required for any direct
or indirect parent company of Holdings to pay fees and expenses incurred by any
direct or indirect parent company of Holdings related to (i) the maintenance by
such parent entity of its corporate or other entity existence and (ii)
transactions of such parent company of Holdings of the type described in clause
(11) of the definition of “Consolidated Net Income” and (F) cash payments in
lieu of issuing fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of Holdings or any such direct or indirect parent company of Holdings;
 
(16)          the repurchase, redemption or other acquisition for value of
Equity Interests of Holdings deemed to occur in connection with paying cash in
lieu of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Holdings, in each case, permitted
under this Agreement;
 
-154-

--------------------------------------------------------------------------------

(17)          the distribution, by dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to Holdings or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents);
 
(18)          [reserved]; and
 
(19)         the prepayment, redemption, defeasance, repurchase or other
acquisition or retirement for value of Senior Notes in an aggregate amount
pursuant to this clause (19) not to exceed the greater of (x) $125,000,000 and
(y) 25.0% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis);
 
provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (10) (but only if the Excluded Contribution was made
more than six months prior to such time), (11), (14), (17) and (19), no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof (or in the case of a Restricted Investment, no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing or would occur as a
consequence thereof).
 
Holdings will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary”.  For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by
Holdings and the Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of “Investment”. 
Such designation will be permitted only if a Restricted Payment in such amount
would be permitted at such time, whether pursuant to Section 10.5(a) or under
clauses (7), (10) or (11) of Section 10.5(b), or pursuant to the definition of
“Permitted Investments,” and if such Subsidiary otherwise meets the definition
of an Unrestricted Subsidiary.  Unrestricted Subsidiaries will not be subject to
any of the restrictive covenants set forth in this Agreement.
 
For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment (or a portion thereof) meets the criteria of clauses
(1) through (19) above or is entitled to be made pursuant to the first paragraph
of this covenant, Holdings will be entitled to classify or later reclassify
(based on circumstances existing on the date of such reclassification) such
Restricted Payment (or portion thereof) among such clauses (1) through (19) and
such first paragraph in a manner that otherwise complies with this covenant.
 
(c)          Prior to the Tranche B-1 Term Loan Maturity Date, to the extent any
Permitted Debt Exchange Notes are issued pursuant to Section 10.1(y) for the
purpose of consummating a Permitted Debt Exchange, (i) Holdings will not, and
will not permit any Restricted Subsidiary to, prepay, repurchase, redeem or
otherwise defease or acquire any Permitted Debt Exchange Notes unless Holdings
shall concurrently voluntarily prepay Term Loans pursuant to Section 5.1(a) on a
pro rata basis among the Term Loans, in an amount not less than the product of
(a) a fraction, the numerator of which is the aggregate principal amount
(calculated on the face amount thereof) of such Permitted Debt Exchange Notes
that are proposed to be prepaid, repurchased, redeemed, defeased or acquired and
the denominator of which is the aggregate principal amount (calculated on the
face amount thereof) of all Permitted Debt Exchange Notes in respect of the
relevant Permitted Debt Exchange then outstanding (prior to giving effect to
such proposed prepayment, repurchase, redemption, defeasance or acquisition) and
(b) the aggregate principal amount (calculated on the face amount thereof) of
Term Loans then outstanding and (ii) Holdings will not waive, amend or modify
the terms of any Permitted Debt Exchange Notes or any indenture pursuant to
which such Permitted Debt Exchange Notes have been issued in any manner
inconsistent with the terms of Section 2.15(a), 10.1(y) or the definition of
“Permitted Other Indebtedness” or that would result in a Default hereunder if
such Permitted Debt Exchange Notes (as so amended or modified) were then being
issued or incurred.
 
-155-

--------------------------------------------------------------------------------

10.6          Limitation on Subsidiary Distributions.  Holdings will not, and
will not permit any of its Restricted Subsidiaries that are not Borrowers or
Guarantors to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any such Restricted Subsidiary to:
 
(a)         (i)  pay dividends or make any other distributions to Holdings or
any Restricted Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits or (ii) pay any
Indebtedness owed to Holdings or any Restricted Subsidiary;
 
(b)         make loans or advances to Holdings or any Restricted Subsidiary; or
 
(c)         sell, lease or transfer any of its properties or assets to Holdings
or any Restricted Subsidiary;
 
except (in each case) for such encumbrances or restrictions existing under or by
reason of:
 
(i)           contractual encumbrances or restrictions in effect on the Closing
Date, including pursuant to this Agreement and the related documentation and
related Hedging Obligations;
 
(ii)            the Senior Notes Indenture, the Senior Notes and related
guarantees;
 
(iii)          purchase money obligations for property acquired in the ordinary
course of business and Capitalized Lease Obligations that impose restrictions of
the nature discussed in clause (c) above on the property so acquired;
 
(iv)          Requirement of Law or any applicable rule, regulation or order;
 
(v)          any agreement or other instrument of a Person acquired by or merged
or consolidated with or into Holdings or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
 
(vi)         contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary of Holdings pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;
 
(vii)        secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;
 
(viii)       restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
 
-156-

--------------------------------------------------------------------------------

(ix)          other Indebtedness, Disqualified Stock or preferred stock of
Restricted Subsidiaries permitted to be incurred subsequent to the Closing Date
pursuant to the provisions of Section 10.1;
 
(x)           customary provisions in joint venture agreements or arrangements
and other similar agreements or arrangements relating solely to such joint
venture;
 
(xi)          customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;
 
(xii)          restrictions created in connection with any Receivables Facility
that, in the good faith determination of the board of directors of Holdings, are
necessary or advisable to effect such Receivables Facility; and
 
(xiii)        any encumbrances or restrictions of the type referred to in
clauses (a), (b) and (c) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xii) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of Holdings’ board of directors, no
more restrictive in any material respect with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
 
10.7          Consolidated SeniorFirst Lien Secured Debt to Consolidated EBITDA
Ratio.  Solely with respect to the Revolving Credit Facility, commencing with
the second full fiscal quarter to occur after the Amendment No. 4 Effective
Date, Holdings will not permit the Consolidated SeniorFirst Lien Secured Debt to
Consolidated EBITDA Ratio as of the last day of any Test Period ending during
any Compliance Period to be greater than 8.256.25 to 1.00 (or for any Test
Period ending on or after March 31, 2015, 7.50 to 1.00).
 
Section 11.      Events of Default
 
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
 
11.1        Payments.  A Borrower shall (a) default in the payment when due of
any principal of the Loans or (b) default, and such default shall continue for
five or more Business Days, in the payment when due of any interest on the Loans
or any Fees or any Unpaid Drawings or of any other amounts owing hereunder or
under any other Credit Document; or
 
11.2        Representations, Etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or any certificate delivered or required to be delivered pursuant hereto or
thereto (except those in the Credit Documents made or deemed made on the Closing
Date that are not the Company Representations and the Specified Representations
or the penultimate sentence of Section 8.9) shall prove to be untrue in any
material respect on the date as of which made or deemed made, and, to the extent
capable of being cured, such incorrect representation or warranty shall remain
incorrect for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower; or
 
-157-

--------------------------------------------------------------------------------

11.3           Covenants.  Any Credit Party shall:
 
(a)          default in the due performance or observance by it of any term,
covenant or agreement contained in Sections 9.1(e), 9.5 (solely with respect to
Holdings or a Borrower) or Section 10; provided that any default under Section
10.7 shall not constitute an Event of Default with respect to the Term Loan
Facility and the Term Loan Facility may not be accelerated until the date on
which the Revolving Credit Loans (if any) have been accelerated or the Revolving
Credit Commitments have been terminated, in each case, by the Required Revolving
Credit Lenders (such period commencing with a default under Section 10.7 and
ending on the date on which the Required Lenders with respect to the Revolving
Credit Facility terminate and accelerate the Revolving Credit Loans, the “Term
Loan Standstill Period”); provided further that any Event of Default under
Section 10.7 is subject to cure as provided in Section 11.14 and an Event of
Default with respect to such Section shall not occur until the expiration of the
10th Business Day subsequent to the date the financial statements with respect
to any fiscal quarter is required to be delivered; or
 
(b)          default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 11.1 or 11.2 or
clause (a) of this Section 11.3) contained in this Agreement or any Security
Document and such default shall continue unremedied for a period of at least 30
days after receipt of written notice by Holdings from the Administrative Agent
or the Required Lenders; or
 
11.4        Default Under Other Agreements.  (a) Holdings or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $50,000,000 in the
aggregate, for Holdings and such Restricted Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements (it being understood that clause
(i) shall apply to any failure to make any payment in excess of $50,000,000 that
is required as a result of any such termination or similar event and that is not
otherwise being contested in good faith)), the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (a) shall not apply to secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (b) without limiting the
provisions of clause (a) above, any such Indebtedness shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or as a mandatory prepayment (and, with respect to
Indebtedness consisting of any Hedge Agreements, other than due to a termination
event or equivalent event pursuant to the terms of such Hedge Agreements (it
being understood that clause (a)(i) above shall apply to any failure to make any
payment in excess of $50,000,000 that is required as a result of any such
termination or equivalent event and that is not otherwise being contested in
good faith)), prior to the stated maturity thereof; provided that this clause
(b) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; or
-158-

--------------------------------------------------------------------------------

11.5          Bankruptcy, Etc.  Holdings, any Borrower or any Material
Subsidiary shall commence a voluntary case, proceeding or action concerning
itself under (a) Title 11 of the United States Code entitled “Bankruptcy,” or
(b) in the case of any Foreign Borrower or any Non-U.S. Subsidiary that is a
Material Subsidiary, any domestic or foreign law relating to bankruptcy,
judicial management, insolvency, liquidation, receivership, reorganization,
administration or relief of debtors in effect in its jurisdiction of
incorporation, in each case as now or hereafter in effect, or any successor
thereto (collectively, the “Bankruptcy Code”); or an involuntary case,
proceeding or action is commenced against Holdings, any Borrower or any Material
Subsidiary and the petition is not controverted within 30 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against Holdings, any Borrower or any Material
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), judicial manager, compulsory manager, receiver, receiver manager,
trustee, liquidator, administrator, administrative receiver or similar person is
appointed for, or takes charge of, all or substantially all of the property of
Holdings, any Borrower or any Material Subsidiary; or Holdings, any Borrower or
any Material Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, winding-up, administration or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Holdings,
any Borrower or any Material Subsidiary; or there is commenced against Holdings,
any Borrower or any Material Subsidiary any such proceeding or action that
remains undismissed for a period of 60 days; or Holdings, any Borrower or any
Material Subsidiary is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding or action is entered; or
Holdings, any Borrower or any Material Subsidiary suffers any appointment of any
custodian receiver, receiver manager, trustee, administrator or the like for it
or any substantial part of its property to continue undischarged or unstayed for
a period of 60 days; or Holdings, any Borrower or any Material Subsidiary makes
a general assignment for the benefit of creditors; or the UK Borrower is unable
or admits an inability to pay its debts as they fall due or, by reason of actual
or anticipated financial  difficulties, commences negotiations with one or more
of its creditors (other than a Finance Party) with a view to rescheduling any of
its indebtedness; or the value of the assets of the UK Borrower is less than
its  liabilities (taking into account future contingent and prospective
liabilities); or any corporate action is taken by Holdings, any Borrower or any
Material Subsidiary for the purpose of effecting any of the foregoing; or
  
11.6          ERISA.  (a) An ERISA Event or a Foreign Plan Event shall have
occurred, (b) a trustee shall be appointed by a United States district court to
administer any Pension Plan(s), (c) the PBGC shall institute proceedings to
terminate any Pension Plan(s), (d) any Credit Party or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (e) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (a) through (e) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to result in a
Material Adverse Effect; or
 
11.7          Guarantee.  Any Guarantee provided by any Credit Party or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof and thereof) or any such Guarantor thereunder or
any other Credit Party shall deny or disaffirm in writing any such Guarantor’s
obligations under the Guarantee; or
 
11.8           Security Documents.  Any Security Document pursuant to which the
Capital Stock or Stock Equivalents of a Borrower or any Subsidiary is pledged or
any material provision thereof shall cease to be in full force or effect (other
than pursuant to the terms hereof or thereof, as a result of acts or omissions
of the Collateral Agent or any Lender or as a result of the Collateral Agent’s
failure to maintain possession of any Stock or Stock Equivalents that have been
previously delivered to it) or any pledgor thereunder or any Credit Party shall
deny or disaffirm in writing any pledgor’s obligations under any Security
Document; or
 
-159-

--------------------------------------------------------------------------------

11.9           Security Agreement.  The U.S. Security Agreement or any other
Security Document pursuant to which the assets of a Borrower or any Material
Subsidiary are pledged as Collateral or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof or
thereof, as a result of acts or omissions of the Collateral Agent or any Lender)
or any grantor thereunder or any Credit Party shall deny or disaffirm in writing
any grantor’s obligations under the U.S. Security Agreement or any other
Security Document; or
 
11.10          Mortgages.  Any Mortgage or any material provision of any
Mortgage relating to any material portion of the Collateral shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Collateral Agent or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or
 
11.11          Judgments.  One or more judgments or decrees shall be entered
against Holdings or any of the Restricted Subsidiaries involving a liability of
$50,000,000 or more in the aggregate for all such judgments and decrees for
Holdings and the Restricted Subsidiaries (to the extent not paid or covered by
insurance provided by a carrier notified of such judgment and not disputing
coverage) and any such judgments or decrees shall not have been satisfied,
vacated, discharged or stayed or bonded pending appeal within 60 days after the
entry thereof; or
 
11.12          Change of Control.  A Change of Control shall occur;
 
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Required Lenders, shall, by written notice to Holdings, take any
or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against Holdings and
the Borrowers, except as otherwise specifically provided for in this Agreement
(provided that, if an Event of Default specified in Section 11.5 shall occur
with respect to a Borrower or Holdings, the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i), (ii), (iii) and (iv) below shall occur automatically without the giving of
any such notice):  (i) declare the Total Revolving Credit Commitment and
Swingline Commitment terminated, whereupon the Revolving Credit Commitment and
Swingline Commitment, if any, of each Lender or the Swingline Lender, as the
case may be, shall forthwith terminate immediately and any Fees theretofore
accrued shall forthwith become due and payable without any other notice of any
kind; (ii) declare the principal of and any accrued interest and fees in respect
of all Loans and all Obligations to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower; (iii) terminate
any Letter of Credit that may be terminated in accordance with its terms; and/or
(iv) direct the Borrowers to pay (and each Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in Section
11.5 with respect to such Borrower, it will pay) to the Administrative Agent at
the Administrative Agent’s Office such additional amounts of cash, to be held as
security for such Borrower’s respective reimbursement obligations for Drawings
that may subsequently occur thereunder, equal to the aggregate Stated Amount of
all Letters of Credit issued and then outstanding.
 
11.13          Application of Proceeds.  Subject to the terms of the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement, in each
case, if executed, any amount received by the Administrative Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to a Borrower under Section 11.5 shall be applied:
 
(i)          first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent or Collateral Agent in connection
with any collection or sale or otherwise in connection with any Credit Document,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document on behalf of
any Credit Party and any other reasonable and documented costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document;
 
-160-

--------------------------------------------------------------------------------

(ii)          second, to the Secured Parties, an amount (x) equal to all
Obligations owing to them on the date of any distribution and (y) sufficient to
Cash Collateralize all Letters of Credit Outstanding on the date of any
distribution, and, if such moneys shall be insufficient to pay such amounts in
full and Cash Collateralize all Letters of Credit Outstanding, then ratably
(without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof and to Cash Collateralize the Letters
of Credit Outstanding; and
 
(iii)          third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
 
provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Letter of Credit Borrower
for Unpaid Drawings under the applicable Letters of Credit at the time of
expiration of all such Letters of Credit shall be applied by the Administrative
Agent in the order specified in clauses (i) through (iii) above.
 
11.14        Equity Cure.  Notwithstanding anything to the contrary contained in
this Section 11, in the event that Holdings fails to comply with the requirement
of the financial covenant set forth in Section 10.7, from the end of any fiscal
period until the expiration of the 10th Business Day following the date of the
delivery of the Compliance Certificate under Section 9.1(d) with the financial
statements referred to in Sections 9.1(a) or (b) in respect of such fiscal
period for which such financial covenant is being measured, any holder of
Capital Stock or Stock Equivalents of Holdings or any direct or indirect parent
of Holdings shall have the right to cure such failure (the “Cure Right”) by
causing cash net equity proceeds derived from an issuance of Capital Stock or
Stock Equivalents (other than Disqualified Stock, unless reasonably satisfactory
to the Administrative Agent) by Holdings to be contributed as common equity to a
Borrower, and upon receipt by a Borrower of such cash contribution (such cash
amount being referred to as the “Cure Amount”) pursuant to the exercise of such
Cure Right, such financial covenant shall be recalculated giving effect to the
following pro forma adjustments:
 
(a)         Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in Section 10.7 with respect to any period of four
consecutive fiscal quarters that includes the fiscal quarter for which the Cure
Right was exercised and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and
 
(b)         Consolidated Senior Secured Debt shall be decreased solely to the
extent proceeds of the Cure Amount are actually applied to prepay any of the
Credit Facilities; and
 
(c)         if, after giving effect to the foregoing recalculations, Holdings
shall then be in compliance with the requirements of the financial covenant set
forth in Section 10.7, Holdings shall be deemed to have satisfied the
requirements of the financial covenant set forth in Section 10.7 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of such financial covenants that had occurred shall be deemed cured for the
purposes of this Agreement; provided that (i) in each period of four consecutive
fiscal quarters there shall be at least two fiscal quarters in which no Cure
Right is made, (ii) there shall be a maximum of four Cure Rights made during the
term of this Agreement, (iii) each Cure Amount shall be no greater than the
amount required to cause the Borrowers to be in compliance with the financial
covenant set forth in Section 10.7; and (iv) all Cure Amounts shall be
disregarded for the purposes of any financial ratio determination under the
Credit Documents other than for determining compliance with Section 10.7.
 
-161-

--------------------------------------------------------------------------------

Section 12.        The Agents
 
12.1          Appointment.
 
(a)          Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto.  The provisions of this Section 12
(other than Section 12.1(c) with respect to the Joint Lead Arrangers and
Bookrunners and Section 12.9 with respect to Holdings) are solely for the
benefit of the Agents and the Lenders, neither Holdings nor any Borrower shall
have rights as third party beneficiary of any such provision.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.
 
(b)          The Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuer hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuer irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.
 
(c)          Each of the Syndication Agent, Joint Lead Arrangers and
Bookrunners, the Co-Documentation Agents, the Co-Managers and the Joint Manager
and Arranger, each in its capacity as such, shall not have any obligations,
duties or responsibilities under this Agreement but shall be entitled to all
benefits of this Section 12.
 
12.2          Delegation of Duties.  The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other
Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents, subagents or attorneys-in-fact selected by it in the absence of its
gross negligence or willful misconduct (as determined in the final
non-appealable judgment of a court of competent jurisdiction).
 
-162-

--------------------------------------------------------------------------------

12.3          Exculpatory Provisions.  No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable for any action lawfully taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Credit Document (except for
its or such Person’s own gross negligence or willful misconduct, as determined
in the final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of Holdings, any Borrower, any
Guarantor, any other Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by such Agent
under or in connection with, this Agreement or any other Credit Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Credit Document, or the perfection or priority of
any Lien or security interest created or purported to be created under the
Security Documents, or for any failure of Holdings, any Borrower, any Guarantor
or any other Credit Party to perform its obligations hereunder or thereunder. 
No Agent shall be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof.  The
Collateral Agent shall not be under any obligation to the Administrative Agent
or any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party.
 
12.4          Reliance by Agents.  The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to Holdings and the Borrowers), independent
accountants and other experts selected by the Administrative Agent or the
Collateral Agent.  The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent and the Collateral Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Credit Documents in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans; provided that the Administrative Agent and Collateral Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or applicable law.  For purposes of determining compliance with the conditions
specified in Section 6 on the Closing Date, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
-163-

--------------------------------------------------------------------------------

12.5          Notice of Default.  Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received written notice from a Lender or Holdings or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders and the Collateral Agent.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.
 
12.6          Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of Holdings, any
Borrower, any Guarantor or any other Credit Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent or Collateral Agent
to any Lender, the Swingline Lender or any Letter of Credit Issuer.  Each
Lender, the Swingline Lender and each Letter of Credit Issuer represents to the
Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Holdings, any Borrower, Guarantor and other Credit Party and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of
Holdings, any Borrower, any Guarantor and any other Credit Party.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Administrative Agent
nor the Collateral Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
Holdings, any Borrower, any Guarantor or any other Credit Party that may come
into the possession of the Administrative Agent or Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
 
-164-

--------------------------------------------------------------------------------

12.7          Indemnification.  The Lenders agree to severally indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Credit
Parties and without limiting the obligation of the Credit Parties to do so),
ratably according to their respective portions of the Total Credit Exposure in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against an Agent in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing, provided that no Lender shall
be liable to an Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction; provided, further, that no action taken by the
Administrative Agent in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Credit Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 12.7.  In the case of any investigation,
litigation or proceeding giving rise to any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans), this Section 12.7 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of Holdings or any Borrower, provided that such
reimbursement by the Lenders shall not affect Holdings’ or such Borrower’s
continuing reimbursement obligations with respect thereto.  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s pro rata portion thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from such Agent’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction.  The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.
 
12.8          Agents in Their Individual Capacities.  Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Holdings, any Borrower, any Guarantor, and any other
Credit Party as though such Agent were not an Agent hereunder and under the
other Credit Documents.  With respect to the Loans made by it, each Agent shall
have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.
 
12.9          Successor Agents.  Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the Letter
of Credit Issuer and Holdings.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the consent of Holdings
(not to be unreasonably withheld or delayed) so long as no Default under Section
11.1 or 11.5 is continuing, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above; provided that if the Administrative Agent or Collateral Agent
shall notify the Borrowers and the Lenders that no qualifying person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the Letter of Credit Issuer under
any of the Credit Documents, the retiring Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Letter of Credit Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as the Administrative Agent or Collateral Agent, as the case may be,
hereunder, and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 12.9).  The fees payable by Holdings
(following the effectiveness of such appointment) to such Agent shall be the
same as those payable to its predecessor unless otherwise agreed between
Holdings and such successor.  After the retiring Agent’s resignation hereunder
and under the other Credit Documents, the provisions of this Section 12
(including 12.7) and Section 13.5 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.
 
-165-

--------------------------------------------------------------------------------

Any resignation by UBSCitibank, N.AG, Stamford Branch. as Administrative Agent
pursuant to this Section 12.9 shall also constitute its resignation as Letter of
Credit Issuer and its Affiliates’ resignation as Swingline Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer and
Swingline Lender, (b) the retiring Letter of Credit Issuer and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Letter of
Credit Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.
 
12.10        Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  If the Internal Revenue Service
or any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by any
applicable Credit Party and without limiting the obligation of any applicable
Credit Party to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including penalties, additions to
Tax and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 12.10. For
the avoidance of doubt, for purposes of this Section 12.10, the term “Lender”
includes any Letter of Credit Issuer and any Swingline Lender.
 
12.11         Agents Under Security Documents and Guarantee.  Each Secured Party
hereby further authorizes the Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents.  Subject to Section 13.1, without further
written consent or authorization from any Secured Party, the Administrative
Agent or Collateral Agent, as applicable, may execute any documents or
instruments necessary to, in connection with a sale or disposition of assets
permitted by this Agreement or with respect to which Required Lenders (or such
other Lenders as may be required to give such consent under Section 13.1) have
otherwise consented, (i) release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or (ii) release
any Guarantor from the Guarantee.
 
-166-

--------------------------------------------------------------------------------

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by any such Borrower under this Section 12.11, irrespective
of any discharge of such Borrower’s obligations to pay those amounts to the
other Lenders resulting from failure by them to take appropriate steps in
insolvency proceedings affecting such Borrower to preserve their entitlement to
be paid those amounts.
 
Any amount due and payable by any Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by any Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.
 
12.12        Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Holdings, the Agents and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition. No holder of Secured Hedge Obligations or Secured Cash Management
Obligations shall have any rights in connection with the management or release
of any Collateral or of the obligations of any Credit Party under this
Agreement.  No holder of Secured Hedge Obligations or Secured Cash Management
Obligations that obtains the benefits of any Guarantee or any Collateral by
virtue of the provisions hereof or of any other Credit Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents.  Notwithstanding any other provision of this
Agreement to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedge Agreements and Secured
Cash Management Agreements.
 
12.13        German Security.
 
(a)          Notwithstanding anything to the contrary contained in this
Agreement, with respect to the German Security and the German Security
Documents, the terms and provisions of this Section 12.13 shall control and be
binding.
 
-167-

--------------------------------------------------------------------------------

(b)        With respect to the German Security and the German Security
Documents, the Collateral Agent will:
 
(i)          hold and administer any German Security which is assigned or
otherwise transferred (Sicherungseigentum/Sicherungsabtretung) under a
non-accessory security right (nicht akzessorische Sicherheit) to it as trustee
(Treuhänder) for the benefit of the Lenders; and
 
(ii)          administer any German Security which is pledged (Verpfändung) or
otherwise transferred to a Lender under an accessory security right
(akzessorische Sicherheit) as agent.
 
(c)        With respect to the German Security and the German Security
Documents, each Lender hereby authorizes the Collateral Agent (whether or not by
or through employees or agents):
 
(i)          to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Collateral Agent by this
Agreement and the German Security Documents together with such powers and
discretions as are reasonably incidental thereto;
 
(ii)          to take such action on its behalf as may from time to time be
authorized under or in accordance with this Agreement and the German Security
Documents; and
 
(iii)          to execute for and on its behalf any and all German Security
Documents to which it is a party and to accept as its representative
(Stellvertreter) any pledge or other creation of any accessory right made to any
such Lender in relation to this Agreement.
 
(d)        Each Lender, the Collateral Agent and each Borrower acknowledge and
agree that the Collateral Agent will be exempted from the restrictions of
Section 181 of the German Civil Code and may delegate its power (including the
release from the restrictions of Section 181 of the German Civil Code) by way of
granting a substitute power of attorney.
 
(e)         Sections 12.13 (c)(i), (ii) and (iii) and 12.13 (d) above shall be
governed by German law except for the German conflict of law rules.  The
non-exclusive place of jurisdiction to settle any disputes which arise out of,
or are connected to, Section 12.14 shall be Frankfurt am Main, Germany.
 
(f)         The Collateral Agent may take such action (including, without
limitation, the exercise of all rights, discretions or powers and the granting
of consents or releases or the engagement of a notary for execution of any
documents required in notarial form) or, as the case may be, refrain from taking
such action under or pursuant to the German Security Documents as the Lenders
will specifically direct the Collateral Agent in writing from time to time.
 
(g)        Unless the Collateral Agent has been so directed by the Required
Lenders, the Collateral Agent will not take any action under the German Security
Documents; provided that it may (but is not be obliged to) take such action as
permitted under the German Security Documents as it reasonably considers
necessary or appropriate to protect the interests of the Secured Parties under
the German Security Documents but the Credit Parties will not be concerned with
whether the Collateral Agent will be acting in accordance with these provisions
and will be conclusively entitled to assume that the Collateral Agent has all
the necessary right, title and authority to do so.
 
12.14         Parallel Debt.
 
(a)        For the purpose of any German Security Document, the German Borrower
irrevocably and unconditionally undertakes, by way of an abstract
acknowledgement of debt, to pay to the Collateral Agent as creditor in its own
right and not as representative of the Secured Parties, an amount equal to the
aggregate of all Obligations of the German Borrower to each Secured Party from
time to time due in accordance with the terms and conditions of such Obligations
(such payment undertaking and the obligations and liabilities which are the
result thereof, hereinafter being the “Parallel Debt”).
 
-168-

--------------------------------------------------------------------------------

(b)         The parties to this Agreement hereby acknowledge and agree that
(i) the Parallel Debt constitutes undertakings, obligations and liabilities of
the German Borrower to the Collateral Agent which are separate and independent
from, and without prejudice to, the Obligations which the German Borrower have
to any Secured Party, and (ii) that the Parallel Debt represents the Collateral
Agent’s own claim to receive payment of such Parallel Debt by the German
Borrower; provided that the total amount which may become due under the Parallel
Debt of the German Borrower under this Section 12.14(b) shall never exceed the
total amount which may become due under all the Obligations of the German
Borrower to the Secured Parties.
 
(c)         The total amount due by the German Borrower as the Parallel Debt
under this Section 12.14 shall be decreased to the extent that the German
Borrower shall have paid any amounts to the Secured Parties or any of them to
reduce the German Borrower’s outstanding Obligations or a Secured Party
otherwise receives any amount in payment of such Obligations (other than by
virtue of Section 12.14(d) below).
 
(d)         To the extent that the German Borrower shall have paid any amounts
to the Collateral Agent under the Parallel Debt or the Collateral Agent shall
have otherwise received monies in payment of such Parallel Debt from the German
Borrower, the total amount due under the Obligations of the German Borrower
shall be decreased.
 
(e)       All monies received or recovered by the Collateral Agent pursuant to
this Section 12.14, and all amounts received or recovered by the Collateral
Agent from or by the enforcement of any Lien granted to secure a Parallel Debt,
shall be applied in accordance with this Agreement.
 
(f)         For the purpose of this Section 12.14, the Collateral Agent acts in
its own name and on behalf of itself and not as agent, representative or trustee
of any other Secured Party and its claims in respect of a Parallel Debt shall
not be held on trust.
 
(g)        Without limiting or affecting the Collateral Agent’s rights against
the German Borrower (whether under this Section 12.14 or under any other
provision of the Credit Documents), the German Borrower acknowledges that:
 
(i)          nothing in this Section 12.14 shall impose any obligation on the
Collateral Agent to advance any sum to the German Borrower or otherwise under
any Credit Document, except in its capacity as a Lender; and
 
(ii)        for the purpose of any vote taken under any Credit Document, the
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Lender.
 
(h)         For the avoidance of doubt, a Parallel Debt will become due and
payable at the same time the German Borrower’s Obligations become due and
payable.
 
-169-

--------------------------------------------------------------------------------

Section 13.          Miscellaneous
 
13.1          Amendments, Waivers and Releases.  Neither this Agreement nor any
other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1.  The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent and/or the Collateral Agent may, from
time to time, (a) enter into with the relevant Credit Party or Credit Parties
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that each such waiver
and each such amendment, supplement or modification shall be effective only in
the specific instance and for the specific purpose for which given; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall (i) forgive or reduce any portion of any Loan or extend the
final scheduled maturity date of any Loan or reduce the stated rate (it being
understood that only the consent of the Required Lenders shall be necessary to
waive any obligation of a Borrower to pay interest at the “default rate” or
amend Section 2.8(c)), or forgive any portion, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Lender’s Commitment or extend the final
expiration date of any Letter of Credit beyond the L/C Facility Maturity Date,
or increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 5.3(a) (with respect to the ratable allocation
of any payments only) and 13.8(a) and 13.20, or make any Loan, interest, Fee or
other amount payable in any currency other than expressly provided herein, in
each case without the written consent of each Lender directly and adversely
affected thereby, or (ii) consent to the assignment or transfer by a Borrower of
its rights and obligations under any Credit Document to which it is a party
(except as permitted pursuant to Section 10.3), in each case without the written
consent of each Lender directly and adversely affected thereby, or (iii) amend,
modify or waive any provision of Section 12 without the written consent of the
then-current Administrative Agent and Collateral Agent in a manner that directly
and adversely affects such Person, or (iv) amend, modify or waive any provision
of Section 3 with respect to any Letter of Credit without the written consent of
theeach Letter of Credit Issuer, or (v) amend, modify or waive any provisions
hereof relating to Swingline Loans without the written consent of the Swingline
Lender in a manner that directly and adversely affects such Person, or (vi)
change any Revolving Credit Commitment to a Term Loan Commitment, or change any
Term Loan Commitment to a Revolving Credit Commitment, in each case without the
prior written consent of each Lender directly and adversely affected thereby, or
(vii) release all or substantially all of the Guarantors under the Guarantees
(except as expressly permitted by the Guarantees or this Agreement) or release
all or substantially all of the Collateral under the Security Documents (except
as expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or (viii) (w) decrease the Initial Term
Loan Repayment Amount applicable to Initial Term Loans, extend any scheduled
Initial Term Loan Repayment Date applicable to Initial Term Loans, in each case
without the written consent of the Required Initial Term Loan Lenders, (x)
decrease the Tranche B-1 Dollar Term Loan Repayment Amount applicable to Tranche
B-1 Dollar Term Loans or extend any scheduled Tranche B-1 Dollar Term Loan
Repayment Date applicable to Tranche B-1 Dollar Term Loans, in each case without
the written consent of the Required Tranche B-1 Dollar Term Loan Lenders or (y)
decrease the Tranche B-1 Euro Term Loan Repayment Amount applicable to Tranche
B-1 Euro Term Loans or extend any scheduled Tranche B-1 Euro Term Loan Repayment
Date applicable to Tranche B-1 Euro Term Loans, in each case without the written
consent of the Required Tranche B-1 Euro Term Loan Lenders or (ix) reduce the
percentages specified in the definitions of the terms “Required Lenders”,
“Required Revolving Credit Lenders,” “Required Tranche B-1 Dollar Term Loan
Lenders,” "Required Tranche B-1 Euro Term Loan Lenders” or “Required Initial
Term Loan Lenders” or amend, modify or waive any provision of this Section 13.1
that has the effect of altering the number of Lenders that must approve any
amendment, modification or waiver, in each case without the written consent of
each Lender.
 
-170-

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders) and (y) for any
such amendment, waiver or consent that treats such Defaulting Lender
disproportionately from the other Lenders of the same Class.
 
Notwithstanding the foregoing, (i) only the Required Revolving Credit Lenders
shall have the ability to waive, amend, supplement or modify the covenant set
forth in Section 10.7 and (ii) any amendment, waiver or modification that
affects one Class of Revolving Credit Lenders expressly differently and
adversely than another Class of Revolving Credit Lenders shall require the
consent of Persons holding a majority of the Commitments of such Class.
 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrowers, such Lenders, the Administrative Agent and all future holders of the
affected Loans.  In the case of any waiver, Holdings, the Borrowers, the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.  In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.
 
Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, Holdings
and the Borrowers (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Credit Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Term Loans and Revolving Credit Loans.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the U.S. Borrower and
the Lenders providing the relevant Replacement Term Loans to permit the
refinancing of all outstanding Term Loans of any Class (“Refinanced Term Loans”)
with a replacement term loan tranche (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans) and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
of such Class in effect immediately prior to such refinancing.
 
-171-

--------------------------------------------------------------------------------

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (i) contingent indemnification obligations in
respect of which a claim has not yet been made, (ii) Secured Hedge Obligations
and (iii) Secured Cash Management Obligations), (ii) upon the sale or other
disposition of such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Credit Party, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second following
sentence) and (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Collateral Documents.  Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or obligations (other than those being released) of the
Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents.  Additionally, the Lenders hereby
irrevocably agree that any Restricted Subsidiary that is a Guarantor shall be
released from the Guarantees upon consummation of any transaction resulting in
such Subsidiary ceasing to constitute a Restricted Subsidiary.  The Lenders
hereby authorize the Administrative Agent and the Collateral Agent, as
applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender.
 
Notwithstanding anything herein to the contrary the Credit Documents may be
amended to (i) add syndication or documentation agents and make customary
changes and references related thereto and (ii) add or modify “parallel debt”
language in any jurisdiction in favor of the Collateral Agent or add Collateral
Agents, in each case (i) and (ii) with the consent of only the U.S. Borrower and
the Administrative Agent and in the case of (ii) the Collateral Agent.
 
13.2          Notices.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Credit
Document shall be in writing (including by facsimile transmission).  All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(a)          if to Holdings, a Borrower, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 13.2 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
 
(b)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
Holdings and the Borrowers, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and the Swingline Lender.
 
-172-

--------------------------------------------------------------------------------

 
 
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.
 
13.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Credit Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
13.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.
 
13.5        Payment of Expenses; Indemnification.  Holdings and each Borrower
agree (a) to pay or reimburse the Agents for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Paul HastingsCravath,
Swaine & Moore LLP, as counsel to the Agents, or such other counsel retained
with Holdings’ consent (such consent not to be unreasonably withheld), (b) to
pay or reimburse each Agent and each Letter of Credit Issuer for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of Paul HastingsCravath,
Swaine & Moore LLP, as counsel to the Agents, or such other counsel retained
with Holdings’ consent (such consent not to be unreasonably withheld), (c) to
pay, indemnify, and hold harmless each Lender, Letter of Credit Issuer and Agent
from, any and all recording and filing fees and (d) to pay, indemnify, and hold
harmless each Lender, Letter of Credit Issuer and Agent and their respective
Affiliates, directors, officers, employees, trustees, investment advisors and
agents (each, an “Indemnified Party”) from and against any and all other
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including reasonable and documented fees, disbursements and other
charges of one primary counsel and one local counsel in each relevant
jurisdiction to such iIndemnified PersonsParties (unless there is an actual or
perceived conflict of interest or the availability of different claims or
defenses in which case each such PersonIndemnified Party may retain its own
counsel), related to the Transactions (including, without limitation, the
Acquisition) or, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law, in each case, applicable to Holdings or any of its
Subsidiaries or to any actual or alleged presence, Release or threatened Release
of Hazardous Materials involving or attributable to Holdings or any of its
Subsidiaries (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that Holdings shall have no obligation
hereunder to any Agent or any Lender or any of their respective Affiliates,
officers, directors, employees or agentsIndemnified Party with respect to
indemnified liabilities to the extent it has been determined by a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence, bad faith or willful misconduct of the party to
besuch iIndemnified Party or any of its Affiliates, or any of its or its
Affiliates’ officers, directors, employees, members or agents, (ii) a material
breach of any Credit Document by the party to besuch iIndemnified Party or (iii)
any disputes, proceeding or claim between and among PersonsIndemnified Parties
otherwise entitled to indemnification (other than any dispute, proceeding or
claim arising out of any act or omission of Holdings or any Borrower or
Guarantor); provided that the Agents (and their related affiliates, officers,
directors, employees, agents, controlling persons, advisors and other
representatives), to the extent acting in their capacity as such, shall remain
indemnified in respect of such disputes, proceeding or claim to the extent
otherwise entitled to be so indemnified hereunder.  No Person entitled to
indemnification under clause (d) of this Section 13.5Indemnified Party shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any such
PersonIndemnified Party have any liability for any special, punitive, indirect
or consequential damages relating to this Agreement or any other Credit Document
or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date).  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 13.5 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Credit Party, its directors, stockholders or
creditors or any other Person, whether or not any Person entitled to
indemnification under clause (d) of this Section 13.5Indemnified Party is
otherwise a party thereto.  All amounts payable under this Section 13.5 shall be
paid within ten Business Days of receipt by Holdings of an invoice relating
thereto setting forth such expense in reasonable retail.  The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 13.5 shall not apply with respect to any claims for
Taxes, which shall be governed exclusively by Section 5.4 and, to the extent set
forth therein, Sections 2.10 and 3.5.  Notwithstanding the foregoing, nothing in
this Section 13.5 shall cause a Foreign Borrower to be liable for the
Obligations of the U.S. Borrower in regards to its Borrowings under any Term
Loans or under any Revolving Credit Loans.
-173-

--------------------------------------------------------------------------------

13.6           Successors and Assigns; Participations and Assignments.
 
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 13.6.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)          (i)  Subject to the conditions set forth in clause (b)(ii) below,
any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that,
without limitation, the Borrowers shall have the right to withhold or delay its
consent to any assignment if, in order for such assignment to comply with
applicable law, the Borrowers would be required to obtain the consent of, or
make any filing or registration with, any Governmental Authority) of:
-174-

--------------------------------------------------------------------------------

(A)          the Borrowers, provided that no consent of the Borrowers shall be
required for (1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate
of a Lender, or (Z) an Approved Fund or (2) an assignment of Loans or
Commitments to any other assignee if an Event of Default under Section 11.1 or
Section 11.5 (with respect to Holdings or the Borrower) has occurred and is
continuing; and
 
(B)          the Administrative Agent and, in the case of Revolving Credit
Commitments or Revolving Credit Loans only, the Swingline Lender and the
applicable Letter of Credit Issuer, provided that no consent of the
Administrative Agent, the Swingline Lender or the Letter of Credit Issuer, as
applicable, shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.
 
Notwithstanding the foregoing, (1) no such assignment shall be made to a natural
person, Disqualified Lender or Defaulting Lender or, with respect to the
Revolving Credit Commitments, any Affiliated Lender (other than (x) an
Affiliated Institutional Lender, (y) KKR Corporate Lending LLC and (z) MCS
Corporate Lending LLC) and (2) no consent of any Person shall be required for
assignments of any Loans or Commitments between Goldman Sachs Bank USA and
Goldman Sachs Lending Partners LLC.  In addition, notwithstanding anything
herein to the contrary no more than 30% of the Revolving Credit Commitments of
any Class may be held by Affiliated Institutional Lenders, KKR Corporate Lending
LLC and MCS Corporate Lending LLC in the aggregate.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of Revolving Credit Commitments and $1,000,000 in the
case of Term Loans, unless each of the Borrowers and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrowers shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided further that contemporaneous assignments to a single
assignee made by Affiliates of Lenders and related Approved Funds shall be
aggregated for purposes of meeting the minimum assignment amount requirements
stated above;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment;
-175-

--------------------------------------------------------------------------------

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms; and
 
(E)          any assignment to Holdings, a Borrower, any Subsidiary or an
Affiliated Lender shall also be subject to the requirements of Section 13.6(h).
 
(iii)     Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.  For the avoidance of doubt, in case of an
assignment to a new Lender pursuant to this Section 13.6, (i) the Administrative
Agent, the new Lender and other Lenders shall acquire the same rights and assume
the same obligations between themselves as they would have acquired and assumed
had the new Lender been an original Lender signatory to this Agreement with the
rights and/or obligations acquired or assumed by it as a result of the
assignment and to the extent of the assignment the assigning Lender shall each
be released from further obligations under the Credit Documents and (ii) the
benefit of each Security Document shall be maintained in favor of the new
Lender.
 
(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans (and related interest amounts) and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to each Lender pursuant
to the terms hereof from time to time (the “Register”).  Further, each Register
shall contain the name and address of the Administrative Agent and the lending
office through which each such Person acts under this Agreement.  The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers, the Collateral Agent, the Letter of Credit Issuer
and, with respect to itself, any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
 
(v)      Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section 13.6 and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register.
-176-

--------------------------------------------------------------------------------

(c)          (i)          Any Lender may, without the consent of the Borrowers
or the Administrative Agent, the Letter of Credit Issuer or the Swingline
Lender, sell participations to one or more banks or other entities (other than
(x) Holdings and its Subsidiaries and (y) any Disqualified Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it), provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (C) the
Borrowers, the Administrative Agent, the Letter of Credit Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i) and (vii) of the second proviso to Section 13.1 that affects such
Participant.  Subject to clause (c)(ii) of this Section 13.6, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.10,
2.11, 3.5 and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section
13.6, including the requirements of clause (e) of Section 5.4 ).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender, provided such Participant agrees to
be subject to Section 13.8(a) as though it were a Lender.
 
(ii)          A Participant shall not be entitled to receive any greater payment
under Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive absent the sale of such the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the applicable Borrower’s prior written consent (which consent shall not be
unreasonably withheld). Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the applicable Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.
 
(d)        Any Lender may, without the consent of the Borrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. 
Each Borrower hereby agrees that, upon request of any Lender at any time and
from time to time after such Borrower has made its initial borrowing hereunder,
such Borrower shall provide to such Lender, at such Borrower’s own expense, a
promissory note, substantially in the form of Exhibit H-1 or H-2, as applicable,
evidencing the Initial Term Loans, New Term Loans and Revolving Credit Loans and
Swingline Loans, respectively, owing to such Lender.
-177-

--------------------------------------------------------------------------------

(e)          Subject to Section 13.16, each Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning such Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of such Borrower and its
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of such Borrower and its Affiliates in connection with such
Lender’s credit evaluation of such Borrower and its Affiliates prior to becoming
a party to this Agreement.
 
(f)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
(g)         SPV Lender. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (a “SPV”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers, the option to
provide to the Borrowers all or any part of any Loan that such Granting Lender
would otherwise be obligated to make the Borrowers pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
shall not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
13.6, any SPV may (i) with notice to, but without the prior written consent of,
the Borrowers and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrowers and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.  This Section 13.6(g)
may not be amended without the written consent of the SPV.  Notwithstanding
anything to the contrary in this Agreement but subject to the following
sentence, each SPV shall be entitled to the benefits of Sections 2.10, 2.11, 3.5
and 5.4 to the same extent as if it were a Lender (subject to the limitations
and requirements of those Sections as though it were a Lender and had acquired
its interest by assignment pursuant to clause (b) of this Section 13.6,
including the requirements of clause (e) of Section 5.4). Notwithstanding the
prior sentence, an SPV shall not be entitled to receive any greater payment
under Section 2.10, 2.11, 3.5 or 5.4 than its Granting Lender would have been
entitled to receive absent the grant to such SPV, unless such grant to such SPV
is made with the Borrowers’ prior written consent (which consent shall not be
unreasonably with-held).
-178-

--------------------------------------------------------------------------------

(h)         Notwithstanding anything to the contrary contained herein, (x) any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Term Loans to Holdings, any Borrower, any
Subsidiary or an Affiliated Lender and (y) Holdings, any Borrower and any
Subsidiary may, from time to time, purchase or prepay Term Loans, in each case,
on a non-pro rata basis through (x) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between Holdings or such Borrower and the Administrative Agent (or
other applicable agent managing such auction) or (y) open market purchases;
provided that:
 
(i)          any Loans or Commitments acquired by Holdings, any Borrower or any
Subsidiary shall be retired and cancelled promptly upon the acquisition thereof;
 
(ii)          by its acquisition of Loans or Commitments, an Affiliated Lender
shall be deemed to have acknowledged and agreed that:
 
(A)         it shall not have any right to (i) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Borrowers are not then present,
(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrowers or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II), or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent, the Collateral Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Credit Documents;
and
 
(B)          except with respect to any amendment, modification, waiver, consent
or other action described in clause (i) or (vii) of the second proviso of
Section 13.1 or that alters an Affiliated Lenders pro rata share of any payments
given to all Lenders, the Loans held by an Affiliated Lender shall be
disregarded in both the numerator and denominator in the calculation of any
Lender vote (and shall be deemed to have been voted in the same percentage as
all other applicable Lenders voted if necessary to give legal effect to this
paragraph); and
 
(iii)         the aggregate principal amount of Term Loans held at any one time
by Affiliated Lenders may not exceed 30% of the aggregate principal amount of
all Term Loans outstanding at such time under this Agreement; and
 
(iv)         any such Loans acquired by an Affiliated Lender may, with the
consent of the Borrowers, be contributed to the Borrowers and exchanged for debt
or equity securities that are otherwise permitted to be issued at such time (and
such Loans or Commitments shall be retired and cancelled promptly).
 
For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders.
-179-

--------------------------------------------------------------------------------

13.7          Replacements of Lenders Under Certain Circumstances.
 
(a)          The Borrowers shall be permitted to replace any Lender that (a)
requests reimbursement for amounts owing pursuant to Section 2.10 or 5.4, (b) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or (c)
becomes a Defaulting Lender, with a replacement bank or other financial
institution, provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default under Section 11.1 or 11.5 shall
have occurred and be continuing at the time of such replacement, (iii) the
Borrowers shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts pursuant to Section 2.10, 2.11 or 5.4, as the
case may be, owing to such replaced Lender prior to the date of replacement,
(iv) the replacement bank or institution, if not already a Lender, and the terms
and conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replacement bank or institution, if not already a
Lender shall be subject to the provisions of Section 13.6(b), (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6 (provided that the Borrowers shall be obligated to
pay the registration and processing fee referred to therein) and (vii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrowers,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
 
(b)          If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination that
pursuant to the terms of Section 13.1 requires the consent of either (i) all of
the Lenders affected or (ii) all of the Lenders, and, in each case, with respect
to which the Required Lenders shall have granted their consent, then, the
Borrowers shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans, and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent, provided that (a)
all Obligations hereunder of the Borrowers owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (b) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon and (c) the Borrowers
shall pay to such Non-Consenting Lender the amount, if any, owing to such Lender
pursuant to Section 5.1(b).  In connection with any such assignment, the
Borrowers, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 13.6.
 
13.8          Adjustments; Set-off.
 
(a)          Except as contemplated in Section 13.6 or elsewhere herein, if any
Lender (a “benefited Lender”) shall at any time receive any payment of all or
part of its Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b)          After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Credit Parties,
any such notice being expressly waived by the Credit Parties to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Credit Parties hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Credit Parties.  Each Lender
agrees promptly to notify the Credit Parties and the Administrative Agent after
any such set-off and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.
-180-

--------------------------------------------------------------------------------

13.9          Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrowers and the Administrative Agent.
 
13.10         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
13.11         Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrowers, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Borrowers, the Administrative Agent, the Collateral Agent nor any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Credit Documents.
 
13.12        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
13.13         Submission to Jurisdiction; Waivers.  Each party hereto
irrevocably and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party to the exclusive general jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;
 
(b)          consents that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same or to commence or support any such action or proceeding in any other
courts;
 
(c)          agrees that service of process in any such action or proceeding
shall be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
 
(d)         agrees that nothing herein shall affect the right of the
Administrative Agent, any Lender or another Secured Party to effect service of
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against holdings or any Borrower or any other Credit Party in
any other jurisdiction; and
-181-

--------------------------------------------------------------------------------

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, exemplary, punitive or consequential damages.
 
Holdings and each Borrower hereby confirm that each Credit Party has irrevocably
and unconditionally appointed the U.S. Borrower (or, if such entity ceases to be
existing under the laws of the United States, any state or territory thereof or
the District of Columbia, and each Credit Party does not appoint another Credit
Party existing therein as such a substitute agent, CT Corporation System, 111
Eighth Avenue, 13th Floor, New York, New York 10011) as its agent for service of
process in any suit, action or proceeding with respect to the Credit Documents.
 
13.14         Acknowledgments.  Each Borrower hereby acknowledges that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;
 
(b)          (i)  the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrowers and
the Credit Parties, on the one hand, and the Administrative Agent, the Lenders
and the other Agents on the other hand, and the Borrowers and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent and the other Agents, is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary for the Borrowers, any other Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor any other Agent has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of the Borrowers or any
other Credit Party with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or other Agent has advised or is currently
advising the Borrowers, the other Credit Parties or their respective Affiliates
on other matters) and neither the Administrative Agent or other Agent has any
obligation to the Borrowers, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; (iv)
the Administrative Agent, each other Agent and each Affiliate of the foregoing
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers and their Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) neither the Administrative Agent nor any other Agent has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and the Borrowers
have consulted their own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each Borrower hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any other Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and
 
(c)          no joint venture is created hereby or by the other Credit Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers, on the one hand, and any Lender, on the other
hand.
-182-

--------------------------------------------------------------------------------

 
 
 


13.15      WAIVERS OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
13.16       Confidentiality.  The Administrative Agent, each other Agent and
each Lender shall hold all non-public information furnished by or on behalf of
Holdings or any of its Subsidiaries in connection with such Lender’s evaluation
of whether to become a Lender hereunder or obtained by such Lender, the
Administrative Agent or such other Agent pursuant to the requirements of this
Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure as required or requested by any
governmental, regulatory or self-regulatory agency or representative thereof or
pursuant to legal process or applicable law or regulation or to such Lender’s or
the Administrative Agent’s or other Agent’s attorneys, professional advisors,
agents, independent auditors, trustees or Affiliates (other than any portfolio
company or other potential competitor of the Borrowers and provided that, in the
case of Affiliates, such Confidential Information is provided on a need to know
basis and only to the extent directly related to providing the Loans hereunder
and such Affiliates are informed of the confidential nature of the Confidential
Information and any failure by any such Person to keep such information
confidential shall be a breach of this Section 13.16); provided that unless
specifically prohibited by applicable law or court order, each Lender, the
Administrative Agent and each other Agent shall use commercially reasonable
efforts to notify Holdings of any request made to such Lender, the
Administrative Agent or such other Agent by any governmental, regulatory or self
regulatory agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
agency) for disclosure of any such non-public information prior to disclosure of
such information, and provided further that in no event shall any Lender, the
Administrative Agent or any other Agent be obligated or required to return any
materials furnished by Holdings or any Subsidiary.  Each Lender, the
Administrative Agent and each other Agent agrees that it will not provide to
prospective Transferees or to any pledgee referred to in Section 13.6 or to
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Loans made hereunder any of the Confidential
Information unless such Person is advised of and agrees to be bound by the
provisions of this Section 13.16 or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16.  Notwithstanding the
foregoing (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a nonconfidential basis
from a source other than Holdings or its Subsidiaries and (ii) the
Administrative Agent shall not be responsible for compliance with this Section
13.16 by any other Agent or any Lender.
 
13.17      Direct Website Communications.  Each of Holdings and each Borrower
may, at its option, provide to the Administrative Agent any information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any default or event of default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent to the Administrative Agent at an email address provided by
the Administrative Agent from time to time; provided that (i) upon written
request by the Administrative Agent, Holdings or such Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) Holdings or such Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents. Nothing in
this Section 13.17 shall prejudice the right of Holdings, the Borrowers, the
Administrative Agent, any other Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.
-183-

--------------------------------------------------------------------------------

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents.  Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.
 
(a)       Each of Holdings and each Borrower further agrees that any Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform (i) is limited to the
Agents, the Lenders and Transferees or prospective Transferees and (ii) remains
subject to the confidentiality requirements set forth in Section 13.16.
 
(b)       THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR
INFORMATION PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties” and each an
“Agent Party”) have any liability to the Borrowers, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrowers’ or the
Administrative Agent’s transmission of Borrower Materials through the internet,
except to the extent the liability of any Agent Party resulted from such Agent
Party’s (or any of its Related Parties’ (other than any trustee or advisor))
gross negligence, bad faith or willful misconduct or material breach of the
Credit Documents as determined in the final non-appealable judgment of a court
of competent jurisdiction.
 
(c)       Each of Holdings and each Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Holdings, any Borrower,
the Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or a Borrower has
indicated contains only publicly available information with respect to Holdings
or such Borrower may be posted on that portion of the Platform designated for
such public-side Lenders.  If Holdings or such Borrower has not indicated
whether a document or notice delivered contains only publicly available
information, the Administrative Agent shall post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material nonpublic information with respect to Holdings, any Borrower, the
Subsidiaries and their securities.  Notwithstanding the foregoing, each of
Holdings and each Borrower shall use commercially reasonable efforts to indicate
whether any document or notice contains only publicly available information.
-184-

--------------------------------------------------------------------------------

13.18       USA PATRIOT Act.  Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.
 
13.19       Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of a
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from such Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).
 
13.20       Payments Set Aside.  To the extent that any payment by or on behalf
of Holdings or any Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.
 
13.21       Euro.  If at any time that a Loan (or Letter of Credit) denominated
in an Alternative Currency is outstanding and the relevant Alternative Currency
is fully replaced by the Euro as the lawful currency of the country that issued
such Alternative Currency (the “Issuing Country”) so that all payments are to be
made in the Issuing Country in Euro and not in the Alternative Currency
previously the lawful currency of such country, then such Loan denominated in
such Alternative Currency shall be automatically converted into a Loan
denominated in Euro in a principal amount equal to the amount of Euro into which
the principal amount of such Alternative Currency denominated Loan would be
converted pursuant to law and thereafter no further Loans will be available in
such Alternative Currency.
-185-

--------------------------------------------------------------------------------

13.22       Special Provisions Relating to Currencies Other Than Dollars.  All
funds to be made available to Administrative Agent or the Letter of Credit
Issuer, as applicable, pursuant to this Agreement in any currency other than
Dollars shall be made available to Administrative Agent or the Letter of Credit
Issuer, as applicable, in immediately available, freely transferable, cleared
funds to such account with such bank in such principal financial center as the
Administrative Agent or the Letter of Credit Issuer, as applicable, shall from
time to time nominate for this purpose. In relation to the payment of any amount
denominated in any currency other than Dollars, neither the Administrative Agent
nor the Letter of Credit Issuer shall be liable to Borrowers or any of the
Lenders for any delay, or the consequences of any delay, in the crediting to any
account of any amount required by this Agreement to be paid by the
Administrative Agent or the Letter of Credit Issuer if the Administrative Agent
or Letter of Credit Issuer shall have taken all relevant and necessary steps to
achieve, on the date required by this Agreement, the payment of such amount in
immediately available, freely transferable, cleared funds (in the relevant
currency) to the account with the bank in the principal financial center in the
Participating Member State which Borrowers or, as the case may be, any Lender
shall have specified for such purpose. In this Section 13.22, “all relevant and
necessary steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
the Administrative Agent or Letter of Credit Issuer may from time to time
determine for the purpose of clearing or settling payments of such currency.
Furthermore, and without limiting the foregoing, neither the Administrative
Agent nor the Letter of Credit Issuer shall be liable to the Borrowers or any of
the Lenders with respect to the foregoing matters in the absence of its gross
negligence or willful misconduct (as determined in the final non-appealable
judgment of a court of competent jurisdiction).
 
13.23      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
 
(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
13.24       Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Credit Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
-186-

--------------------------------------------------------------------------------

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


Section 14.       Certain UK Borrower Provisions
 
14.1         UK Taxes.  The provisions of this Section 14 shall only apply in
respect of the UK Borrower to whom the provisions of Section 874 of the ITA
would apply (ignoring any exceptions) on the payment of any amount of interest
(a “UK Relevant Borrower”) to the relevant UK Lender. The provisions of this
Section 14 are in addition to the other Tax provisions in this Agreement or any
other Credit Document relating to all Borrowers and in the event of any
inconsistency between those Tax provisions and this Section 14, the provisions
of this Section 14 shall prevail with regard to the matters of Tax applicable to
the UK Borrower.
 
14.2          Tax Gross-Up.
 
(a)        The UK Relevant Borrower shall make all payments to be made by it
under any Credit Document without any Tax Deduction unless a Tax Deduction is
required by law.
 
(b)       The UK Relevant Borrower shall, promptly upon becoming aware that it
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify the Administrative Agent accordingly.  Similarly, the
relevant UK Lender shall promptly notify the Administrative Agent on becoming so
aware in respect of a payment payable to that UK Lender.  If the Administrative
Agent  receives such notification from a UK Lender it shall notify the UK
Relevant Borrower.
 
(c)        If a Tax Deduction is required by law to be made by the UK Relevant
Borrower, the amount of the payment due from the UK Relevant Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.
-187-

--------------------------------------------------------------------------------

(d)        A payment shall not be increased under Section 14.2(c) above by
reason of a Tax Deduction on account of Tax imposed by the United Kingdom if, on
the date on which the payment falls due:
 
(i)          the payment could have been made to the relevant UK Lender without
a Tax Deduction if the UK Lender had been a Qualifying Lender, but on that date
that such UK Lender is not or has ceased to be a Qualifying Lender other than as
a result of any change after the date it became a UK Lender under this Agreement
in (or in the interpretation, administration, or application of) any law or
Treaty or any published practice or published concession of any relevant taxing
authority; or
 
(ii)         the relevant UK Lender is a Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of Qualifying Lender, and:
 
(A)        an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under Section 931 of the ITA which relates to the
payment and that UK Lender has received from the UK Relevant Borrower making the
payment a certified copy of that Direction; and
 
(B)         the payment could have been made to such UK Lender without any Tax
Deduction if that Direction had not been made; or
 
(iii)          the relevant UK Lender is a Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of Qualifying Lender and:
 
(A)        the relevant UK Lender has not given a Tax Confirmation to the UK
Relevant Borrower; and
 
(B)        the payment could have been made to the UK Lender without any Tax
Deduction if the UK Lender had given a Tax Confirmation to the UK Relevant
Borrower, on the basis that the Tax Confirmation would have enabled the UK
Relevant Borrower to have formed a reasonable belief that the payment was an
“excepted payment” for the purpose of Section 930 of the ITA.
 
(iv)       the relevant UK Lender is a Treaty Lender and the UK Relevant
Borrower making the payment is able to demonstrate that the payment could have
been made to the UK Lender without the Tax Deduction had that UK Lender complied
with its obligations under Section 14.2(g) below.
 
(e)        If the UK Relevant Borrower is required to make a Tax Deduction, that
UK Relevant Borrower shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.
 
(f)        Within 30 days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the UK Relevant Borrower making
that Tax Deduction shall deliver to the Administrative Agent for the benefit of
the UK Lender entitled to the payment a statement under Section 975 of the ITA
or other evidence reasonably satisfactory to that UK Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.
-188-

--------------------------------------------------------------------------------



(g)       A Treaty Lender and each UK Relevant Borrower which makes a payment to
which that Treaty Lender is entitled shall co-operate in completing any
procedural formalities necessary for that UK Relevant Borrower to obtain
authorization to make that payment without a Tax Deduction (including, for the
avoidance of doubt, any procedural formalities necessary for the UK Relevant
Borrower to obtain authorization to make any payment without a Tax Deduction
where the UK Relevant Borrower has not made a DTTP2 filing in respect of that
Treaty Lender, or where the DTTP2 filing has been rejected by HM Revenue &
Customs or HM Revenue & Customs have not given the UK Relevant Borrower
authority to make payments to that Treaty Lender without a Tax Deduction).

(h)        A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to the UK Relevant Borrower
by entering into this Agreement.
 
(i)         A UK Non-Bank Lender shall promptly notify the UK Relevant Borrower
and the Administrative Agent if there is any change in the position from that
set out in the Tax Confirmation.
 
(j)        A Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any UK Relevant Borrower) by notifying the
Administrative Agent of its scheme reference number and its jurisdiction of tax
residence.
 
(k)        Where the UK Lender notifies the Administrative Agent and the
Administrative Agent notifies the UK Relevant Borrower of the same as described
in Section 14.2(j) above, the UK Relevant Borrower shall file a duly completed
form DTTP2 in respect of such UK Lender with HM Revenue & Customs within 30 days
of receipt of such notice and shall promptly provide the UK Lender with a copy
of that filing.
 
(l)        If the UK Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with Section 14.2(j) above or Section 14.6 (HMRC DT Treaty Passport
scheme confirmation), no UK Relevant Borrower shall file any form relating to
the HMRC DT Treaty Passport scheme in respect of that UK Lender’s advance or its
participation in any advance unless the UK Lender otherwise agrees.
 
14.3         Tax indemnity.
 
(a)       The UK Relevant Borrower shall (within three Business Days of demand
by the Administrative Agent ) pay to a Protected Party an amount equal to the
loss, liability or cost which that Protected Party determines will be or has
been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of a Credit Document.
 
(b)        Section 14.3(a) above shall not apply:
 
(i)          with respect to any Tax assessed on a Protected Party:
 
(A)        under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident for tax purposes; or
 
(B)          under the law of the jurisdiction in which that Protected Party’s
facility office is located in respect of amounts received or receivable in that
jurisdiction,
-189-

--------------------------------------------------------------------------------

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Protected Party; or
 
(ii)          to the extent a loss, liability or cost:
 
(A)        is compensated for by an increased payment under Section 14.2 (Tax
gross-up);
 
(B)        would have been compensated for by an increased payment under Section
14.2 (Tax gross-up) but was not so compensated solely because one of the
exclusions in Section 14.2(d) (Tax gross-up) applied; or
 
(C)         relates to a FATCA deduction required to be made by a Protected
Party.
 
(c)       The Protected Party making, or intending to make a claim under Section
14.3(a) above shall promptly notify the Administrative Agent of the event which
will give, or has given, rise to the claim, following which the Administrative
Agent shall notify the UK Relevant Borrower.
 
(d)        The Protected Party shall, on receiving a payment from the UK
Relevant Borrower under Section 14.3, notify the Administrative Agent.
 
14.4         Tax Credit.  If the UK Relevant Borrower makes a Tax Payment and
the relevant UK Lender reasonably determines that (1) a Tax Credit is
attributable either to an increased payment of which that Tax Payment forms
part, or to that Tax Payment or to a Tax Deduction in consequence of which that
Tax Payment was required; and (2) that UK Lender has obtained and utilized that
Tax Credit, the relevant UK Lender shall pay an amount to the UK Relevant
Borrower which that UK Lender reasonably determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the UK Relevant Borrower.
 
14.5         Lender Status Confirmation.  Each UK Lender which becomes a party
to this Agreement after the date of hereof in accordance with Section 13.6 (“New
UK Lender”) shall indicate, in the Assignment and Acceptance Agreement which it
executes on becoming a party, and for the benefit of the Administrative Agent 
and without liability to any UK Relevant Borrower, which of the following
categories it falls within:
 
(a)        not a Qualifying Lender;
 
(b)        a Qualifying Lender (other than a Treaty Lender); or
 
(c)        a Treaty Lender.
 
If a New UK Lender fails to indicate its status in accordance with this Section
14.5, then such New UK Lender shall be treated for the purposes of this
Agreement (including by each UK Relevant Borrower) as if it is not a Qualifying
Lender until such time as it notifies the Administrative Agent which category of
Qualifying Lender applies (and the Administrative Agent, upon receipt of such
notification, shall inform the UK Relevant Borrower).  For the avoidance of
doubt, an Assignment and Acceptance shall not be invalidated by any failure of a
New UK Lender to comply with this Section 14.5.
-190-

--------------------------------------------------------------------------------

14.6         HMRC DT Treaty Passport Scheme Confirmation.
 
(a)        A New UK Lender that is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall include an indication to that effect (for the benefit of
the Administrative Agent and without liability to any UK Relevant Borrower) in
the Assignment and Acceptance which it executes by including its scheme
reference number and its jurisdiction of tax residence in that Assignment and
Acceptance.
 
(b)          Where an Assignment and Acceptance includes the indication
described in Section  14.6(a) above in the relevant Assignment and Acceptance
each UK Relevant Borrower which is a party as a Borrower as at the date that the
relevant Assignment and Acceptance Agreement is executed (the “Transfer Date”)
shall file a duly completed form DTTP2 in respect of such Lender with HM Revenue
& Customs within 30 days of that Transfer Date and shall promptly provide the UK
Lender with a copy of that filing.
 
14.7       Stamp Taxes.  The UK Relevant Borrower shall pay and, within three
Business Days of demand, indemnify the UK Lender against any cost, loss or
liability that UK Lender incurs in relation to all stamp duty, registration and
other similar Taxes payable in respect of any Credit Document.
 
14.8         Change in UK Lender.
 
(a)         If:
 
(i)          a UK Lender assigns its rights or obligations under the Credit
Documents or changes its facility office; and
 
(ii)          as a result of circumstances existing at the date the assignment
or change occurs, a UK Relevant Borrower would be obliged to make a payment to
the New UK Lender or UK Lender acting through its new facility office under
Section 14.2,
 
then the New UK Lender or UK Lender acting through its new facility office is
only entitled to receive payment under those Sections to the same extent as the
UK Lender assigning its rights or obligations under the Credit Documents or UK
Lender acting through its previous facility office would have been if the
assignment or change had not occurred.
 
(b)       Section 14.8(a) shall not apply to a Treaty Lender that has included a
confirmation of its scheme reference number and its jurisdiction of tax
residence in accordance with Section 14.6 if the UK Relevant Borrower making the
payment has not made a DTTP2 filing in respect of that Treaty Lender.
 
Section 15.       Value Added Tax.
 
(a)        All amounts set out or expressed in a Credit Document to be payable
by a Foreign Borrower to any Lender which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to subparagraph (ii) below, if VAT is or becomes chargeable
on any supply made by any Lender to any party under a Credit Document and such
Foreign Borrower is required to account to the relevant tax authority for the
VAT, such Foreign Borrower shall pay to the relevant Lender (in addition to and
at the same time as paying any other consideration for such supply) an amount
equal to the amount of such VAT (provided that such Lender has provided an
appropriate VAT invoice to such Foreign Borrower).
-191-

--------------------------------------------------------------------------------

(b)       If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Credit Document, and
any party other than the Recipient (the “Subject Party”) is required by the
terms of any Credit Document to pay an amount equal to the consideration for
such supply to the Supplier (rather than being required to reimburse or
indemnify the Recipient in respect of that consideration), (i) where the
Supplier is the person required to account to the relevant tax authority for the
VAT, the Subject Party must also pay to the Supplier (at the same time as paying
that amount) an additional amount equal to the amount of the VAT. The Recipient
must (where this paragraph (i) applies) promptly pay to the Subject Party an
amount equal to any credit or repayment the Recipient receives from the relevant
tax authority which the Recipient reasonably determines relates to the VAT
chargeable on that supply; and (ii) where the Recipient is the person required
to account to the relevant tax authority for the VAT, the Subject Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.
 
(c)       Where a Credit Document requires a Lender or Foreign Borrower to
reimburse or indemnify a Lender for any cost or expense, such party shall
reimburse or indemnify (as the case may be) such Lender for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.
 
(d)       Any reference in this Section 15 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).
 
Section 16.      Determination.  Except as otherwise expressly provided in
Section 14 and Section 15, a reference to “determines” or “determined” in
connection with tax provisions contained in Section 14 and Section 15 means a
determination made in the absolute discretion of the person making the
determination.
 
Section 17.       Conduct of Business by the Secured Parties.  No provision of
this Agreement will, save as expressly provided to the contrary in this
Agreement: (a) interfere with the right of any Lender to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit; (b) oblige any Lender to
investigate or claim any credit, relief, remission or repayment available to it
or the extent, order and manner of any claim; or (c) oblige any Lender to
disclose any information relating to its affairs (tax or otherwise) or any
computations in respect of Tax.
 
*          *          *          *          * 
 
-192-

--------------------------------------------------------------------------------